     Case: 1:21-cv-02674 Document #: 1-3 Filed: 05/18/21 Page 1 of 269 PageID #:108
                                                          SUPPLEMENT REVISION NOTICE




  To holders of:      Supplement for the R3001 Agreement                      Date: May 1, 2020
                                                                              No: 77

  From:               360° Finance and Distribution Strategy & Program Development


  This is a complete revision of the Supplement for the R3001 Agreement. This version of the
  Supplement replaces the previous version of the Supplement, and each page of this has a date of
  May 1, 2020. If you have a previous version of the Supplement, please replace it with this
  version. The following highlights some of the changes that have been made to the Supplement:


Chapter /
 Section         Chapter / Section Name                              Explanation of Change
Number

Chapter 2     Commission Schedule

 Section 1a   Auto                               •   Subsection 1.2 – clarified the commission amount paid for
                                                     added coverages on policies in Direct Transition status
                                                 •   Subsection 4.3 – clarified the commission amount paid on add
                                                     cars for business bound through an agent’s home page on the
                                                     internet or by the CCC via an agent forwarded phone

 Section 1b   Personal Property                  •   Subsection 1.2 - clarified the commission amount paid for
                                                     added coverages on in Direct Transition status

Chapter 3     Commission Interest

 Section 4h   Allstate Life & Retirement Bonus   •   Noted that the bonus was sunset effective December 31, 2019

Glossary
                                                 •   Updated the definitions of Established Agency, Start-up
                                                     Agency, Enhanced Satellite Agency (ESA), and Satellite Agent
                                                     for agents with affiliation dates of 5/1/2020 and later
                                                 •   Added definitions for
                                                     o Scratch
                                                     o Cash Flow Market




                                  SUPPLEMENT FOR THE R3001 AGREEMENT
  Revision Notice
  © 2020 Allstate Insurance Company                                                              Pls. Exhibit 3
   Case: 1:21-cv-02674 Document #: 1-3 Filed: 05/18/21 Page 2 of 269 PageID #:109




                Supplement for the R3001 Agreement




                                 Allstate Insurance Company, 2020




                               SUPPLEMENT FOR THE R3001 AGREEMENT
© 2020 Allstate Insurance Company
                                                                        Pls. Exhibit 3
   Case: 1:21-cv-02674 Document #: 1-3 Filed: 05/18/21 PageREVISION
                                                            3 of 269 PageID #:110
                                                                     DATE: May 1, 2020




The following material is confidential and proprietary information which is the exclusive
property of Allstate Insurance Company and may not be disclosed to third parties, other
than outside advisors or as required by law, without first having obtained written permission
from the Company.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
  Case:
TABLE OF1:21-cv-02674
         CONTENTS                    Document #: 1-3 Filed: 05/18/21 PageREVISION
                                                                          4 of 269 PageID #:111
                                                                                   DATE: May 1, 2020




                                                Table of Content
CHAPTER 1 : R3001 AGENTS ................................................................................................ 6
   Section 1 : R3001 Agents.......................................................................................................... 7
   Section 2 : Subsidiaries, Affiliates, Company Business ........................................................... 9
   Section 3 : Compensation ....................................................................................................... 12
   Section 4 : Transfer of Interest ................................................................................................ 16
   Section 5 : Final Commission Computation ........................................................................... 18
   Section 6 : Termination Payment ............................................................................................ 19
   Section 7 : Conversion Allowance .......................................................................................... 29
   Section 8 : Operating Procedures for Agency Technology..................................................... 32
CHAPTER 2 : SCHEDULE OF COMMISSIONS................................................................ 35
   Section 1 : Introduction ........................................................................................................... 36
   Section 1a : Auto....................................................................................................................... 37
   Section 1b :Personal Property .................................................................................................. 44
   Section 1c : Commercial ........................................................................................................... 50
   Section 1d :Allstate Financial .................................................................................................. 55
   Section 1e : Motor Club ............................................................................................................ 71
   Section 1f : Emerging Businesses Pilot (applies to Texas, Florida, Pennsylvania and Colorado)
                72
CHAPTER 3 : COMMISSION INTEREST .......................................................................... 73
   Section 1 : Introduction ........................................................................................................... 74
   Section 2 : Auto....................................................................................................................... 78
   Section 3 : Personal Property .................................................................................................. 86
   Section 3a : Homeowners ......................................................................................................... 89
   Section 3b :Mobilehome .......................................................................................................... 98
   Section 3c : Boatowners – Recreational Package Policy........................................................ 100
   Section 3d :Residential Fire (Including CPL Added Coverages) .......................................... 102
   Section 3e : Landlords Package Policy ................................................................................... 104
   Section 3f : Workers’ Compensation – Residence Employees .............................................. 106
   Section 3g : Personal Umbrella Policy ................................................................................... 107
   Section 4 : Allstate Financial ................................................................................................ 108
   Section 4a : Allstate Financial – Policy Replacements........................................................... 112

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Table of Contents                                                                                                                   Page 3
© 2020 Allstate Insurance Company
                                                                                                                          Pls. Exhibit 3
  Case:
TABLE OF1:21-cv-02674
         CONTENTS                    Document #: 1-3 Filed: 05/18/21 PageREVISION
                                                                          5 of 269 PageID #:112
                                                                                   DATE: May 1, 2020




   Section 4b :Allstate Financial – Term Conversions............................................................... 115
   Section 4c : Allstate Financial – Whole Life Policy Issued Through Exercising FPP Option119
   Section 4d :Allstate Financial – Add-Ons and Increases ....................................................... 120
   Section 4e : Allstate Financial – Allstate Financial Services, LLC ........................................ 122
   Section 4f : Allstate Financial – Allstate Benefits (American Heritage Life Insurance Company)
   (excludes New York) ............................................................................................................. 123
   Section 4g : Partnerships ....................................................................................................... 128
   Section 4h : Allstate Financial - Allstate Life & Retirement Bonus – Sunset effective December
   31, 2019 130
   Section 4i : Allstate Financial – Allstate Life Insurance Company of New York Allstate
   Benefits Business ................................................................................................................... 136
   Section 5 : Commercial ......................................................................................................... 140
   Section 5a : Businessowners Policy (BOP) ............................................................................ 145
   Section 5b :Commercial Package Policy (CPP) .................................................................... 147
   Section 5c : Commercial Casualty .......................................................................................... 149
CHAPTER 4 : UNREPRESENTED POLICIES AND CUSTOMER CONTACT CENTER
          (CCC)/INTERNET POLICIES ....................................................................... 151
   Section 1 : Capturing............................................................................................................. 152
   Section 2 : Special Capturing Rules ...................................................................................... 155
   Section 3 : Assigned Commission Interest ........................................................................... 159
   Section 4 : Service Fees and Relationship Fees .................................................................... 161
   Section 5 : Customer Contact Center (CCC)/Internet Bound Policies ................................. 163
   Section 6 : Unlocking Renewal Commissions on Agency Routed Policies ......................... 166
CHAPTER 5 : EXPANDED MARKET PROGRAMS ........................................................ 168
   Section 1 : Ivantage Select Agency, Inc. .............................................................................. 169
   Section 2 : Expanded Market Programs ................................................................................ 171
   Section 3 : Allstate Administered Expanded Market Programs ........................................... 198
   Section 4 : Allstate Financial - Expanded Market Programs ................................................ 201
   Section 5 : Commercial ......................................................................................................... 207
GLOSSARY 209




                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Table of Contents                                                                                                                 Page 4
© 2020 Allstate Insurance Company
                                                                                                                        Pls. Exhibit 3
  Case:
TABLE OF1:21-cv-02674
         CONTENTS           Document #: 1-3 Filed: 05/18/21 PageREVISION
                                                                 6 of 269 PageID #:113
                                                                          DATE: May 1, 2020




ALLSTATE FINANCIAL EXHIBITS

  Exhibit A         Allstate Financial - Basis of Commission (excludes New York)
  Exhibit B         Allstate Financial - Production Credit (excludes New York)
  Exhibit C         Allstate Financial Commission Schedule (excludes New York)
  Exhibit D         Allstate Financial - Commission Schedules for Discontinued Products (excludes
                    New York)
  Exhibit E         Allstate Financial - Allstate Benefits Commission Schedule (excludes New
                    York)
  NY Exhibit A      Allstate Financial - Basis of Commission (New York other than Workplace)
  NY Exhibit B      Allstate Financial - Production Credit (New York only)
  NY Exhibit C      Allstate Financial – Commission Schedule (New York only)
  NY Exhibit D      Allstate Financial - Commission Schedules for Discontinued Products (New
                    York only)
  NY Exhibit E      Allstate Financial - Allstate Life Insurance Company of New York Workplace
                    Division Commission Schedules




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Table of Contents                                                                        Page 5
© 2020 Allstate Insurance Company
                                                                                  Pls. Exhibit 3
  Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents     Document #: 1-3 Filed: 05/18/21 PageREVISION
                                                                 7 of 269 PageID #:114
                                                                          DATE: May 1, 2020




Chapter 1:                  R3001 Agents




                               SUPPLEMENT FOR THE R3001 AGREEMENT
R3001 Agents                                                                         Page 6
© 2020 Allstate Insurance Company
                                                                               Pls. Exhibit 3
  Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents     Document #: 1-3 Filed: 05/18/21 PageREVISION
                                                                 8 of 269 PageID #:115
                                                                          DATE: May 1, 2020




Section 1:              R3001 Agents
1.0 Preface
The Supplement for the R3001 Agreement is intended to explain and expand upon the provisions
of the R3001 Agreement, which directly refer to the Supplement. The Supplement, the Exclusive
Agency Independent Contractor Manual, and the Allstate Agency Standards manual, as they may
be amended from time to time, are incorporated as part of the Agreement between the R3001 Agent
and the Company. The sections referencing the Supplement include the following:
•   Authority - The R3001 Agent’s role is to sell, solicit, and service insurance and “Company
    Business” - referred to in Chapter 1, Section 2, subsection 2.0 – as an independent contractor
    on behalf of Allstate Insurance Company and its subsidiaries and affiliates referred to in
    Chapter 1, Section 2, subsection 1.0.
•   Commissions - Chapter 1, Section 3 of the Supplement details how new and renewal
    commission will be recorded and paid to R3001 Agents. Recovery of unearned commission
    is also discussed in this section of the Supplement. The final pay computation for terminated
    R3001 Agents is found in Chapter 1, Section 5. Calculations to determine conversion
    allowances for certain new R3001 Agents are set forth in Chapter 1, Section 7. Chapter 2 of
    the Supplement sets forth the commission amounts applicable to R3001 Agents. Chapter 3
    contains the rules governing special situations relating to commission interest. Chapter 4
    describes the rules applicable to unrepresented business and policies bound by the Customer
    Contact Center (CCC)/Internet.
•   Transfer of Interest - The transfer of interest provision of the R3001 Agreement is explained
    in Chapter 1, Section 4 of the Supplement. A transfer of interest requires written consent by
    the Company in its sole discretion.
•   Termination Payment - R3001 Agents may be authorized a special payment subject to certain
    conditions once they terminate their agreement. Chapter 1, Section 6 of the Supplement
    describes the basis for this payment.
•   Computer Systems - The Company is reliant upon computer technology to process Company
    Business. The Company’s standard operating procedures provide efficient, accurate and
    uniform methods for processing such business.
•   Allstate Financial/Allstate Life and Retirement – Effective June 9, 2017, agency owners,
    exclusive financial specialists, and respective staffs (collectively “Agents”) must be fully
    FINRA registered (at minimum Series 6 and Series 63) and affiliated with AFS, LLC (“Full
    Affiliation”) to write or partner on Fixed Indexed Annuities, Equity Indexed Annuities, Equity
    Index Annuities, or Fixed Annuities (collectively, “Annuities”). To continue engaging in the
    sale of Annuities, writing agents must, by September 1, 2017, meet Full Affiliation
    requirements and partnering agents must meet Full Affiliation requirements by January 1,
    2018. Non-Full Affiliation Agents will continue to receive credit for periodic premium
    payments on in-force Annuities. Additional premium payments or changes to Annuities sold
    in connection with IRAs or qualified plans are subject to the DOL Best Interest Review (“BI”)
    and non-Fully Affiliated Agents will be removed and replaced from such BI Annuities with
    Fully Affiliated Agents.
                               SUPPLEMENT FOR THE R3001 AGREEMENT
R3001 Agents                                                                               Page 7
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
  Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents     Document #: 1-3 Filed: 05/18/21 PageREVISION
                                                                 9 of 269 PageID #:116
                                                                          DATE: May 1, 2020




The individual referred to as “you” in the R3001 Agreement, the R3001S Agreement or the R3001
Transitional Service Agreement, and the entity referred to as the “Agency” in the R3001A
Agreement or R3001C Agreement will be referred to in the Supplement as the “R3001 Agent.”
Any references to the R3001 Agreement in the Supplement shall include the R3001 Agreement,
the R3001S Agreement, the R3001 Transitional Service Agreement, the R3001A Agreement and
the R3001C Agreement, except as otherwise noted. Any reference to agent in the Supplement
shall include, but not be limited to, R3001 Agents.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
R3001 Agents                                                                           Page 8
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document             #: 1-3 Filed: 05/18/21 Page REVISION
                                                                         10 of 269 DATE:
                                                                                   PageID #:117
                                                                                         May 1, 2020




Section 2:                Subsidiaries, Affiliates, Company
                          Business

1.0 Parties to the R3001 Agreement
The R3001 Agreement is an agreement between the Allstate Insurance Company and the agent. In
addition, the following subsidiaries and affiliates are also parties to the agreement:
    Allstate Indemnity Company
    Allstate Property and Casualty Insurance Company
    Allstate Life Insurance Company (all agents except New York)
    Allstate Life Insurance Company of New York (New York agents only)
    Allstate County Mutual Insurance Company (Texas)
    Allstate Texas Lloyd’s, Inc. (Texas)
    Allstate Fire and Casualty Insurance Company
    Allstate Vehicle and Property Insurance Company
    Allstate Motor Club, Inc.
    Castle Key Insurance Company
    Castle Key Indemnity Company
    Ivantage Select Agency, Inc.
    American Heritage Life Insurance Company (Allstate Benefits as stated in this Supplement is
        the marketing name used by American Heritage Life Insurance Company)

2.0 Company Business
In addition to the various insurance lines the agent is permitted to solicit, sell and service while
representing the Allstate Insurance Company, the agent is also permitted to sell other products
specified by the Company and referred to in the R3001 Agreement as “Company Business”.
Company Business will include all business written by R3001 Agents through the following
companies:

    Allstate Indemnity Company
    An alternate company to Allstate Insurance Company into which the Risk Management
    department may place business.

    Allstate Property and Casualty Insurance Company
    An alternate company to Allstate Insurance Company into which the Risk Management
    department may place business.




                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Subsidiaries, Affiliates, Company Business                                                    Page 9
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document               #: 1-3 Filed: 05/18/21 Page REVISION
                                                                           11 of 269 DATE:
                                                                                     PageID #:118
                                                                                           May 1, 2020




    Allstate Assurance Company (AAC)
    Life business written by all agents, except those in New York, will be underwritten by this
    company.

    Allstate Life Insurance Company (ALIC)
    Life and annuity business written by all agents, except those in New York, will be
    underwritten by this company.

    Allstate Life Insurance Company of New York
    Life and Workplace business written by New York agents will be underwritten by this
    company.

    Allstate County Mutual Insurance Company
    Substandard automobile business coded to Texas may be underwritten by this company.
    Allstate County Mutual may also underwrite other personal lines and commercial business.

    Allstate Texas Lloyd’s, Inc.
    An alternate company to Allstate Insurance Company and Allstate Indemnity Company into
    which the Risk Management department may place property lines and commercial lines
    business.

    Allstate Fire and Casualty Insurance Company
    An alternate company to Allstate Insurance Company, Allstate Indemnity Company and
    Allstate Property and Casualty Company into which the Risk Management department may
    place auto lines of business.

    Allstate Vehicle and Property Insurance Company (AVPIC)
    An alternate company to Allstate Insurance Company into which the Risk Management
    department may place property lines of business.

    Allstate Motor Club, Inc.
    Agents soliciting and selling Allstate Motor Club memberships represent Allstate Motor
    Club, Inc.

    Lincoln Benefit Life Insurance Company (LBL) 1
    An alternate company to Allstate Life Insurance Company into which Lincoln Benefit Life
    Insurance Company appointed agents can submit specified life and annuity business.

    Castle Key Insurance Company
    Personal Property business written by Florida licensed agents may be placed in this
    company.



1
 Effective April 1, 2014, Lincoln Benefit Life Company (LBL) was purchased by Resolution Corporation. For purposes of this
Supplement, rules that apply to LBL business written before and after the sale will continue to apply.

                                   SUPPLEMENT FOR THE R3001 AGREEMENT
Subsidiaries, Affiliates, Company Business                                                                       Page 10
© 2020 Allstate Insurance Company
                                                                                                         Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 12 of 269 DATE:
                                                                                           PageID #:119
                                                                                                 May 1, 2020




       Castle Key Indemnity Company
       An alternate company to Castle Key Insurance Company in which the Risk Management
       department may place Florida personal property business.

       Allstate New Jersey Insurance Company
       Allstate New Jersey Property and Casualty business written by New Jersey licensed agents
       will be underwritten by this company.

       Allstate Financial Services, LLC 2 (AFS)
       An alternate company to Allstate Life Insurance Company into which FINRA licensed
       agents who have signed the Registered Representatives Agreement can submit specified
       variable life, variable annuity, fixed indexed annuity and mutual fund business.

       American Heritage Life Insurance Company (AHL) (Allstate Benefits as stated in this
       Supplement is the marketing name used by American Heritage Life Insurance Company)
       A company into which American Heritage Life Insurance Company appointed agents can
       submit individual life and health insurance business.

       Ivantage Select Agency
       Eligible agents may refer certain personal lines business not currently underwritten by
       Allstate or not acceptable to Allstate based on its current underwriting or administrative
       guidelines to the Ivantage Select Agency to secure insurance coverage for these risks.




2
    Allstate Financial Services, LLC is referred to as LSA Securities in the states of PA and LA.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Subsidiaries, Affiliates, Company Business                                                                Page 11
© 2020 Allstate Insurance Company
                                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                   #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               13 of 269 DATE:
                                                                                         PageID #:120
                                                                                               May 1, 2020




Section 3:                     Compensation
1.0 Basis of Commission
1.1         General
R3001 Agents are independent contractors.
Commission for performing duties for the Company will be paid in accordance with the procedures
set forth in the R3001 Agreement and this Supplement in Chapters 2 and 3, except as noted below.
Any money owed to the Company or any indebtedness incurred by the agency for which the
Company pays may be deducted from agency compensation at the Company’s discretion.
Allstate agents are not authorized to charge customers any fees or accept any compensation beyond
that provided for in the agent's agency agreement, except as authorized by the Company and
permitted by law.

1.2         New Business Production
R3001 Agents receive the new business component of their commission for a particular month
based on the prior month’s recorded net written new premium. Included in this component is new
business coded to R3001 Agents as "Acy", "Designated Agency", “Direct Transition”, “Agency
Direct”, and “Agency Routed” 1 on Customer Contact Center (CCC)/Internet bound policies and
any applicable new net written premium on “Plus Policies 2”. Commissions on CCC/Internet bound
policies will appear separately on the agent's monthly production and commission statements,
unless identified as resulting from an agent forwarded phone or the agent’s home page beginning
October 4, 2004 and subsequent (agent type 41).

1.3         Renewal Production
Renewal business will be recorded in an R3001 Agent’s account as the policies are taken
(renewed). Commission for renewal business will be based on net written renewal premium
recorded in the agent’s account in the prior month. Included in this component is renewal business
coded to R3001 Agents as "Assigned Agency", "Designated Agency", “Direct Transition”,
“Agency Direct” , and “Agency Routed” on Customer Contact Center (CCC)/Internet bound
policies and any applicable new net written premium on “Plus Policies2”. Commissions on
CCC/Internet bound policies will appear separately on the agent's monthly production and
commission statements, unless identified as resulting from an agent forwarded phone or the agent’s
home page beginning October 4, 2004 and subsequent (agent type 41).




1
    The new business commission rate for Direct Transition and Agency Routed policies is zero (0%).
2
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Compensation                                                                                                            Page 12
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document       #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   14 of 269 DATE:
                                                                             PageID #:121
                                                                                   May 1, 2020




1.3.1       Service Fees and Relationship Fees
Service fees and relationship fees will be included with renewal commission in the calculation of
monthly commission.

1.3.2       Countersigning Fees
Fees for countersigning (in states where required) will be calculated in accordance with state laws
and regulations. Any resulting fee will be included with renewal commission in the calculation of
monthly commission.

2.0 Bonuses and Programs
The Company may provide R3001 Agents with such bonuses, awards, prizes, and other
remuneration based on performance (“Bonus Compensation”), if any, as it may prescribe in its
sole discretion. The Company reserves the right to change or eliminate any such Bonus
Compensation. Any money owed to the Company or any indebtedness incurred by the agent for
which the Company pays may be deducted from the agent’s Bonus Compensation at the
Company’s discretion. Documentation on Bonus Compensation programs can be found on
Gateway using the following link: https://agencygateway.allstate.com/wps/myportal/id/165059

2.1     Month of Affiliation
Month of affiliation is used in the calculation of eligibility for various bonus programs. The month
of affiliation is determined using only full calendar months. If the R3001 agent converted from
the R830, R1500, or R3000 agreement the consecutive full calendar months spent under those
agreements will also be used to determine the number of months of affiliation. If an R3001 Agent
opens a Satellite Agency on 1/1/2008 or later or an Enhanced Satellite Agency (ESA), the Satellite
Agency and/or ESA will have an affiliation date separate from the R3001 Agent’s primary
location. The first month of affiliation for the Satellite or ESA will be based on the effective date
of the Satellite Agency or ESA agency agreement.
Example 1: Became agent on 10/01/2000, started under the R3001
The number of months of affiliation in the first year (2000)      = 3    (Oct, Nov, Dec)
The number of months of affiliation in the second year (2001)     = 12   (Jan – Dec)
The number of months of affiliation in the third year (2002)      = 12   (Jan – Dec)
The number of months of affiliation in the fourth year (2003)     = 12   (Jan – Dec)
    The agent started affiliation month 37 on October 1, 2003.

Example 2: Became agent on 10/15/2000**, started under the R3000
The number of months of affiliation in the first year (2000)      = 2    (Nov, Dec)
The number of months of affiliation in the second year (2001)     = 12   (Jan – Dec)
The number of months of affiliation in the third year (2002)      = 12   (Jan – Dec)
The number of months of affiliation in the fourth year (2003)     = 12   (Jan – Dec)
**agents who became agents on any day other than the first

                               SUPPLEMENT FOR THE R3001 AGREEMENT
Compensation                                                                                 Page 13
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  15 of 269 DATE:
                                                                            PageID #:122
                                                                                  May 1, 2020




    The agent started affiliation month 19 on May 1, 2002 and started affiliation month 37 on
    November 1, 2003.
Example 3: Became agent on 09/01/2005, started under              the R3001; opened an ESA on
             8/1/2007
Agent’s primary location:
The number of months of affiliation in the first year (2005)      = 4    (Sep, Oct, Nov, Dec)
The number of months of affiliation in the second year (2006)     = 12   (Jan – Dec)
The number of months of affiliation in the third year (2007)      = 12   (Jan – Dec)
The number of months of affiliation in the fourth year (2008)     = 12   (Jan – Dec)
    The agent starts affiliation month 37 on September 1, 2008.
Agent’s Enhanced Satellite Agency:
The number of months of affiliation in the first year (2007)      = 5    (Aug, Sep, Oct, Nov, Dec)
The number of months of affiliation in the second year (2008)     = 12   (Jan – Dec)
The number of months of affiliation in the third year (2009)      = 12   (Jan – Dec)
The number of months of affiliation in the fourth year (2010)     = 12   (Jan – Dec)
    The Enhanced Satellite Agency starts affiliation month 37 on August 1, 2010.


3.0 Payment of MVRs Over the Threshold Determined by
    Region
The agent who exceeds the threshold determined by the region for ordering MVRs may be
restricted from ordering MVRs before submitting applications until results improve. As an
alternative, an agent may choose to pay for the MVRs over a level established by the Company
via a deduction from monies owed the agent for that month. If the amount cannot be recovered
that month, then the amount due will be recovered from monies owed in subsequent months, until
the full amount is recovered.

4.0 Payment of Monthly Maintenance Fees for Agents
    Participating in Allstate at Work
R3001 Agents who participate in the Allstate at Work program will have a monthly maintenance
fee in the amount of $32 deducted from monies owed to the agent for that month based on the
number of payroll interfaces for each active account in the program. If the amount cannot be
recovered that month, then the amount due will be recovered from monies owed in subsequent
months, until the full amount is recovered.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Compensation                                                                                Page 14
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  16 of 269 DATE:
                                                                            PageID #:123
                                                                                  May 1, 2020




5.0 Recovery of Unearned Commission
If the net of all transactions processed in a month is negative, the negative amount will be
considered unearned.

When commission is calculated in each subsequent month, total commissions, awards, and
bonuses, will be reduced until the full unearned commission amount is recovered. Allstate may
reduce the amount we pay you by any amount you owe us, or any of our affiliate(s), regardless of
the contract under which you are indebted to us.

6.0 Eligibility and Recovery of Bonus Compensation Upon
    Termination for Cause
Beginning with the 2019 bonus program year 3, if the Company has terminated the R3001
Agreement immediately for cause, an Agent shall not be eligible for Bonus Compensation starting
with the year in which the incident occurred that led to the termination through the year in which
the Company has terminated the R3001 Agreement immediately for cause. Such Agent shall be
obligated to repay to the Company the amount or value of any and all Bonus Compensation (i.e.
bonuses, incentives, awards, prizes and other remuneration based on performance), paid or
awarded to the Agent. The Company may offset the amount of Bonus Compensation from any
payment due to the Agent from the Company including, without limitation, the Termination
Payment provided for in this Supplement.




3
    Bonus payable in 2020.

                               SUPPLEMENT FOR THE R3001 AGREEMENT
Compensation                                                                              Page 15
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              17 of 269 DATE:
                                                                                        PageID #:124
                                                                                              May 1, 2020




Section 4:                   Transfer of Interest
1.0 Approval of a Transfer of Interest
A transfer of interest in the R3001 Agreement requires prior written consent of the Company. Such
consent may be given in the Company’s sole discretion and the Company’s decision as to whether
or not to render such consent will be final. The Company’s consent may also be conditioned on the
satisfaction of any obligation or payment owed by the transferring R3001 Agent to the Company.

The Company shall have a lien on the R3001 Agent’s economic interest prior to its transfer for any
payment or obligation owed by the transferring R3001 Agent to the Company (including, without
limitation, the obligation to return Bonus Compensation as provided in this Supplement), which lien
shall be satisfied prior to the transfer of interest.

2.0 Business Included in Transfer of Entire Interest
Upon approval of an R3001 Agent’s request for a transfer of the agent’s entire interest in the R3001
Agreement, the Company will transfer the policies in the terminating/selling agent’s
account - excluding any business retained by the Company specifically identified in subsection 2.1
below 1 - to the account of the transferee.

Note:      Policies that are identified in Assigned Agency status (agent type 11), Designated Agency
          status (agent type 22), and policies coded 01XXXXX will be transferred to the buying
          agency at 3.5%. 2

          Policies written through the Ivantage Select Agency will be assigned at the discretion of
          the Ivantage Select Agency to the buying agency in sale of agency situations. The policies
          will be assigned to the buying agency at the current applicable commission amount.

2.1       Excluded Business
The following business is excluded from a transfer of interest:
•    Business not receiving renewal commission
•    Business on which the agent receives a service fee, relationship fee or countersigning fee
•    Business in lines which the Company no longer sells in the state(s) in which the agent is
     appointed to represent the Company
•    Expanded Market business



1
   The exclusion does not apply where a new agreement is executed by the same person to replace an existing R3001 Agreement
in order to change to another form of legal entity, e.g. sole proprietorship to corporation or vice versa.
2
  Policies in Assigned Agency status (agent type 11) will begin renewing at 3.5% based on effective and process dates on or after
October 1, 2004. Any policies in Assigned Agency status transferred prior to that time will be transferred at 2% until they renew.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Transfer of Interest                                                                                                    Page 16
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              18 of 269 DATE:
                                                                                        PageID #:125
                                                                                              May 1, 2020




•    Voluntary property and casualty and Allstate Financial lines of business written under any
     prior Allstate agent agreement, other than the R3000 Agreement, unless the R3001 Agent has
     completed one full year in EA independent contractor status or the R3001 Agent has died or
     become permanently incapacitated. An R3001 Agent shall be considered permanently
     incapacitated if the incapacity causes him to be unable to remain actively involved in the
     insurance business as determined by the Company at its sole discretion.
          Note: Policies that are identified in Assigned Agency status (agent type 11), Designated
          Agency status (agent type 22), and policies coded 01XXXXX will be transferred to the
          buying agency at 3.5%. 3
          Policies written through the Ivantage Select Agency will be assigned at the discretion of
          the Ivantage Select Agency to the buying agency in sale of agency situations. The policies
          will be assigned to the buying agency at the current applicable commission amount.

3.0 Commission Amounts Applicable to Transferred
    Business
The same commission rules and amounts applicable, except as noted in this Supplement, to a
transferring agent at the time of the transfer will apply to the transferee when a transfer of interest
has been approved. This includes both positive and negative premium transactions on policies that
were active or terminated at the time of the transfer.

3.1       Requested Agency Policies
Policies that have a requested agency will be transferred to the buying agent in an agency sale
situation. These policies are ones where a customer has requested another agent, however, the
selling agent was still receiving commissions on the policy.


4.0 Allstate Flood Insurance, Assigned Risk, Underwriting
    Association
Sale of the referenced business, which is at the sole discretion of the agent, is not considered a
transfer of interest under the R3001 Agreement.




3
 Policies in Assigned Agency status (agent type 11) will begin renewing at 3.5% based on effective and process dates on or after
October 1, 2004. Any policies in Assigned Agency status transferred prior to that time will be transferred at 2% until they renew.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Transfer of Interest                                                                                                    Page 17
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document       #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   19 of 269 DATE:
                                                                             PageID #:126
                                                                                   May 1, 2020




Section 5:              Final Commission Computation
1.0 Computation of Commission
Calculations to determine final commission (not to be confused with the Termination Payment as
referenced in Section 6) will be made on commissions recorded in the R3001 Agent’s account
through the last day the R3001 Agreement is in effect.

Commissions recorded will be based on all new business, renewal business, service fee,
relationship fee and countersigning fee amounts issued and recorded on the R3001 Agent’s
Commission Statement as of the last day the R3001 Agreement is in effect.

The agent will not receive these commissions, if prohibited by state law, due to loss of any required
agent license.

2.0 Recovery of Unearned Commission
Recovery of any and all unearned commission shall take place at the time of final commission
calculations. Final commission, in addition to Agency Development Bonus, Enhanced
Compensation Plan (ECP) bonus, Allstate Life & Retirement Quarterly Incentive (excludes NY),
New York Bundling Quarterly Incentive (NY only), Establishment Bonus, Agency Bonus, Allstate
Life & Retirement Bonus, business written by the Ivantage Select Agency and any other
discretionary compensation, will be reduced by the amount of any unearned commission.

If final commission is reduced to a zero amount after deducting unearned commission amounts
and any unearned commission amount still remains, this amount becomes due and payable to the
Company which reserves the right to collect such amount. The Company may exercise this right
by withholding any remaining unearned commission from the Termination Payment described in
Section 6 or by receiving payments for such unearned commission directly from the agent.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Final Commission Computation                                                                 Page 18
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                   #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               20 of 269 DATE:
                                                                                         PageID #:127
                                                                                               May 1, 2020




Section 6:                    Termination Payment
1.0 R3001 and R3001A Agreement Specifications
The R3001 and R3001A Agreements describe the Termination Payment options available to agents 1.
This section elaborates on these provisions.

2.0 R3001S and R3001C Agreement Specifications
Currently, the Termination Payment option available to agents under the R3001S and R3001C
Agreements is the same as the Termination Payment option available to agents under the R3001
and R3001A Agreements, subject to the terms and conditions described in subsections 3.0, 4.0,
and 5.0of this section.

If an R3001 Agent under the R3001S or R3001C Agreement purchases the economic interest in
another R3001 Agency, the Termination Payment on eligible accounts acquired from the selling
R3001 Agent will be calculated based on the terms of the R3001S or R3001C Agreement.
Similarly, if an agent converted from the R3001 or R3001A Agreement to the R3001S or R3001C
Agreement, the Termination Payment on accounts developed under the R3001 or R3001A
Agreement will be calculated based on the terms of the R3001S or R3001C Agreement.

If an agent who is currently on the R3001 or R3001A Agreement purchases the economic interest
in a book of business of an agent who is on the R3001S or R3001C Agreement, the Termination
Payment provision in the purchasing agent’s agreement will apply.

The payment of the Termination Payment will be made in 24 monthly installments, subject to
appropriate adjustments, beginning no later than the end of the month after the month in which all
property, confidential information, and trade secrets belonging to the Company have been returned
or made available for return to the Company. Payments are subject to compliance with the terms
of the confidentiality and non-competition provisions of the R3001 Agreement, which survive
termination of the agreement. Any unremitted payments received by the agency on behalf of the
Company and any debts incurred by the agency for which the Company pays may be deducted
from the agency’s Termination payment at the Company’s discretion.

3.0 Eligible Business
Production compensation for the month in which the R3001 Agent terminates will be included in the
Termination Payment only if the R3001 Agent’s agreement is terminated on the last calendar day of
the month. Otherwise, the prior 12 full calendar months’ production compensation will be used.




1
  Execution of a new agency agreement by the same person due to a change to another form of legal entity, e.g., sole proprietorship
to corporation or vice versa, will not entitle the R3001 Agent to a Termination Payment.
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Termination Payment                                                                                                      Page 19
© 2020 Allstate Insurance Company
                                                                                                                 Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 21 of 269 DATE:
                                                                                           PageID #:128
                                                                                                 May 1, 2020




3.1         Auto, Personal Property, Commercial
This portion of the payment is based on the earned premiums for the 12 full calendar months
preceding the effective date of termination of the agreement on property and casualty secured
business in the agent’s account.

3.2         Allstate Financial
This portion of the payment is based on the 12 full calendar months’ new net written premium plus
the renewal commissions for the same period on eligible products. Shared business is excluded.

4.0 Excluded Business
The following business is excluded from the Termination Payment calculation:
•      Business written by the agent under any prior Allstate employee agent agreement
       (R830/R1500), other than the R3000 Agreement,
•      Business the agent purchases from any other Allstate agent which was written under any
       agreement other than the R3000 or R3001 Agreement,
•      Business written under any prior Allstate employee agent agreement (R830/R1500), other than
       the R3000 Agreement, for an insured that is subsequently replaced in an affiliated company
       with no lapse in coverage at the time of replacement,
•      Business not receiving renewal commission,
•      Plus Policies 2,
•      Allstate Benefits business (except for GoodForLife business which is included),
•      Allstate Financial fixed annuity products, variable products, and mutual fund business,
•      Workplace business of Allstate Life Insurance Company of New York,
•      Allstate Flood Insurance,
•      Allstate Parts and Labor Plus,
•      Assigned Risk,
•      Reinsurance Facility business,
•      Business on which the agent receives a service fee, relationship fee or countersigning fee,
•      Business bound by the Customer Contact Center (CCC) or the Internet and assigned to an agent
       in Assigned Agency, Designated Agency, or Agency Routed status 3,


2
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed. Refer to
definition in Glossary
3
    Policies in Agency Direct status and Direct Transition status will be included in the Termination Payment calculation.
                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Termination Payment                                                                                                          Page 20
© 2020 Allstate Insurance Company
                                                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 22 of 269 DATE:
                                                                                           PageID #:129
                                                                                                 May 1, 2020




•      Policies that originated as Agency Routed policies which have been cross-sold to unlock
       renewal commissions,
•      Business in lines which the Company no longer sells in the state(s) in which the agent is
       appointed to represent the Company,
•      Non-Allstate business the agent is permitted to write (such as Underwriting Association,
       accommodation business, FAIR Plan, Expanded Market Coverage, and California Earthquake
       Authority).
•      Business written by the Ivantage Select Agency

5.0 Termination Payment Calculation
The termination payment will be determined in accordance with the steps identified in table below.

5.1         Calculation Effective January 1, 2020 and Later
     STEP                                                 DESCRIPTION
                 Identify the TPP eligible earned premium (new net written premium for Allstate
        1
                 Financial products) by individual line of insurance

        2        Identify the eligible renewal base commission rate (%) 4

                 Determine the eligible blended variable compensation rate (%) (if applicable)
        3
                                          Total 12MM Variable Compensation Paid
                                                12MM P&C Written Premium

                 Determine the Total P&C Termination Payment Rate (%)
        4
                         Renewal Base Commission Rate + Blended variable compensation rate
                 Determine the multipliers
        5         Auto / Property / Commercial: Total P&C termination payment rate times 1.5
                  Allstate Financial New: .075 (5% x 1.5 = 7.5%)
                  Allstate Financial Renewal Commissions: 1.5
                 Apply the multipliers to the following categories 5:
        6
                  Auto / Property / Commercial / Allstate Financial

        7        Determine the Total TPP Payout by combining the amounts for all categories




4
    The renewal base commission rate varies by product.
5
    Lines within a category subject to the same rate (multiplier) may be combined for calculation purposes.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Termination Payment                                                                                                 Page 21
© 2020 Allstate Insurance Company
                                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 23 of 269 DATE:
                                                                                           PageID #:130
                                                                                                 May 1, 2020




5.2         Calculation Effective Prior to January 1, 2020
    STEP                    DESCRIPTION                                                 PROCEDURE
                                                                  Identify eligible buyout earned premium (new net
               Determine Buyout Earned Premium by
       1                                                          written premium for Allstate Financial products) by
               Line
                                                                  individual line of insurance
               Determine renewal commissions and
                                                                  Identify eligible commission rate %
       2       variable compensation rate (if
                                                                  Identify eligible variable rate % (if applicable)
               applicable)
                                                                  Auto / Property / Commercial: Most recent renewal
                                                                  commission rate plus variable compensation rate (if
       3       Determine Multipliers                              applicable) for particular line times 1.5
                                                                  Allstate Financial New: .075 (5% x 1.5 = 7.5%)
                                                                  Allstate Financial Renewals: 1.5

                                                                  Calculations made for the following categories 6:
       4       Apply Multipliers
                                                                  Auto / Property / Commercial / Allstate Financial

       5       Determine Total                                    Combine amounts for all categories.


5.3         Determining the Blended Variable Compensation Rate
The blended variable compensation rate is used in the calculation of the Termination Payment rate.
It is determined by taking the agency’s total 12MM variable compensation paid and dividing by
the agency’s 12MM P&C written premium (source: Total Property & Casualty Written and
Advance Premium - 12MM as displayed on the Agency Premium & Profitability Business Metrics
report)

Example:
            12MM variable compensation paid $60,000
            12MM P&C written premium        $4,200,000

                      $60,000 / $4,200,000 = 1.43% (blended variable compensation rate)




6
    Lines within a category subject to the same rate (multiplier) may be combined for calculation purposes.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Termination Payment                                                                                                 Page 22
© 2020 Allstate Insurance Company
                                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                  24 of 269 DATE:
                                                                                            PageID #:131
                                                                                                  May 1, 2020




Established Agencies with affiliation dates in 2019 and 2020

The12MM variable compensation paid amount used for the blended variable compensation rate
calculation will only include personally earned variable compensation. The 12MM P&C written
premium will include all written premium (personally produced and purchased).
Example: Established Agency with an affiliation date of August 1, 2019 opts to take TPP
effective April 1, 2020. The agency has 8 months of personally earned variable compensation
(calculation does not include seller’s earned variable compensation). The blended variable
compensation rate will be calculated as follows:
            8MM variable compensation paid                    $18,500
            12MM P&C written premium                          $1,900,000

                       $18,500 / $1,900,000 = 0.97% (blended variable compensation rate)


Start-up Agencies who Become Established and are no longer required to Vest 7

The 12MM variable compensation paid amount used for the blended variable compensation rate
calculation will only include personally earned variable compensation. The 12MM P&C written
premium will include all written premium (personally produced and purchased).

Example: Start-up Agency with an affiliation date of October 1, 2017 purchased the economic
interest in a Total Property and Casualty 12mm Written Premium of more than the end point of
their premium curve on August 1, 2019. The agency is now considered Established and is no
longer required to vest. If the agency chooses to take TPP effective March 1, 2020, the blended
variable compensation rate will be calculated as follows:

            7MM variable compensation paid                    $16,500
            12MM P&C written premium                          $2,750,000

                       $16,500 / $2,750,000 = 0.60% (blended variable compensation rate)




7
    Refer to the Vesting subsection for additional details.

                                         SUPPLEMENT FOR THE R3001 AGREEMENT
Termination Payment                                                                                   Page 23
© 2020 Allstate Insurance Company
                                                                                                Pls. Exhibit 3
      Case: 1:21-cv-02674
     CHAPTER 1: R3001 Agents Document                    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                     25 of 269 DATE:
                                                                                               PageID #:132
                                                                                                     May 1, 2020




     5.4         Examples
     Established Agency

                                                  Current
                                                                   Blended
                                                 Renewal                               Total
                                                                   Variable
                                                   Base                                TPP                           Payment
                                                                 Compensation
                             TPP Eligible       Commission                             Rate
                                                                    Rate 9                           TPP
     Category               12MM Earned            Rate 8
                                                                                                   Multiplier
                              Premium
                                                         Current Renewal Rate                                   TPP Eligible Premium
                                                     + Blended Variable Comp Rate                                 x Total TPP rate
                                                   = Total Termination Payment Rate                               x TPP Multiplier
Standard Auto
                                $1,500,000         9.00%          +    1.43%    =    10.43%           1.5            $234,675
(Line 10,16)

Non-Standard Auto
                                  $500,000         7.00%          +    1.43%    =     8.43%           1.5             $63,225
(Line 19)


Property                        $1,100,000         9.00%         +    1.43%      =   10.43%           1.5            $172,095



Commercial                          $65,000        9.00%          +    1.43%    =    10.43%           1.5             $10,170



                                                                                                                     Payment
                               New Net                                                               TPP
                                                                                       TPP
     Category                   Written                                                            Multiplier     New Net Written
                                                                                       Rate
                               Premium                                                                          Premium x TPP rate
                                                                                                                  X TPP Multiplier
Allstate Financial
                                    $25,000                                             5%            1.5              $1,875
New


                                                                                                                     Payment
                              Renewal                                                                TPP
     Category                                                                                                       Renewal
                            Commissions                                                            Multiplier
                                                                                                                Commissions x TPP
                                                                                                                   Multiplier
Allstate Financial
                                     $2,500                                                           1.5              $3,750
Renewal


Total Termination Payment Amount                                                                                     $485,790




     8
         Renewal base commission rate varies by product.
     9
         Refer to the Determining the Blended Variable Compensation Rate subsection for additional details.

                                            SUPPLEMENT FOR THE R3001 AGREEMENT
     Termination Payment                                                                                                Page 24
     © 2020 Allstate Insurance Company
                                                                                                                  Pls. Exhibit 3
     Case: 1:21-cv-02674
    CHAPTER 1: R3001 Agents Document                    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                    26 of 269 DATE:
                                                                                              PageID #:133
                                                                                                    May 1, 2020




    Start-up Agency

                                                Current
                                                                  Blended
                                               Renewal                               Total
                                                                  Variable
                                                 Base                                TPP                           Payment
                                                                Compensation
                           TPP Eligible       Commission                             Rate
                                                                   Rate 11                         TPP
     Category             12MM Earned           Rate 10
                                                                                                 Multiplier
                            Premium
                                                 Current Renewal Rate + Blended                               TPP Eligible Premium
                                              Variable Comp Rate = Total Termination                            x Total TPP rate
                                                          Payment Rate                                          x TPP Multiplier
Standard Auto
                                 $320,000        10.00%               NA            10.00%           1.5            $48,000
(Line 10,16)


Non-Standard Auto
                                 $100,000         8.00%               NA            8.00%            1.5            $12,000
(Line 19)


Property                         $165,000        10.00%               NA            10.00%           1.5            $24,750


Commercial                          $5,000       10.00%               NA            10.00%           1.5             $750


                                                                                                                   Payment
                             New Net                                                               TPP
                                                                                     TPP
     Category                 Written                                                            Multiplier     New Net Written
                                                                                     Rate
                             Premium                                                                          Premium x TPP rate
                                                                                                                X TPP Multiplier
Allstate Financial
                                  $25,000                                             5%             1.5             $1,875
New


                                                                                                                   Payment
                            Renewal                                                                TPP
     Category                                                                                                     Renewal
                          Commissions                                                            Multiplier
                                                                                                              Commissions x TPP
                                                                                                                 Multiplier
Allstate Financial
                                    $2,500                                                           1.5             $3,750
Renewal


Total Termination Payment Amount                                                                                    $91,125




    10
         Renewal base commission rate varies by product.
    11
         Refer to the Determining the Blended Variable Compensation Rate subsection for additional details.

                                             SUPPLEMENT FOR THE R3001 AGREEMENT
    Termination Payment                                                                                               Page 25
    © 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
     Case: 1:21-cv-02674
    CHAPTER 1: R3001 Agents Document                 #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 27 of 269 DATE:
                                                                                           PageID #:134
                                                                                                 May 1, 2020




    Start-up Agency Became Established and is no longer required to Vest 12

                                              Current
                                                               Blended
                                             Renewal                               Total
                                                               Variable
                                               Base                                TPP                           Payment
                                                             Compensation
                         TPP Eligible       Commission                             Rate
                                                                Rate 14                          TPP
     Category           12MM Earned           Rate 13
                                                                                               Multiplier
                          Premium
                                               Current Renewal Rate + Blended                               TPP Eligible Premium
                                            Variable Comp Rate = Total Termination                            x Total TPP rate
                                                        Payment Rate                                          x TPP Multiplier
Standard Auto
                              $750,000         9.00%          +    0.60%    =     9.60%            1.5           $108,000
(Line 10,16)
Standard Auto
                              $500,000         10.00%         +    0.60%    =     10.60%           1.5            $79,500
(Line 10,16)

Non-Standard Auto
                                $50,000        7.00%          +    0.60%    =     7.60%            1.5             $5,700
(Line 19)
Non-Standard Auto
                                $15,000        8.00%          +    0.60%    =     8.60%            1.5             $1,935
(Line 19)


Property                      $375,000         9.00%          +    0.60%    =     9.60%            1.5            $54,000

Property                      $250,000         10.00%         +    0.60%    =     10.60%           1.5            $39,750



Commercial                      $20,000        9.00%          +    0.60%    =     9.60%            1.5             $2,880

Commercial                      $25,000        10.00%         +    0.60%    =     10.60%           1.5             $3,975


                                                                                                                 Payment
                          New Net                                                                TPP
                                                                                   TPP
     Category              Written                                                             Multiplier     New Net Written
                                                                                   Rate
                          Premium                                                                           Premium x TPP rate
                                                                                                              X TPP Multiplier
Allstate Financial
                                $25,000                                             5%             1.5             $1,875
New


                                                                                                                 Payment
                          Renewal                                                                TPP
     Category                                                                                                   Renewal
                        Commissions                                                            Multiplier
                                                                                                            Commissions x TPP
                                                                                                               Multiplier
Allstate Financial
                                 $2,500                                                            1.5             $3,750
Renewal


Total Termination Payment Amount                                                                                 $301,365



    12
       Refer to the Vesting subsection for additional details.
    13
       Renewal base commission rate varies by product.
    14
       Refer to the Determining the Blended Variable Compensation Rate subsection for additional details.

                                          SUPPLEMENT FOR THE R3001 AGREEMENT
    Termination Payment                                                                                              Page 26
    © 2020 Allstate Insurance Company
                                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              28 of 269 DATE:
                                                                                        PageID #:135
                                                                                              May 1, 2020




6.0 Vesting
Start-up agents, with affiliation dates of January 1, 2012 and subsequent, will be required to vest
for five years before being eligible to receive a termination payment on all secured new business.
Vesting will not be required for purchased policies and Plus Policies will continue to vest under
the Plus Policy program 15.
If a Start-Up Agency with an affiliation date prior to April 1, 2017 becomes an Established Agency
by purchasing the economic interest in and/or being assigned via the Plus Policy program a
combined total of more than 750 Total Personal Lines policies with a combined total of more than
$800,000 in Total Property and Casualty 12mm Earned Premium, vesting will no longer be
required and any new business written will immediately become vested.

Effective May 1, 2019 and later, if a Start-Up Agency with an affiliation date of April 1, 2017 and
later becomes an Established Agency in one of the following ways, vesting will no longer be
required on existing business and any new business written will immediately become vested.

         •    Purchasing the economic interest in a Total Property and Casualty 12mm Written
              Premium of more than the end point of their premium curve. Multiple purchases will
              be combined to determine if they exceed the end point of their premium curve, or
         •    When an agency has a primary and an Enhanced Satellite Agency (ESA) and the agent
              divests their primary agency, the ESA will be considered an Established Agency

Prior to May 1, 2019, if a Start-Up Agency with an affiliation date of April 1, 2017 and later
became an Established Agency by purchasing the economic interest in and/or being assigned via
the Plus Policy program a combined Total Property and Casualty 12mm Written Premium which
increased the agent’s premium book size beyond the end point of their current premium curve,
vesting was no longer required on existing business and any new business written immediately
became vested.




15
   Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently
in Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.

                                     SUPPLEMENT FOR THE R3001 AGREEMENT
Termination Payment                                                                                                    Page 27
© 2020 Allstate Insurance Company
                                                                                                               Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 29 of 269 DATE:
                                                                                           PageID #:136
                                                                                                 May 1, 2020




Example:
                                                     Agency TPP Vesting Program

                                                  Start-Up Agency           Start-Up Agency            Established Agency
                                                      Scratch                Outside Buyer               Outside Buyer
   Vesting Requirement




                         Secured New
                                              •   5 Years Affiliation   •   5 Years Affiliation    •   Immediate
                         Business



                         Purchased Policies   •   N/A                   •   Immediate2             •   Immediate



  1
    Effective 8/1/2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies
  currently in Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been
  completed.
  2
    A key person change will not accelerate or otherwise change these TPP vesting requirements. Due to system
  constraints, a key person change may cause TPP reports to display an inaccurate vested amount.




                                          SUPPLEMENT FOR THE R3001 AGREEMENT
Termination Payment                                                                                           Page 28
© 2020 Allstate Insurance Company
                                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  30 of 269 DATE:
                                                                            PageID #:137
                                                                                  May 1, 2020




Section 7:              Conversion Allowance
1.0 General
The R3001 Agent who converts from an R830 or R1500 Agreement will receive a Conversion
Allowance as determined by the Company. Approved buyers who become R3001 Agents by
purchasing an agency will not receive a Conversion Allowance.

2.0 Calculation
The Conversion Allowance will be calculated based on the average of the agent’s last three months’
authorized compensation prior to conversion times a factor (see subsection 3.0), when applicable.
For purposes of the Conversion Allowance, business coded to the CCC/Internet will have a factor of
1.0. The Conversion Allowance shall be payable in the first month in which the R3001 Agreement
is in effect.

The components of Conversion Allowance are:
•   New business (includes first renewal auto)
•   Renewal business
•   Adjustment to minimum (R830, R1500, if applicable)
•   Production Allowance
•   Service Fees
•   Relationship Fees
•   Facility business
•   Countersigning fees
•   Business bound by the CCC/Internet
•   Authorized compensation excludes:
•   Allstate Flood Insurance
•   Assigned Risk
•   Lump sum payments for bonuses, if any, paid by the Company
•   Non-Allstate business the agent is permitted to write, such as Underwriting Association,
    accommodation business, FAIR Plan, Expanded Market Coverage, California Earthquake
    Authority.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Conversion Allowance                                                                      Page 29
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document             #: 1-3 Filed: 05/18/21 Page REVISION
                                                                         31 of 269 DATE:
                                                                                   PageID #:138
                                                                                         May 1, 2020




The following example illustrates the various components and the method of calculating the
Conversion Allowance.

EXAMPLE:
Agent converts to R3001 status on July 1. The calculation will include compensation from the
prior 3 months as is indicated in the chart below. This mathematical computation should be
completed by line of insurance as follows:

    1.   April(l) + May(2) + June(3) = Subtotal
    2.   Subtotal divided by 3 = Average
    3.   Average x Applicable Factor by line of insurance = Component Totals
    4.   The sum of the various component totals will equal the Conversion Allowance. (Apply
         these steps to the example in the following chart.)

                                 R3001
  Production Month                   March           April            May                                July
  Compensation Month                 April           May              June

Conversion Allowance calculation example:
         Conversion Component           Mo. 1       Mo. 2    Mo. 3      Subtotal       Avg.          Factor     Total
   New Business/1st Renewal Auto
    Total Personal Lines/First           $1050       $1125    $1095          $3270     $1090           3.68     $4011
      Renewal Auto
    Allstate Financial                        700      650     795           2145        715           1.29        922
    Commercial Insurance                      550      300     425           1275        425           3.46       1471
    Other                                     200      175     210            585        195            1.0        195
   Renewal
    Total Personal Lines                      250      300     350            900        300           1.60        480
    Allstate Financial                        100      125     150            375        125           1.29        161
    Commercial Insurance                       80       50     110            240         80            1.0         80
    Other                                     125      150     120            395        132            1.0        132
    Adjustment to Minimum                    N/A      N/A      N/A            N/A       N/A            N/A         N/A
    Production Allowance                      115      120      75            310        103            1.0        103
    Service Fees                               60       45      50            155         52            1.0         52
    Relationship Fees                           0       0        0                 0          0         1.0          0
    Facility Business                           0       0        0                 0          0         1.0          0
    Countersigning Fees                         0       0        0                 0          0         1.0          0
    CCC & Internet Bound Business             100      100     100            300        100            1.0        100
   Conversion Allowance                                                                                         $7707



                                  SUPPLEMENT FOR THE R3001 AGREEMENT
Conversion Allowance                                                                                    Page 30
© 2020 Allstate Insurance Company
                                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document                    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                32 of 269 DATE:
                                                                                          PageID #:139
                                                                                                May 1, 2020




Note: Conversion factors are designed to approximate the R3001 new and renewal commission
      amounts and help offset future charge back activity to policies processed at 0% in the
      month prior to conversion.


3.0 Conversion Factors
The following conversion factors will be applied when calculating the Conversion Allowance:

                                  PP & C 1                    Allstate               Commercial                   Other 2
                                                             Financial
                                                              New &                                             New &
                          New            Renewal             Renewal              New           Renewal         Renewal
        R830
       Option A            1.00              2.22                1.29              1.00            1.72            1.00

       Option B            1.00              1.82                1.29              1.00            1.41            1.00

       Option C            1.00              1.54                1.29              1.04            1.19            1.00
        R1500
       Option A            2.16              1.67                1.29              2.16            1.67            1.00

       Option B            1.85              1.43                1.29              1.85            1.43            1.00

       Option C            1.62              1.25                1.29              1.62            1.25            1.00

The Conversion Allowance will be paid as a gross amount, not net after taxes, in month one as an
R3001 Agent. If there is an ALSTAR 3 deduction for additional leased equipment, or deductions
for personal life insurance for the first month, they will be taken from the Conversion Allowance.




1
    Voluntary business only, excluding business bound by the Customer Contact Center (CCC) or the Internet.
2
    Includes Facility business, including business bound by the CCC/Internet.
3
    References to ALSTAR mean either the ALSTAR computer system or the Agency Desktop system.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Conversion Allowance                                                                                                Page 31
© 2020 Allstate Insurance Company
                                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                     33 of 269 DATE:
                                                                               PageID #:140
                                                                                     May 1, 2020




Section 8:              Operating Procedures for Agency
                        Technology
1.0 General
This section applies to agencies using technology supplied by the agency to conduct Allstate
Business.

As used in this section, Agency Technology includes any technology utilized by agencies to
transmit and process insurance and Company business. With Agency Technology, agencies will
be required to supply and maintain at their own expense, the necessary desktop/notebook
workstation equipment, desktop/notebook workstation software, broadband internet connectivity
and networking, and telephone systems.

Agencies may be eligible for the Agency Technology Allowance (ATA), which is provided to
assist with the purchase of computer equipment that meets Allstate’s minimum specifications. The
ATA may be used in the Agency Technology Store and is intended to be used to purchase computer
equipment only for purposes of conducting Company business. The ATA is calculated and paid
in accordance with Allstate’s current ATA program and the Company reserves the right at any
time as it may prescribe in its sole discretion to change, restrict or eliminate such program and any
associated ATA funding. Allstate may provide limited and defined support to computer equipment
purchased in the Agency Technology Store for conducting Allstate business, but agencies shall be
responsible for the cost of this support.

Allstate will make its Gateway Portal available over the internet in order for agencies using Agency
Technology to conduct business with the Company. Allstate applications will be available on this
Gateway Portal. Agents must use only Company approved software to provide a quote and/or
illustration of any product.

2.0 Agency Technology Specifications
To ensure compatibility with the Gateway Portal, along with optimal customer experiences, all
Agency Technology must meet or exceed the technology specifications shown in Agency
Standards - Exhibit A. These technology specifications include the security specifications
necessary to help protect Allstate information and may be periodically changed by Allstate in its
sole discretion.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Operating Procedures for Agency Technology                                                   Page 32
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                     34 of 269 DATE:
                                                                               PageID #:141
                                                                                     May 1, 2020




3.0 Asset Protection
Allstate has many resources. As a Company representative, you are being trusted with access to
some of those assets, and are expected to protect and preserve them for Company use. All
information transmitted, received and contained in the Gateway Portal or through any Allstate
provided software remains the property and asset of the Company. Disclosing, altering, or
destroying any Allstate information without the Company’s approval is prohibited.

4.0 Use
The agent will use the Gateway Portal, and any company provided software in accordance with
the terms and conditions outlined in this section of the Supplement, and will comply with all
applicable laws and regulations as well as company procedures as outlined in the Allstate Agency
IT Usage Policy - Agency Technology, the “Company Property, Confidentiality” section of the
R3001 Exclusive Agency Agreement, and the “Confidentiality of Information” section of the
R3001 Agency Standards. The agent assumes full responsibility for the use of the Gateway Portal,
and any company provided software or equipment by the agent’s employees or other persons
working on the agent’s behalf.

5.0 Security
The agent is responsible for securing and safeguarding any confidential and proprietary
information which is accessible through the use of the Gateway Portal and/or any company
provided software. Allstate reserves the right to deny access to the Gateway Portal and the Allstate
network for failure to comply with Allstate’s security requirements. Security requirements are
contained in the Allstate Agency Standards.

To ensure that the Company’s confidential and proprietary information is being secured and
safeguarded consistent with the “Confidentiality of Information” section of the Allstate Agency
Standards, Allstate may at its discretion, inspect your agency’s security and safeguarding practices.
This inspection may be done any time during normal agency hours without notice by the Company
or its designated inspectors and you shall have the duty to cooperate fully with the party(ies)
making such inspection. The inspection may include Allstate Confidential Information stored in
any manner, including your agency computer systems. The inspection may be conducted through
any appropriate means, such as a remote connection to your computers.

6.0 Maintenance/Limitation of Liability
Agencies are responsible for procuring the necessary maintenance and repair services for all
agency-owned desktop/notebook workstation equipment, desktop/notebook workstation software,
internet connectivity and networking, telephone systems, and any related peripheral equipment.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Operating Procedures for Agency Technology                                                   Page 33
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER 1: R3001 Agents Document         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                     35 of 269 DATE:
                                                                               PageID #:142
                                                                                     May 1, 2020




Allstate will maintain the Gateway Portal, and make updates as necessary. Allstate’s obligations
in connection with Gateway Portal are limited to providing maintenance and making updates as
necessary. This obligation is in lieu of all other warranties, expressed or implied, and is further in
lieu of any other obligation or liability to pay damages whether direct, indirect, special or
consequential, arising out of, or in connection with, the use of the Gateway Portal and/or any
company provided software.

Allstate will not be responsible for any delay, failure in performance, or interruption of service
resulting directly or indirectly from acts of God, civil disturbance, war, accident, strikes, fire, or
other catastrophes, shortage of parts, materials, labor, power, transportation or other events beyond
Allstate’s reasonable control.

7.0 Modifications
The agent may not modify, alter, disclose or distribute software provided by the Company, or the
information contained therein. Any software provided must be used in compliance with its license
agreement, and in accordance with the purpose for which it was provided. Software provided by
Allstate will specify the number of computers on which it can be installed. You may not copy
software provided by Allstate unless the software is legally permitted to be copied or shared
without violation of copyright or trade mark laws. Allstate retains the right to protect the Gateway
Portal and any software it may provide in any way deemed necessary.

8.0 Notice of Loss
The agent is responsible for notifying Allstate through the Privacy Incident Reporting Process by
reporting the incident to the Allstate Alert Us Line at 1-800-427-9389 when any computer
equipment used in the course of conducting Allstate agency business is lost or stolen as that
computer equipment may contain customer information. At the end of that equipment’s useful
life, all customer information must be securely removed as specified in the “Confidentiality of
Information” section of Agency Standards.

9.0 Return of Customer Information and Software
Upon termination for any reason of your agency relationship with Allstate, you must return all
customer information to the Company, along with any software provided by the Company.

Once a copy of the Allstate customer information stored on your agency PCs has been provided to
Allstate, all customer information must be securely removed from your PCs as specified in the
“Confidentiality of Information” section of Agency Standards.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Operating Procedures for Agency Technology                                                    Page 34
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  36 of 269 DATE:
                                                                            PageID #:143
                                                                                  May 1, 2020




Chapter 2:                  Schedule of Commissions




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Schedule of Commissions                                                               Page 35
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions             #: 1-3 Filed: 05/18/21 Page REVISION
                                                                           37 of 269 DATE:
                                                                                     PageID #:144
                                                                                           May 1, 2020




Section 1:                   Introduction
1.0 General
This chapter contains the current commission amounts applicable to products sold by the R3001
Agent. Rules for special commission situations are contained in Chapter 3.


2.0 Applying Commission Amounts to Converting Agents’
    Business
Once the agent has converted to the R3001 Agreement, the next renewal of each property and
casualty policy in his or her account will be recorded at the applicable renewal amount contained
in this chapter. Prior to each renewal, any policy activity (endorsement, chargeback) will be
recorded at the applicable amount from the agent's former agreement.

Commissions for Allstate Financial business issued prior to the agent's conversion will be in
accordance with the agent's former agreement, except as follows:

•      For agents that converted prior to July 1, 1994, all UL policies written prior to July 1, 1994
       that are in their sixth or subsequent policy year will be paid at the current Policy Value rate 1
       (Chapter 2, Section 1d). This is in lieu of renewal commission on UL excess premium.




1
    Not applicable to New York R3001 Agents.

                                     SUPPLEMENT FOR THE R3001 AGREEMENT
Introduction                                                                                    Page 36
© 2020 Allstate Insurance Company
                                                                                          Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              38 of 269 DATE:
                                                                                        PageID #:145
                                                                                              May 1, 2020




Section 1a: Auto
1.0 General
Those lines in the Auto line group and included in like lines for purposes of agent commission are
listed in Chapter 3, Section 2.

1.1       Plus Policies 1
Commission amounts on Plus Policies, including added coverage, will be 6% on the applicable net
written premium for Standard Private Passenger auto policies and 4% on the applicable net written
premium for Non-Standard Private Passenger auto policies. Commercially Rated, Non-Fleet Plus
Policies will be paid at the rates listed in subsection 4.1 or 4.2.

1.2       Customer Contact Center (CCC)/Internet Policies 2
Agency Routed
Policies bound by the Customer Contact Center (CCC)/Internet and assigned to R3001 Agents in
Agency Routed status will receive zero percent (0%) new business and 3.5% renewal
commissions. Add Cars will be paid at 3.5% new and renewal. Refer to Chapter 4, Section 5,
subsection 6.0 for details.

Direct Transition
Policies bound by the Customer Contact Center (CCC)/Internet and assigned to R3001 Agents in
Direct Transition status will receive zero percent (0%) new business and full renewal commissions.

Commissions on Added Coverages to policies bound by the CCC/Internet and Direct Transition
status will be paid at full commissions on the net written premium for the Added Coverage on a
pro-rated basis until the next renewal.

Assigned Agency and Agency Direct
New, first renewal and subsequent renewal commissions on policies bound by the CCC/Internet
and assigned to R3001 Agents in Assigned Agency or Agency Direct status will be 3.5% 3 on the
net written premium.




1
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.
2
 Unless identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004
and subsequent – agent type 41.
3
  Commissions on policies renewing with an effective and process date prior to October 1, 2004 will be 2% on the net written
premium.
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                                                    Page 37
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions              #: 1-3 Filed: 05/18/21 Page REVISION
                                                                            39 of 269 DATE:
                                                                                      PageID #:146
                                                                                            May 1, 2020




Commissions on Added Coverages to policies bound by the CCC/Internet and in Assigned Agency
or Agency Direct status will be 3.5% 4 on the net written premium for the Added Coverage on a
pro-rated basis until the next renewal. If the Added Coverage to the policy in Assigned Agency
status is a Major Coverage and such coverage was added (bound) by an agency, the agency adding
the coverage will receive 3.5% on the net written premium for the Added (Major) Coverage on a
pro-rated basis until the next renewal and the agency will capture the policy at 3.5% at the next
renewal as described in Chapter 4 of this Supplement.

Designated Agency
New, first renewal and subsequent renewal commissions on policies bound by the CCC (prior to
September 14, 2009)/Internet that are captured as described in Chapter 4 of this Supplement and
are in Designated Agency status will be 3.5% on the net written premium.

Added Coverage to policies bound by the CCC/Internet and in Designated Agency status will be
3.5% on the net written premium for the Added Coverage on a pro-rated basis until the next
renewal. At the next renewal, the Designated Agency will receive 3.5% on the entire premium.

2.0 Established Agencies
Voluntary Auto Table 1 (subsection 4.1) is applicable to business that is effective and processed
on or after January 1, 2013 for Established Agencies. Policy activity on business that is effective
or processed prior to January 1, 2013 will be recorded at the applicable amount from the Voluntary
Auto Table 2 schedule in Subsection 4.2.

3.0 Start-up Agencies
Voluntary Auto Table 2 (subsection 4.2) is applicable to Start-up Agencies.

For Start-up Agencies with affiliation dates prior to April 1, 2017who become an Established
Agency by achieving 37 full months of affiliation in the calendar year, Voluntary Auto Table 1 is
applicable to business that is effective and processed on or after January 1 of that calendar year.
Business that is effective or processed prior to January 1 of the calendar year Established Agency
status is attained will be paid at these rates upon the next renewal of each auto policy in the agent’s
account. Prior to each renewal, any policy activity will be recorded at the applicable amount from
the Voluntary Auto Table 2 schedule in Section 4.2. Chargebacks will be recorded at the initial
rate paid. For example, in situations where an agency writes a policy as a Start-up Agency and the
policy subsequently charges back when the agency is an Established Agency, the chargeback will
be at the initial rate paid when the agency was a Start-up.




4
  Commissions on policies renewing with an effective and process date prior to October 1, 2004 will be 2% on the net written
premium for the Added Coverage on a pro-rated basis until the next renewal.
                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                                              Page 38
© 2020 Allstate Insurance Company
                                                                                                           Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              40 of 269 DATE:
                                                                                        PageID #:147
                                                                                              May 1, 2020




For Start-up Agencies with affiliation dates prior to April 1, 2017 who become an Established
Agency by purchasing the economic interest in over 750 Total Personal Lines policies with a
combined total of more than $800,000 in Total Property and Casualty 12mm Earned Premium,
Voluntary Auto Table 1 is applicable to business that is effective and processed on or after the
month following the purchase. Business that is effective or processed during and prior to the
month of purchase, will be paid at these rates upon the next renewal of each auto policy in the
agent’s account. Prior to each renewal, any policy activity will be recorded at the applicable
amount from the Voluntary Auto Table 2 schedule in Section 4.2. Chargebacks will be recorded
at the initial rate paid. For example, in situations where an agency writes a policy as a Start-up
Agency and the policy subsequently charges back when the agency is an Established Agency, the
chargeback will be at the initial rate paid when the agency was a Start-up.

For Start-up Agencies with affiliation dates of April 1, 2017 and later who become an
Established Agency by graduating from or losing their eligibility to participate in the Enhanced
Compensation Plan (ECP) 5, Voluntary Auto Table 1 is applicable beginning with business that is
effective and processed in the month they become an Established Agency. Business that is
effective or processed prior to the month they become an Established Agency will be paid at
these rates upon the next renewal of each auto policy in the agent’s account. Prior to each
renewal, any policy activity will be recorded at the applicable amount from the Voluntary Auto
Table 2 schedule in Section 4.2. Chargebacks will be recorded at the initial rate paid. For
example, in situations where an agency writes a policy as a Start-up Agency and the policy
subsequently charges back when the agency is an Established Agency, the chargeback will be at
the initial rate paid when the agency was a Start-up.

4.0 Tables
The following tables contain the current commission amounts for R3001 Agents applicable to auto
policies, except policies bound by the Customer Contact Center (CCC)/Internet, unless identified
as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning
October 4, 2004 and subsequent (agent type 41) and Plus Policies 6. Refer to subsections 2.0 and
3.0 to determine which table is applicable.




5
  Refer to the New Agency Program page for details on an Enhanced Compensation Plan (ECP) eligible agency becoming an
established agency.
6
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                                                    Page 39
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
  Case: 1:21-cv-02674
 CHAPTER                 Document
         2: Schedule of Commissions               #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              41 of 269 DATE:
                                                                                        PageID #:148
                                                                                              May 1, 2020




 4.1      Voluntary Auto 7 Table 1
 Policies paid based on the commission amounts in the following table are eligible for variable
 compensation. Refer to the Variable Compensation page on Gateway for information regarding
 variable compensation.

                                                                                         Commission Amounts
                                                                                          First     Subs.   Added
                                                                              New 8      Renewal 9 Renewal Coverage
                                  Line                                         %           %         %        %
STANDARD
Private Passenger
Allstate Insurance                                                               9            9              9               9
Allstate Indemnity – TX                                                          9            9              9               9
Allstate Indemnity – CA 10, MD 11, MN 12 & NC 13                                 9            9              9               9
Allstate County Mutual - TX                                                      9            9              9               9
Allstate Fire and Casualty Insurance Company – TX, MI 14                         9            9              9               9
Allstate Property and Casualty                                                   9            9              9               9
NON-STANDARD
Allstate Indemnity - excluding TX                                                7            7              7               7
Allstate Indemnity – CA 15, MD 16, MN 17 & NC 18                                 7            7              7               7
Allstate County Mutual – TX                                                      7            7              7               7
Commercially Rated, Non-Fleet
All Allstate Companies except Allstate New Jersey                                9           NA              9              9
Allstate New Jersey                                                             6.5          NA             6.5            6.5




 7
   Commission amounts for products sold under the Emerging Business Pilot are located in Section 1f.
 8
   Refer to subsection 4.3 for information regarding policies bound through an agent’s home page on the Internet or bound by the
 CCC as resulting from an agent forwarded phone.
 9
    First renewal is applicable to six month auto policies only.
 10
    Allstate Indemnity policies effective 6/1/93 and subsequent and Allstate Insurance Company policies effective 1/1/92 through
 5/31/93 which were rolled over to Allstate Indemnity after 8/1/93.
 11
    Allstate Indemnity policies effective 12/7/2004 and subsequent
 12
    Allstate Indemnity policies effective 10/17/2005 and subsequent
 13
    Allstate Indemnity policies written in Standard Tiers as part of SRM 2 effective 9/17/01
 14 Effective June 15, 2015, the MCCA assessment is split out from the premium and a flat annual rate of $8.00 per item will be

 paid for the assessment.
 15
    Allstate Indemnity policies effective prior to 6/1/93 only
 16
    Allstate Indemnity policies effective prior to 12/7/2004
 17
    Allstate Indemnity policies effective prior to 10/17/2005
 18
    Allstate Indemnity policies written in Non-standard Tiers as part of SRM 2 effective 9/17/01
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
 Auto                                                                                                                 Page 40
 © 2020 Allstate Insurance Company
                                                                                                              Pls. Exhibit 3
   Case: 1:21-cv-02674
  CHAPTER                 Document
          2: Schedule of Commissions                #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                42 of 269 DATE:
                                                                                          PageID #:149
                                                                                                May 1, 2020




  4.2      Voluntary Auto 19 Table 2

                                                                                          Commission Amounts
                                                                                            First     Subs.   Added
                                                                              New 20      Renewal 21 Renewal Coverage
                           Line                                                %             %         %        %
STANDARD
Private Passenger
Allstate Insurance                                                              10            10              10              10
Allstate Indemnity – TX                                                         10            10              10              10
Allstate Indemnity – CA 22, MD 23, MN 24 & NC 25                                10            10              10              10
Allstate County Mutual - TX                                                     10            10              10              10
Allstate Fire and Casualty Insurance Company - TX, MI 26                        10            10              10              10
Allstate Property and Casualty                                                  10            10              10              10
NON-STANDARD
Allstate Indemnity - excluding TX                                                8             8               8               8
Allstate Indemnity – CA 27, MD 28, MN 29 & NC 30                                 8             8               8               8
Allstate County Mutual – TX                                                      8             8               8               8
Commercially Rated, Non-Fleet
All Allstate Companies except Allstate New Jersey                               10            NA              10             10
Allstate New Jersey                                                             6.5           NA              6.5            6.5




  19
     Commission amounts for products sold under the Emerging Business Pilot are located in Section 1f..
  20
     Refer to subsection 4.3 for information regarding policies bound through an agent’s home page on the Internet or bound by the
  CCC as resulting from an agent forwarded phone.
  21
     First renewal is applicable to six month auto policies only.
  22
     Allstate Indemnity policies effective 6/1/93 and subsequent and Allstate Insurance Company policies effective 1/1/92 through
  5/31/93 which were rolled over to Allstate Indemnity after 8/1/93.
  23
     Allstate Indemnity policies effective 12/7/2004 and subsequent
  24
     Allstate Indemnity policies effective 10/17/2005 and subsequent
  25
     Allstate Indemnity policies written in Standard Tiers as part of SRM 2 effective 9/17/01
  26 Effective June 15, 2015, the MCCA assessment is split out from the premium and a flat annual rate of $8.00 per item will be

  paid for the assessment.
  27
     Allstate Indemnity policies effective prior to 6/1/93 only
  28
     Allstate Indemnity policies effective prior to 12/7/2004
  29
     Allstate Indemnity policies effective prior to 10/17/2005
  30
     Allstate Indemnity policies written in Non-standard Tiers as part of SRM 2 effective 9/17/01
                                       SUPPLEMENT FOR THE R3001 AGREEMENT
  Auto                                                                                                                  Page 41
  © 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                  43 of 269 DATE:
                                                                                            PageID #:150
                                                                                                  May 1, 2020




4.3         Policies Bound through an Agent’s Home Page on the Internet
            or Bound by the Customer Contact Center (CCC)/Internet as
            Resulting from an Agent Forwarded Phone
Personal auto business, including add cars, bound through an agent’s home page on the Internet
will receive:
      • 0% new business (effective October 4, 2004 through December 31, 2008)
      • Full new business (effective January 1, 2009 and subsequent)
      • Full renewal (effective October 4, 2004 and subsequent)

Personal auto business bound in the CCC/Internet that has been identified as resulting from an
agent forwarded phone 31 will receive:
     • 0% new business (effective October 4, 2004 and subsequent)
     • Full renewal (effective October 4, 2004 and subsequent)
     • Add cars will receive full new business and full renewal

       If the software used to determine whether the call is from an agent forwarded phone or a direct
       call to the CCC is not operating, then business bound by the CCC on a new to Allstate customer
       who does not request an agent will be coded to the CCC house account number, and any
       existing customers and new Allstate customers that request an agent will be assigned to the
       agent as an agent type 41.

4.4         Residual Market
Allstate agents are not authorized to charge any fees or accept any compensation beyond that
provided for in the agent's agency agreement, or the commission as set forth by the particular state
residual market plan except they may charge any fee which is specifically authorized by the
particular state Assigned Risk plan rules. The commission and any specifically authorized fee for
Assigned Risk plan business is intended to cover the agent's total involvement in the act of providing
insurance.

4.4.1            Reinsurance Facility (Business Bound by R3001 Agents)

                                                                            Commission Amounts
                                                              New        First Renewal 32 Subsequent Renewal
                           State                               %                %                 %
      North Carolina                                           10               10                10
                                                               10               10               6.5



31
     Policies bound through the Extra Hands Call Forward program will receive full new business and full renewal.
32
     First renewal is applicable to six month auto policies only.
                                         SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                                                  Page 42
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                44 of 269 DATE:
                                                                                          PageID #:151
                                                                                                May 1, 2020




                                                                            Commission Amounts
                                                           New           First Renewal 32 Subsequent Renewal
                  State                                     %                   %                 %
     New Hampshire 33


4.4.2            Underwriting Association

                                 State                                               Commission Amounts
     Michigan (AIPF)                                                                        10%
     Hawaii (JUP)
        New Business                                                               8% capped at $75 per item
        Renewals                                                                   5% capped at $35 per item

5.0 Allstate Parts and Labor Plus                                         34




                                                                                     Commission Amount
     Agent Produced Business                                                               18%




33
   The New Hampshire Driving Record Surcharge will be excluded from Facility premium for purposes of agent
commission. The agent will receive a flat payment of $5.00 for each driving record point up to a maximum of $25.00
(5 points).
34
     The Allstate Parts and Labor Plus program has been discontinued effective January 31, 2005.
34
     The Allstate Parts and Labor Plus program has been discontinued effective January 31, 2005.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                                           Page 43
© 2020 Allstate Insurance Company
                                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              45 of 269 DATE:
                                                                                        PageID #:152
                                                                                              May 1, 2020




Section 1b: Personal Property
1.0 General
In cases where a countersigning agent in a non-resident state is to receive a fee for countersigning
a policy, this fee will reduce the commission of the Writing Agent. Any such reduction will be
reflected on the Writing Agent's production statement.

1.1       Plus Policies 1
Commission amounts on Plus Policies, including added coverage, will be 6% on the applicable net
written premium.

1.2       Customer Contact Center (CCC)/Internet Policies 2
Agency Routed
Policies bound by the Customer Contact Center (CCC)/Internet and assigned to R3001 Agents in
Agency Routed status will receive zero percent (0%) new business and 3.5% renewal
commissions. Refer to Chapter 4, Section 5, subsection 6.0 for details.

Direct Transition
Policies bound by the Customer Contact Center (CCC)/Internet and assigned to R3001 Agents in
Direct Transition status will receive zero percent (0%) new business and full renewal commissions.

Commissions on Added Coverages to policies bound by the CCC/Internet and Direct Transition
status will be paid at full commissions on the net written premium for the Added Coverage on a
pro-rated basis until the next renewal.

Assigned Agency and Agency Direct
New and renewal commissions on policies bound by the CCC/Internet and assigned to R3001
Agents in Assigned Agency or Agency Direct status will be 3.5% 3 on the net written premium.

Commissions on Added Coverages to policies bound by the CCC/Internet and in Assigned Agency
or Agency Direct status will be 3.5% 4 on the net written premium for the Added Coverage on a
pro-rated basis until the next renewal. If the Added Coverage to the policy in Assigned Agency

1
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.
2
 Unless identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004
and subsequent – agent type 41.
3
  Commissions on policies renewing with an effective and process date prior to October 1, 2004 will be 2% on the net written
premium.
4
  Commissions on policies renewing with an effective and process date prior to October 1, 2004 will be 2% on the net written
premium for the Added Coverage on a pro-rated basis until the next renewal.
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Property                                                                                                       Page 44
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   46 of 269 DATE:
                                                                             PageID #:153
                                                                                   May 1, 2020




status is a Major Coverage and such coverage was added (bound) by an agency, the agency adding
the coverage will receive 3.5% on the net written premium for the Added (Major) Coverage on a
pro-rated basis until the next renewal and the agency will capture the policy at 3.5% at the next
renewal as described in Chapter 4 of this Supplement.
Designated Agency
New and renewal commissions on policies bound by the CCC (prior to September 14,
2009)/Internet that are captured as described in Chapter 4 of this Supplement and are in Designated
Agency status will be 3.5% on the net written premium.

Added Coverage to policies bound by the CCC/Internet and in Designated Agency status will be
3.5% on the net written premium for the Added Coverage on a pro-rated basis until the next
renewal. At the next renewal, the Designated Agency will receive 3.5% on the entire premium.

2.0 Established Agencies
Personal Property Table 1 (subsection 4.1) is applicable to business that is effective and processed
on or after January 1, 2013 for Established Agencies. Policy activity on business that is effective
or processed prior to January 1, 2013 will be recorded at the applicable amount from the Personal
Property Table 2 (subsection 4.2).

3.0 Start-up Agencies
Personal Property Table 2 (subsection 4.2) is applicable to Start-up Agencies.

For Start-up Agencies with affiliation dates prior to April 1, 2017 who become an Established
Agency by achieving 37 full months of affiliation in the calendar year, the Personal Property Table
1 is applicable to business that is effective and processed on or after January 1 of that calendar
year. Business that is effective or processed prior to January 1 of the calendar year Established
Agency status is attained will be paid at these rates upon the next renewal of each property policy
in the agent’s account. Prior to each renewal, any policy activity will be recorded at the applicable
amount from the Personal Property Table 2 schedule in Section 4.2. Chargebacks will be recorded
at the initial rate paid. For example, in situations where an agency writes a policy as a Start-up
Agency and the policy subsequently charges back when the agency is an Established Agency, the
chargeback will be at the initial rate paid when the agency was a Start-up.

For Start-up Agencies with affiliation dates prior to April 1, 2017 who become an Established
Agency by purchasing the economic interest in over 750 Total Personal Lines policies with a
combined total of more than $800,000 in Total Property and Casualty 12mm Earned Premium, the
Personal Property Table 1 is applicable to business that is effective and processed on or after the
month following the purchase. Business that is effective or processed during and prior to the
month of purchase, will be paid at these rates upon the next renewal of each property policy in the
agent’s account. Prior to each renewal, any policy activity will be recorded at the applicable
amount from the Personal Property Table 2 schedule in Section 4.2. Chargebacks will be recorded
at the initial rate paid. For example, in situations where an agency writes a policy as a Start-up
                               SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Property                                                                            Page 45
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                 #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               47 of 269 DATE:
                                                                                         PageID #:154
                                                                                               May 1, 2020




Agency and the policy subsequently charges back when the agency is an Established Agency, the
chargeback will be at the initial rate paid when the agency was a Start-up.

For Start-up Agencies with affiliation dates of April 1, 2017 and later who become an Established
Agency by graduating from or losing their eligibility to participate in the Enhanced Compensation
Plan (ECP) 5, Personal Property Table 1 is applicable beginning with business that is effective and
processed in the month they become an Established Agency. Business that is effective or
processed prior to the month they become an Established Agency will be paid at these rates upon
the next renewal of each property policy in the agent’s account. Prior to each renewal, any policy
activity will be recorded at the applicable amount from the Personal Property Table 2 schedule in
Section 0. Chargebacks will be recorded at the initial rate paid. For example, in situations where
an agency writes a policy as a Start-up Agency and the policy subsequently charges back when the
agency is an Established Agency, the chargeback will be at the initial rate paid when the agency
was a Start-up.

4.0 Tables
The following table contains the current commission amounts for R3001 Agents applicable to the
various lines in the Personal Property category, except policies bound by the Customer Contact
Center (CCC)/Internet, unless identified as resulting from an agent forwarded phone or the agent’s
home page on the Internet beginning October 4, 2004 and subsequent (agent type 41) and Plus
Policies 6. Refer to subsections 2.0 and 3.0 to determine which table is applicable.

4.1       Personal Property Table 1
Policies paid based on the commission amounts in the following table are eligible for variable
compensation. Refer to the Variable Compensation page on Gateway for information regarding
variable compensation.

                                                                                       Commission Amounts
                        Line of Insurance                                      New 7         Add       Renewal
                                                                                %         Coverage %      %




5
  Refer to the New Agency Program page for details on an Enhanced Compensation Plan (ECP) eligible agency becoming an
established agency.
6
  Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.
7
  Refer to subsection 4.3 for information regarding policies bound through an agent’s home page on the Internet or bound by the
CCC as resulting from an agent forwarded phone.
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Property                                                                                                        Page 46
© 2020 Allstate Insurance Company
                                                                                                                 Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                48 of 269 DATE:
                                                                                          PageID #:155
                                                                                                May 1, 2020




    Personal Property                                                              9                  9             9
        Homeowners (including Condominium and Renters 8)
        Mobilehome
        Boatowners8 (including Recreational Package Policy)
        Residential Fire (including CPL)
        Landlords Package Policy
        Personal Umbrella Policy
    Workers’ Comp Residence Employees                                              9                  9             4
4.2         Personal Property Table 2
                                                                                    Commission Amounts
                          Line of Insurance                                     New     7
                                                                                          Add       Renewal
                                                                                 %     Coverage %      %
    Personal Property                                                            10 9                 109          10
                                                                       8
        Homeowners (including Condominium and Renters )
        Mobilehome
        Boatowners8 (including Recreational Package Policy)
        Residential Fire (including CPL)
        Landlords Package Policy
        Personal Umbrella Policy
    Workers’ Comp Residence Employees
        First $500                                                               10                   10            5
        Over $500                                                                7.5                  7.5           5

4.3         Policies Bound through an Agent’s Home Page on the Internet
            or Bound by the Customer Contact Center (CCC)/Internet as
            Resulting from an Agent Forwarded Phone
Personal property business bound through an agent’s home page on the Internet will receive:
     • 0% new business (effective October 4, 2004 through December 31, 2008)
     • Full new business (effective January 1, 2009 and subsequent)
     • Full renewal (effective October 4, 2004 and subsequent)

Personal property business bound in the CCC/Internet that has been identified as resulting from an
agent forwarded phone 10 will receive:
     • 0% new business (effective October 4, 2004 and subsequent)
     • Full renewal (effective October 4, 2004 and subsequent)



8
    Commission rates for products sold under the Emerging Business Pilot are located in Section 1f.
9
  This amount applies to premium issued from January 2003 and subsequent on policies with effective dates of January 1, 2003
and subsequent.
10
   Policies bound through the Extra Hands Call Forward program will receive full new business and full renewal.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Property                                                                                                 Page 47
© 2020 Allstate Insurance Company
                                                                                                            Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  49 of 269 DATE:
                                                                            PageID #:156
                                                                                  May 1, 2020




    If the software used to determine whether the call is from an agent forwarded phone or a direct
    call to the CCC is not operating, then business bound by the CCC on a new to Allstate customer
    who does not request an agent will be coded to the CCC house account number, and any
    existing customers and new Allstate customers that request an agent will be assigned to the
    agent as an agent type 41.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Property                                                                          Page 48
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                 #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               50 of 269 DATE:
                                                                                         PageID #:157
                                                                                               May 1, 2020




5.0 Allstate Flood Insurance
R3001 Agents are permitted to sell flood insurance through Allstate under Allstate’s agreement to
write through the NFIP Write Your Own Flood Program. 11 The current commission amount on
agency written business is 17% new and 14% renewal.

The flood insurance commission schedule has been enhanced on agency written business to 18%
new business and 16% renewal for agents achieving $300,000 12 or more in total flood insurance
written premium as of December of each year. This enhancement is applicable to agents regardless
of which commission schedule, Allstate or NFIP, has been selected.

6.0 California Earthquake Authority
Allstate agents are permitted to sell California Earthquake Authority business through a state
regulated program for customers with companion personal property policies. The current
commission amount on agency bound business is 10% on both new business and renewal.




11
     Flood insurance cannot be written directly through the National Flood Insurance Program (NFIP).
12
  Total new and renewal written premium based on prior year end results as reported to Allstate by an authorized third-party
supplier. Results will be re-evaluated each year end.
                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Property                                                                                                 Page 49
© 2020 Allstate Insurance Company
                                                                                                           Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   51 of 269 DATE:
                                                                             PageID #:158
                                                                                   May 1, 2020




Section 1c: Commercial
1.0 General
The Company may from time to time enter into joint marketing agreements (“marketing
agreements”) with certain national trade associations or other organizations. These marketing
agreements may generate marketing leads in specific industry vertical markets (“leads”). It is the
desire of the Company to provide such leads to certain R3001 agents in order to assist those agents
to penetrate certain vertical markets. It is the desire of such agents to obtain such leads.

The participating agencies understand that there exists a cost associated with lead generation. In
order to offset such costs, any agent participating in the designated national trade association joint
marketing program, agrees to a reduced commission for all polices sold on leads generated by such
program. The amount of the reduction in commission will be set forth for each specific marketing
program. By voluntarily participating in the program, the agency agrees to the new business and
renewal premium reduction set forth for that specific marketing program.

Commission for Commercial policies issued as the result of a lead forwarded to a Business
Insurance Specialist (BIS) may result in a reduced commission to the agent. The reduced
commission is described in Chapter 3, Section 5.0, Subsection 0.

2.0 Established Agencies
Voluntary Commercial Table 1 (subsection 4.1) is applicable to business that is effective and
processed on or after January 1, 2013 for Established Agencies. Policy activity on business that is
effective or processed prior to January 1, 2013 will be recorded at the applicable amount from
Voluntary Commercial Table 3 (subsection 4.3 – Prior to New Product Implementation) or
Voluntary Commercial Table 4 (subsection 4.4 – After New Product Implementation).

3.0 Start-up Agencies
Voluntary Commercial Table 2 (subsection 4.2) is applicable to Start-up Agencies.

For Start-up Agencies with affiliation dates prior to April 1, 2017 who become an Established
Agency by achieving 37 full months of affiliation in the calendar year, the Voluntary Commercial
Table 1 is applicable to business that is effective and processed on or after January 1 of that
calendar year. Business that is effective or processed prior to January 1 of the calendar year
Established Agency status is attained will be paid at these rates upon the next renewal of each
commercial policy in the agent’s account. Prior to each renewal, any policy activity will be
recorded at the applicable amount from Voluntary Commercial Table 3 (subsection 4.3 – Prior to
New Product Implementation) or Voluntary Commercial Table 4 (subsection 4.4 – After New
Product Implementation). Chargebacks will be recorded at the initial rate paid. For example, in
situations where an agency writes a policy as a Start-up Agency and the policy subsequently
                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                                    Page 50
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions           #: 1-3 Filed: 05/18/21 Page REVISION
                                                                         52 of 269 DATE:
                                                                                   PageID #:159
                                                                                         May 1, 2020




charges back when the agency is an Established Agency, the chargeback will be at the initial rate
paid when the agency was a Start-up.

For Start-up Agencies with affiliation dates prior to April 1, 2017 who become an Established
Agency by purchasing the economic interest in over 750 Total Personal Lines policies with a
combined total of more than $800,000 in Total Property and Casualty 12mm Earned Premium, the
Voluntary Commercial Table 1 is applicable to business that is effective and processed on or after
the month following the purchase. Business that is effective or processed during and prior to the
month of purchase, will be paid at these rates upon the next renewal of each commercial policy in
the agent’s account. Prior to each renewal, any policy activity will be recorded at the applicable
amount from Voluntary Commercial Table 3 (subsection 4.3 – Prior to New Product
Implementation) or Voluntary Commercial Table 4 (subsection 4.4 – After New Product
Implementation). Chargebacks will be recorded at the initial rate paid. For example, in situations
where an agency writes a policy as a Start-up Agency and the policy subsequently charges back
when the agency is an Established Agency, the chargeback will be at the initial rate paid when the
agency was a Start-up.

For Start-up Agencies with affiliation dates of April 1, 2017 and later who become an Established
Agency by graduating from or losing their eligibility to participate in the Enhanced Compensation
Plan (ECP) 1, Voluntary Commercial Table 1 is applicable beginning with business that is effective
and processed in the month they become an Established Agency. Business that is effective or
processed prior to the month they become an Established Agency, will be paid at these rates upon
the next renewal of each commercial policy in the agent’s account. Prior to each renewal, any
policy activity will be recorded at the applicable amount from Voluntary Commercial Table 3
(subsection 4.3 – Prior to New Product Implementation) or Voluntary Commercial Table 4
(subsection 4.4 – After New Product Implementation). Chargebacks will be recorded at the initial
rate paid. For example, in situations where an agency writes a policy as a Start-up Agency and the
policy subsequently charges back when the agency is an Established Agency, the chargeback will
be at the initial rate paid when the agency was a Start-up.


4.0 Tables
The following tables contain the current commission amounts for R3001 Agents applicable to
Commercial insurance written in Allstate Insurance Company, Allstate Indemnity Company,
Allstate Texas Lloyds Inc., Allstate County Mutual Insurance Company and Allstate New Jersey
Insurance Company. Refer to subsections 2.0 and 3.0 to determine which table is applicable. Refer
to Chapter 3, Section 5.0, Subsection 0, for information regarding commissions on policies issued
as a result of leads forwarded to a Business Insurance Specialist (BIS).




1
  Refer to the New Agency Program page for details on an Enhanced Compensation Plan (ECP) eligible agency becoming an
established agency.

                                  SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                                                  Page 51
© 2020 Allstate Insurance Company
                                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  53 of 269 DATE:
                                                                            PageID #:160
                                                                                  May 1, 2020




4.1     Voluntary Commercial Table 1 effective on or after 1/1/2013
        (Rates in effect Prior to and After New Product
        Implementation)
Policies paid based on the commission amounts in the following table are eligible for variable
compensation. Refer to the Variable Compensation page on Gateway for information regarding
variable compensation.

                                                                Commission Amounts
                              Line                              New         Renewal
                                                                 %             %
 All Allstate Companies excluding Allstate New Jersey
     All Commercial Lines                                         9                 9
 Allstate New Jersey
     All Commercial Lines                                        6.5               6.5


4.2     Voluntary Commercial Table 2 effective on or after 1/1/2013
        (Rates in effect Prior to and After New Product
        Implementation)
                                                                Commission Amounts
                              Line                              New         Renewal
                                                                 %             %
 All Allstate Companies excluding Allstate New Jersey
     All Commercial Lines                                        10                 10
 Allstate New Jersey
     All Commercial Lines                                        6.5               6.5




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                               Page 52
© 2020 Allstate Insurance Company
                                                                                 Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  54 of 269 DATE:
                                                                            PageID #:161
                                                                                  May 1, 2020




4.3     Voluntary Commercial Table 3 effective prior to 1/1/2013
        (Rates in Effect Prior to New Product Implementation)
                                                                Commission Amounts
                              Line                              New         Renewal
                                                                 %             %
 All Allstate Companies excluding Allstate New Jersey
     Commercial Casualty - Auto                                  10                10
 All Allstate Companies excluding Allstate New Jersey
     Commercial Casualty - All Other 2
     Commercial Fire
     Business Package Policy
     Texas Commercial Package Policy
     Customizer
         First $2,500                                            20                10
         Over $2,500                                             12                10
 Allstate New Jersey
     All Commercial Lines                                        6.5               6.5

4.4     Voluntary Commercial Table 4 effective prior to 1/1/2013 (Rates
        in Effect After New Product Implementation)
                                                                Commission Amounts
                              Line                              New         Renewal
                                                                 %             %
 All Allstate Companies excluding Allstate New Jersey
     Commercial Casualty - Fleet                                 10                10
 All Allstate Companies excluding Allstate New Jersey
     Commercial Casualty - All Other2
     Businessowners Policy
     Commercial Package Policy
     Texas Commercial Package Policy                             20                10
 Allstate New Jersey
     All Commercial Lines                                        6.5               6.5




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                               Page 53
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                    55 of 269 DATE:
                                                                              PageID #:162
                                                                                    May 1, 2020




4.4.1       Reinsurance Facility

                                                                    Commission Amounts
                                State                               New         Renewal
                                                                     %            %
  North Carolina                                                     10           10

4.4.2       Underwriting Association

                                                                    Commission Amounts
                                State                               New         Renewal
                                                                     %            %
  Hawaii                                                             8             5




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                              Page 54
© 2020 Allstate Insurance Company
                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  56 of 269 DATE:
                                                                            PageID #:163
                                                                                  May 1, 2020




Section 1d: Allstate Financial
The information and rules in this section apply to all R3001 Agents except where otherwise
indicated. Any reference to Exclusive Financial Specialists includes New York Financial
Specialists unless otherwise indicated. For information regarding partnerships, refer to Chapter 3,
Section 4.

1.0 Basis of Commissions
Refer to Exhibit A for the countrywide (excluding New York) basis of commissions by product
and NY Exhibit A for the New York basis of commissions by product.
New business commissions are paid as follows:
  • Life - when the policy is issued and credit released
  • Annuities – when the deposit is applied to the contract and received from the carrier
  • Excess Universal Life premiums – when additional premium is applied to the policy

Renewal commissions are paid as follows:
   • Universal Life – as premium is applied to the policy
   • Fixed Premium Life – later of the policy anniversary or the first payment for the policy
      year
   • Excess Universal Life premiums – when additional premium is applied to the policy

Renewal commissions for fixed Life (non UL) policies are paid when the renewal payment is
applied and when the policy has reached its anniversary (both conditions must be met).

2.0 Commissions on Annuitization
Effective May 23, 2011, the writing agent of record will receive production credit and
commissions on annuitization of certain Allstate Life Insurance Company (ALIC) and Lincoln
Benefit Life (LBL) deferred annuities.

Eligible policies must:
  •   Be in force for at least five years prior to annuitization
  •   Have payout plans that include a life contingency or have guaranteed payments for 10
      years or longer.
  •   Excludes the ALIC FLEXI 82, the ALIC FLEXI 83, the ALIC FLEXI 86, and all variable
      annuities.

Compensation for flexible premium products will be paid on the annuitized value less premium
deposits made within the last five years.

                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                          Page 55
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                57 of 269 DATE:
                                                                                          PageID #:164
                                                                                                May 1, 2020




3.0 Commissions Based on Deposit Age
On certain products, commissions are differentiated on deposit age. The deposit age is based on
the attained age of the owner when the commission on the deposit is paid. For policies with
multiple owners, deposit age is based on the oldest owner. For policies with non-natural owners,
deposit age is based on the oldest annuitant’s age.

4.0 Commission Schedules
•      Refer to Exhibit C for the countrywide (excluding New York) commission schedules
•      Refer to NY Exhibit C New York commission schedules
•      Refer to Exhibit D for the countrywide commission schedules for discontinued products
       (excluding New York) and NY Exhibit D for the New York commission schedules for
       discontinued products

4.1         General
Allstate Financial products may be sold through one, or a combination, of three ways:
•      R3001 Agents can write the business solo. “Solo business” is used with respect to a new policy
       or major coverage that is written on an application secured by the agency through the agency’s
       own marketing and lead generation efforts and no other producer is listed on the application.
•      R3001 Agents can split business with another properly licensed and appointed agent. The
       agents choose the split commission ratios of 60/40, 70/30, 80/20, 90/10 on a policy by policy
       basis 1. The production credit and commissionable premiums will be split based on the ratio
       selected. If the split commission ratio is not specified on the application, a 60/40 split will be
       defaulted. Both EAs will receive life persistency credit, however, the IPS count will be given
       to the agent with the highest split percentage. Split commission arrangements are classified as
       solo business for production credit and commission purposes. Commission rates are based on
       the individual EA's commission scale.
•      R3001 Agents can partner on business with an Exclusive Financial Specialist (EFS).

4.2         Commission Scales
4.2.1            Commission Scale Eligibility
An R3001 agent (including an Enhanced Satellite Agency) is eligible to earn commission scales
based on the production credit level achieved.



1
    Split commission is not allowed on add-ons or increases.
                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                  Page 56
© 2020 Allstate Insurance Company
                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                58 of 269 DATE:
                                                                                          PageID #:165
                                                                                                May 1, 2020




Satellite Agencies
Satellite locations and primary locations are combined for production credit qualification as long
as the Satellite location and primary location are within the same state and still have active
agreements at the end of the qualification period. For those Satellite Agencies and primary agency
locations crossing state lines, measurements and results are separate.

Enhanced Satellite Agencies (ESAs)
ESA locations and primary locations are combined for production credit qualification as long as
the ESA location and primary location are within the same state and still have active agreements
at the end of the qualification period. For those ESAs and primary agency locations crossing state
lines, measurements and results are separate.

4.2.2            Commission Scale Qualification
Commission scales are set at the beginning of each calendar year based on the prior year’s
achievement of the production credit qualifier. The commission scale is applied to applications
written in the calendar year and is paid when the policy is issued and placed. For annuity deposits,
the commission scale is determined based on the effective date of the deposit. Commission
chargebacks will be recovered at the commission scale used to calculate the original commission
payment.

The commission scales are based on the following production credit levels:

                                           Production Credit Requirement 2

                                   Countrywide (excludes New York)
                                             Qualification Periods Ending
                        Commission              12/31/2018 & 12/31/2019
                          Scale
                                                 Total Production Credit
                           A                          Under 100,000
                           B                        100,000 – 224,999
                           C                            225,000+

                                                       New York only
                                                         Qualification Periods Ending
                        Commission                         12/31/2018 & 12/31/2019
                          Scale
                                                               Total Production Credit
                                A                                    Under 40,000
                                B                                  40,000 – 74,999
                                C                                      75,000+


2
    Commission scale qualification requirements will be reviewed each year and are subject to change.
                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                            Page 57
© 2020 Allstate Insurance Company
                                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   59 of 269 DATE:
                                                                             PageID #:166
                                                                                   May 1, 2020




4.2.3       Commission Scales for Exclusive Agents with Less than Twenty-Four
            Months of Affiliation
During the initial 24 months of a new affiliation, a new Start-up Agent is guaranteed Scale B
commission rates for business written through the first 24 full months following the month of
affiliation.
If a Start-up Agent purchases another agency within their first calendar year and changes from a
Start-up to an Established agent, Scale B scales will still apply for the remainder of the first
calendar year. In the second and subsequent calendar years, the scale qualification rules in
subsection 4.2.2 will apply.

The Commission Scale for an outside buyer who purchases the economic interest in a book of
business and becomes an Established Agency will be set at the seller’s Commission Scale level
(which could be Scale A, B, or C) for the remainder of the calendar year in which the agency was
purchased. After the first calendar year, the outside buyer will follow the scale qualification rules
outlined in Section 4.2.2.

4.2.3.1     Commission Scale Qualification Requirements for Exclusive Agents with
            Less than Twenty-Four Months of Affiliation

Regardless of month of affiliation, a new agent is guaranteed a minimum of commission scale B
through the year-end in which they complete their 24th month of affiliation [appointment month
is always “month 0” (zero)]

An agent can achieve scale C during this period if the following requirements are met:

    •   At the 1st calendar year-end, setting commission scale for the 2nd calendar year:
            o Qualification will be based on prorated production credit requirement from the
                grid below
    •   At the 2nd calendar year-end, setting commission scale for the 3rd calendar year:
            o Full scale C production credit requirement of 225,000 (75,000 for New York
                EAs)
    •   At the 3rd and subsequent calendar years:
            o Full scale C production credit requirement of 225,000 (75,000 for New York
                EAs)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                            Page 58
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  60 of 269 DATE:
                                                                            PageID #:167
                                                                                  May 1, 2020




                         Prorated Scale C Production Credit Requirements for
                             1st Calendar Year-End Qualification Period
                  Elapsed Months at         Countrywide
                                                                    New York
                     1st Year End          (Excludes NY)
                                                                 Production Credit
                    Qualification         Production Credit
                            0                   8,000                  3,000
                            1                  15,000                  5,000
                            2                  27,000                  9,000
                            3                  42,000                 14,000
                            4                  60,000                 21,000
                            5                  81,000                 27,000
                            6                 102,000                 34,000
                            7                 122,000                 41,000
                            8                 143,000                 48,000
                            9                 163,000                 54,000
                           10                 184,000                 62,000
                           11                 204,000                 69,000
                          12+                 225,000                 75,000


  Example (countrywide excluding New York)

  A new agent with an affiliation date of April 1, 2017, will receive scale B for business
  written through December 31, 2017. Please see example below for scale qualification in
  subsequent calendar years:

                            Elapsed Months   Current Year Issued      Commission       Applies
  Period Ending               at Year End     Production Credit         Scale          to year

  December 31, 2017             Month 8             155,000             Scale C         2018
  December 31, 2018               20                220,000             Scale B         2019
  December 31, 2019               32                255,000             Scale C         2020

4.2.4       Commission Scales for Partnered Business
Effective January 1, 2017, 100% of commissions on partnered business will be paid to the writing
agent. The agent partner will receive 100% production credit and IPS counts on eligible issued
business written with an EFS. Issued production credit on partnered business applies to the agent's
Commission Scales. The agent must be listed on the application to receive credit.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                           Page 59
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   61 of 269 DATE:
                                                                             PageID #:168
                                                                                   May 1, 2020




Agents writing business can direct commissions to an EFS by designating the highest percentage
on the application to the EFS. For example, when an agent writes the business and allocates 60%
to the EFS and 40% to the agency, the EFS receives 100% of the commissions.

4.3     Persistency
The 48-month Life Persistency Factor (LPF) is determined by dividing the total in force life
insurance policies issued and placed during the previous 48-months by the total life insurance
policies issued for the same period (i.e. exposed policies).

The 24-month Life Persistency Factor (LPF) is determined by dividing the total in force life
insurance policies issued and placed during the previous 24-months by the total life insurance
policies issued for the same period (i.e. exposed policies). The 24-month LPF includes policies
issued and placed 1/1/2019 and later. Policies issued and placed prior to 1/1/2019 are excluded
from the 24-month LPF.

The following products are excluded from persistency:
        •   Allstate Basic Term policies written prior to 1/1/2019
        •   Non-proprietary life, long term care, and disability income products
        •   Allstate Benefits
        •   Annuities
        •   Mutual Funds
The following summary of common policy transactions shows the impact to the in force and
exposed policy count totals.

    •   Only policy transactions processed within 48 months from the date the policy issued and
        credit released will impact the 48-month persistency ratio.
    •   Only policy transactions processed within 24 months from the date the policy issued and
        credit released will impact the 24-month persistency ratio.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                       Page 60
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions              #: 1-3 Filed: 05/18/21 Page REVISION
                                                                            62 of 269 DATE:
                                                                                      PageID #:169
                                                                                            May 1, 2020




 Transaction Examples                                    Inforce   Exposed       Comment

 New Business                                              +1          +1
 Termination                                               -1         N/A        No impact to exposed count
 Reinstatement                                             +1         N/A        No impact to exposed count
 Freelook                                                  -1          -1        Policy is removed from LPF
 Term Conversion
    New Policy                                             +1          +1        Net impact is zero; new
    Converted Term Policy            (If less than 24      -1          -1        policy included in 24MM or
     months for 24MM LPF; if less than 48 months for                             48MM LPF
     48MM LPF)

 Replacements
   New Policy                                              +1          +1        Net impact is zero; new
   Terminated Policy          (If less than 24 months      -1          -1        policy included in 24MM or
     for 24MM LPF; if less than 48 months for 48MM                               48MM LPF
     LPF)

 Non-Forfeiture Option                                     -1         N/A        No change to exposed count
 (Reduced paid up/Extended Term)

 Death Claim                                               -1          -1        Policy is removed from LPF
 (If less than 24 months for 24MM LPF; if less than 48
 months for 48MM LPF)




 Example: 24 month LPF as of 12/31/2020
 24-month mover for policies issued and credit released from 1/1/2019 through 12/31/2010

 # of policies in force                       135
 # of policies issued                         150
 LPF (in force/exposed)                        90%



Note: Unless otherwise specified in the rules for the qualifying requirement, LPF will be calculated to the nearest
whole percent. For example, 69.50% will round up to 70% while 69.49% will round down to 69%.

The Life Persistency Factor Detail report provides the policy level detail and persistency
measurement.




                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                         Page 61
© 2020 Allstate Insurance Company
                                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                 #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               63 of 269 DATE:
                                                                                         PageID #:170
                                                                                               May 1, 2020




4.4       Insurance Policies Sold (IPS) 3
Insurance Policies Sold (IPS) includes the following:
    • Life products (proprietary and non-proprietary) - new sales of term, UL, VUL, whole life,
       CRUMP impaired life; term conversions (including CRUMP third party term conversions)
       and approved exchanges from LBL to Allstate
    • Annuity products (qualified or non-qualified) new accounts prior to April 10, 2017,
       regardless of the deposit amount
    • Annuity products (qualified or non-qualified) new accounts effective April 10, 2017 and
       later with an aggregate premium deposit of $5,000 or more where the transaction effective
       date of the deposit is April 10, 2017 or later.
    • New qualified mutual funds and new qualified managed asset accounts opened April 10,
       2017 and later with a net cumulative purchase amount of $5,000 or more where the
       transaction effective date of the purchase is April 10, 2017 or later
    • Effective April 10, 2017, there is a limit of one IPS count per customer account type and
       product class (i.e., multiple IPS counts will no longer be given when the same customer
       buys more than one of the same or similar products)
    • Long Term Care and Disability – new sales of all Long Term Care and Disability Income
       policies sold through CRUMP
    • Worksite – new sales of Allstate Benefit worksite cases (one count per case)
    • Partnered business may generate an IPS count for both the EA and the EFS
IPS counts will not be given for:
   • Juvenile business written October 1, 2018 and later (this includes life insurance policies
       written for children age 17 and under)
    • New qualified mutual fund accounts, qualified managed asset accounts and qualified or
       non-qualified annuity products effective April 10, 2017 and later with a net premium
       deposit less than $5,000
    • Annuity beneficiary continuation contracts
    • Mutual funds in non-qualified accounts
    • Equity investments (stock/bond trades/REITs/ETFs)
    • Allstate Benefits individual policies
    • Health Plan Service (HPS)
Insurance Policies Sold (IPS) may be measured on a 12 month-mover (12MM) or year-to-date
basis. The IPS 12MM represents the prior 12 months of IPS counts as of the measurement period
date. For example, the 12MM for December 31, 2017 includes IPS counts from January 1, 2017
through December 31, 2017.
The Insurance Policies Sold (IPS) count reflects net new business which is any new business offset
by any chargebacks. A new business IPS count is generated when a policy issues and credit
releases.

3
  The Insurance Policies Sold (IPS) 12 month-mover definition will expand effective April 10, 2017 and later. Counts for months
prior to April 10, 2017 will reflect a narrower definition of Insurance Policies Sold (IPS) counts for April 10, 2017 and later will
reflect the expanded definition of Insurance Policies Sold (IPS).
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                                        Page 62
© 2020 Allstate Insurance Company
                                                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                 #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               64 of 269 DATE:
                                                                                         PageID #:171
                                                                                               May 1, 2020




The Company reserves the right to limit IPS counts when multiple policies/contracts are issued for
the same customer. Examples include:
    • On controlled business policies, we may limit IPS counts to one per life or annuitant,
       regardless of the product type
    • On non-controlled business policies, we may limit IPS counts to one per life product
       group (permanent versus term) or one per annuity product type (index annuity, variable
       annuity, etc.)

IPS Chargebacks
IPS chargebacks can occur:
   • In the 12 month mover (or) year-to-date measurement period when policies:
           o Issue and then free-look or are not taken
           o Lapse or surrender in the first year when the effective date of the termination is
               within 12 months of the issue/credit release date
   • On rescinded life or annuity policies (e.g. contested Death Claim). There is no chargeback
       on a Death Claim, however, if the Death Claim is not paid and the policy is rescinded, the
       IPS count will be charged back. 4
   • When the net deposit on qualified mutual funds, qualified managed assets and/or
       annuities falls below $5,000 within 12 months from the date the IPS count was generated.

Note: The negative IPS count will occur in the month it is processed, even if the IPS credit was
given prior to the measurement period.

   Submission      Submit   Issue / Credit  Chargeback       Chargeback       IPS Month
     Method          Date   Release Date Effective Date Processed Date         Credited
 App-on-line or                                                            +1 in Nov 2015
                 10/1/2015 11/20/2015 Sur 8/17/2016 Sur 8/20/2016
 Paper App                                                                 - 1 in Aug 2016
 App-on-line or                                                            +1 in Dec 2015
                 11/3/2015 12/15/2015 FL 3/10/2016 FL 3/10/2016
 Paper App                                                                 - 1 in Mar 2016
 App-on-line or                                                              No IPS count
                 1/14/2016       NA        NI 3/19/2014 NI 3/19/2016
 Paper App                                                                      applied
 App-on-line or                                                            +1 in Mar 2016
                 2/11/2016    3/13/2016    LP 9/13/2016 LP 11/15/2016
 Paper App                                                                 - 1 in Nov 2016
 App-on-line or*                                                            +1 in Feb 2015
                 1/15/2015    2/10/2015    Sur 4/20/2016 Sur 4/20/2016
 Paper App                                                                 - 0 in Apr 2016
         NI = Non Issued   FL = Free Looked    Sur = Surrender    LP = Lapse
*Note:   In these examples, the policy surrendered after the first policy year, therefore it is not
subject to an IPS chargeback.



4
  Carriers participating in the expanded market program may have different rules regarding chargebacks due to death. Contact the
carrier for their specific rules. Any chargeback assessed by the carrier will also be assessed to production credit, commissions, and
IPS if in the first year.
                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                                         Page 63
© 2020 Allstate Insurance Company
                                                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   65 of 269 DATE:
                                                                             PageID #:172
                                                                                   May 1, 2020




4.5     Production Credit Calculation
Refer to Exhibit B for the countrywide (excluding New York) production credit calculation by
product and refer to NY Exhibit B for the New York production credit calculation by product.

Commission Scales are based on production credit from policies or policy changes that have been
issued and credit released and deposits on existing policies. In order to earn production credits for
a specific period, the policy and/or policy change must be issued and credit released no later than
the end of a calendar quarter.

4.6     Lesser of Commission Target and Planned Annual Premium
The following rules apply to products that are paid based on the lesser of the commission target
and the planned annual premium and adjusted based on the actual premium paid within the first
policy year. Refer to Exhibit A, Exhibit B, NY Exhibit A and NY Exhibit B for a list of the
impacted products.

At issue, production credit and commissions will be advanced based on the lesser of the
commission target and the planned annual premium. Production credit and commissions will be
adjusted based on the actual premium applied to the policy within the first policy year. New
business production credit and commission will be paid up to the commission target and excess
will be given on the premium paid over the commission target. Excess is always paid as premiums
are received. Production credit and commissions will be charged back if the actual premium paid
by the policyholder is less than the commission target and the planned annual premium.

Planned Annual Premium represents the payments that will be applied to the policy in the first
policy year. It includes any upfront payments plus anticipated subsequent payments in the first
year. Upfront payments include down payment and premium credits. Anticipated subsequent
payments will be based on the modal premium.

Example 1:      Commission Target                                     $5,000
                Modal Premium                                         $ 200/month
                Total premium received prior to issue                 $ 500
                Remaining modes to be billed in the first year            11

Production credit and commission will be advanced based on the planned annual premium of
$2,700 [500 + ($200 x 11)].

If the total premium paid by the policyholder in the first year is $5200, additional production credit
and commissions will be paid on $2300 in premium ($5000 commission target - $2700 already
paid). Excess will be paid on $200 in premium (premium paid in over the commission target).




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                            Page 64
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              66 of 269 DATE:
                                                                                        PageID #:173
                                                                                              May 1, 2020




Example 2:         Commission Target                                                     $5,000
                   Modal Premium                                                         $ 500/month
                   Total premium received prior to issue                                 $ 500
                   Remaining modes to be billed in the first year                            11

Since the planned annual premium {[500 + ($500 x 11)] = $6000} is greater than the commission
target, production credit and commission will be advanced on the commission target of $5000.

If the total premium paid by the policyholder in the first year is $4800, commissions will be
charged back on the premium of $200 that was not paid in by the policyholder.

4.7      Plus Policies (excluding New York) 5
Commissions for Plus Policies, excluding Allstate Benefits products and UL excess and renewals,
will be paid at 50% of the current commission amounts. Commissions for Allstate Benefits
products and UL excess and renewals will be paid at the personally secured commission amounts.

4.8      Plus Policies (New York Only)5
Commissions for Plus Policies, excluding UL excess and renewals, will be paid at 50% of the
current commission amounts. Commissions for UL excess and renewals will be paid at the
personally secured commission amounts.

5.0 Large Commission Payments
The following rule applies to agents with less than three years of affiliation.

Policy commissions in excess of $20,000 will be paid out in three equal installments. This applies
to annual in advance life new business commissions on new or term conversion policies, add-ons,
and increases. The agent must be affiliated with the Company at the time of payment in order to
receive commissions. Single policy commissions exceeding $20,000 will be recorded as follows:

                   Commission Amount                                           Date Recorded
                   $20,000                                                     Issued and Placed Date
                   1/3 of amount over $20,000                                  Policy Date plus 3 months
                   1/3 of amount over $20,000                                  Policy Date plus 6 months
                   1/3 of amount over $20,000                                  Policy Date plus 9 months




5
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                                       Page 65
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              67 of 269 DATE:
                                                                                        PageID #:174
                                                                                              May 1, 2020




                    Example:

                    Policy Date:                7/15/2017
                    Issued & Placed Date:       8/12/2017
                    UL Minimum Premium:         $40,000
                    Base Commission:            $40,000 x 65% = $26,000
                    Commissions will be recorded as follows:

                    Date                          Amount
                    08/12/2017                    $20,000
                    10/15/2017                    $2,000
                    01/15/2018                    $2,000
                    04/15/2018                    $2,000

6.0 Chargebacks
6.1       Commission
Full commissions will be charged back on the following activities:

•    Free look
•    Deposit reversal
•    Rescinded life or annuity policy (e.g. contested Death Claim) 6
•    Universal Life increase reversal
•    Annuity terminations or annuity withdrawals within the first year after deposit. This also
     includes terminations or withdrawals within 12 months of a window period renewal for a
     Tactician Plus or Treasury Linked annuity. Chargeback is limited to the deposit amount net
     of any previous withdrawals. Scheduled annuitizations are excluded. Also excluded is the
     free withdrawal portion of a SureHorizon FPDA and SureHorizon Annuity II. These rules will
     also apply in the first year after re-deposits made into the Saver’s Index Annuity I, the Revised
     Saver’s Index Annuity I, and the Elite Index Annuity during each seven year renewal period.
•    Annuity terminations or annuity withdrawals within the first two years after deposit on Saver’s
     Index Annuity III contracts that contain a Return of Premium Rider (ROP). Will apply to new
     business effective January 1, 2010 and after. First year rules still apply on contracts that do
     not contain the rider.
•    Universal Life withdrawals within one year of an excess payment. Any outstanding loans will
     be considered a withdrawal when the policy terminates.
•    Decrease of insurance amount or termination within the first three years after an add-on or
     increase written 1/1/02 or later. Chargeback is reduced to 50% in year three.


6
  There is no chargeback on a Death Claim, however, if the Death Claim is not paid and the policy is rescinded, full commissions
will be charged back. Carriers participating in the expanded market program may have different rules regarding chargebacks due
to death. Contact the carrier for their specific rules. Any chargeback assessed by the carrier will also be assessed to production
credit, commissions, and IPS if in the first year.
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                                       Page 66
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                 #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               68 of 269 DATE:
                                                                                         PageID #:175
                                                                                               May 1, 2020




•    Controlled business 7 that terminates or has a decrease of insurance amount within three years
     of issue date of new business or policy increase written 1/1/02 or later. This chargeback will
     apply to both the Writing and Partnering Agents, regardless of the controlled business
     relationship. 8

Pro-rata annual in advance commission will be charged back on the following activities:
• Policy/Contract Terminations
• Conversion to Non-Forfeiture Option
• Deletions within the first 12 months
• Non-Universal life deletions after the first 12 months

For universal life, the chargeback will be the difference between the commissions advanced and
the commissions based on the actual premium paid into the policy, when the commissions
advanced are higher than the commissions on the actual premium paid within the first twelve
months of the policy. For other fixed premium life and long term care, commissions will be
prorated based on the period between the policy anniversary and the termination or deletion
effective date.

Example (fixed premium life policy):
A whole life policy sold in January generates a $2,000.00 commission payment. The policy lapses
in October. The policy has been in force 9 months, so 3 months, or 1/4 of the commissions paid
to the agent was unearned. On the commission statement for October production, $500.00
($2,000.00 X 1/4) will be charged back against the agent’s monthly commissions. Any deficiency
will be carried forward to the next commission period.

Annual in advance commissions will be adjusted using the old and new commission basis on the
following activities:
• Reissues/Corrections
• Replacements
• Policy changes – pro-rata based on the effective date

Annuity commissions will be partially charged back on the following activities:
• Deposits made 13-18 months prior to a Treasury Linked Annuity termination will result in a
   50% chargeback
• Annuitization in months 13-24 of an ALNY Preferred Performance or ALNY Performance
   Plus annuity, will result in a chargeback of 1.00% of premium paid less any withdrawals in
   excess of the free amount (for deposit ages 0-80 only).

7
  Controlled business is defined as business written on self, spouse, child, father, mother, or member of their household. Business
written on another Allstate producer or staff (including sales producer) or their spouse, child, father, mother, or member of their
household is also considered controlled business. Business is also controlled when the Allstate producer is the owner or payer,
regardless of the relationship to the insured on the policy or contract. Any chargeback under this provision will apply to both the
Writing and Partnering Agents on the policy, regardless of the controlled business relationship.
8
 In addition to the full commission chargeback, full production credit and IPS counts will be charged back. The controlled business
will also be subject to a reclaim of any bonus or incentive payment that it may have generated.
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                                        Page 67
© 2020 Allstate Insurance Company
                                                                                                                 Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                69 of 269 DATE:
                                                                                          PageID #:176
                                                                                                May 1, 2020




Any commission charge backs will be netted against current and future commission earnings.
If the net of all transactions processed in a month is negative, the negative amount will be considered
unearned commission. When commission is calculated in each subsequent month, total regular
commission, awards, and bonuses will be reduced until the full unearned commission amount is
recovered. Allstate may reduce the amount we pay you by any amount you owe us or any of our
affiliate(s). Any unrecovered negative commission balance at termination of the Agreement will
constitute an indebtedness owed to the Company and will be charged to the Agency immediately
or recovered from Agency.

6.2       Production Credit
Full production credit will be charged back on the following activities:
• Free look
• Deposit reversal
• Rescinded life or annuity policy (e.g. contested Death Claim) 9
• UL increase reversal
• Annuity terminations or annuity withdrawals within the first year after deposit. This also
    includes terminations or withdrawals within 12 months of a window period renewal for a
    Tactician Plus or Treasury Linked annuity. Chargeback is limited to the deposit amount net
    of any previous withdrawals. Scheduled annuitizations are excluded.
• Annuity terminations or annuity withdrawals within the first two years after deposit on Saver’s
    Index Annuity III contracts that contain a Return of Premium Rider (ROP). Will apply to new
    business effective January 1, 2010 and after. First year rules still apply on contracts that do
    not contain the rider.
• Universal Life withdrawals within one year of an excess payment. Any outstanding loans will
    be considered a withdrawal when the policy terminates.
• Decrease of insurance amount or termination within the first three years after an add-on or
    increase written 1/1/02 or later. Chargeback is reduced to 50% in year three.
• Controlled business 10 that terminates or has a decrease of insurance amount within three years
    of issue date of new business or policy increase written 1/1/02 or later. This chargeback will
    apply to both the Writing and Partnering Agents, regardless of the controlled business
    relationship. 11



9
  There is no chargeback on a Death Claim, however, if the Death Claim is not paid and the policy is rescinded, full production
credit will be charged back. Carriers participating in the expanded market program may have different rules regarding chargebacks
due to death. Contact the carrier for their specific rules. Any chargeback assessed by the carrier will also be assessed to production
credit, commissions, and IPS if in the first year.
10
  Controlled business is defined as business written on self, spouse, child, father, mother, or member of their household. Business
written on another Allstate producer or staff (including sales producer) or their spouse, child, father, mother, or member of their
household is also considered controlled business. Business is also controlled when the Allstate producer is the owner or payer,
regardless of the relationship to the insured on the policy or contract. Any chargeback under this provision will apply to both the
Writing and Partnering Agents on the policy, regardless of the controlled business relationship.
11
  In addition to the full production credit chargeback, full commissions and IPS counts will be charged back. The controlled
business will also be subject to a reclaim of any bonus or incentive payment that it may have generated.
                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                                          Page 68
© 2020 Allstate Insurance Company
                                                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                    70 of 269 DATE:
                                                                              PageID #:177
                                                                                    May 1, 2020




Pro-rata annual in advance production credit will be charged back on the following activities:
• Terminations in the first policy year
• Conversion to Non-Forfeiture Option in the first policy year

Annuity production credit will be partially charged back on the following activities:
• Deposits made 13-18 months prior to a Treasury Linked Annuity termination will result in a
   50% chargeback

7.0 Commission on Large Cases
7.1     Life
Commissions and production credit may be reduced or capped on new life business in excess of
five million dollars in coverage on the insured (includes existing insurance). Reductions are
typically based on higher than expected reinsurance costs or special reinsurance arrangements.

7.2     Annuities
Special commission arrangements may be required by expanded market annuity carriers for large
premium deposit amounts, subject to the specific carrier’s compensation rules.

8.0 Commission Payments on Policies with the Full
    Surrender Charge Adjustment Rider (excludes New
    York) (Rider discontinued effective December 1, 2013)
If this rider is added, first year commissions (target and excess) will be calculated as specified in
Exhibit A, but will be spread evenly over 5 years (first year commission will be divided by 5 and
paid over the first 5 years as long as the policy is still in force). Payments for years two (2) through
five (5) will be advanced at the beginning of each policy year.
    •   Example: policy issues in May 2003, 2nd payment is advanced in May 2004, 3rd
        payment is advanced in May 2005, etc.
If a policy with this rider terminates in years one (1) through five (5), prorata annual in advance
commissions will be charged back for the policy year in which the termination occurred.
    •   Example: If the policy terminates in year three (3) (after the commissions for year three
        (3) have been paid), the chargeback will be for the number of months the policy is not in
        force for year three (3). Commissions for years four (4) and five (5) will not be paid out.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                              Page 69
© 2020 Allstate Insurance Company
                                                                                         Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions               #: 1-3 Filed: 05/18/21 Page REVISION
                                                                             71 of 269 DATE:
                                                                                       PageID #:178
                                                                                             May 1, 2020




9.0 Window Period Renewals                                     12




9.1       T-Link, T-Link 2, and Tactician Plus (5&6 Year Guarantee
          Periods)
Fixed Element
For window period renewals, the following rules will apply:
     Writing Agent                                                  Partnering Agent (if applicable)
     50% of commission rates on renewals 13                         No commission
     50% of new Production Credit rates on                          50% of new Production Credit rates on
     renewals                                                       renewals

General Guidelines
      • Withdrawals taken in the window or deemed to have been taken during the window
         period do not qualify for renewal commissions
      • Commission reductions at older attained ages during the window will be consistent
         with new business
      • Commission scales apply on renewals during the window
      • Contracts beyond the surrender charge period are not eligible for renewal commissions




12
   Window Period Renewal refers to money that enters into the window and remains within the same T-Link or Tactician Plus
contract upon the closing of the window.
13
   For Allstate Treasury Linked Annuity, a renewal commission will be paid no sooner than 16 days after the close of the Window
Period at a rate of 50% of the current new business commission. Commission is paid on the Sub Account Value as of the beginning
of the Window Period, less any withdrawals during the Window Period.
                                     SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                                                    Page 70
© 2020 Allstate Insurance Company
                                                                                                             Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                72 of 269 DATE:
                                                                                          PageID #:179
                                                                                                May 1, 2020




Section 1e: Motor Club
1.0 Motor Club Commissions
1.1         Current Commission Schedule for Business Effective and
            Processed On or After January 1, 20051
The following table contains the current commission amounts, for R3001 Agents, applicable to
Motor Club business (effective and processed on or after January 1, 20051), except policies bound
by the Customer Contact Center (CCC)/Internet.

                                                                                          Commission Amounts
                             Membership Type                                              New         Renewal
                                                                                           %             %
    Roadside Advantage                                                                     20            10
    RV Roadhelp                                                                            20            10
    Deluxe                                                                                 20            10
    Commercial                                                                             20            10

1.2         Commission Schedule for Business Effective and Processed
            Prior to January 1, 20052
The following table contains the commission amounts, for R3001 Agents, applicable to Motor
Club business (effective and processed prior to January 1, 20052), except policies bound by the
Customer Contact Center (CCC)/Internet.

               Membership Type                                          Percent Of New Membership Charge
     Roadside Advantage                                                                45
     RV Roadhelp                                                                       45
     Deluxe                                                                            45
     Commercial                                                                        45

No commission will be paid on renewals




1
    In Minnesota, these commission amounts will go into effect on business effective and processed on or after April 1, 2005.
2
    In Minnesota, these commission amounts are applicable on business effective and processed prior to April 1, 2005.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Motor Club                                                                                                                Page 71
© 2020 Allstate Insurance Company
                                                                                                                 Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
        2: Schedule of Commissions                #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              73 of 269 DATE:
                                                                                        PageID #:180
                                                                                              May 1, 2020




Section 1f: Emerging Businesses Pilot (applies to
            Texas, Florida, Pennsylvania and
            Colorado)
1.0 Emerging Businesses Commissions

The following table contains the commission amounts, for R3001 Agents, applicable to Emerging
Businesses with an effective date from 02/01/2008 through 12/31/2008.

          State                   Lines of Insurance                              Commission Amounts
                                                                       New   1
                                                                                    Add Coverage     Renewal
                                                                        %                 %            %
    Florida                   Company 65 – Line 16                      30                30            6
    Texas                     Company 65 – Line 16                      20                20            8
    Texas                     Company 65 – Line 90                      20                20            8
    Pennsylvania              Company 65 – Line 71                      30                30            2
    Colorado                  Company 60 – Line 71                      25                25            4

Emerging Businesses Commission Notes:

•     The Add Coverage commission amounts outlined in the table above apply to added coverage
      activity on policies written under the Emerging Businesses Pilot only. Added coverage activity
      on policies with an effective date prior to 02/01/2008, will be paid at the rates outlined in
      Sections 1a and 1b.
•     The Renewal commission amounts outlined in the table above apply only to policies written
      effective 2/1/2008 through 12/31/2008. Policies issued during the pilot will continue to receive
      the renewal commission amounts outlined above for the life of the policy.
•     Agents will receive the new business commission amounts outlined above on endorsements
      processed on existing policies only if the policy has renewed after 2/1/2008.




1
  Agents will receive 0% new business on renters business bound in the CCC/Internet that has been identified as resulting from an
agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and subsequent. If the software used
to determine whether the call is from an agent forwarded phone or a direct call to the CCC is not operating, then business bound
by the CCC on a new to Allstate customer who does not request an agent will be coded to the CCC house account number, and any
existing customers and new Allstate customers that request an agent will be assigned to the agent as an agent type 41.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Emerging Business Pilot                                                                                                Page 72
© 2020 Allstate Insurance Company
                                                                                                               Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  74 of 269 DATE:
                                                                            PageID #:181
                                                                                  May 1, 2020




Chapter 3:                  Commission Interest




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commission Interest                                                               Page 73
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   75 of 269 DATE:
                                                                             PageID #:182
                                                                                   May 1, 2020




Section 1:              Introduction
1.0 General
This chapter sets forth the rules governing special situations and other determinations relative to
commission interest with respect to an agency bound policy, e.g., conflicting commission interest
involving more than one agent, substitution or conversion of policies or lines, etc. Definitions of
"line group" and "like lines" appear in the Glossary.

As respects the premium for any coverage, it is the Company’s intent that, unless otherwise
specified in this chapter, only one agent shall receive commission with regard to the period covered
by such premium.

Except as otherwise provided in this Supplement, Allstate will own all business produced under
the terms of the R3001 Agreement. The agent’s commission interest will continue while the
agent’s R3001 Agreement remains in effect, the business continues in force, and the Company has
not removed the policy from the R3001 Agent's account at the request of a policyholder. Business
shall be regarded as continuing in force while it continues effective:

•   in the state(s) for which the agent is licensed and approved (not applicable to Allstate Financial
    lines of business), and
•   for the named insured on the policy or resident spouse, except that
commission interest in a line group or like lines is not affected by an agent’s conversion to the
R3001 Agreement. An R3001 Agent assigned to service an unrepresented policy on a service fee
or relationship fee basis will not have a commission interest in that policy. Additionally, an R3001
Agent will not have a commission interest in policies bound by the Customer Contact Center
(CCC) in Assigned Agency status.

When it is determined that duplicate coverage exists for the same named insured, the last policy
bound will be the policy cancelled.


2.0 Commission Applicable to Policies Bound by Different
    Access Points
With respect to binding a new policy, the commission amount paid to an agency on that policy
will be determined by the commission schedule and rules applicable to the access point and the
agent type that bound the new policy, except as noted in Chapter 1 and 3 in the Supplement.




                               SUPPLEMENT FOR THE R3001 AGREEMENT

Introduction                                                                               Page 74
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               76 of 269 DATE:
                                                                                         PageID #:183
                                                                                               May 1, 2020




With respect to policies with an original policy effective date of August 1, 2019 1 and later, if a
policy is cancelled and rewritten for the same named insured in the same line of insurance by
another access point, the commission amount applicable on the rewritten policy will be determined
by the access point that bound the rewritten policy. 2

With respect to policies with an original policy effective date prior to August 1, 20191, if a policy
is cancelled and rewritten for the same named insured in the same line of insurance by another
access point,
    • the commission amount applicable on the rewritten policy will be determined by the access
       point on the rewritten policy, if the cancelled policy is in its new business period
    • the commission amount applicable on the rewritten policy will be determined by the access
       point on the original policy, if the cancelled policy is in its renewal period. 2

With respect to adding coverage to an existing policy other than an unrepresented policy, the
commission amount recorded to an agency on that endorsement will be determined by the
commission schedule and rules described in Chapters 2 and 3 in the Supplement.


3.0 Added Coverages Commission Handling
3.1       General
Added Coverage 3 may be written in an endorsement to an existing policy or as a separate policy.
As a general rule, the Added Coverage will be written in an endorsement. A separate policy may
be written for the same insured when it is in accordance with Company practice.

When the Added Coverage is written:
1. in an endorsement to an existing policy, the period for which commissions will be received is
   from the effective date of the endorsement to the next anniversary (or off-anniversary, if
   applicable) of the policy to which the coverage is added; or
2. in a separate policy, the period during which new policy commission will be received is the
   first 12 months of the newly issued policy.

Only those policy changes identified as Added Coverages by line of insurance are to be treated as
such for purposes of commission. If a policy change is not so identified, any premium increase or
decrease resulting from the change will be recorded in the account of the Agent of Record,
Designated Agency or Assigned Agency (if any) at the new or renewal commission amount then
applicable to the policy being changed.




1
  Effective September 1, 2019 and subsequent in Rhode Island and Minnesota.
2
  For agent type 01, the commission rate will be determined by the agent type, not the access point, that rewrote the policy.
3
  Excludes Commercial.
                                      SUPPLEMENT FOR THE R3001 AGREEMENT

Introduction                                                                                                         Page 75
© 2020 Allstate Insurance Company
                                                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest                      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                77 of 269 DATE:
                                                                                          PageID #:184
                                                                                                May 1, 2020




3.2       Added Coverages
When the coverage is added to an Auto or Personal Property policy, the agent writing the Added
Coverage will receive new policy commission prorated for the remainder of the term. When added
to the second term of a six month auto policy, the First Renewal commission amount applies. The
Writing Agent (if other than the Agent of Record, Designated Agency or Assigned Agency)
relinquishes commission on the Added Coverage for subsequent periods.

The Agent of Record, Designated Agency or Assigned Agency on the policy on which the Added
Coverage is written (if other than the agent writing the Added Coverage) relinquishes commission
on the Added Coverage for the period for which the Writing Agent receives commission.

4.0 Spin off or Split off
In instances where an existing insured person must obtain a new policy such as marital “split off”
or young driver “spin off,” the person obtaining the new policy is a new named insured. The agent
type on the new policy will be determined by the access point 4 that bound the new policy. The
agent will receive new and renewal commissions on the new policy. There may be cases when the
new policy is initially issued for a policy term of less than six or twelve months. In such cases,
the new business commission amount for the new policy will be based on the net written premium
for the shorter time period.

5.0 Policies Replaced in Another Company
If a policy written in Allstate Insurance Company, Allstate Indemnity Company, Allstate County
Mutual Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Property and
Casualty, Castle Key, Castle Key Indemnity or Allstate New Jersey is replaced in the same
company or one of the other companies by a policy for the same named insured, commission
thereon shall be calculated at the renewal amount applicable to the replacement (new) policy based
on the agent type on the replaced (old) policy, except as noted in this chapter.

6.0 Plus Policies                     5



If a Plus Policy or an unrepresented Plus Policy is canceled-rewritten, or is replaced in another
company, or is reinstated (and the policy was out of force for less than 120 days), then the newly
written or reinstated policy will remain a Plus Policy. Any completed portion of the five annual
renewal periods, in which the Plus Policy commission amounts are in effect, will apply to the
newly written or reinstated policy.


4
  If the access point is the CCC or the Internet (Allstate.com), then the origin of the call, i.e. direct to the CCC or agent forwarded
phone, will determine the agent type.
5
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.
                                          SUPPLEMENT FOR THE R3001 AGREEMENT

Introduction                                                                                                            Page 76
© 2020 Allstate Insurance Company
                                                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   78 of 269 DATE:
                                                                             PageID #:185
                                                                                   May 1, 2020




7.0 Market Assistance Plan (MAP)
7.1     General
A Market Assistance Plan (MAP) is a voluntary association of insurance companies created by a
state’s insurance department to provide a source for customers to obtain coverage for various lines
of business or classes of business they are otherwise unable to purchase.

7.2     Allstate/Agent Relationship
The R3001 Agent is authorized under the provisions of this Supplement to write applications for
insurance under a Market Assistance Plan.

7.3     Commission
MAP commission is calculated in accordance with the Market Assistance Plan of the particular
state. In some states, the MAP does not require the voluntary carrier to pay commission to the
writing agent. However, if the carrier chooses to compensate the writing agent and if the writing
agent is an Allstate agent, the Company will allow the agent to receive the commission if the carrier
is admitted in the state. Agents cannot represent or receive commission on business written by
excess and surplus carriers, except as authorized by the Company.

MAP business written by R3001 Agents and insured by Allstate will be included in the agent’s
total authorized gross commission. Any MAP commission overpayments resulting from premium
reductions or cancellations will be deducted from the total authorized gross commission for the
month.

7.4     Appointments/Brokering
Some states require that the agent be appointed by the voluntary carrier who is issuing the business.
In these situations, an Allstate agent can be appointed by the other carrier for MAP placed business
only. However, if the agent uses such appointments to place business other than through the MAP,
it will result in the Company withdrawing its permission to allow the agent to receive commission
on such business and it may jeopardize the agent’s agency relationship with the Company.




                               SUPPLEMENT FOR THE R3001 AGREEMENT

Introduction                                                                              Page 77
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
    Case: 1:21-cv-02674
   CHAPTER                Document
           3: Commission Interest                         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                      79 of 269 DATE:
                                                                                                PageID #:186
                                                                                                      May 1, 2020




   Section 2:                       Auto
   1.0 General
   The Auto line group is comprised of coverage for Private Passenger vehicles which are voluntarily
   acceptable by the Risk Management department or which are ceded to a Reinsurance Facility (in
   applicable states). This includes coverages written as Special Auto, Allstate Indemnity, Allstate
   New Jersey, Allstate County Mutual (TX), Allstate Fire and Casualty (TX), and Allstate Property
   and Casualty. In addition, coverages written as Allstate Indemnity, Allstate New Jersey, Allstate
   County Mutual (TX), Allstate Fire and Casualty (TX), and Allstate Property and Casualty are
   defined as like lines. 1 Like lines includes the statistical lines of 10 and 19. 2

   The following table provides an overview of the commission rules for policies in the Auto line
   group.

Former Allstate policyholder 3 whose policy lapsed, expired, or was terminated less than 120 days 4 prior to
effective date of new policy
Former Current           New Business Commission for       Renewal Commissions        Economic Interest in
 Policy      Policy      New and/or Added Coverage*                                    the Current Policy
                              Writing Agent of the current Line 10 Agent of Record on the Agent of Record on the
Line 10       Line 10
                              policy                               former Line 10 policy  former Line 10 policy

                                                                               Agent of Record on the Agent of Record on the
Line 10       Line 19         Writing Agent of Line 19 policy
                                                                               Line 10 Policy         Line 10 Policy

                              Writing Agent of the current Line 19 Agent of Record on the Agent of Record on the
Line 19       Line 19
                              policy                               former Line 19 policy  former Line 19 policy

                                                                               Agent of Record on the Agent of Record on the
Line 19       Line 10         Writing Agent of Line 10 policy
                                                                               Line 19 Policy         Line 19 Policy
   *Writing agent is entitled to new business commission if an additional item and/or new coverage was added
   with the rewrite. New business commission will only be paid on the additional item and/or new coverage.




   1
       Special Auto coverages written with an effective date prior to April 1, 2008 are considered a like line.
   2
       Business written under line 16 prior to April 1, 2008, is considered a like line.
   3
       Policyholder, as defined in the Glossary, means the named insured on the policy declaration, or resident spouse.
   4
       60 days, if the former Agent of Record’s agreement so specifies

                                             SUPPLEMENT FOR THE R3001 AGREEMENT
   Auto                                                                                                                     Page 78
   © 2020 Allstate Insurance Company
                                                                                                                          Pls. Exhibit 3
  Case: 1:21-cv-02674
 CHAPTER                Document
         3: Commission Interest           #: 1-3 Filed: 05/18/21 Page REVISION
                                                                      80 of 269 DATE:
                                                                                PageID #:187
                                                                                      May 1, 2020




Former Allstate policyholder3 whose policy lapsed, expired, or was terminated 120 days4 or more prior
to the effective date of the newly issued policy
 Former        Current         New Business       Renewal Commissions       Economic Interest in the
  Policy        Policy          Commission                                       Current Policy
                          Writing Agent of the     Writing Agent of the     Writing Agent of the
Line 10     Line 10
                          current Line 10 Policy   current Line 10 Policy   current Line 10 Policy

                          Writing Agent of Line    Writing Agent of Line    Writing Agent of Line 19
Line 10     Line 19
                          19 Policy                19 Policy                Policy

                          Writing Agent of the     Writing Agent of the     Writing Agent of the
Line 19     Line 19
                          current Line 19 Policy   current Line 19 Policy   current Line 19 Policy

                          Writing Agent of Line    Writing Agent of Line    Writing Agent of Line 10
Line 19     Line 10
                          10 policy                10 Policy                Policy
 Agents are also permitted to sell other business insuring automobiles, subject to the Company’s
 rules and procedures (e.g., Assigned Risk, etc.). Such transactions are not subject to the Auto
 commission rules.

 2.0 Special Commission Rules
 2.1      Added Coverage
 The R3001 Agent writing an Added Coverage to a six month or annual Auto policy receives
 commission in such coverage, but prorated to the next renewal date of the policy. The Agent of
 Record, Designated Agency or Assigned Agency if other than the Writing Agent, relinquishes
 commission on the premium for the Added Coverage to such renewal date.

 On six month policies, the Agent of Record, Designated Agency or Assigned Agency (unless the
 policy has been captured by another agency) will receive commission on the net written premium
 for such coverage for the ensuing six months at the applicable Added Coverage amount for that
 term.

 On annual policies, the Agent of Record, Designated Agency or Assigned Agency (unless the
 policy has been captured by another agency) will receive renewal commission on the net written
 premium for such coverage at the next policy renewal

 When coverage for an Additional Automobile is sold, coverage for the auto already insured must
 remain in effect for at least 120 days after the additional auto becomes covered, or the premium
 will be regarded as premium for insuring a replacement auto. When coverage for an Additional
 Automobile is sold, coverage for the auto previously insured must have been canceled more than
 120 days prior to the additional auto becoming covered, or the premium will be regarded as
 premium for insuring a replacement auto, unless there was a replacement auto in the last 120 days.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
 Auto                                                                                      Page 79
 © 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest                      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                81 of 269 DATE:
                                                                                          PageID #:188
                                                                                                May 1, 2020




2.1.1          List of Added Coverages
•    Coverage For An Additional Automobile
•    Bodily Injury and Property Damage Liability
•    Collision
•    Drive Other Cars
•    House-Car Trailer
•    Uninsured Motorist
•    Uninsured Motorist/Bodily Injury (Rhode Island)
•    Uninsured Motorist/Property Damage (Rhode Island and Ohio)
•    Underinsured Motorist
•    Medical Payments (in Kansas only when VA1 not contained in policy)
•    Death Indemnity
•    Disability Income
•    Towing
•    Comprehensive
•    Vendor’s Single Interest (California)
•    Extraordinary Medical Benefits (Pennsylvania)
•    Rental Reimbursement
•    Lease Loan Gap (Ohio and Maryland)

2.1.2          No Fault Added Coverage Determinations
Because of differences in the handling of Auto coverage in No Fault states, which coverages are
“Added Coverages” and which are not will be determined on a state-by-state basis. These
determinations are shown in exhibit 1 at the end of this section (3-2).

2.2       Agent Type and Agent Number on a Cancel-Rewrite Due to an
          Effective Date Change on the Policy
If a policy is cancelled and rewritten for the same named insured in the same line of insurance, due
to an effective date change on the policy, the agent type and agent number on the rewritten (new)
policy will be the same as the agent type and agent number on the cancelled (old) policy, unless
the agent is not licensed and appointed in that state. If the agent is not licensed and appointed in
that state, then the agent type on the rewritten policy will be the agent type of the access point that
bound the new policy. 5


5
  If the access point is the CCC then the origin of the call, i.e. direct to the CCC or agent forwarded phone, will determine the agent
type. If the access point is the Internet, then the accessed website, Allstate.com or the agent’s home page, will determine the agent
type.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                                                    Page 80
© 2020 Allstate Insurance Company
                                                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest                      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                82 of 269 DATE:
                                                                                          PageID #:189
                                                                                                May 1, 2020




This rule also applies to Plus Policies 6 and unrepresented Plus Policies. The newly written policy
will remain a Plus Policy, however, any completed portion of the five annual renewal periods, in
which the Plus Policy commission amounts are in effect, will apply to the newly written policy.

2.3       Agent Type on a Policy Replaced in Accordance with the
          Company’s Customer Move Process on Alliance Involving Out-
          of-State Moves
If a policy is replaced in accordance with the Company’s Customer Move Process on Alliance
with a policy for the same named insured, the agent type on the replacement (new) policy will be
the same as the agent type on the replaced (old) policy, provided the agent is licensed and appointed
in that state. If the agent is not licensed and appointed in that state, then the agent type on the
rewritten policy will be the agent type of the access point that bound the new policy. 7

This rule also applies to Plus Policies6 and unrepresented Plus Policies. The newly written policy
will remain a Plus Policy, however, any completed portion of the five annual renewal periods, in
which the Plus Policy commission amounts are in effect, will apply to the newly written policy.

2.4       Agent Type and Agent Number on Reinstatements Other than
          Reinstatements of Suspended Coverages
If a policy is reinstated for the same named insured in the same line of insurance, the agent type
and agent number on the reinstated policy will be the same as the agent type and agent number on
the original policy provided the policy was not out of force for a period of 120 days or more.

This rule also applies to Plus Policies6 and unrepresented Plus Policies. The newly written policy
will remain a Plus Policy, however, any completed portion of the five annual renewal periods, in
which the Plus Policy commission amounts are in effect, will apply to the newly written policy.

2.5       Reinstatement of Suspended Coverages
2.5.1          Reinstatement by an Agent Other than Agent of Record
An agent other than the Agent of Record may not receive commission for the reinstatement of a
suspended coverage unless the agent originally added the suspended coverage and the
reinstatement occurs in the same policy term in which the coverage was added. New business
commission is then prorated for the period for which the coverage was in force.


6
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.
7
  If the access point is the CCC then the origin of the call, i.e. direct to the CCC or agent forwarded phone, will determine the agent
type. If the access point is the Internet, then the accessed website, Allstate.com or the agent’s home page, will determine the agent
type.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                                                    Page 81
© 2020 Allstate Insurance Company
                                                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   83 of 269 DATE:
                                                                             PageID #:190
                                                                                   May 1, 2020




2.5.2       Reinstatement by the Agent of Record
A suspended coverage reinstated by the Agent of Record during the policy’s first term or the
coverage’s initial term, as applicable, will have commission calculated on a prorata basis for the
period for which the coverage was in force. If the reinstated coverage was written in the same
term, the Writing Agent will receive the prorated commission - not necessarily the Agent of
Record.
For coverage reinstated after being suspended in a prior policy term, the Agent of Record will
receive commission in all cases. In a six month auto policy state, if the reinstatement occurs during
the second term of the policy or the second term of an Added Coverage, the first renewal amount
will apply. Otherwise, the coverage will be reinstated at the renewal commission amount.

2.6     Voluntary Auto Policy Issued to Former Assigned Risk,
        Underwriting Association or Facility Plan Insured
2.6.1       Assigned Risk – Voluntary Take-Out
An Allstate agent who is the Agent of Record on an Assigned Risk policy (on which Allstate is
the insurer) which is voluntarily taken out of the plan and written as a regular Allstate policy, will
receive commission on the net written premium for the initial term of the policy, as though for a
new policy, and in the ensuing six months of a six month auto policy, as though for a first renewal
policy.

2.6.2       Assigned Risk – Involuntary Take-Out
The law in some states requires that regular insurance be offered to Assigned Risk insureds who
are accident and conviction free for a specified period.

Transactions for regular insurance issued as a result of a mandatory take out offer may appear, at
the Company’s discretion, in the R3001 Writing Agent’s account at the current renewal amount.

2.6.3       Underwriting Association
An Allstate agent who is the Agent of Record on an Underwriting Association policy which is
voluntarily taken out of the plan and written as a regular Allstate policy will receive commission
on the net written premium for the initial term of the policy, as though for a new policy, and in the
ensuing six months of a six month auto policy, as though for a first renewal policy.

2.6.4       Reinsurance Facility
The agent writing an Auto line policy initially ceded at new business issue to the Reinsurance
Facility or the Agent of Record on an active Auto policy which was in “ceded” status as of
December 2, 1985, will receive New Business commission once that policy is “taken out” of the
Facility.
                               SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                      Page 82
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   84 of 269 DATE:
                                                                             PageID #:191
                                                                                   May 1, 2020




Subsequent movement of the policy to or from the Reinsurance Facility in either of the above cases
will always be at renewal commission.

2.7     Fleet Conversions
(See Chapter 3, Section 5a applicable to Commercial Casualty business.)

2.8     Commercially Rated Automobile – Replacement Policy
If a Commercially rated Non-Fleet Auto policy (on which commission is calculated according to
Chapter 2, Section 1a) is replaced with a non-fleet policy in the Allstate Insurance Company,
Allstate Indemnity Company, Allstate County Mutual Insurance Company, Allstate Fire and
Casualty Insurance Company or Allstate New Jersey Insurance Company with no lapse of coverage
at the time of replacement, the agent who held renewal policy commission interest in the replaced
policy should receive renewal policy commission interest in the replacement policy beginning at
its effective date.

2.9     Allstate County Mutual Insurance Company – Membership
        Fees
For purposes of agent commission, membership fees for Allstate County Mutual business will be
included with the new net written premium for this business.

2.10 New Business Policy Fee – Allstate Indemnity Company
For purposes of agent commission, the New Business Policy Fee applicable to Allstate Indemnity
Company auto business will be included with the new net written premium for this business.

3.0 Residual Market
Involuntary auto insurance may be written under an Assigned Risk or Automobile Insurance Plan,
through an Underwriting Association or Plan, or with a Reinsurance Facility, whichever is
available in the particular state, subject to the Company’s rules and procedures. The Allstate Agent
is authorized, under the provisions of this manual to write applications for insurance under these
plans.

“Plan Business” shall mean policies and coverages placed through or reinsured with a plan,
association or organization established to afford coverage for risks not generally acceptable for
insurance.

Commission on Plan Business will be included with the commission otherwise payable under the
agent’s R3001 Agreement in accordance with the provisions which follow.


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                     Page 83
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   85 of 269 DATE:
                                                                             PageID #:192
                                                                                   May 1, 2020




3.1     Assigned Risk
Assigned Risk commission is paid in accordance with the amounts listed in Chapter 2 of this
manual. The Net Commission System will calculate and pay agents for Assigned Risk business
twice a month based on the balance in their Assigned Risk account. A statement of all transactions
for the month will be issued to each agent.

Each month any Assigned Risk overpayments (resulting from premium reductions or
cancellations) will be netted against commission amounts.

All Assigned Risk policies will remain on an annual term, even though voluntary business may be
written for a six month term.

3.2     Underwriting Association Business
In several states Automobile residual market business is insured through an Underwriting
Association. In Hawaii the association is called the Joint Underwriting Plan (JUP) and in Michigan
the Automobile Insurance Placement Facility (AIPF). This section pertains to Underwriting
Association business in these states except where noted below.

The Underwriting Association in each applicable state will dictate (with proper state approval)
whether each Auto policy term will be for six or 12 months.

Allstate is not the insurer for Underwriting Association business: It acts instead as a “servicing
carrier.”

Commission on Underwriting Association business written through Allstate will be recorded on
the agent’s Monthly Producer Commission Statement.

3.2.1       Representation of Policy
Only one agent (Agent of Record) may represent an Underwriting Association policy. This will
be the Writing Agent as long as the agent remains licensed.

No new policies or renewal policies will be recorded in the Underwriting Association account of
a former Allstate Agent whose Underwriting Association business is being discontinued by
Allstate; unless Allstate has been selected by the agent (Designated Agent) to be the servicing
carrier.
If the agent wants to retain Underwriting Association policies, the agent will have to secure another
sponsor for a license (thereby meeting the Underwriting Association requirement).
The agent will then rewrite the Underwriting Association business through the new sponsor only
after the Underwriting Association policies serviced by Allstate are non-renewed.



                               SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                      Page 84
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest           #: 1-3 Filed: 05/18/21 Page REVISION
                                                                     86 of 269 DATE:
                                                                               PageID #:193
                                                                                     May 1, 2020




3.3           Reinsurance Facility Plans
Reinsurance facilities are effective in New Hampshire and North Carolina.
Facility commission will be recorded on the agent’s monthly statements in the same manner as
voluntary auto business, but will be identified on the Agent Monthly Production Statement under
a separate heading. In cases of ceding existing policies to the Facility, the agent representing the
policy prior to its having been ceded will represent the Facility policy. If an R3001 Agent’s
agreement terminates, Facility policies will become unrepresented in the same way as all other
policies.
Commission for premium unearned due to cancellation of a policy or coverage will be deducted
from the commission to be paid for the month in which the cancellation is processed. Voluntary
policies ceded at renewal will be recorded at the applicable renewal commission amount.
                                            EXHIBIT 1
                                          No Fault Coverages
                                (Y = Added Coverage N = Replacement)
                                                      VA7, VA8, VA9, CC              VC, VM, VW
                                                                                   No CC,    CC,
                                             No VA1    VA1 or                       CM,      CM,
      State       VA       VB   BT, BV, DA    or CC     CC       No VA1     VA1    CW, VA CW, VA
       AR                                                                            Y        N
       CO         N        Y
       CT         N        Y
       DE         N
       FL         N
       GA         N        N
       HI         N        Y
       KS         N                                                 Y       N
       KY         N8                            Y         N
      MD          Y
       MI         N                 N
      MN          N
       NJ         N        Y
       NY         N        Y
       ND         N        Y
       OR         N
       SC         Y9
       TX         Y3                                                                  Y             N
       UT         N
       VA         N                                                                   Y             N
      WA          Y3



8
    Applies to VA1 only.
9
    Added Coverage only if not replacement for Medical Payments.
                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Auto                                                                                      Page 85
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest                       #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 87 of 269 DATE:
                                                                                           PageID #:194
                                                                                                 May 1, 2020




Section 3:                      Personal Property
1.0 General
The line groups which comprise the Personal Property category are listed below. Special
commission rules applicable to these line groups are contained in the indicated sections.

     Section 3a                 Homeowners (like lines including Homeowners, Renters, Condominium
                                and Deluxe Country)
     Section 3b                 Mobilehome
     Section 3c                 Boatowners - Recreational Package Policy
     Section 3d                 Residential Fire
     Section 3e                 Landlords Package Policy
     Section 3f                 Workers’ Compensation - Residence Employees
     Section 3g                 Personal Umbrella Policy

Each of the line groups and like lines stated above is a separate line of insurance for commission
purposes. Special commission rules applicable to conversions within the Personal Property
category are contained in this chapter.

2.0 Residual Market
2.1         FAIR plans
FAIR Plans (Fair Access to Insurance Requirements) provide property insurance to those who are
unable to secure it through the voluntary market. Insurance companies share these risks
proportionately based upon their market share.

2.2         Allstate Flood Insurance (AFI)
Allstate Flood Insurance covers losses from flooding and is written in cooperation with the National
Flood Insurance Program (NFIP). 1 The commission amounts applicable to agency written Allstate
Flood Insurance are contained in Chapter 2, section 1b, subsection 0.

A terminated R3001 Agent will be paid for Allstate Flood Insurance business in process at the time
of termination of the agent’s R3001 Agreement. Unless sold, the agent maintains a commission
interest in agency bound Flood policies produced until the first policy renewal after the agent’s
termination date. Accordingly, all subsequent endorsement and cancellation transactions occurring
after the termination date, but before the next policy renewal, will also be recorded in the terminated
agent’s account.

1
    Flood insurance cannot be written directly with the NFIP, it must be written through Allstate.

                                         SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Property                                                                                          Page 86
© 2020 Allstate Insurance Company
                                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest           #: 1-3 Filed: 05/18/21 Page REVISION
                                                                     88 of 269 DATE:
                                                                               PageID #:195
                                                                                     May 1, 2020




2.3     California Earthquake Authority (CEA)
Allstate agents are permitted to sell California Earthquake Authority business through a state
regulated program for customers with companion Allstate policies in the homeowners, mobilehome,
residential fire and landlords package lines. The Allstate companion policy and the CEA policy
must have the same expiration date.

Allstate is not the insurer for California Earthquake Authority business; it acts instead as a “servicing
carrier”.

2.3.1       Representation of Policy
Only one agent may represent a CEA policy. This agent will be the same as the Agent of Record on
the companion personal property policy.

2.3.2       Ownership of California Earthquake Authority Business
Allstate owns, but is not the underwriter of, California Earthquake Authority business. If a customer
requests service by another agent, both the CEA and companion policy will go through the normal
change of agent process.

3.0 Mine Subsidence Coverage
3.1     General
Mine Subsidence coverage is available in the following states and lines:
                     Line                                IL        IN        WV         KY         OH
  Mobilehome/Manufactured Home                           Yes       No        Yes        No         Yes
  Homeowners (Allstate and Allstate Indemnity)           Yes       Yes       Yes        Yes        Yes
  Landlords Package                                      Yes       Yes       Yes        Yes        Yes
  Condominium                                            Yes       Yes       No         No         Yes
Mine Subsidence coverage insures losses related to collapse due to mining operations. Mine
Subsidence is written in accordance with state-administered plans and will therefore be treated as
“Plan Business” for commission purposes.

3.2     Commissions
The current commission amounts for agency bound business applicable to Mine Subsidence
coverage are:

        New Business        15%
        Renewal             6.5%


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Property                                                                                Page 87
© 2020 Allstate Insurance Company
                                                                                          Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  89 of 269 DATE:
                                                                            PageID #:196
                                                                                  May 1, 2020




3.3     Statements
Mine Subsidence coverage transactions will be recorded on the R3001 Agent’s monthly production
statements similar to other property coverages, but under separate headings.

4.0 Citizens Property Insurance Corporation
In July 2002, the Florida Residential Property and Casualty Joint Underwriting Association and
the Florida Windstorm Underwriting Association were combined to create Citizens Property
Insurance Corporation (Citizens). Allstate agents in Florida may submit property residual market
applications to Citizens through a service company and may submit wind only applications directly
to Citizens.

5.0 Castle Key
5.1     General
All Florida Personal Property business will be written in Castle Key Insurance Company or Castle
Key Indemnity Company.

         Property Line                 Castle Key Insurance            Castle Key Indemnity
 Homeowners                                    Yes                             Yes
 Renters                                       Yes                             Yes
 Condominium                                   Yes                              No
 Deluxe Country                                Yes                              No
 Residential Fire                              Yes                              No
 Landlords Package                             Yes                              No
 Mobilehome                                    Yes                              No
 Boatowners                                    Yes                              No
 Scheduled Personal Property                   Yes                              No




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Property                                                                        Page 88
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
     Case: 1:21-cv-02674
    CHAPTER                Document
            3: Commission Interest                        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                      90 of 269 DATE:
                                                                                                PageID #:197
                                                                                                      May 1, 2020




    Section 3a: Homeowners
    1.0 General
    The following lines are all in the Homeowners line group for purposes of commission and are
    defined as like lines:
                                                                                                   Allstate Indemnity
                                                         Allstate Insurance                       Allstate Texas Lloyds’
                   Line                                      Castle Key                           Castle Key Indemnity
        Homeowners                                               Yes                                        Yes
        Renters                                                  Yes                                        Yes
        Condominium Owners                                       Yes                                       Yes 1
        Deluxe Country Homeowners                                Yes                                     Not Sold

    The following table provides an overview of the commission rules for policies in the Homeowners
    line group.
Former Allstate policyholder 2 whose policy lapsed, expired, or was terminated less than 120 days 3 prior to effective date
of new policy
                                                                                               Economic Interest in the
 Former Policy    Current Policy      New Business Commission Renewal Commissions
                                                                                                     Current Policy
                                     Writing Agent of current
                 Homeowners          Homeowners policy (only if
                                     new property)
                                     Writing Agent of current
                 Deluxe  Country     Deluxe Country                   Agent of Record on the Agent of Record on the
Homeowners
                 Homeowners          Homeowners policy (only if       former Homeowners        former Homeowners
                                     new property)                    policy                   policy

                       Renters                No new business commission

                       Condo                  No new business commission
                                              Writing agent of current
                       Homeowners             Homeowners policy
                                              (only if new property)
                                              Writing agent of the current
                       Deluxe Country         Deluxe Country                      Agent of Record on the         Agent of Record on the
Deluxe Country         Homeowners             Homeowners policy (only if          former Deluxe Country          former Deluxe Country
Homeowners                                    new property)                       Homeowners policy              Homeowners policy
                       Renters                No new business commission

                       Condo                  No new business commission



    1
        Condominium is available through Allstate Indemnity in California only.
    2
        Policyholder, as defined in the Glossary, means the named insured on the policy declaration, or resident spouse.
    3
        60 days, if the former Agent of Record’s agreement so specifies.

                                             SUPPLEMENT FOR THE R3001 AGREEMENT
    Homeowners                                                                                                                   Page 89
    © 2020 Allstate Insurance Company
                                                                                                                           Pls. Exhibit 3
     Case: 1:21-cv-02674
    CHAPTER                Document
            3: Commission Interest               #: 1-3 Filed: 05/18/21 Page REVISION
                                                                             91 of 269 DATE:
                                                                                       PageID #:198
                                                                                             May 1, 2020




Former Allstate policyholder 2 whose policy lapsed, expired, or was terminated less than 120 days 3 prior to effective date
of new policy
                                                                                               Economic Interest in the
 Former Policy    Current Policy      New Business Commission Renewal Commissions
                                                                                                     Current Policy
                                     Writing agent of current
                 Homeowners
                                     Homeowner policy
                  Deluxe Country      Writing agent of current
                  Homeowners          Deluxe County Homeowner         Agent of Record on the    Agent of Record on the
Renters
                                                                      former Renters policy     former Renters policy
                  Renters             No new business commission

                                      Writing agent of current
                  Condo
                                      Condo policy
                                      Writing Agent of current
                  Homeowners
                                      Homeowner
                  Deluxe Country      Writing agent of current
                  Homeowners          Deluxe Country Homeowner        Agent of Record on the    Agent of Record on the
Condo
                                                                      former Condo policy       former Condo policy
                  Renters             No new business commission

                  Condo               No new business commission

                     Additional
Existing Policy
                       Policy                                                                    Economic Interest in the
   Remains                             New Business Commission        Renewal Commissions
                     (Different                                                                      Current Policy
    Active
                     Property)

                  Homeowners          Writing Agent of new policy

                  Deluxe Country
Homeowners                            Writing Agent of new policy
                  Homeowners                                          Agent of Record on the    Agent of Record on the
Condo
                                                                      original active policy    original active policy
Renters           Renters             Writing Agent of new policy

                  Condo               Writing Agent of new policy


For a former Allstate policyholder2 whose policy lapsed, expired, or was terminated 120 days4 or more prior to the
effective date of the newly issued policy, the writing agent of the current policy will receive new business
commission, renewal commission, and economic interest in the current policy.




                                      SUPPLEMENT FOR THE R3001 AGREEMENT
    Homeowners                                                                                                Page 90
    © 2020 Allstate Insurance Company
                                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  92 of 269 DATE:
                                                                            PageID #:199
                                                                                  May 1, 2020




2.0 Added Coverages
2.1     Countrywide
•   Scheduled Personal Property
•   Coverage for an Additional Class of Scheduled Personal Property
•   Earthquake Coverage
•   Increase in Limits (Amount) of Any Section I Coverage - Excluding Any Automatic Increases
    and Increase of Contents Coverage Limit to Replacement Cost
•   Fire Department Charges
•   Loss Assessments
•   Increased Coverage for Theft of Silverware
•   Extended Coverage on Jewelry, Watches and Furs Coverage
•   Incidental Office
•   Increased Limits on Money
•   Business Pursuits
•   Additional Residence - Premises Rented to Others
•   Increased Limits on Securities
•   Additional Dwelling Occupied by Named Insured
•   Other Structures Protection (Deluxe Country)
•   Livestock Protection (Deluxe Country)
•   Additional Coverage on Livestock (Deluxe Country)
•   Increased Coverage on Other Structures
•   Electronic Data Processing Equipment
•   Building Codes
•   Increased Coverage on Business Property
•   Coverage on Farm Tractors (Deluxe Country)
•   Coverage on Building Improvements
•   Incidental Office, Private School or Studio
•   Lock Replacement
•   Satellite Dish Antennas
•   Cellular Communication Systems
•   Golf Cart
•   Extended Coverage Cameras
•   Extended Coverage Musical Instruments
•   Extended Coverage Sports Equipment



                               SUPPLEMENT FOR THE R3001 AGREEMENT
Homeowners                                                                            Page 91
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest                      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                93 of 269 DATE:
                                                                                          PageID #:200
                                                                                                May 1, 2020




2.2       Specific States
•    Attorney’s Fees Coverage (Alaska)
•    Windstorm and Hail Loss Assumption Coverage (Florida)
•    Watercraft Liability and Medical Payments Coverage (Louisiana, New York, North Carolina,
     Texas, Virginia)
•    Sewer Back Up Coverage (Maryland, Virginia)
•    O.L. & T Coverage (Missouri)
•    Credit Card and Depositors Forgery Coverage (North Carolina, Texas)
•    Extended Theft (North Carolina, Texas)
•    Additional Residence Employee Liability (Texas)
•    Residence Glass Coverage (Texas)
•    Additional Insured Occupant - Non-Relative Coverage (Texas)
•    Workers’ Compensation Coverage WC (California, New Hampshire)
•    Contingent Workers’ Compensation - Coverage WC (Indiana)
•    Mine Subsidence (See Chapter 3, Section 3, Subsection 3.0)
•    Additional Insured (North Carolina)
•    Office, Professional, Private School or Studio (North Carolina)
•    Increase in Coverage Resulting from Value Quote (California)


3.0 Agent Type and Agent Number on a Cancel-Rewrite
    Due to an Effective Date Change on the Policy or
    Change in Policy Form
If a policy is cancelled and rewritten for the same named insured in the same line of insurance due
to an effective date change on the policy or a change in the policy form for the same property, the
agent type and agent number on the rewritten (new) policy will be the same as the agent type and
agent number on the cancelled (old) policy, unless the agent is not licensed and appointed in that
state. If the agent is not licensed and appointed in that state, then the agent type on the rewritten
policy will be the agent type of the access point that bound the policy. 4

This rule also applies to Plus Policies 5 and unrepresented Plus Policies. The newly written policy
will remain a Plus Policy, however, any completed portion of the five annual renewal periods, in
which the Plus Policy commission amounts are in effect, will apply to the newly written policy.


4
  If the access point is the CCC then the origin of the call, i.e. direct to the CCC or agent forwarded phone, will determine the agent
type. If the access point is the Internet, then the accessed website, Allstate.com or the agent’s home page, will determine the agent
type.
5
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Homeowners                                                                                                                   Page 92
© 2020 Allstate Insurance Company
                                                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest                    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              94 of 269 DATE:
                                                                                        PageID #:201
                                                                                              May 1, 2020




3.1       Agent Type on a Policy Replaced in Accordance with the
          Company’s Customer Move Process on Alliance
If a policy is replaced in accordance with the Company’s Customer Move Process on Alliance
with a policy for the same named insured, the agent type on the replacement (new) policy will be
the same as the agent type on the replaced (old) policy, unless the agent is not licensed and
appointed in that state. If the agent is not licensed and appointed in that state, then the agent type
on the rewritten policy will be the agent type of the access point that bound the new policy.4

This rule also applies to Plus Policies 6 and unrepresented Plus Policies. The newly written policy
will remain a Plus Policy, however, any completed portion of the five annual renewal periods, in
which the Plus Policy commission amounts are in effect, will apply to the newly written policy.

3.2       Agent Type and Agent Number on Reinstatements
If a policy is reinstated for the same named insured in the same line of insurance, the agent type
and agent number on the reinstated policy will be the same as the agent type and agent number on
the original policy provided the policy was not out of force for a period of 120 days or more.

This rule also applies to Plus Policies6 and unrepresented Plus Policies. The newly written policy
will remain a Plus Policy, however, any completed portion of the five annual renewal periods, in
which the Plus Policy commission amounts are in effect, will apply to the newly written policy.

4.0 Homeowners or Deluxe Country Replacement Policies
4.1       Commission
The R3001 Agent writing a Homeowners or Deluxe Country policy which replaces a Renters
policy, Condominium Owners policy, or another Homeowners or Deluxe Country policy on
different property will receive new policy commission for the first 12 months in accordance with
the rule stated in section 3a, subsection 3.0 of this Chapter.

The agent who would have received renewal policy commission on the replaced policy will receive
renewal policy commission on the newly issued Homeowners policy for all periods subsequent to
its first anniversary date.

If the replaced policy was unrepresented, in addition to receiving new commission, the Writing
Agent will receive renewal commission on the newly issued Homeowners or Deluxe Country
policy for all periods subsequent to its first anniversary date.



6
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Homeowners                                                                                                              Page 93
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest                    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                              95 of 269 DATE:
                                                                                        PageID #:202
                                                                                              May 1, 2020




4.2       Commission Deduction As Regards Canceled Policy Coverages
Any recorded but unearned premium applicable to each coverage written in the canceled policy
will be recorded in the account of the agent who received commission on the particular coverage
at the applicable new or renewal amount.

If the canceled policy was unrepresented, any unearned premium will not be recorded in any
agent’s account.

5.0 Condominium Owners Policy Replaces A Renters
    Policy
The R3001 Agent writing a Condominium Owners policy which replaces a Renters policy will
receive new policy commission on the newly issued policy for the first 12 months in accordance
with the rule stated in Section 3a, Subsection 3.0 of this Chapter.

The agent who would have received renewal policy commission on the replaced policy will receive
renewal policy commission on the newly issued Condominium Owners policy for all renewal
periods subsequent to its first anniversary date.

If the replaced policy was unrepresented, in addition to receiving new commission, the Writing
Agent will receive renewal policy commission on the newly issued Condominium Owners policy
for all renewal periods subsequent to its first anniversary date.

Any recorded but unearned premium applicable to each coverage written in a Renters policy
(canceled as a result of having been replaced by a Condominium Owners policy) will be recorded
as a commission deduction in the account of the agent who would have received commission on
the particular coverage at the applicable new or renewal amount.

If no agent would have received commission on the canceled coverage, any unearned premium
will not be recorded in any agent’s account.

If the replaced policy was a Plus Policy 7 or an unrepresented Plus Policy, the newly written policy
will remain a Plus Policy, however, any completed portion of the five annual renewal periods, in
which the Plus Policy commission amounts are in effect, will apply to the newly written policy.




7
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Homeowners                                                                                                              Page 94
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  96 of 269 DATE:
                                                                            PageID #:203
                                                                                  May 1, 2020




6.0 Section I Homeowners Coverages for a Secondary
    Residence
The R3001 Agent who writes Section I coverage in a separate policy for a Secondary Residence
(seasonal dwelling) located in the same state as the primary residence will receive new policy
commission for the new coverage for the first 12 months. The Agent of Record on the
Homeowners line group will receive renewal policy commission on the newly written policy for
all periods subsequent to its first anniversary date.

The agent who writes Section I coverage in a separate policy on a Secondary Residence (seasonal
dwelling) located in a state other than the state of the insured’s primary residence will receive
commission in such policy as though for a new policy provided the agent who writes the
application is licensed in the state where the secondary residence is located.

7.0 Extended Coverage on Jewelry, Watches & Furs (JWF)
    Coverage
7.1     JWF Written in a New Homeowners or Renters Policy at
        Issuance
Commission on JWF coverage written in a new Homeowners or Renters policy at issuance will be
the same commission as applies to the policy.

7.2     JWF Added – No Previous Similar Coverage
JWF coverage endorsed to an existing Homeowners or Renters policy which contains no JWF
coverage or SPP coverage on any items of jewelry and/or furs will be treated as an Added Coverage
for commission purposes.

7.3     JWF Added- Existing Similar Coverage
JWF coverage endorsed to an existing Homeowners or Renters policy which contains SPP
coverage on items of jewelry and/or furs will be considered replacement coverage.
The Agent of Record on the replaced SPP coverage will receive commission on the newly-written
JWF coverage at the same commission amount applicable to the replaced SPP coverage at the time
of replacement.

Any recorded but unearned premium applicable to the SPP coverage canceled when a replacement
coverage is written, will be recorded in the account of the agent who would have received
commission on the particular canceled coverage at the applicable new or renewal commission
amount.


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Homeowners                                                                               Page 95
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  97 of 269 DATE:
                                                                            PageID #:204
                                                                                  May 1, 2020




If the canceled SPP coverage was unrepresented, any unearned premium will not be recorded in
any agent’s account.

7.4     JWF Coverage Written in Homeowners Policy Which Replaces
        A Renter/Condo Policy
The R3001 Agent writing JWF coverage in a Homeowners policy which replaces a Renters/Condo
policy will receive commission on the JWF coverage in accordance with the rules under 4.1.

8.0 Scheduled Personal Property (SPP) Coverage
If SPP Coverage is written on items of jewelry and/or furs to replace existing JWF coverage, the
newly written SPP coverage will be considered a replacement coverage.

The Agent of Record will receive commission on the newly written SPP coverage in accordance
with the commission held by the agent in the replaced JWF coverage.

SPP coverage on an additional class of personal property (other than Jewelry or Furs) endorsed to
a Homeowners or Renters policy which contains JWF coverage will be treated as an Added
Coverage for commission purposes.

Any recorded but unearned premium applicable to the JWF coverage, canceled when a
replacement coverage is written, will be recorded in the account of the agent who received
commission on the particular canceled coverage at the applicable new or renewal commission
amount.

If the canceled JWF coverage was unrepresented, any unearned premium will not be recorded in
any agent’s account.

9.0 Conversion of Fire, Theft and/or CPL to a Homeowners
    or Deluxe Country Policy
9.1     Homeowners or Deluxe Country Policy Written by the Agent
The R3001 Agent writing a Homeowners or Deluxe Country policy that converts existing Fire,
CPL and/or Theft coverage(s) will receive new policy commission for the Homeowners or Deluxe
Country policy for the first 12 months.

The Agent of Record on the Fire line will receive renewal policy commission on the Homeowners
or Deluxe Country policy at its first anniversary date.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Homeowners                                                                               Page 96
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  98 of 269 DATE:
                                                                            PageID #:205
                                                                                  May 1, 2020




If such Fire line has no other agent receiving commission, the Writing Agent will receive renewal
policy commission on the Homeowners or Deluxe Country policy at its first anniversary date even
though the converted CPL and/or Theft coverages were represented by another agent.

9.2     Commission Deduction
Any recorded but unearned premium applicable to a converted Fire coverage will be recorded in
the account of the agent who would have received commission on such canceled coverage at the
applicable new or renewal commission amount.

If the canceled Fire Coverage was unrepresented, any unearned premium will not be recorded in
any agent’s account. Any recorded but unearned premium applicable to any canceled CPL or
Theft coverage will not be recorded in any agent’s account.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Homeowners                                                                               Page 97
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
        3: Commission Interest        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  99 of 269 DATE:
                                                                            PageID #:206
                                                                                  May 1, 2020




Section 3b: Mobilehome
1.0 Added Coverages

•   Mobile Home
•   Increased Personal Effects
•   Scheduled Personal Property
•   Coverage for an Additional Class of Scheduled Personal Property
•   Vendor’s Single Interest
•   Trip Collision
•   Business Pursuits
•   Additional Premises Coverage
•   Extended Coverage on Jewelry, Watches and Furs
•   Additional Dwelling Rented to Others
•   Fire Department Charges
•   Increased Coverage on Radio or TV Antennas or Towers Improvements Coverage
•   Earthquake and Flood (Alaska)
•   Earthquake (North Carolina)
•   Extended Theft (North Carolina, Kansas)
•   Credit Card and Depositors Forgery (North Carolina)
•   Office, Professional, Private School or Studio Occupancy Coverage (North Carolina)
•   Increase in Coverage a Limit Stated Value Policies (FL, NE, MT, NH, SC, NC)
•   Increase in Limits (Amount) of Any Section 1 Coverage - excluding any Automatic Increases
•   Additional Residence Premises - Rented to Others (North Carolina)
•   Workers’ Compensation - Coverage WC (California, New Hampshire)
•   Additional Class of Residence Employees (California, New Hampshire)
•   Mine Subsidence (See Chapter 3, Section 3, Subsection 3.0)
•   Other Structures (North Carolina)
•   Lienholders Single Interest (North Carolina)
•   Increases to Mobilehome Value (Texas)
•   Increases to Contents Limit (Texas)
•   Increases to Adjacent Structures (Texas)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Mobilehome                                                                            Page 98
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 100 of 269DATE:
                                                                  REVISION   PageID #:207
                                                                                  May 1, 2020




2.0 Extended Coverage on Jewelry, Watches and Furs
    (JWF) Coverage
Jewelry, Watches and Furs coverage endorsed to an existing Mobilehome policy will be treated in
the same manner as when endorsed to an existing Homeowners policy. Refer to Chapter 3, Section
3a, subsection 7.0.

3.0 Scheduled Personal Property Coverage Endorsed to an
    Existing Mobilehome Policy
Scheduled Personal Property coverage endorsed to an existing Mobilehome policy will be treated
in the same manner as when endorsed to an existing Homeowners policy. Refer to Chapter 3,
Section 3a, subsection 8.0.

4.0 Allstate County Mutual Mobilehome Policies (Texas)
4.1     General
Mobilehome coverage in Texas may be supplemented by Allstate Theft and CPL coverage. The
following rules apply to these coverages.

4.2     Commission Rules
Theft and Liability insurance sold to customers already insured under an Allstate County Mutual
Physical Damage policy will be treated in the same manner as “Added Coverages” for commission
purposes. Added Coverages written by Allstate include:

•   Business Pursuits
•   Loss Assessment Liability
•   Additional Residences Rented to Others
•   Additional Insured/Residences Premises

Mobilehome “Added Coverages” written by Allstate County Mutual are shown in subsection 1.0.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Mobilehome                                                                              Page 99
© 2020 Allstate Insurance Company
                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 101 of 269DATE:
                                                                       REVISION   PageID #:208
                                                                                       May 1, 2020




Section 3c: Boatowners – Recreational Package
            Policy
1.0 Line Group Designation
For commission interest purposes, the Boatowners policy and the Recreational Package Policy will
be treated as a single line group.

2.0 Commission for Items Written in a Separate Policy
The Agent of Record in the Boatowners/RPP line group will be the agent who first writes the
Recreational Package Policy or Boatowners policy for the named insured.

The R3001 Agent who writes either a new Recreational Package Policy or new Boatowners policy,
when the other policy is already in effect, will receive New Business commission for the first
policy year of the new policy.

If the policy in effect is unrepresented and no other agent has qualified to capture it, the agent
writing the new Recreational Package Policy or Boatowners policy will capture commission
interest in the unrepresented policy when it next renews. When the policy in effect is represented
or another agent has qualified to capture it and the new (second) policy renews, the Agent of
Record on the original policy in the line will receive renewal commission for all subsequent
periods on both policies.

Policies issued by the Company to existing Recreational Package Policy customers as a result of
the introduction of the Boatowners policy which replaced coverage for their boats provided in their
Recreational Package Policy are excluded from this rule.

3.0 Added Coverages
3.1     Boatowners Policy
•   Watercraft Liability
•   Watercraft Medical Payments
•   Your Property (Coverage TT)
•   Additional Boat
•   Addition of New Associated Property (Motor, Trailer, or Increased Boat Equipment under
    Coverage TT)
•   Personal Effects
•   Emergency Service
•   Foreign Coverage (California)


                                SUPPLEMENT FOR THE R3001 AGREEMENT
Boatowners – Recreational Package Policy                                                   Page 100
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                  #: 1-3 Filed: 05/18/21 Page 102 of 269DATE:
                                                                             REVISION   PageID #:209
                                                                                             May 1, 2020




3.2       Recreational Package Policy
•   Bodily Injury and Property Damage Liability
•   All Risk of Direct Physical Loss or Damage
•   Additional Boat 1
•   Additional Recreational Vehicle1
•   Medical Payments
•   Addition of New Associated Property (boat motor, trailer or equipment and accessories added
    under All Risk of Direct Physical Loss or Damage Coverage)
•   Machinery Damage Coverage (on inboard boats)
•   Coverage on Sails (excluding Spinnakers), Spars and Rigging While Racing
•   Uninsured Motorists
•   Foreign Coverage (California)




1
 The boat or recreational vehicle (of like kind) already insured must remain insured for at least 120 days; otherwise, the premium
shall be regarded as premium for insuring a replacement boat or recreational vehicle (not for an Added Coverage).

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Boatowners – Recreational Package Policy                                                                               Page 101
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest          #: 1-3 Filed: 05/18/21 Page 103 of 269DATE:
                                                                     REVISION   PageID #:210
                                                                                     May 1, 2020




Section 3d: Residential Fire (Including CPL Added
            Coverages)
1.0 Added Coverages
1.1     Residential Fire
•   Fire and Lightning Coverage on Dwelling (including Additional Dwelling) Contents
    (including Additional Contents)
•   Earthquake Coverage
•   Extended Coverage
•   Additional Extended Coverage
•   Broad Form Coverage
•   Special Form Coverage
•   Mine Subsidence (See Chapter 3, Section 3, Subsection 3.0)
•   Increase in Amounts (Limits) of Coverage on Any Item - Excluding Any Automatic Increases
•   Addition of Item:
    •   Additional Living Expense
    •   Rent or Rental Value
    •   Trees, Plants, Shrubs
    •   Fire Department Service Charge
    •   TV Coverage
    •   Other Miscellaneous Items

1.2     Comprehensive Personal Liability (CPL)
•   Additional Residence Premises Maintained by an Insured
•   Custom Farming
•   Office, Professional, Private School or Studio Occupancy of an Insured’s Residence by an
    Insured
•   Additional Insureds - Non-Relative - Personal Liability
•   Rental Property
•   Watercraft
•   Business Pursuits - Excluding Business of Which the Insured Is Either Sole or Part Owner
•   Additional Class of Residence Employees (CA, NH)




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Residential Fire (Including CPL Added Coverages)                                        Page 102
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest          #: 1-3 Filed: 05/18/21 Page 104 of 269DATE:
                                                                     REVISION   PageID #:211
                                                                                     May 1, 2020




2.0 Dwelling and/or Contents Added to a Scheduled Fire
    Policy
When a dwelling and/or its contents is added to a Scheduled Fire policy and neither the dwelling
nor its contents were insured for basic Fire coverage within the last 120 days, the Writing Agent
will receive commission at the applicable Added Coverage amount in the coverage on the added
dwelling and/or its contents for the first 12 months.

The Agent of Record on the Residential Fire line will receive renewal commission on the newly
written coverage as of the next Schedule Fire policy anniversary date following the effective date
of the coverage.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Residential Fire (Including CPL Added Coverages)                                          Page 103
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 105 of 269DATE:
                                                                  REVISION   PageID #:212
                                                                                  May 1, 2020




Section 3e: Landlords Package Policy
1.0 Added Coverages
•   Earth Movement
•   Increased Limits on Other Structures
•   Demolition
•   Mine Subsidence (See Chapter 3, Section 3, Subsection 3.0)
•   Increases in Limits (Amounts) of any Section I Coverage (excluding any automatic increases)


2.0 Conversion of Residential Fire to a Landlords Package
    Policy
When a Landlords Package policy is written for a named insured who has a Residential Fire policy
in force, the Company will cancel the Residential Fire policy.

2.1     Commission Interest
The R3001 Agent writing a Landlords Package policy that converts an existing Residential Fire
policy will receive new policy commission interest in the Landlords Package policy for the first
12 months.

Provided there is not an Agent of Record already established in the Landlords Package Policy line:

•   The Agent of Record on the Residential Fire policy will receive renewal policy commission
    interest in the Landlords Package policy at its first anniversary date, or
•   If such Residential Fire policy is free of any other agent’s commission interest, the Writing
    Agency will receive renewal policy commission interest in the Landlords Package policy at its
    first anniversary date.


2.2     Commission Deduction As Regards Converted Residential Fire
        Policy
Any recorded but unearned premium applicable to a converted Residential Fire policy will be
recorded in the account of the agent who held commission interest in such canceled coverage at
the applicable new or renewal commission percentage.

If the canceled Residential Fire policy was unrepresented, any unearned premium will not be
recorded in any agent’s account.


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Landlords Package Policy                                                                  Page 104
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                #: 1-3 Filed: 05/18/21 Page 106 of 269DATE:
                                                                           REVISION   PageID #:213
                                                                                           May 1, 2020




3.0 Conversion of Customizer or BPP to a Landlords
    Package Policy
A Landlords Package policy which replaces an existing Customizer policy or Business Package
policy will not be considered a new policy.

The Agent of Record on the replaced Customizer policy or Business Package policy will receive
renewal commission in the replacement policy calculated at the renewal commission percentage.

4.0 Conversion of Businessowners Policy or Commercial                               1


    Package Policy to a Landlords Package Policy
                                       1



A Landlords Package policy which replaces an existing Businessowners policy or commercial
Package policy will not be considered a new policy.

The Agent of Record on the replaced Businessowners policy or Commercial Package policy will
receive renewal commission in the replacement policy calculated at the renewal commission
percentage.




1
  Available upon new product implementation beginning in late 2011. The actual new product implementation date will vary by
state.

                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Landlords Package Policy                                                                                         Page 105
© 2020 Allstate Insurance Company
                                                                                                          Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest        #: 1-3 Filed: 05/18/21 Page 107 of 269DATE:
                                                                   REVISION   PageID #:214
                                                                                   May 1, 2020




Section 3f: Workers’ Compensation – Residence
            Employees
1.0 Added Coverages
• Additional Class of Residence Employees


2.0 Commission Interest
The Writing Agent will receive both new policy and renewal policy commission interest in the
new Workers’ Compensation - Residence Employees policy if not converted from a regular
Workers’ Compensation policy. Otherwise, the Agent of Record on the regular Workers’
Compensation policy will receive renewal policy commission interest in the Workers’
Compensation - Residence Employees line.




                              SUPPLEMENT FOR THE R3001 AGREEMENT
Workers’ Compensation – Residence Employees                                           Page 106
© 2020 Allstate Insurance Company
                                                                                 Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 108 of 269DATE:
                                                                  REVISION   PageID #:215
                                                                                  May 1, 2020




Section 3g: Personal Umbrella Policy
1.0 Added Coverages
•   Aircraft
•   Recreational Vehicle
•   Watercraft
•   Each Additional Residence
•   Uninsured Motorist (Florida, Louisiana, Tennessee)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Personal Umbrella Policy                                                             Page 107
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest        #: 1-3 Filed: 05/18/21 Page 109 of 269DATE:
                                                                   REVISION   PageID #:216
                                                                                   May 1, 2020




Section 4:              Allstate Financial
The information and rules in this section applies to all R3001 Agents except where otherwise
indicated. Any reference to Exclusive Financial Specialists includes New York Financial
Specialists unless otherwise indicated.

1.0 General
Commission interest in an Allstate Financial policy shall belong exclusively to the agent who first
writes that policy (writing agent only). Such commission interest in an Allstate Financial policy
shall continue as long as the policy continues in force and the agent’s agency agreement remains
in effect. Allstate retains the right to change the commission interest at the request of a customer
or if servicing issues arise and another agent is assigned to assist the customer. An agent’s licensed
support staff may only write Allstate Financial business in the R3001 agent’s primary license state.

2.0 Special Situations
The following sections contain special commission rules applicable to Allstate Financial products.

     Section 4a       Allstate Financial – Policy Replacements
     Section 4b       Allstate Financial – Term Conversions
     Section 4c       Allstate Financial – Whole Life Policy Issued Through Exercising FPP
                      Option
     Section 4d       Allstate Financial – Add-Ons and Increases
     Section 4e       Allstate Financial – Allstate Financial Services, LLC
     Section 4f       Allstate Financial – Allstate Benefits (excludes New York)
     Section 4g       Allstate Financial – Partnerships
     Section 4h       Allstate Financial – Allstate Life & Retirement Bonus
     Section 4i       Allstate Financial – Allstate Life Insurance Company of New York
                      Workplace Business




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                           Page 108
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 110 of 269DATE:
                                                                  REVISION   PageID #:217
                                                                                  May 1, 2020




3.0 Agent Split Commission Agreement
3.1     General
Agents may enter into a split commission arrangement with another agent. Split commission
arrangements may be selected in the following ratios: 60/40, 70/30, 80/20, 90/10. A different split
commission arrangement can be used for each new business or term conversion policy. The split
commission arrangement is identified on each application. If this information is not specified on
the application, a 60/40 split will be defaulted. Split commission is not allowed on add-ons or
increases.

The commissionable premium and production credit will be split based on the ratio selected. Both
agents will receive life persistency (LPF) credit; however, the policy and/or IPS count will be
given only to the agent with the highest split percentage. Split commission arrangements are
classified as personally produced (solo) business. Commission Scales are based on the individual
agent’s production levels.

Both agents must represent the same Allstate life insurance company and be properly licensed in
the state to which the policy is coded. Accordingly, a New York agent and a non-New York agent
may not agree to split commission with each other on an Allstate Financial policy.

3.2     Commission Determinations
New premium for policy additions or increases occurring after initial policy issuance will not be
split even if the basic policy was a split commission policy. The special commission rules
contained in Chapter 3, Section 4d will continue to apply.

3.3     Termination of Either Agent’s Agency Agreement
Should either agent’s agency agreement terminate prior to policy issuance, except as otherwise
provided in this Supplement, the remaining agent will receive the full commission for the policy.
If one of the parties terminates after policy issuance, cancellations or renewals will be divided
according to the agreed upon basis for dividing premium, but the appropriate portion will be
recorded as unrepresented when the terminated agent condition exists.

4.0 Assigned Life Business
An R3001 Agent may assign Life business to another agent with company approval. Any
commission payable with respect to the assigned Life policy will be at the appropriate renewal
amount based on policy year as per the R3001 Agent’s commission schedule.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                         Page 109
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 111 of 269DATE:
                                                                  REVISION   PageID #:218
                                                                                  May 1, 2020




5.0 Exclusive Financial Specialist Partnered Business
An R3001 Agent may produce business through an arrangement with an Exclusive Financial
Specialist (EFS). This business arrangement is classified as partnered business (also referred to in
this Supplement as partnerships, partnering). The agent receives 100% issued production credit
on all issued business written with an EFS. Issued production credit applies to the agent’s
Commission Scales qualification (see chapter 2) and counts 100% towards Agency Bonus
qualification.

Effective April 10, 2017, production credit from any qualified products written with an EFS will
not be applied to Agency Bonus qualifications. However, this production credit will apply to ALR
commission scale qualification and Allstate Life & Retirement bonus qualification. For fixed
indexed annuities, the partner agent must be a registered representative with Allstate Financial
Services, LLC to receive production credit.

5.1     Termination of Exclusive Financial Specialist’s Agreement
Should the Exclusive Financial Specialist’s agency relationship with Allstate terminate, the
partnering agent may capture the policies written by the EFS, where the agent is the partnering
agent, that become unrepresented. The agent cannot selectively accept policies. The agent must
accept all the policies on which he/she is the participating agent. If, during the period between
Exclusive Financial Specialist termination and assignment of the policies, an R3001 Agent writes
premium additions or renewals, the agent will receive the related production credit and no
commissions (as if an active Exclusive Financial Specialist was assigned to the policy).

6.0 Company Fees Charged to the Agent
6.1     Fee for Undelivered Policies
Certain states require that the Company secure and retain a copy of the properly signed and dated
policy delivery receipt. When writing business in one of these states, properly signed receipts
must be returned and received by Home Office within 60 days of the date of the policy being
released. After 60 days, the Company will send a certified copy of the policy and its delivery
requirements to the customer. A portion of the Company’s cost associated with reprinting and
mailing a copy of the policy to the customer will be assessed to the writing agent in the form of a
commission deduction. The fee charge will be $65.00.

6.2     Fee for Non-funded Policies Issued but not Placed (excludes
        New York)
The life insurance application initial funding policy requires one modal premium with application
submission unless the application meets the exclusion criteria outlined below. A fee of $50.00
will be assessed to agencies on non-funded but issued life applications that are not accepted by the
customer. This fee will be assessed to the writing agent in the form of a compensation deduction.
                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                          Page 110
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 112 of 269DATE:
                                                                  REVISION   PageID #:219
                                                                                  May 1, 2020




Exclusion Criteria

This fee will not be assessed and initial funding is not required if:
   1. The sale involves replacement of existing life coverage (either an internal or external
       replacement).
   2. An application specifically requests that we draft the initial premium, and a voided check
       and signed authorization is submitted.

These exceptions allow the submission of a non-funded application, however, we encourage the
collection of a down payment whenever possible so the customer has the protection outlined in the
Temporary Insurance Agreement and we stand a better chance of placing the business.

Funding must not be submitted with any application if:
   1. An application is for a face amount greater than $1,000,000.
   2. A trial application is required based on the customer’s history.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial                                                                       Page 111
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 113 of 269DATE:
                                                                       REVISION   PageID #:220
                                                                                       May 1, 2020




Section 4a: Allstate Financial – Policy Replacements
1.0 General
A policy replacement may be warranted if it provides increased coverage or other features needed
by the customer at a more economical cost. However, a policy replacement may not be in the
customer’s best interest due to such facts as: surrender charges, expense loads, health of the insured
or the restarting of the incontestability period.
The following rules may be changed from time to time. Circumstances that may cause them to be
changed include, but are not limited to, the following: (a) changes which may benefit the
policyholder (as determined by the Company); and (b) introduction of new products.
There are no exceptions to the Replacement Rules.

2.0 Commission Interest
2.1     Life Business
Any life policy that replaces one or more existing life policies, written with the Allstate Life
Insurance Company, and its affiliates and subsidiaries, including Allstate Financial Services, LLC
(AFS, LLC) will be considered a replacement and will be subject to all appropriate replacement
rules.

Replacements Receiving Full New Business Commissions

Full new business will be paid in the following cases. Term to term replacements or term to
permanent replacements identified below in which the customer enters into a new policy with an
application date within 180 days of the end of the level premium period of the original policy, or
anytime thereafter. Note: the original level term policy must not be lapsed or terminated. This
applies to the replacement of the following level term policies:

Countrywide (excluding New York)
   • Lincoln Benefit Life Level Best Term
   • Lincoln Benefit Life and Allstate Life Insurance Company Level Best Gold
   • Lincoln Benefit Life and Allstate Life Insurance Company Level Best Platinum
   • Lincoln Benefit Life GT Gold
   • Lincoln Benefit Life GT Platinum
   • Lincoln Benefit Life TrueTerm

New York only
  • Allstate Life Insurance Company of New York Level Best Gold
  • Allstate Life Insurance Company of New York Level Best Platinum
  • Allstate Life Insurance Company of New York GT Gold
  • Allstate Life Insurance Company of New York GT Platinum
  • Allstate Life Insurance Company of New York TrueTerm

                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Policy Replacements                                                     Page 112
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                     #: 1-3 Filed: 05/18/21 Page 114 of 269DATE:
                                                                                REVISION   PageID #:221
                                                                                                May 1, 2020




This will also apply to five year renewable term policies that have reached the end of their last
eligible renewal period (i.e., the contract reaches maturity and can longer be renewed).

Replacements Receiving Net New Commissions
Renewable Term Replacement Rules
Commission on renewable term policies that are replaced is based on the difference between the
new policy’s first year annual premium and the initial premium paid during the first year of the
replaced renewable term policy. This applies to the following renewable term policies:
    • Protector Plus
    • Maximum Term
    • 5 Year Term
    • Annual Term
Below is an example of how the net new premium is calculated for renewable term replacements:
       Customer’s ALIC Protector Plus premium for the first 5 years is $200. For policy years 6-10,
       the premium is $300. During the eighth policy year, the customer suitably replaces the
       Protector Plus policy with a new policy. The first year annual premium for the new product is
       $1000. The net new premium calculation will be based on the initial premium of the replaced
       policy, $200 in this example, and producer commission and production credit will be based on
       $800 of net new premium ($1000 - $200 = $800).

Except for the cases identified above and the rules for term to perm replacements and term
conversions, which can be found in Chapter 3.0, section 4b of this supplement, all other
replacements will be paid as follows:
       •    Any excess premium applied above the required annual premium will receive
            commissions at the current excess rate.
       •    If the existing policy has lapsed or terminated 1 within 6 months before the application
            date or 12 months after the credit release date of a new business policy, commission
            and production credit will be given on the difference between the new policy commission
            basis and the old policy’s current commission basis. If the old policy is terminated1
            within the first policy year, any unearned premium will be subtracted from the old
            policy’s current commission basis when calculating commissions. If the new policy
            commission basis is less than or equal to the old policy’s current commission basis, no
            commission and production credit will be given on the new business policy.
            If the new policy is replacing more than one existing policy on the same insured and the
            existing policies meet the above criteria, the current commission basis from all old policies
            will be used for the calculation.
       •    The new policy’s new business commission rates will be used to calculate commissions.
       •    If the replaced policy is less than 49 months old, the exposed and in force counts for the
            terminated policy will be deleted for persistency calculations. The new business policy
            will receive exposed and in force counts with the new policy effective dates.


1
    Policies converted to a Non-Forfeiture Option are treated as terminated policies.

                                         SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Policy Replacements                                                           Page 113
© 2020 Allstate Insurance Company
                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 115 of 269DATE:
                                                                       REVISION   PageID #:222
                                                                                       May 1, 2020




2.2     Annuities
Effective May 1, 2018, when an annuity replacement passes the AFS, LLC best interest review
process, full compensation will be paid on the transaction. Full compensation can include
commissions, production credit, and IPS (when applicable). Replacements include transfers to and
from Company proprietary annuities, annuities sold through AFS, LLC and/or Expanded Market
third party annuities. Any withdrawals made within 18 months prior to the effective date of the
new deposit will be considered a transferred amount. Replacement rules assessed by third-party
carriers will still apply, which can reduce the compensation.




                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Policy Replacements                                                  Page 114
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                     #: 1-3 Filed: 05/18/21 Page 116 of 269DATE:
                                                                                REVISION   PageID #:223
                                                                                                May 1, 2020




Section 4b: Allstate Financial – Term Conversions
1.0 General
A term conversion is a change from term insurance to permanent insurance in accordance with a
term conversion privilege of the term policy or term rider.

Term to Permanent exchanges, which are not conversions will be treated as replacements. 1

2.0 Commission Interest
Term policies that are on a waiver of premium and are converted to permanent policies do not
generate new business production credit or commission.
Effective April 14, 2012, the following rules are applicable to conversions from the Allstate Basic
Term and the TrueTerm09:
                  Policy Year                                          Commission Rule
          1-2 (months 1-24)                  Net new premium
          3-10 (months 25-120)
           For customers age 60              Full new business premium
           and younger

The following rules are applicable to conversions from term policies or term riders written prior to
the TrueTerm09 [underwritten by LBL or ALIC]:
                                               Effective April 1, 2015 and later
               Policy Year                            Commission Rule
          1-2 (months 1-24)               Net new premium

          3-10 (months 25-120)
                                          Full new business premium



          11+ (months 121+)               Full new business premium




1
    Refer to Section 4a for further information regarding policy replacements.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Term Conversions                                                              Page 115
© 2020 Allstate Insurance Company
                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                   #: 1-3 Filed: 05/18/21 Page 117 of 269DATE:
                                                                              REVISION   PageID #:224
                                                                                              May 1, 2020




Full New Business Premium
Commissions will be based on the new policy’s commission basis (less any term conversion
premium credits applied to the new policy premium).
Net New Premium
Commissions will be paid on the difference between the new policy commission basis 2 (less any
term conversion premium credits applied to the new policy premium) and the old policy/rider’s
current premium. For example, if the first year premium collected on the new policy is less than
the commissionable target premium, commissions will be paid on the difference between the
premium collected on the new policy and the old term policy’s current premium.
•      If the original term policy/rider is terminated within the first policy year, any unearned
       premium will be subtracted from the old policy commission basis when calculating
       commissions and production credit.
•      If the new policy commission basis is less than or equal to the old policy commission basis, no
       commission and production credit will be given on the new business policy.
•      If the new policy is replacing multiple existing policies/riders on the same insured, the
       commission basis from all old policies/riders that terminated before their 5th policy year will
       be used to reduce the new policy commission basis.
•      The new policy’s new business commission rates will be used to calculate commissions.
Any commission chargebacks on the term policy will follow normal termination processing. If the
term policy was issued and placed within the last 48 months, LPF exposed and in force counts will
be reversed.
Once the term conversion takes place, a new policy date is assigned. For purposes of applying
commission percentages, the renewal occurring on the next anniversary date following the policy
date will be considered the first renewal and all subsequent renewals will be determined
accordingly.
Term Conversion Plus
Term conversion rules outlined above will apply to the convertible face amount. Any increase in
coverage above the convertible face amount will be paid as normal compensation as outlined in
Chapter 2, Section 1d (Allstate Financial).

Fully funded
The new policy will be fully funded if the first year cash collected (excluding term conversion
credit) equals or exceeds the commissionable target premium (for any Lincoln Benefit life policy)
or minimum annual premium (for any Allstate policy). If the new policy includes non-
commissionable items, the cash collected to pay for non-commissionable items are excluded from
the calculation. For example, if the commission target is $2,000 and the non-commissionable
PITR safety net premium is $300, first year cash collected must be $2,300 to receive full new
business credit.


2
    Refer to Exhibit A (excludes New York) and NY Exhibit A (New York only) for a list of commission basis by product.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Term Conversions                                                                               Page 116
© 2020 Allstate Insurance Company
                                                                                                             Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest         #: 1-3 Filed: 05/18/21 Page 118 of 269DATE:
                                                                    REVISION   PageID #:225
                                                                                    May 1, 2020




3.0 Term Conversion Eligibility (excludes New York)
3.1     General
Effective August 12, 2013, inter-company term conversions, with the exception of TrueFit, are no
longer allowed, unless the policy is eligible for the Allstate Exchange Program effective January
1, 2014 (see subsection 4.0). Any exchange of an ALIC term policy or term rider for a LBL
permanent plan will be a replacement. Underwriting will be required and a replacement charge
will be assessed.

The conversion eligibility rules are indicated below and summarized in the following chart.
• Allstate Basic Term will only be convertible to Allstate Bridge UL.
• Effective January 12, 2019 all other ALIC term policies will only be convertible to Allstate
   Bridge UL.
• AAC TrueFit may be convertible to Allstate Whole Life Advantage, Allstate Bridge UL, or
   AAC permanent plans.
• LBL term policies will only be convertible to LBL permanent life products (Whole Life II),
   unless the policy is eligible for the Allstate Exchange Program effective January 1, 2014.

                                          Company               Conversion Eligibility after
        Term Plan/Rider
                                        (LBL or ALIC)               August 12, 2013
         Basic Term                         ALIC                    ALIC Bridge UL
  Old ALIC term products and
                                             ALIC                     ALIC Bridge UL
         term riders
    Term Riders on Allstate
                                             ALIC                     ALIC Bridge UL
    Whole Life Advantage
   TrueTerm and other LBL
                                             LBL                     LBL Whole Life II
        Term policies
                                                              Conversion in the first 5 years:
                                                                 Allstate Whole Life Advantage,
                                                                 Lifetime UL, FutureBuilder UL,
            TrueFit                         AAC                  FutureGrowth IUL, Whole Life
                                                                               Tribute
                                                               Conversion anytime:
                                                                         Allstate Bridge UL
*All products not available in all states. Check for state availability.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Term Conversions                                                     Page 117
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest          #: 1-3 Filed: 05/18/21 Page 119 of 269DATE:
                                                                     REVISION   PageID #:226
                                                                                     May 1, 2020




3.2     Term Conversion Eligibility for LBL Policies Originally
        Written Outside of the Exclusive Agency and Exclusive
        Financial Specialist Programs
Effective April 1, 2014, Lincoln Benefit Life Company (LBL) was purchased by Resolution Life
Inc. There are a number of LBL term life insurance policies and term riders that are eligible to be
converted into a permanent policy that were written by agents other than Allstate Exclusive Agents
and Exclusive Financial Specialists prior to this sale. Effective September 14, 2015, Exclusive
Agents and Exclusive Financial Specialists may not become the servicing agent, agent of record
or writing agent on any LBL permanent policy that is issued as part of a customer’s exercise of
any contractual term conversion privilege unless the prior LBL term policy was previously written
by an Exclusive Financial Specialist or Exclusive Agent.

If the prior LBL term policy was not previously written by an Exclusive Financial Specialist or
Exclusive Agent, no commissions, production credit, or IPS will be generated for the new
permanent LBL policy and the Exclusive Agent or Exclusive Financial Specialist will not be listed
as the writing, servicing or agent of record on the permanent policy.


4.0 Allstate Exchange Program
Effective January 1, 2014, if an LBL term policy is within the conversion period, the policy is
eligible for the Allstate Exchange Program as indicated below and term conversion compensation
rules will apply.

    LBL Term Product                      Conversion Period/             Exchange Privilege
                                          Exchange Eligibility

 True Term 2009 & 2012            Earlier of age 60 or 10 years
                                                                      Prior to the 5th policy
                                                                      anniversary, customers
                                  Earlier of age 70 or end of level
 True Term 2006                                                       may exchange to a
                                  period
                                                                      current* Allstate
                                  Earlier of age 70 or end of level   Permanent product
 GT and LBT Platinum
                                  period

 GT Gold and LBT Gold             Later of age 75 or 5 years          After the 5th policy
                                                                      anniversary, customers
                                                                      may exchange to the
 Level Best Term (LBT)            Later of age 65 or 5 years          Allstate Bridge UL
*Allstate permanent products available for this exchange program will be evaluated annually and
revised where appropriate.



                                SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Term Conversions                                                      Page 118
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest         #: 1-3 Filed: 05/18/21 Page 120 of 269DATE:
                                                                    REVISION   PageID #:227
                                                                                    May 1, 2020




Section 4c: Allstate Financial – Whole Life Policy
            Issued Through Exercising FPP Option
1.0 General
Future Purchase Privilege (FPP) is a benefit that was offered on certain permanent products until
approximately 1985. This benefit, purchased at an additional premium, allows the insured to
purchase additional Whole Life Insurance at specified times in the insured’s life. The additional
coverage can be purchased on the policy anniversary nearest the insured’s 25th, 28th, 31st, 34th, 37th
and 40th birthdays.

The agent submits a new business application for the amount of insurance desired. They can
purchase less than they are entitled, but not more than $1,000 coverage for each “unit” of FPP.

A Whole Life policy issued as a result of the insured having exercised the Future Purchase
Privilege of an existing permanent policy is a new policy by definition in this Supplement, except
where it falls within the definition of a replacement policy, and will not be considered an increase.
See Section 4a for information regarding replacements.

2.0 Commission Interest
2.1     New Policy
An FPP credit, a percentage of the premiums paid for the FPP option since the last option date
(policy date on the 1st option), is used to pay the down payment on the new policy. An exception
to this is when the insured selects the annual pay plan. The annual premium collected would be
minus the FPP credit amount.

The writing agent will receive new policy commission based on the full annual premium for the
new policy, without regard to the FPP credits allowed to the insured on the first annual premium.
The agent also receives renewal commissions on the policy.

If the new policy should lapse or terminate before its first anniversary, the writing agent will be
charge-backed commissions based on a pro-ration of the full annual premium, not the prorated
annual premium less the FPP credit.




                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Whole Life Policy Issued Through Exercising FPP Option               Page 119
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest        #: 1-3 Filed: 05/18/21 Page 121 of 269DATE:
                                                                   REVISION   PageID #:228
                                                                                   May 1, 2020




Section 4d: Allstate Financial – Add-Ons and
            Increases
1.0 General
Special commission rules apply when additional riders and/or benefits are added to an existing policy
or when coverage is increased.

2.0 Add-Ons to Life Policies
An addition (add-on) is the process by which coverage, riders, or benefits are added to an existing
permanent Life policy. Policy additions require underwriting and are effective on the month-a-
versary following the date of the application. These changes are typically limited/excluded during
the first policy year.

When a rider and/or benefit are added to an existing policy, the agent writing the add-on will receive
new business commission interest in the rider and/or benefit for the first 12 months, except on
GoodForLife policies. No commission interest will be given for add-ons on GoodForLife policies.
The original Agent of Record on the policy will receive renewal commission interest in any add-on
of a rider and/or benefit.

“Rider” includes, but is not limited to, the following:

•   Children's Level Term Rider
•   Children’s Protection Rider
•   Additional Insured Rider

“Benefit” includes, but is not limited to, the following:

•   Waiver of Premium
•   Accidental Death Benefits
•   Waiver of Charges (Universal Life)
•   Accelerated Death Benefit

The following rule applies to products that pay new business commission based on the minimum
annual premium or annual premium. Commission is based on the new business commission basis
of the rider/benefit multiplied by the new business commission rate applicable to the policy.
Production credit will be calculated using the same MAP or Annual Premium.




                                     SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Add-Ons and Increases                                                Page 120
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 122 of 269DATE:
                                                                  REVISION   PageID #:229
                                                                                  May 1, 2020




The following rule applies to products that pay new business commission based on the commission
target premium. Commission is based on the difference between the new commission target
premium and the old commission target premium multiplied by the new business commission rate
applicable to the policy.

Refer to the commission schedules in Exhibit C (excludes New York) for a list of commission
rates by product. For New York, refer to the commission schedules in NY Exhibit C.

3.0 Universal Life Increases
An increase is the process by which the specified amount of an existing coverage, rider or benefit
is increased. Policy increases require underwriting and are effective the month-a-versary
following the date of application.

When an increase is processed on an existing policy, the agent writing the increase will receive new
business commission interest for the increased amount for the first 12 months, except on Echelon I
UL and GoodForLife policies. No commission interest will be given on increases on Echelon I UL
and GoodForLife policies. The original Agent of Record on the policy will receive renewal
commission interest in any increased amount.

Any increase in coverage on a Universal Life policy or rider that pays new business commissions
based on the minimum annual premium must be accompanied by a new illustration and signed by
the policy owner.

The following rule applies to products that pay new business commission based on the minimum
annual premium. Commission is based on a table of Minimum Annual Premiums (MAP) for UL
increases, using the attained age as of last anniversary, for the increased specified amount,
multiplied by the new business commission rate. Production credit will be calculated using the
same MAP.

Commission on any contributions in excess of the minimum annual premium will be paid to the
original Agent of Record on the policy.

The following rule applies to products that pay new business commission based on the commission
target premium. Commission is based on the difference between the new commission target
premium and the old commission target premium multiplied by the new business commission rate
applicable to the policy.

Refer to the commission schedules in Exhibit C (excludes New York) for a list of commission
rates by product. For New York, refer to the commission schedules in NY Exhibit C.

4.0 Universal Term Increases
Increases to Universal Term policies, which are called “scheduled changes”, are compensated at
the base commission rate for the increase in premium.
                                     SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Add-Ons and Increases                                              Page 121
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                     #: 1-3 Filed: 05/18/21 Page 123 of 269DATE:
                                                                                REVISION   PageID #:230
                                                                                                May 1, 2020




Section 4e: Allstate Financial – Allstate Financial
            Services, LLC                                         1




1.0 General
Allstate has granted permission to R3001 Agents who have a current FINRA license to sell certain
variable products through AFS, LLC. To participate in the program, R3001 Agents must sign the
Registered Representative Agreement with AFS, LLC and must otherwise comply with AFS, LLC
requirements necessary to maintain an active appointment. The R3001 Agent is responsible for
all expenses associated with maintaining a FINRA license.

2.0 Commission
Commission for AFS, LLC business will be paid through AFS, LLC. Commission will not be
paid if the agent’s agency agreement with Allstate or AFS, LLC terminates.

3.0 Ownership of AFS, LLC Business
AFS, LLC retains all ownership rights in AFS, LLC variable annuity products written by R3001
Agents. An R3001 Agent’s permission to submit applications for AFS, LLC continues only while:

•      the agent’s agency agreement with Allstate remains in effect,
•      the agent has a Registered Representative Agreement in effect with AFS, LLC
•      the agent’s FINRA license remains in effect, and
•      the agent complies with all AFS, LLC requirements.




1
    Allstate Financial Services, LLC is referred to as LSA Securities in the states of PA and LA.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Financial Services, LLC                                                    Page 122
© 2020 Allstate Insurance Company
                                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                  #: 1-3 Filed: 05/18/21 Page 124 of 269DATE:
                                                                             REVISION   PageID #:231
                                                                                             May 1, 2020




Section 4f: Allstate Financial – Allstate Benefits
            (American Heritage Life Insurance
            Company) (excludes New York)
1.0 General
Allstate has granted permission to certain R3001 Agents (“agents”) to sell insurance products
underwritten by American Heritage Life Insurance Company (“AHL”), marketed as Allstate
Benefits. To participate in the program, the agent must first complete an application for
appointment with AHL, and be accepted for appointment by AHL in the states in which the agent
will represent AHL.

2.0 Authority
The R3001 Agent is authorized to solicit, procure and transmit to AHL applications for individual
insurance policies, group insurance policies, and certificates of group insurance (collectively,
“policies”) issued by AHL.

The agent is not authorized on behalf of AHL to incur any liability; make, waive, alter, endorse or
discharge contracts or any term thereof; bind AHL on any application for, or policy of, insurance;
endorse checks payable to AHL; deliver any policy except as directed by AHL; extend the time
for any payment of premiums or waive forfeitures; name special rates; guarantee dividends or
interest rates, or make any estimates thereof; or bind AHL in any way.

Unless specifically authorized in writing by AHL, the agent shall not collect any monies due, or
to become due, to AHL except for the collection of the initial premium on policies personally
procured by the agent.

3.0 Commissions (excludes GoodForLife)                                                1




3.1        Commission Amount
All compensation paid to the agent will be commissions, computed as a percentage of premiums
paid to AHL on policies issued pursuant to applications procured by the agent.

The Commission Level establishes the percentage rates that apply in computing commissions
for available AHL products. Effective January 1, 2017, all agents will be paid commissions at
Commission Level 1 on the E-Contract Series Commission Schedule, in effect at the time of
application for the policy. However, AHL reserves the right to reduce, by written notice to the
agent, the percentage rate that applies in computing agent’s commissions for any workplace
business (i.e., insurance products designed for sale at the policyholder’s worksite with premiums

1
    Commission information for GoodForLife products is located in Chapter 2, Section 1d.
                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Benefits (American Heritage Life Insurance Company)               Page 123
© 2020 Allstate Insurance Company
                                                                                           Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 125 of 269DATE:
                                                                       REVISION   PageID #:232
                                                                                       May 1, 2020




paid by payroll deduction or by the employer or other sponsoring entity) or group insurance
policy, either of which may include those with 500 or more eligible participants, or those
requiring enrollment or administrative support. Furthermore, the sale of any insurance product
not described on the E-Contract Series Commission Schedule (such as a customized product)
requires a written commission agreement with AHL, specifying the commissions that will be
paid and signed on behalf of AHL by a vice-president or higher officer of AHL.

Refer to Exhibit E for the current Commission Schedule. This schedule is subject to change
without notice.

Commissions are earned only as premiums are received by AHL at its home office and applied
toward payment of current premium, and shall constitute payment in full to the agent for any and
all services rendered to AHL. All commissions shall be paid from AHL’s home office in
Jacksonville, Florida, or other AHL office as designated by AHL.

3.2     Commission Advances
For those insurance products deemed eligible by AHL, AHL will advance to the agent 50% of the
annualized first year commissions payable to the agent on net Cash With Application (“CWA”)
insurance premium submitted by the agent. Net CWA is gross written annualized first year
premium, other than Cash on Delivery (“C.O.D.”) cases, less first year lapses, cancellations, and
withdrawals, as determined by AHL according to its practices and procedures in effect at the time
of commission computation.

The maximum advance on any one policy issued is $700.00.

AHL may, in its sole discretion, limit or discontinue commission advances to any agent.

All advances are loans to the agent, for which the agent is personally indebted to AHL to repay.
All commissions accruing to the agent's credit will be applied by AHL, on an as earned basis, to
the repayment of any advance paid to the agent. If the agent's authority to represent AHL is
terminated, for whatever reason, before all of the advances have been repaid to AHL, the agent
shall, within thirty (30) days of such termination, repay to AHL such advances.

3.3     Commission Splits
The agent may work out an agreement with one or two other properly licensed and appointed
insurance producers (benefits specialist, EFS or EA) to split credit for commissionable premium
on new AHL business. Where premium credit is split on a policy, the following rules apply,
unless a written exception is approved by AHL, signed by a Vice President or higher level officer
of AHL:
    • No more than three (3) producers may be allocated premium credit
    • No more than two (2) Allstate channel producers (Exclusive Agents and Exclusive
        Financial Specialists) may be allocated premium credit
    • No more than one (1) Exclusive Financial Specialist may be allocated premium credit
                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Benefits (American Heritage Life Insurance Company)         Page 124
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 126 of 269DATE:
                                                                       REVISION   PageID #:233
                                                                                       May 1, 2020




    •   The minimum total premium split allocated to all Allstate channel producers is 30% of the
        total commissionable premium

Example 1: EA writes case with Benefits Specialist
    Total Commissionable Premium                                                       $2,000
    EA / Benefits Specialist                                                           30% / 70%

        Commissionable premium Credited to EA                  $                    600 ($2,000 x 30%)
        Commissionable premium Credited to Benefits Specialist $                    1,400 ($2,000 x 70%)

Example 2: EFS & EA write a case with a Benefits Specialist. EFS/EA split is 60% / 40%
    Total Commissionable Premium                                                       $2,000
    EFS & EA / Benefits Specialist                                                     30% / 70%

        Commissionable premium Credited to EFS          $ 360 ($2,000 x 30% x 60%)
        Commissionable premium Credit to EA             $ 240 ($2,000 x 30% x 40%)
        Commissionable premium Credited to Benefits Specialist $ 1,400 ($2,000 x 70%)

Should the EFS’s or Benefits Specialist’s appointment with AHL terminate, either before or after
policy issue, the termination will have no effect on the EA’s credit for the agreed upon portion of
the premium.

3.4     Commission Statement
The agent will be provided written or electronic statements reflecting the commissions due the
agent. The agent shall review all such statements and shall provide AHL written notice, within a
reasonable time, of any commission claimed by the agent but not paid. Under no circumstances
shall notice be given more than one year from the date the claimed commission was due. Failure
to provide such notice within the prescribed time bars any claim for such commission.

3.5     Limitations
The agent shall not be entitled to commissions on any policy unless AHL determines that the agent
either (i) procured the policy or (ii) is allocated a share of the premium credit by the procuring
producer. To procure workplace business, the agent must also (i) be recognized, and designated
in writing, by the payroll account (or, in the case group insurance, by the group policyholder) to
be the agent of record for the workplace business, and (ii) service the workplace business to the
satisfaction of AHL and/or the payroll account (or group policyholder) as determined by AHL. In
all cases where a claim to commissions is disputed or questioned, the decision of AHL shall be
binding and conclusive.




                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Benefits (American Heritage Life Insurance Company)                   Page 125
© 2020 Allstate Insurance Company
                                                                                               Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 127 of 269DATE:
                                                                       REVISION   PageID #:234
                                                                                       May 1, 2020




If any policy procured by the agent shall lapse, AHL’s liability to the agent for further commissions
thereon shall cease, unless the policy is reinstated and the agent is determined by AHL to have
procured the reinstatement.

If a new policy is issued and previously existing insurance coverage on the same insured, which
provided similar benefits and was underwritten by Allstate or any of its subsidiaries, is terminated
or lapses before or after the issue of the new policy, the commissions payable on the new policy
shall be determined by the practices and procedures of AHL in effect at the time of such new issue.

No commissions shall be payable on temporary extra premiums added to policies. No
commissions shall be due on any premium that has been refunded or waived by AHL for any
reason. The agent shall, immediately upon demand, repay any commissions received with respect
to that premium.

If commissions due the agent upon any normal payment date total less than $100.00, AHL may,
in its discretion, delay payment until the first normal payment date after which the amount due
equals $100.00. The agent shall forfeit any commissions otherwise due or to become due
whenever the total of such commissions is less than $300.00 during any calendar year.

The agent shall have no claim for compensation for having introduced or brought to the attention
of AHL any business opportunity or for having created in any person any interest in purchasing
AHL products, except under a written agreement with AHL to pay such compensation, signed on
behalf of AHL by a vice-president or higher officer of AHL.

4.0 Termination
The agent's appointment with, and authority to represent, AHL shall terminate under any of the
following:

•   Immediately, at the sole discretion of Allstate, AHL, or the agent.
•   Automatically, upon termination of the agent's R3001 Agreement.
•   Automatically, upon the agent's invoking any form of federal bankruptcy jurisdiction or state
    jurisdiction for receivership, liquidation, or conservatorship.


5.0 Indebtedness
AHLand its affiliates that are parties to the R3001 Agreement may offset against any claim by the
agent for commissions any debt to AHL then due or that may thereafter become due from the
agent, whether arising hereunder or otherwise, and such debt shall be a first lien on any such
compensation. AHL shall have the right to determine to which indebtedness any payment made
by the agent, whether offset or otherwise, shall be applied. The agent shall pay all costs and
expenses, including collection fees and/or reasonable attorney's fees, which are incurred by AHLin
the collection of indebtedness hereunder.

                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Benefits (American Heritage Life Insurance Company)            Page 126
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 128 of 269DATE:
                                                                       REVISION   PageID #:235
                                                                                       May 1, 2020




6.0 Advertising
Only AHL shall act on behalf of the Company regarding signs and advertising copy, as described
in the Advertising section of the R3001 Agreement, containing any reference to AHL or Allstate
Benefits.

7.0 Modifications
AHL reserves the right to modify this section of the Supplement by field bulletin, letter, email,
publication on a website maintained by Allstate or its subsidiaries for insurance producers, or other
appropriate official written communication, and such modification shall be effective as of the date
stated in the communication. The agent's continuing the relationship with AHL after transmission
of such official written communication conclusively constitutes assent to the modification.

The agent shall comply with all published bulletins, field letters, and any other written
communications from AHL now in force and such as may be hereafter adopted.

8.0 Complaints
The agent shall document and promptly report to AHL all customer and regulatory complaints
involving the agent's conduct as a representative of AHL, and/or the conduct of AHL or any of its
representatives regarding applications, policies, or claims. The agent will fully cooperate with
AHL in the investigation and resolution of such complaints.




                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Benefits (American Heritage Life Insurance Company)            Page 127
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
  Case: 1:21-cv-02674
CHAPTER                 Document
        3: Commission Interest                       #: 1-3 Filed: 05/18/21 PageREVISION
                                                                                 129 of 269 PageID
                                                                                          DATE: May#:236
                                                                                                   1, 2020




Section 4g: Partnerships
1.0 Declared Partnerships
It is at the agent’s discretion who they choose to select as a declared partner and it is also at the agent’s
discretion to decide if it is appropriate to create and adopt any sales processes for the partnership.
       •    On an annual basis (calendar year) an EFS and EA partner must complete and acknowledge
            a partnership agreement through the Partnership Declaration on-line tool
       •    The Partnership agreement process must be completed by April 1 of the current calendar
            year 1
                o Prior year partnerships will not carry-over to subsequent calendar years
                o EFSs or EAs can opt-out of a partnership prior to April 1
                         Partnership agreements in effect as of April 1 will remain in force through
                           that year-end
                o EFSs and EAs affiliated during the calendar year must complete and acknowledge a
                    partnership agreement within 90 days of their affiliation date or by December 1,
                    whichever is earlier

2.0 Default Partnerships
       •    A Default Partnership will occur when all criteria are met:
                o An individual EFS writes or shares 60% or more of the EA’s total production credit
                    for the year; and
                o An individual EFS writes or shares 6 or more IPS for the EA for the year
       •    Default partnership status will be evaluated and confirmed at year-end to determine the
            impact to ALR bonus qualification
       •    Default partnerships will have the same impact as declared partnerships with regard to ALR
            bonus qualification. (When a default partnership is triggered, the ALR bonus opportunity
            for that EA will be split 50/50 between the EA and EFS.)




1
    For 2018 only, the partnership agreement process date was extended to April 30, 2018.

                                         SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial - Partnerships                                                                    Page 128
© 2020 Allstate Insurance Company
                                                                                              Pls. Exhibit 3
  Case: 1:21-cv-02674
CHAPTER                 Document
        3: Commission Interest              #: 1-3 Filed: 05/18/21 PageREVISION
                                                                        130 of 269 PageID
                                                                                 DATE: May#:237
                                                                                          1, 2020




2.1     Partnership Transition Rules
      Partnership Scenarios                                                 Rules
        New EA                      •   EA is given 90 days to choose solo or partnership model
        (Start Up Agent)
                                    If selling EA is currently partnered:
                                        •    The EFS and buyer maintains the partnership through year-
                                             end
                                        •    EFS has the option to opt-out of this partnership (removes
                                             this partnership from bonus eligibility)
                                             • EFS must inform AFCompensation@allstate.com of
                                                  their decision to opt out within 60 days of the seller’s
                                                  termination effective date or no later than December 1,
        New EA
        (Buyer)                                   whichever is earlier.
 EA                                     •    If the buying EA partner enters into multiple EFS
                                             partnership agreements, the 50% EFS portion of the bonus
                                             will be allocated to each EFS partner based on their
                                             contribution to the agency’s partnered production credit
                                    If selling EA is currently solo:
                                        •    EA can chose to remain solo or establish a new partnership
                                             agreement
                                        •    EFS bonus eligibility is retroactive to the beginning of year

                                    •   If EA takes the Termination Payment Provision (TPP) and the
                                        partnership has reached the minimum qualification for the
        EA Terminates
                                        ALR bonus at the end of the calendar year, the EFS portion of
                                        the partnership bonus will be paid as defined in the
                                        Supplement for the L2000 Agreement
                                    •   EA carries-forward the partnership designation for remainder
                                        of that year (only eligible for 50% of ALR bonus)
                                    •   EA can choose to add a new EFS partner
 EFS EFS Terminates                 •   If an EA partner enters into multiple EFS partnership
                                        agreements, the 50% EFS portion of the bonus will be
                                        allocated to each EFS partner based on their contribution to the
                                        agency’s partnered production credit
Business written with a prior EA partner
For business written with prior EA partners where the customer’s relationship originated with that
agency, any future business for that customer must be partnered with the same agency.
For business written by an EFS where an agency relationship did not exist, any future ALR business
for that customer must be partnered with the same EFS.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial - Partnerships                                                                  Page 129
© 2020 Allstate Insurance Company
                                                                                            Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest           #: 1-3 Filed: 05/18/21 Page 131 of 269DATE:
                                                                      REVISION   PageID #:238
                                                                                      May 1, 2020




Section 4h: Allstate Financial - Allstate Life &
            Retirement Bonus – Sunset effective
            December 31, 2019
The Allstate Life & Retirement Bonus is calculated annually at the end of each calendar year and
paid in the first quarter of the subsequent year.

1.0 Key Terms
PC per PIF (production credit per policies in force) – represents the ratio of life & retirement
new business production credit divided by PIF.
   • Production credit used in this calculation includes the summation of the current year’s total
      agency life & retirement production credit
   • PIF in this calculation includes the prior year-end policies in force, adjusted for any
      changes in agency size due to sales, purchases, or mergers.

2.0 Bonus Qualification
Qualification for the Allstate Life & Retirement Bonus is based on achievement of the
production credit per PIF ratio.
The bonus qualification is based on agency size and agency total production credit:
• Agency size is measured by the Allstate branded property & casualty PIF as of the prior year-
   end
       o Agency size will be adjusted for any sales, purchases, or mergers of the agency
       o Base PIF is 1,000 for any agency with PIF fewer than 1,000 policies; start-up
          agencies are set at 1,000 PIF.
• Agency total production credit includes total partnered and EA solo production credit
Bonus measurements for all Established Satellites located in the same state as the primary agency
(including stand-alone agencies and Enhanced Satellite Agencies) will be combined with their
primary agency. Start-up Satellites are measured separately. For Established Satellites that cross
state lines, bonus measurements are combined for any locations that are within the same state and
still have active agreements at the end of the bonus year.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Life Bonus (New York only)                                           Page 130
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                     #: 1-3 Filed: 05/18/21 Page 132 of 269DATE:
                                                                                REVISION   PageID #:239
                                                                                                May 1, 2020




3.0 Bonus Grids
3.1      Countrywide (excluding New York)
The bonus is calculated using the bonus rate found in the table below times the agency total
production credit.
                                 Countrywide Grid (excluding New York)
                                                   Agency Size
PC/PIF           (based on prior year-end Allstate branded property & casualty policies in force)
Ratio*        Start-up       Tier 1         Tier 2          Tier 3        Tier 4          Tier 4b
             (min 1,000 PIF)    (up to 1,499 PIF)      (1,500-2,999 PIF)    (3,000-5,999 PIF)    (6,000-8,999 PIF)       (9,000+ PIF)
 15.0            12%                 12%                    14%                  15%                  16%                  16%
 17.5            15%                 15%                    18%                  20%                  23%                  23%
 20.0            18%                 18%                    22%                  25%                  30%                  30%
 22.5            21%                 21%                    26%                  30%                  30%                  30%
 25.0            24%                 24%                    30%                  30%                  30%                  30%
 27.5            27%                 27%                    30%                  30%                  30%                  30%
 30.0            30%                 30%                    30%                  30%                  30%                  30%
*Minimum PIF used is 1,000. Start-up agencies will be set to 1,000 PIF regardless of actual size.

3.2      New York Only
The bonus is calculated using the bonus rate found in the tables below times the agency total
production credit.
                                    New York EA Solo Grid
                                                   Agency Size
PC/PIF           (based on prior year-end Allstate branded property & casualty policies in force)
Ratio*        Start-up      Tier 1         Tier 2          Tier 3         Tier 4         Tier 4b
               (PIF 1,000)     (up to 1,499 PIF)      (1,500-2,999 PIF)    (3,000-5,999 PIF)    (6,000-8,999 PIF)       (9,000+ PIF)
  15.0           10%                10%                    12%                  13%                  14%                  14%
  17.5           13%                13%                    16%                  17%                  20%                  20%
  20.0           16%                16%                    19%                  22%                  22%                  22%
  22.5           18%                18%                    22%                  22%                  22%                  22%
  25.0           21%                21%                    22%                  22%                  22%                  22%
  27.5           22%                22%                    22%                  22%                  22%                  22%
  30.0           22%                22%                    22%                  22%                  22%                  22%
*Minimum PIF used is 1,000. Start-up agencies will be set to 1,000 PIF regardless of actual size




                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Life Bonus (New York only)                                                                            Page 131
© 2020 Allstate Insurance Company
                                                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                  #: 1-3 Filed: 05/18/21 Page 133 of 269DATE:
                                                                             REVISION   PageID #:240
                                                                                             May 1, 2020




                                       New York EA Partnership Grid
                                                   Agency Size
PC/PIF           (based on prior year-end Allstate branded property & casualty policies in force)
Ratio*        Start-up      Tier 1         Tier 2          Tier 3         Tier 4         Tier 4b
               (PIF 1,000)   (up to 1,499 PIF)     (1,500-2,999 PIF)   (3,000-5,999 PIF)   (6,000-8,999 PIF)      (9,000+ PIF)
  15.0           13%              13%                   15%                 16%                 17%                 17%
  17.5           15%              15%                   18%                 20%                 23%                 23%
  20.0           18%              18%                   22%                 25%                 26%                 26%
  22.5           21%              21%                   26%                 26%                 26%                 26%
  25.0           24%              24%                   26%                 26%                 26%                 26%
  27.5           26%              26%                   26%                 26%                 26%                 26%
  30.0           26%              26%                   26%                 26%                 26%                 26%
*Minimum PIF used is 1,000. Start-up agencies will be set to 1,000 PIF regardless of actual size

4.0 Bonus Calculation
The bonus payout rate is determined by the Production Credit per PIF (PC per PIF) ratio
achieved.
                                   Agency total production credit (total Partnered and EA Solo)
    PC per PIF Ratio =
                               Prior year-end Allstate branded property & casualty policies in force


    •    There is no rounding of PC per PIF ratio results
    •    There is no interpolation of bonus rates, should results fall between PC per PIF ratio
         points on the grid above
    •    Any chargebacks of business will be included in the subsequent year bonus calculation.
         For example on a policy that receives production credit in 2017 and then receives a
         chargeback in 2018, the chargeback will be included as a negative in 2018 qualification
    •    EAs with 13,333 PIF or more, the minimum entry-point for PIFx15 level will be set at
         200,000 in production credit
            o To achieve the bonus level of PIFx17.5 and higher, the EA must achieve the
                 actual production credit per PIF shown in the table above
    •    For declared and default partnerships with an EFS, the bonus will be split 50/50 with the
         EA and EFS partner (50% payout to the EA and 50% payout to the EFS)
            o If an EA enters into multiple EFS partnership agreements, the 50% EFS portion of
                 the bonus will be allocated to each EFS partner based on their contribution to the
                 Agency partnered production credit




                                  SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Life Bonus (New York only)                                                                      Page 132
© 2020 Allstate Insurance Company
                                                                                                               Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest           #: 1-3 Filed: 05/18/21 Page 134 of 269DATE:
                                                                      REVISION   PageID #:241
                                                                                      May 1, 2020




Bonus calculation with a partnership example:

    •   Agency is a Tier 3 (5,500 PIF)
    •   Total Agency Production Credit = 100,000
    •   PC per PIF Ratio = 18.1
    •   Total Life & Retirement Bonus payout = $20,000 (100,000 x 20%)*
           o Total EA portion of Life & Retirement Bonus = $10,000
           o Total EFS portion of Life & Retirement Bonus = $10,000

        *Note: When an EA does not have any declared or default partnerships, the full $20,000
        bonus would be paid to the EA.

Multi-Exclusive Financial Specialist Partnership Example: (when an EA enters into multiple
partnership agreements)

    •   Total Agency Production Credit = 100,000
    •   Total Life & Retirement Bonus payout = $20,000
           o Total EA portion of Life & Retirement Bonus = $10,000
           o Total EFS portion of Life & Retirement Bonus = $10,000
                    Declared EFS Partner #1 wrote 56,000 in production credit
                    Declared EFS Partner #2 wrote 24,000 in production credit
                    Declared Partner total production credit = 80,000

                        Declared EFS Partner #1 wrote 70 percent of the declared EFS PC = $7,000
                         bonus payout
                        Declared EFS Partner #2 wrote 30 percent of the declared EFS PC = $3,000
                         bonus payout

5.0 Early Bonus Payout Opportunity for Declared Agency
    and EFS Partners
Effective January 1, 2018, agency owners and exclusive financial specialists in declared
partnerships can receive an early bonus payout after meeting the annual goals.
    • Eligibility for this quarterly advance is determined at the end of each quarter based on
        YTD results (not annualized or projected results) and attainment of the annual goal.
    • The payout can be earned or increased at each quarter end, and declared partners will be
        paid the incremental difference.
    • When two or more EFSs are contributing towards the agency’s results, the EFS portion of
        the payout is based on their contribution of shared production credit in the agency.
        (Refer to the “Multi-Exclusive Financial Specialist Partnership Example in section 4.0
        above.)




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Life Bonus (New York only)                                          Page 133
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest           #: 1-3 Filed: 05/18/21 Page 135 of 269DATE:
                                                                      REVISION   PageID #:242
                                                                                      May 1, 2020




CW (excluding NY) Example
The ALR Bonus minimum (PIFx15) was surpassed in June and each quarter thereafter. The sum
of the quarterly payouts is equivalent to the annual bonus of $15,000.




New York only Example
The ALR Bonus minimum (PIFx15) was surpassed in June and each quarter thereafter. The sum
of the quarterly payouts is equivalent to the annual bonus of $13,000.




6.0 Bonus Payment
To receive a bonus payment, EAs must have an active R3001 Agreement in place as defined below:
    •   Agents who qualify for an annual bonus at the end of the bonus period will receive a
        bonus payment, even if the R3001 Agreement terminates prior to the payment of the
        bonus. The R3001 Agreement must be active on December 31st of the current bonus
        year.
    •   Agents who qualify for an early quarterly payout must have an active R3001 Agreement
        in place at the time the quarterly bonus payment is made. For example, if the R3001
        Agreement is terminated August 1, and the June quarterly bonus is paid August 15, the
        agent will not receive the quarterly payment.
The ALR Bonus will be paid in February of each year based on the previous year’s results. For
declared EA partners eligible for the early payout opportunity, the quarterly advance will be paid
the second month following each quarter end. (For example, the quarterly advance for period
ending June 30th, will be paid in August.)




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Life Bonus (New York only)                                           Page 134
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest           #: 1-3 Filed: 05/18/21 Page 136 of 269DATE:
                                                                      REVISION   PageID #:243
                                                                                      May 1, 2020




In the event the aggregate total of the quarterly payouts is greater than the final bonus earned, the
overpayment will be assessed in full and recovered from the Agency Bonus paid in February. If
full assessment from the bonus is not possible, the overpayment will be divided by two and
recovered from two consecutive commission periods beginning in February

Note: In situations where an EA or EFS sells their economic interest in the book of business, any
quarterly advance and/or final ALR Bonus payment, for the current program year, will be reduced
by the amount of ALR Bonus already paid to the selling agency owner and/or declared financial
specialist partner. This applies to full book sales only. It does not apply to split book sales or
assignments.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Life Bonus (New York only)                                              Page 135
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 137 of 269DATE:
                                                                       REVISION   PageID #:244
                                                                                       May 1, 2020




Section 4i: Allstate Financial – Allstate Life
            Insurance Company of New York Allstate
            Benefits Business
1.0 General
Allstate Benefits business is the insurance products underwritten by Allstate Life Insurance
Company of New York (“ALNY”), marketed under the name Allstate Benefits, and administered
by American Heritage Service Company (“AHSC”) located in Jacksonville, Florida. Most of the
insurance products are designed for workplace business (i.e., insurance products designed for sale
at the policyholder’s worksite with premiums paid by payroll deduction or by the employer or
other sponsoring entity); however, some products may be designated for sale directly to
consumers. Because of the unique characteristics of these products, this Section addresses special
rules applicable to these products. As used in this Section, “policies” means individual insurance
policies, group insurance policies, and certificates of group insurance.

2.0 Commissions
2.1     Commission Amount

All compensation paid to the agent will be commissions, computed as a percentage of premiums
paid to AHSC on behalf of ALNY on policies issued pursuant to applications procured by the
agent. The Commission Level establishes the percentage rates that apply in computing
commissions for available insurance products. Effective January 1, 2017, all agents will be
paid commissions at Commission Level 1 on the E-Contract Series Commission Schedule, in
effect at the time of application for the policy. However, ALNY reserves the right to reduce,
by written notice to the agent, the percentage rate that applies in computing agent’s
commissions for any workplace business or group insurance policy, either of which may
include those with 500 or more eligible participants, or those requiring enrollment or
administrative support. Furthermore, the sale of any insurance product not described on the E-
Contract Series Commission Schedule (such as a customized product) requires a written
commission agreement with ALNY, specifying the commissions that will be paid and signed
on behalf of ALNY by a senior leader located at the offices of AHSC.

Refer to NY Exhibit E for the current Commission Schedule. This schedule is subject to change
without notice.

Commissions are earned only as premiums are received by ALNY at the offices of AHSC and
applied toward payment of current premium, and shall constitute payment in full to the agent for
any and all services rendered to ALNY. All commissions shall be paid from AHSC’s offices in
Jacksonville, Florida, or other location as designated by ALNY.

                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Life Insurance Company of New York Allstate Benefits Business        Page 136
© 2020 Allstate Insurance Company
                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 138 of 269DATE:
                                                                       REVISION   PageID #:245
                                                                                       May 1, 2020




2.2     Commission Advances
For those insurance products deemed eligible by ALNY, ALNY will advance to the agent 50% of
the annualized first year commissions payable to the agent on net Cash With Application (“CWA”)
insurance premium submitted by the agent. Net CWA is gross written annualized first year
premium, other than Cash on Delivery (“C.O.D.”) cases, less first year lapses, cancellations, and
withdrawals, as determined by ALNY according to its practices and procedures in effect at the
time of commission computation.

The maximum advance on any one policy issued is $700.00.

ALNY may, in its sole discretion, limit or discontinue commission advances to any agent.

All advances are loans to the agent, for which the agent is personally indebted to ALNY to repay.
All commissions accruing to the agent’s credit will be applied, on an as earned basis, to the
repayment of any advance paid to the agent. If the agent’s authority to represent ALNY is
terminated, for whatever reason, before all of the advances have been repaid, the agent shall, within
thirty (30) days of such termination, repay such advances.

2.3     Commission Splits
The agent may work out an agreement with one or two other properly licensed and appointed
insurance producers to split credit for commissionable premium on new Allstate Benefits business.
Where premium credit is split on a policy, the following rules apply, unless a written exception is
approved by ALNY, signed by a senior leader located at the offices of AHSC:
     • No more than three (3) producers may be allocated premium credit.
     • No more than two (2) Allstate channel producers (Exclusive Agents and Financial
        Specialists) may be allocated premium credit.
     • No more than one (1) Financial Specialist may be allocated premium credit.
     • The minimum total premium split allocated to all Allstate channel producers is 30% of
        the total commissionable premium

Example 1: EA writes case with a Benefits Specialist

    Total Commissionable Premium                                              $2,000
    EA / Benefits Specialist                                                  30% / 70%

        Commissionable Premium Credited to EA                  $ 600 ($2,000 x 30%)
        Commissionable premium Credited to Benefits Specialist $ 1,400 ($2,000 x 70%)




                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Life Insurance Company of New York Allstate Benefits Business        Page 137
© 2020 Allstate Insurance Company
                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 139 of 269DATE:
                                                                       REVISION   PageID #:246
                                                                                       May 1, 2020




Example 2: FS & EA write a case with a Benefits Specialist. FS/EA split is 60% / 40%

    Total Commissionable Premium                                              $2,000
    FS & EA / Benefits Specialist                                             30% / 70%

        Commissionable Premium Credited to FS           $ 360 ($2,000 x 30% x 60%)
        Commissionable Premium Credited to EA           $ 240 ($2,000 x 30% x 40%)
        Commissionable premium Credited to Benefits Specialist $ 1,400 ($2,000 x 70%)

Should the FS’s or Benefit Specialist’s appointment with ALNY terminate, either before or after
policy issue, the termination will have no effect on the EA’s credit for the agreed upon portion of
the premium.

2.4     Commission Statement
The agent will be provided written or electronic statements reflecting the commissions due the
agent. The agent shall review all such statements and shall provide ALNY written notice, within
a reasonable time, of any commission claimed by the agent but not paid. Under no circumstances
shall notice be given more than one year from the date the claimed commission was due. Failure
to provide such notice within the prescribed time bars any claim for such commission.

2.5     Limitations
The agent shall not be entitled to commissions on any policy unless ALNY determines that the
agent either (i) procured the policy or (ii) is allocated a share of the premium credit by the procuring
producer. To procure workplace business, the agent must also (i) be recognized, and designated
in writing, by the payroll account (or, in the case group insurance, by the group policyholder) to
be the agent of record for the workplace business, and (ii) service the workplace business to the
satisfaction of ALNY and/or the payroll account (or group policyholder) as determined by ALNY.
In all cases where a claim to commissions is disputed or questioned, the decision of ALNY shall
be binding and conclusive.

If any policy procured by the agent shall lapse, ALNY’s liability to the agent for further
commissions thereon shall cease, unless the policy is reinstated and the agent is determined by
ALNY to have procured the reinstatement.

If a new policy is issued and a previously existing insurance coverage on the same insured, which
provided similar benefits was underwritten by Allstate or any of its subsidiaries, is terminated or
lapses before or after the issue of the new policy, the commissions payable on the new policy shall
be determined by the practices and procedures of ALNY in effect at the time of such new issue.

No commissions shall be payable on temporary extra premiums added to policies. No
commissions shall be due on any premium that has been refunded or waived by ALNY for any
reason. The agent shall, immediately upon demand, repay any commissions received with respect
to that premium.

                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Life Insurance Company of New York Allstate Benefits Business        Page 138
© 2020 Allstate Insurance Company
                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest            #: 1-3 Filed: 05/18/21 Page 140 of 269DATE:
                                                                       REVISION   PageID #:247
                                                                                       May 1, 2020




If commissions due the agent upon any normal payment date total less than $100.00, ALNY may,
in its discretion, delay payment until the first normal payment date after which the amount due
equals $100.00. The agent shall forfeit any commissions otherwise due or to become due
whenever the total of such commissions is less than $300.00 during any calendar year.

The agent shall have no claim for compensation for having introduced or brought to the attention
of ALNY any business opportunity or for having created in any person any interest in purchasing
ALNY products, except under a written agreement with ALNY to pay such compensation, signed
on behalf of ALNY by a senior leader located at the offices of AHSC.

3.0 Indebtedness
ALNY and its affiliates that are parties to the R3001 Agreement may offset against any claim by
the agent for commissions any debt to ALNY then due or that may thereafter become due from
the agent, whether arising hereunder or otherwise, and such debt shall be a first lien on any such
compensation. ALNY shall have the right to determine to which indebtedness any payment made
by the agent, whether offset or otherwise, shall be applied. The agent shall pay all costs and
expenses, including collection fees and/or reasonable attorneys fees, which are incurred by ALNY
in the collection of indebtedness hereunder.

4.0 Modifications

ALNY reserves the right to modify this section of the Supplement by field bulletin, letter, email,
publication on a website maintained by Allstate or its subsidiaries for insurance producers, or
other appropriate official written communication, and such modification shall be effective as of
the date stated in the communication. The agent's continuing the relationship with ALNY after
transmission by ALNY of such official written communication conclusively constitutes assent to
the modification.

The agent shall comply with all published bulletins, field letters, or any other written
communications from ALNY now in force and such as may be hereafter adopted.




                                 SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial – Allstate Life Insurance Company of New York Allstate Benefits Business        Page 139
© 2020 Allstate Insurance Company
                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                #: 1-3 Filed: 05/18/21 Page 141 of 269DATE:
                                                                           REVISION   PageID #:248
                                                                                           May 1, 2020




Section 5:                  Commercial
1.0 General
The Company may from time to time enter into joint marketing agreements (“marketing
agreements”) with certain national trade associations or other organizations. These marketing
agreements may generate marketing leads in specific industry vertical markets (“leads”). It is the
desire of the Company to provide such leads to certain R3001 agents in order to assist those agents
to penetrate certain vertical markets. It is the desire of such agents to obtain such leads.

The participating agencies understand that there exists a cost associated with lead generation. In
order to offset such costs, any agent participating in the designated national trade association joint
marketing program, agrees to a reduced commission for all polices sold on leads generated by such
program. The amount of the reduction in commission will be set forth for each specific marketing
program. By voluntarily participating in the program, the agency agrees to the new business and
renewal premium reduction set forth for that specific marketing program.

Allstate currently offers the following Commercial insurance:

•   Texas Commercial Package Policy
•   Businessowners Policy1
•   Commercial Package Policy1
•   Commercial Casualty (Fleet, Inland Marine, etc.)

Each of these will be considered a separate line for commission purposes.

1.1      Agent Commission Rules
The following sections contain agent commission rules applicable to Commercial products.

      Section 5a          Businessowners Policy
      Section 5b          Commercial Package Policy
      Section 5c          Commercial Casualty




1
  Available upon new product implementation beginning in late 2011. The actual new product implementation date will vary by
state.

                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                                                       Page 140
© 2020 Allstate Insurance Company
                                                                                                          Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                  #: 1-3 Filed: 05/18/21 Page 142 of 269DATE:
                                                                             REVISION   PageID #:249
                                                                                             May 1, 2020




2.0 Business Insurance Specialist (BIS) and Commercial
    Service Center (CSC)
R3001 agents have the option to submit Commercial business leads to a Business Insurance
Specialist (BIS).

Commission for Commercial policies issued as the result of a lead forwarded to a Business
Insurance Specialist (BIS) will be reduced in exchange for services provided by the BIS. The split
will be made as per the BIS Commission Scale. Once a lead is forwarded to a BIS and a sale is
made, all future servicing for that policy will be done by the Commercial Service Center (CSC). 2
The agent will be listed as the Agent of Record (AOR) for the policy.

Allstate Business Insurance assumes E & O responsibility for the information it provides to an
insured during quoting, binding and/or servicing of a policy. An Agency retains responsibility for
all E & O to the extent that the Agency conveys information, develops or modifies a quote, binds
or services a policy, or otherwise provides information to or from the insured.

2.1      Business Written by a Business Insurance Specialist (BIS) on
         behalf of an Agent – Effective December 1, 2015 (January 1,
         2016 in California and Rhode Island and April 1, 2016 in
         Minnesota) and Later
Policies issued as a result of leads forwarded to a BIS shall be subject to the following
commission schedule:

                                 First Policy Year    Subsequent Policy Years
                                              Start-
                               Established     up    Established    Start-up
                                Agency       Agency    Agency       Agency
    Commission to
       agency                     4.50%           5.00%           6.50%              7.50%

Agents may utilize the services of a Business Insurance Specialist (BIS) and receive reduced
commission, per the schedule above. Policies written by the Business Insurance Specialist (BIS)
shall be serviced by the Commercial Service Center (CSC) for the life of the policy at a reduced
commission to the agent per the schedule above (subsequent policy years). Commissions paid to
a Start-up Agency shall revert to the Established Agency commission level at the first renewal or
debit endorsement following status change to Established Agency.




2
 The reduced commission paid to the agent will apply for the life of the policy and includes new business, renewals and any added
coverage. The BIS Commission Scale does not apply to business written through the Commercial Expanded Market Program.
                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                                                            Page 141
© 2020 Allstate Insurance Company
                                                                                                               Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 143 of 269DATE:
                                                                  REVISION   PageID #:250
                                                                                  May 1, 2020




2.2     Business Written by a Business Insurance Specialist (BIS) on
        behalf of an Agent – Effective April 1, 2014 through November
        30, 2015 (December 31, 2015 in California and Rhode Island and
        March 30, 2016 in Minnesota)
Policies issued as a result of leads forwarded to a BIS shall be subject to the following
commission schedule:

                                                 First Policy Year       Subsequent Policy Years
                                             Established     Start-up    Established   Start-up
                                              Agency         Agency       Agency       Agency
 First 12 policies sold in a calendar year      9.0%          10.0%         6.5%         7.5%
 13+ policies sold in a calendar year           4.5%           5.0%         6.5%         7.5%

Agents may utilize the services of a Business Insurance Specialist (BIS) and receive full base
commission during the first policy year after the policy has been written, for the first 12 policies
written by the BIS in a calendar year. Once the 13th policy has been written by the BIS in a calendar
year, the agent will receive reduced commission in the first policy year, per the schedule above.
Policies written by the Business Insurance Specialist (BIS) shall be serviced by the Commercial
Service Center (CSC) for the life of the policy at a reduced commission to the agent per the
schedule above (subsequent policy years).

Commissions paid to a Start-up Agency shall revert to the Established Agency commission level
at the first renewal or debit endorsement following status change to Established Agency.

2.3     Business Assigned to and Serviced by the Commercial Service
        Center (CSC) on or after April 1, 2014
R3001 agents have the option to assign some or all of their existing Commercial policies to the
Commercial Service Center (CSC) for service support. Commission paid to the agent will be 2.5
points lower than their current base commission.
Example: Commercial Auto policy serviced through the CSC for an Established Agency
         resulting in a $3,000 premium.
         Commission on the policy is $270 ($3,000 x 9%).
         Commission paid to the agent will be reduced by 2.5 points to 6.5%
          ($3000 x 6.5% = $195), as the Servicing Fee.

All future servicing for the policy will be done by the CSC. The agent will be listed as the Agent
of Record (AOR).




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                                  Page 142
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                  #: 1-3 Filed: 05/18/21 Page 144 of 269DATE:
                                                                             REVISION   PageID #:251
                                                                                             May 1, 2020




3.0 Business Insurance Center (BIC) – effective through
    March 31, 2014
Effective January 1, 2010 through March 31, 2014, commission for Commercial policies issued as
the result of a lead forwarded to the Business Insurance Center (BIC) will be split between the
agent and the BIC. The split will be made as per the BIC Commission Scale. Once a lead is
forwarded to the BIC and a sale is made, all future servicing for that policy will be done by the
BIC. 3 The agent will be listed as the Agent of Record (AOR) for the policy.
All policies written by the Business Insurance Center (BIC) shall have commissions paid to the
agent of record per the commission schedule that was in place at the time the policy was written
and will remain at that commission level for the life of the policy.

EFFECTIVE PRIOR TO 1/1/2013

                     POLICIES SOLD AND SERVICED THROUGH THE BIC
             BIC                           Agent’s share of Annual Commission for the
           Sales and                                     life of the Policy
            Service     Premium level of                (Split Percentage)
          Commission policy when issued at  Commercial Auto
            Scales       New Business
                                           Fleet and Non-Fleet Commercial Non- Auto

               Base               Under $5,000                        50                             50
                1                $5,000 - $7,499                      55                             55
                2               $7,500 - $14,999                      65                             65
                3               $15,000 - $24,999                     75                             75
                4               $25,000 - $49,999                     80                             80
                5                $50,000 & Over                       85                             85

Example 1: Commercial Auto policy sold through the BIC for $6,500 premium. Calculation for
agent portion of the commission split is $6,500 x (10% x .55) = $357.50

Example 2: Commercial Customizer Policy sold through the BIC for $5,500 premium. Calculation
for agent portion of the commission split is $2,500 x (20% x .55) + $3,000 x (12% x .55) = $473.00




3
 The commission split between the agent and the BIC will apply for the life of the policy and includes new business, renewals and
any added coverage. The BIC Commission Scale does not apply to business written through the Commercial Expanded Market
Program.
                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                                                            Page 143
© 2020 Allstate Insurance Company
                                                                                                               Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest        #: 1-3 Filed: 05/18/21 Page 145 of 269DATE:
                                                                   REVISION   PageID #:252
                                                                                   May 1, 2020




EFFECTIVE ON OR AFTER 1/1/2013

                     POLICIES SOLD AND SERVICED THROUGH THE BIC
                             Agent’s share of Annual Commission
                                   for the life of the Policy
                                      (Split Percentage)
                              Commercial Auto
                                                   Commercial Non- Auto
                             Fleet and Non-Fleet
                                     50                     50

Example 1: Commercial policy sold through the BIC for $6,500 premium. Calculation for an
established agent’s portion of the commission is $6,500 x (9% x .50) = $292.50

Example 2: Commercial policy sold through the BIC for $5,500 premium. Calculation for a start-
up agent’s portion of the commission is $5,500 x (10% x .50) = $275.00

3.1     Business Assigned by the Agent to be Serviced by the Business
        Insurance Center (BIC) – Prior to April 1, 2014
R3001 agents have the option to assign some or all of their existing Commercial policies to the
Business Insurance Center (BIC) for service support. There will be a 2% servicing fee on
policies serviced by the BIC.
Example: Commercial Auto policy serviced through the BIC resulting in a $3,000 premium.
         Commission on the policy is $270 ($3,000 x 9%).
         BIC will receive 2% ($3000 x 2% = $60), as the Servicing Fee.
         Agent will receive the remaining 8% of the commission ($3000 x 8% = $240)
All future servicing for the policy will be done by the BIC. The agent will be listed as the Agent
of Record (AOR).




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                                Page 144
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                #: 1-3 Filed: 05/18/21 Page 146 of 269DATE:
                                                                           REVISION   PageID #:253
                                                                                           May 1, 2020




Section 5a: Businessowners Policy (BOP)                                                       1




1.0 General
It is the Company’s intent that, all new Commercial insurance for small businesses that qualify
will be written in the Businessowners Policy.

Only one agent may hold commission interest in a Businessowners Policy. In unusual situations
where two or more Businessowners Policies are issued to a particular named insured, only one
agent may hold commission interest therein.

2.0 Commission Interest
2.1      New Businessowners Policy – No Conversion
The Writing Agent will receive new policy commission interest in the first year and renewal policy
commission interest in the subsequent policy periods for the new Businessowners policy.

2.2      Conversion to Businessowners Policy of Existing Commercial
         Policy in Its First Policy Year
2.2.1         New Policy Commission Interest
The Writing Agent will receive new policy commission for the first 12 months net written premium
for the Businessowners policy.

2.2.2         Renewal Policy Commission Interest
When a Commercial Policy is converted to the Businessowners Policy, the agent who held
commission interest in the converted Commercial policy will receive renewal policy commission
interest in the Businessowners Policy.

2.3      Business Package Policy, Customizer Policy, or Commercial
         Package Policy Converted to a Businessowners Policy
A Businessowners Policy which replaces an existing Business Package Policy, Customizer Policy,
or Commercial Package Policy in its second or subsequent policy year will not be considered a
new policy. The agent who held renewal commission interest in the replaced policy will receive


1
  Available upon new product implementation beginning in late 2011. The actual new product implementation date will vary by
state.

                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Business Owners Policy (BOP)                                                                                     Page 145
© 2020 Allstate Insurance Company
                                                                                                          Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 147 of 269DATE:
                                                                  REVISION   PageID #:254
                                                                                  May 1, 2020




renewal policy commission interest in the replacement policy calculated at the renewal
commission amount shown in Chapter 2.

2.4     Other Conversions to a Businessowners Policy
A Businessowners Policy which replaces an existing Commercial Fire and General Liability policy
will not be considered a new policy. The agent will receive renewal commission interest on the
replaced policy calculated at the renewal commission amount shown in Chapter 2.

3.0 Added Coverages
The Commission interest for added coverages, locations and/or buildings will be calculated using
the commission amount for the policy period in which the coverage is added.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Business Owners Policy (BOP)                                                            Page 146
© 2020 Allstate Insurance Company
                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                #: 1-3 Filed: 05/18/21 Page 148 of 269DATE:
                                                                           REVISION   PageID #:255
                                                                                           May 1, 2020




Section 5b: Commercial Package Policy (CPP)                                                               1




1.0 General
The Commercial Package Policy provides a means of packaging two or more lines of insurance.

Only one agent may hold commission interest in a Commercial Package Policy. In unusual
situations where two or more Commercial Package Policies are issued to a particular named
insured, only one agent may hold commission interest therein.

2.0 Commission Interest
2.1      New Commercial Package Policy – No Conversion
The Writing Agent will receive new policy commission interest in the first year and renewal policy
commission interest in the subsequent policy periods for the new Commercial Package policy.

2.2      New CPP Issued to Applicant Not Already Commercially
         Insured
The R3001 Agent who writes a new Commercial Package policy issued to an applicant who was
not insured (within the previous 120 days) with respect to any Commercial line of insurance
(excludes automobile non-fleets) will receive commission interest in the new policy.

New policy commission interest will be received in the first 12 months net written premium for
the new policy. Renewal policy commission interest will be received in the net written premium
for subsequent periods.

The commission amounts applicable to the Commercial Package Policy are contained in Chapter
2, Section 1c.

2.3      Conversion of Existing Commercial Policy to CPP
The R3001 Agent who writes the Commercial Package Policy, to which existing Commercial
policies are converted, will receive commission interest in the newly written Commercial Policy.
Commission interest in the newly written Commercial Package Policy will be as though for a
renewal policy.

Note: The application for the newly written Commercial Package Policy must be complete in
      every respect and signed by the applicant.

1
  Available upon new product implementation beginning in late 2011. The actual new product implementation date will vary by
state.

                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial Package Policy (CPP)                                                                                  Page 147
© 2020 Allstate Insurance Company
                                                                                                          Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 149 of 269DATE:
                                                                  REVISION   PageID #:256
                                                                                  May 1, 2020




2.3.1       Renewal Policy Commission Interest
When a Commercial Policy is converted to the Commercial Package Policy, the agent who held
commission interest in the converted Commercial policy will receive renewal policy commission
interest in the Commercial Package Policy.

2.4     Business Package Policy, Customizer Policy, or Businessowners
        Policy Converted to Commercial Package Policy
A Commercial Package Policy which replaces an existing Business Package Policy, Customizer
Policy, or Businessowners Policy in its second or subsequent policy year will not be considered a
new policy. The agent who held renewal commission interest in the replaced policy will receive
renewal policy commission interest in the replacement policy calculated at the renewal
commission amount shown in Chapter 2.

2.5     Other Conversions to a Commercial Package Policy
A Commercial Package Policy containing Commercial Fire and General Liability policies will not
be considered a new policy. The agent will receive renewal commission interest on the replaced
policy calculated at the renewal commission amount shown in Chapter 2.


3.0 Added Coverages
The Commission interest for added coverages, locations and/or buildings will be calculated using
the commission amount for the policy period in which the coverage is added.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial Package Policy (CPP)                                                          Page 148
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest                  #: 1-3 Filed: 05/18/21 Page 150 of 269DATE:
                                                                             REVISION   PageID #:257
                                                                                             May 1, 2020




Section 5c: Commercial Casualty
1.0 General
For commission interest purposes, Commercial Casualty includes the following kinds of
insurance:

•   Inland Marine 1
•   Commercial Auto (Fleet)
•   Commercial Fire
•   Crime
•   Boiler and Machinery
•   Business Income
•   General Liability Coverages
•   Business Umbrella - Excess Liability


2.0 Commercial Auto
2.1      General
The commission amounts applicable to Commercial Auto contained in this Supplement (Chapter
2, Section 1c) will apply to coverages written in either Allstate Insurance Company or Allstate
Indemnity Company.

2.2      Fleet Policy Replaced in Another Company
If a Fleet policy written for an insured in either Allstate Insurance Company, Allstate Indemnity
Company, Allstate County Mutual Insurance Company or Allstate New Jersey Insurance
Company is replaced with a fleet policy in one of the other companies by a policy for the same
named insured (with no lapse of coverage at the time of replacement), the agent who held renewal
policy commission interest in the replaced policy will receive renewal policy commission interest
in the replacement policy beginning at its effective date.




1
  Difference In Conditions (DIC) coverage is to be statistically recorded as part of Inland Marine (a kind of Commercial Casualty
insurance) but subject to the commission amounts applicable to the Commercial Fire Line.
                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial Casualty                                                                                                   Page 149
© 2020 Allstate Insurance Company
                                                                                                               Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                Document
         3: Commission Interest       #: 1-3 Filed: 05/18/21 Page 151 of 269DATE:
                                                                  REVISION   PageID #:258
                                                                                  May 1, 2020




2.3      Auto Policy Renewed as a Fleet Policy
When, as of an expiration date of an Auto policy, five or more vehicles are then covered by the
Automobile line and therefore qualify for Fleet coverage, the Auto policy will be renewed. The
coverage for the five or more vehicles will be considered as a Fleet Commercial Casualty line
policy with no lapse of coverage.

3.0 Commercial Policy Is Unrepresented
If the Commercial Casualty policy is unrepresented as of the expiration date, no agent will receive
renewal commission interest in the replacement Auto policy, as a result of the conversion.

4.0 Commercial Casualty Policy Issued from Residual
    Market “Take Out”
4.1     Assigned Risk
An R3001 Agent who is the Agent of Record on an Assigned Risk policy (on which Allstate is the
insurer) which is voluntarily taken out of the plan and written as a regular Allstate policy will
receive new policy commission for the first 12 months net written premium for the newly written
policy.

If the Agent of Record on the Assigned Risk policy (on which Allstate is the insurer) was not an
Allstate agent, the agent writing the application for regular insurance will receive new policy
commission the first 12 months net written premium for the newly-written policy.

4.2     Underwriting Association Business
An R3001 Agent who is the Agent of Record on an Underwriting Association policy which is
voluntarily taken out of the plan and written as a regular Allstate policy will receive new policy
commission for the first 12 months net written premium for the newly-written policy.

4.3     Reinsurance Facility
An R3001 Agent who holds commission interest in a policy for which coverages had been ceded
to a Reinsurance Facility will receive new policy commission for the first 12 months net written
premium for those coverages when they are taken out (unceded) of the Plan to be treated as regular
coverages.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial Casualty                                                                        Page 150
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21          Page 152 of 269DATE:
                                                                           REVISION   PageID
                                                                                           May#:259
                                                                                               1, 2020
            Customer Contact Center (CCC)/Internet Policies




Chapter 4: Unrepresented Policies and Customer
           Contact   Center      (CCC)/Internet
           Policies




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Unrepresented Policies and Customer Contact Center (CCC)/Internet Policies                     Page 151
© 2020 Allstate Insurance Company
                                                                                          Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21   Page 153 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:260
                                                                                        1, 2020
            Customer Contact Center (CCC)/Internet Policies




Section 1:              Capturing
1.0 General
R3001 Agents may capture unrepresented policies (including policies on which a service fee or
relationship fee is being paid) and policies bound by the Customer Contact Center (CCC)/Internet
as discussed in Section 5 of this Chapter.

2.0 Major Lines/Major Coverages
The following are considered Major Lines that can be cross-sold to capture an unrepresented
policy.

•   Auto (Line 10)
•   Indemnity Auto (Line 19)
•   Motorcycle/ORV (Line 16)
•   Homeowners (Line 70)
•   Renters (Line 71)
•   Condo (Line 78)
•   Boat (Line 90)
•   PUP (Line 88)
•   Mobilehome (Line 32)
•   Allstate Financial Products
•   Ivantage Products
    o Homeowners
    o High Value Program
    o Condo
    o Renters
    o Manufactured Home
    o Watercraft
    o PUP
•   Northlight products
    o Homeowners
    o Condo

For each of the Major Lines, the Related Insureds are defined as the Named Insured and Resident
Spouse. For Life insurance an Additional Insured Rider may apply to an individual other than the
spouse.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Capturing                                                                               Page 152
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21                        Page 154 of 269DATE:
                                                                                         REVISION   PageID
                                                                                                         May#:261
                                                                                                             1, 2020
            Customer Contact Center (CCC)/Internet Policies




The following lines are not to be treated as Major Lines. Also, commission interest in policies in
these lines may not be captured.

•      Comprehensive Personal Liability (Line 59)
•      Landlords (Line 72) 1
•      Theft
•      Single Premium Products, mutual funds
•      Assigned Risk
•      Underwriting Association

Commission interest in unrepresented Commercial lines may not be captured through the writing of
a Major Line or Major Coverage.

Allstate Financial Products can also be captured by writing a Major Coverage. Major Coverages for
Allstate Financial Products include Children’s Level Term Rider, Additional Insured Rider, and
Increase of Specified Amount (Universal Life 2).

3.0 Capturing by Other Means
In addition to being able to capture commission interest in unrepresented policies by writing Major
Lines, the R3001 Agent may also capture commission interest in unrepresented policies:

•      by writing a new Businessowners Policy, Commercial Package Policy, or Commercial
       Auto - provided the agent receives renewal commission interest in the policy,
•      where the agent is assigned to a customer's policy (or policies) in relationship fee status and an
       exclusive financial specialist or a financial specialist, working with the agent, writes that
       customer a Allstate Financial policy which is effective September 1, 1993 or subsequent,
•      when a California Earthquake Authority policy is written and the companion policy is
       unrepresented, or
•      where an exclusive financial specialist or a financial specialist working with the agent writes
       an Allstate Financial policy.

4.0 Capturing Procedure
Whenever the R3001 Agent writes a secured new policy in a Major Line and the policy is
considered secured business, that agent will receive commission interest in each existing agency
bound unrepresented policy belonging to related insureds in that line or in any other line which is
free of any other Allstate agent's compensation/commission interest, if and when such

1
    Unrepresented non-Major Lines can be captured by cross-selling a Major Line.
2
    Universal Life increases due to the Increasing Insurance Rider will not be treated as Major Coverages.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Capturing                                                                                                         Page 153
© 2020 Allstate Insurance Company
                                                                                                             Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21    Page 155 of 269DATE:
                                                                     REVISION   PageID
                                                                                     May#:262
                                                                                         1, 2020
            Customer Contact Center (CCC)/Internet Policies




unrepresented policy renews. In the case of a six month auto policy, the renewal could be either
an Anniversary Renewal or Off-Anniversary renewal. The commission amount to be applied will
be the New Business amount for the first term and the First Renewal amount thereafter if captured
at the First Renewal or the Subsequent Renewal amount for all periods if captured after the first
renewal.


Whenever an active Allstate agent has commission interest in a like line, that agent is the only agent
who may capture commission interest in any other unrepresented policies for the related insureds in
that like line (except in the case of Life insurance).

Any commission payable with respect to an unrepresented Allstate Financial Life insurance product
will be at the appropriate renewal amount based on policy year as per the capturing agent's
commission schedule.

5.0 Capturing Requirements
The R3001 Agent will receive commission interest only if:

•   At least the minimum down payment (as required by written Company rules) is paid for the
    secured business;
•   The policy is accepted by our Risk Management Department and continues to be acceptable
    for a period of at least 120 days; and
•   The agent has described all other existing Allstate policies on the application for the policy.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Capturing                                                                                    Page 154
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21   Page 156 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:263
                                                                                        1, 2020
            Customer Contact Center (CCC)/Internet Policies




Section 2:              Special Capturing Rules
1.0 Auto
1.1     Replacement Policy Issued by Another Allstate Company
Whenever an Allstate Indemnity policy replaces or is replaced by an Allstate Insurance Company
or Allstate County Mutual policy, the R3001 Agent writing the replacement policy captures
commission interest in unrepresented policies if:

1. the Auto like line is free of any other agent's compensation/commission interest, and

2. the replacement policy is issued to the same insured, with no lapse of coverage at the time of
   replacement, and

3. the applicable conditions of the capturing requirements in Chapter 4, Section 1 of this
   Supplement are satisfied.


1.2     Voluntary Auto Policy Issued after “Take Out”
1.2.1       Assigned Risk, Underwriting Association
The R3001 Agent who is the Agent of Record on a policy that is voluntarily “taken out” of
Assigned Risk or an Underwriting Association will capture commission interest in unrepresented
policies belonging to that named insured in the same manner as though the agent had written a
new voluntary Auto policy.

If the Agent of Record on the Assigned Risk policy (on which Allstate is the insurer) was not an
Allstate agent, the R3001 Agent writing the application for voluntary insurance will capture
commission interest in unrepresented policies.

On an involuntary take out, commission interest in unrepresented policies will be captured by the
Allstate agent whose name and number appear on the application for regular Allstate insurance.

1.2.2       Reinsurance Facility
The Allstate Agent of Record on coverages which are taken out of the Facility will not capture
commission interest in any unrepresented policies.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Special Capturing Rules                                                                    Page 155
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21   Page 157 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:264
                                                                                        1, 2020
            Customer Contact Center (CCC)/Internet Policies




2.0 Homeowners
2.1     Homeowners Policy Replaces Another Property Lines Policy
If the replaced Renters, Condominium Owners or Homeowners (different location) policy was free
of any other Allstate agent's compensation/commission interest, the R3001 Agent writing the
replacement Homeowners policy will capture commission interest in unrepresented policies
provided the applicable conditions of the capturing requirements in Chapter 4, Section 1 of this
Supplement are satisfied.

2.2     Conversion of Fire Coverage to a Homeowners Policy
Whenever Fire coverage is converted to a Homeowners policy, the agent writing the Homeowners
policy (or considered to have written the Homeowners policy) must be eligible for both new and
renewal policy commission interest in the Homeowners policy in order to capture commission
interest in unrepresented policies.

If the agent writing the Homeowners policy is eligible for new policy commission only,
unrepresented policies may not be captured.

3.0 Allstate Financial – Life Insurance
3.1     New Rider Added to an In-Force Life Policy
The Life insurance riders considered as Major Coverages for purposes of agent commission are
shown in Chapter 4, Section 1.

An agent adding a personally secured New Rider to a Life policy which is free of any other Allstate
agent's commission interest will receive commission interest in each Major Line unrepresented
policy belonging to related insureds, if and when such unrepresented policy renews, provided:
1. the new Rider is issued or placed, and
2. the agent has described all other existing Allstate policies on the application for the Major
   Coverage.
Any commission payable with respect to an unrepresented Life policy will be at the appropriate
renewal amount based on policy year as per the capturing agent's commission schedule.

The R3001 Agent should list the policy numbers of all existing Allstate policies belonging to the
named insured, resident spouse and any family members who remain eligible in the Remarks
Section of the Application.

Immediately following each policy number, the R3001 Agent should indicate if the policy is
represented or unrepresented.


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Special Capturing Rules                                                                    Page 156
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21    Page 158 of 269DATE:
                                                                     REVISION   PageID
                                                                                     May#:265
                                                                                         1, 2020
            Customer Contact Center (CCC)/Internet Policies




3.2     Conversion of Veteran’s Group Life Insurance
When an individual is to be converted from a Veteran's Group Life insurance plan to an individual
policy, a conversion application is to be submitted in all cases accompanied by a regular
application if it appears that no extra rating will apply to the applicant.

The following rules describe the R3001 Agent's eligibility (or non-eligibility) to capture
commission interest in any unrepresented Allstate policies when either occurs.

3.2.1       Conversion Application Used
Commission interest in unrepresented Allstate policies may not be captured when the conversion
is written at standard rates as a result of exercising the conversion privilege of the Veteran's Group
Life plan.

3.2.2       Regular Application Used
The R3001 Agent handling the regular application will capture commission interest in
unrepresented Allstate policies in accordance with the capturing requirements stated in Chapter 4,
Section 1 of this Supplement.

3.3     Life Policy Issued – Insured Exercises FPP Option
The R3001 Agent writing the new policy issued as a result of the FPP option being exercised will
capture commission interest in unrepresented Allstate policies in accordance with the capturing
requirements stated in Chapter 4, Section 1 of this Supplement. This rule will apply even though
the Life policy with the FPP option is represented by another Allstate agent.

3.4     Reinstatement
The R3001 Agent reinstating a Life policy which has been out of force for more than six months
will capture commission interest in unrepresented Allstate policies in accordance with the
capturing requirements stated in Chapter 4, Section 1 of this Supplement.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Special Capturing Rules                                                                      Page 157
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21   Page 159 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:266
                                                                                        1, 2020
            Customer Contact Center (CCC)/Internet Policies




3.5     Flexible Premium Annuity Products
3.5.1       Unrepresented Policy
Commission interest in a Flexi policy, which is free of any other agent's commission interest, may
be captured in accordance with the capturing requirements stated in Chapter 4, Section 1 of this
Supplement.

3.5.2       Major Lines/Major Coverages
A Flexi policy is included in the Allstate Financial products for the purpose of capturing
commission interest in unrepresented policies unless written to replace another Tax Qualified Plan.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Special Capturing Rules                                                                    Page 158
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21                      Page 160 of 269DATE:
                                                                                       REVISION   PageID
                                                                                                       May#:267
                                                                                                           1, 2020
            Customer Contact Center (CCC)/Internet Policies




Section 3:                   Assigned Commission Interest
1.0 Agent Request Program
1.1       General
An R3001 Agent may request assignment of commission interest in unrepresented policies,
excluding Plus Policies 1, belonging to the same named insured - including those policies already
assigned to an R3001 Agent or to an office location on a service fee basis - under certain conditions.

Commission interest in any policy assigned at the agent's request will always begin at the next
renewal of the policy. Reinsurance Facility and Commercial business will be included in this
program.

1.2       Eligibility for Policy Assignment
If only one active agent represents one or more policies belonging to an insured, that agent may,
upon request, be assigned commission interest in any unrepresented policies belonging to the insured
unless the customer requests another agency.

If only one active agent is assigned, on a Service Fee or Relationship Fee basis, to one or more
policies belonging to an insured, the mechanized unrepresented account distribution process may
assign the agent to any unrepresented policies belonging to the same named insured.

Policies eligible for assignment under the Agency Request Program include only agency bound
Personal lines insurance policies belonging to the named insured, resident spouse, and for Allstate
Financial products, eligible dependents.

An R3001 Agent will still be eligible for assignment of unrepresented policies belonging to the
insured even if one of the represented policies belonging to the insured has an Independent Agency
as the Agent of Record.

2.0 Handling Policy Transfer Ins
Whenever a policyholder moves out of state, retention of commission in the customer's account
(except Allstate Financial business) is determined by whether:

   the agent who received commission on the policy prior to the move is licensed and appointed
    in the customer's new state, and


1
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Assigned Commission Interest                                                                                           Page 159
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21   Page 161 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:268
                                                                                        1, 2020
            Customer Contact Center (CCC)/Internet Policies




   the customer's new residence and the agent's location are within a reasonable proximity (to be
    determined by the Company) to enable the agent who received commission on the policy prior
    to the move to properly service the account.

When either of the above conditions is not present, the agent contacted by the customer in the
customer's new state will be assigned commission on the transferred policy.

3.0 Company Assigned Policies as Agent of Record

3.1     Assignment of California Earthquake Authority (CEA)
        Business
In a refinancing situation, the Company may assign the CEA policy and the replacement property
policy issued by the Company to the agent who submitted the refinancing change requested by the
insured provided the replaced property policy was unrepresented and the replaced policy had
earthquake coverage. Commission interest on these policies will begin immediately.

3.2     Assignment of Unrepresented Life Policy at New Business Issue
An R3001 Agent may be assigned commission interest in a Life policy that becomes unrepresented
in the process of being issued, according to the following rules:

•   If additional information from or about the insured is necessary to complete underwriting or
    issue requirements, and such information can best be obtained through an agent, an active agent
    will be assigned to that policy.
•   If delivery of an issued policy is required because the policy is issued at rates different than
    quoted, a signature requirement must be met, etc., an active agent will be assigned to that
    policy.

The agent assigned to the policy will be treated for purposes of agent commission as though the
agent had written the policy, provided the agent successfully carries out the requirements described
above.

3.3     Assignment of Commercial Business
A Commercial policy which becomes unrepresented may be assigned to another agent subject to
the agent’s acceptance. Commission interest in the policy will begin at the next effective date of
the policy; however, the agent will begin servicing the policy upon notification of the assignment
and the agent's acceptance.



                               SUPPLEMENT FOR THE R3001 AGREEMENT
Assigned Commission Interest                                                                Page 160
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21                      Page 162 of 269DATE:
                                                                                       REVISION   PageID
                                                                                                       May#:269
                                                                                                           1, 2020
            Customer Contact Center (CCC)/Internet Policies




Section 4:                   Service Fees and Relationship Fees
1.0 General
Auto and Personal Property policies that become unrepresented may be captured by an R3001
Agent as described in Chapter 4, Section 1, Section 2 and Section 3. If an unrepresented policy in
these line categories has not been identified for capture at renewal, it may be assigned, subject to
the agent's acceptance, on a service fee or relationship fee basis.

The service fee or relationship fee on all such assigned policies is currently 3.5% 1.

Once an R3001 Agent has qualified to capture commission interest in an unrepresented policy, any
service fee or relationship fee assignment for that policy will end when the capture takes effect.

All aspects regarding service fee or relationship fee policies are subject to change in the future. It
is important to note that all unrepresented business assigned on a service fee or relationship fee
basis remains the property of the Company and may be used in any manner at the Company's
discretion. In addition, any R3001 Agent responsible for unapproved customer mailings or
telephone calls or other activity designed to circumvent the Company's procedures regarding
unrepresented accounts, including assignments on a service fee or relationship fee basis, may result
in the Company withdrawing its permission to allow the agent to continue to participate in the
distribution of unrepresented accounts and, will jeopardize the agent's agency relationship with the
company.


2.0 Shared/Individual Service Fees
Prior to April 1992, unrepresented policies may have been assigned to an agent or office location
on a service fee basis. The service fees generated from all service fee policies assigned for
servicing at the location are combined (Shared Service Fee). The combined service fee amount is
then equally divided among all active agents assigned to that location.




1
 The service/relationship fee on North Carolina Facility policies is currently calculated at 10% of the net written premium on the
ceded coverages and 3 1/2% of the net written premium on all other coverages.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Service Fees and Relationship Fees                                                                                      age 161
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21   Page 163 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:270
                                                                                        1, 2020
            Customer Contact Center (CCC)/Internet Policies




A service fee policy may be reassigned to another agent or office location (e.g., customer request,
customer moved). In cases of agent relocation, the agent's location at the time of the monthly
calculation of service fee commission will determine the service fee commission amount.

Prior to April 1, 1992, an agent hired directly into a neighborhood office may have been assigned
policies on an individual service fee basis. A policy assigned to an agent hired directly into an
office may be reassigned to another agent or location (e.g., customer request, customer moved).

3.0 Relationship Fees
Agents who receive unrepresented policies through the unrepresented accounts program do not
receive a service fee. A policy assigned to an individual or an office location may be reassigned
to another agent or location (e.g., customer request, customer moved.)




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Service Fees and Relationship Fees                                                         age 162
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21                     Page 164 of 269DATE:
                                                                                      REVISION   PageID
                                                                                                      May#:271
                                                                                                          1, 2020
            Customer Contact Center (CCC)/Internet Policies




Section 5:                   Customer Contact Center (CCC)/Internet
                             Bound Policies
1.0 General
There are three access points where new policies and added coverage endorsements may be bound
– an agency, the Customer Contact Center (CCC) and the Internet. The terms associated with
policies bound in the CCC resulting from direct calls to the CCC or through Allstate.com are
Assigned Agency, Designated Agency, Direct Transition, Agency Direct, and Agency Routed.

2.0 Assigned Agency
An Assigned Agency is the agency assigned a policy bound by the CCC prior to September 14, 2009
or the Internet as described in Subsection 1.0 in Section 5 of this Chapter. An Assigned Agency will
be identified by the agent type 11 followed by the agent’s five digit agent number. Commission on
a policy assigned in Assigned Agency status will be 2% on the net written premium 1. Beginning
with new business and renewal policies effective and processed on or after October 1, 2004 and
subsequent, the commission on policies assigned in Assigned Agency status will be 3.5%.

3.0 Designated Agency
A Designated Agency is the agency that captured the policy as described below:
•   A policy in Assigned Agency status may be captured by the Assigned Agency by writing a
    major line as described in Subsection 2.0 in Section 1 of this Chapter. By doing so, the
    Assigned Agency on the policy becomes the Designated Agency on the policy.
•   A policy in Assigned Agency status may be captured by another agency that performs a
    capturing activity by writing a major line as described in Subsection 2.0 in Section 1 of this
    Chapter. The agency performing the capturing activity becomes the Designated Agency on
    the CCC/Internet bound policy at the next renewal. Once the policy is captured, the Assigned
    Agency will no long receive any commission on the policy.
A Designated Agency will be identified by agent type 22 followed by the agent's five digit agent
number. Commission on a policy in Designated Agency status will be 3.5% on the net written
premium 2.




1
 The commission on North Carolina policies in Assigned Agency status is currently calculated at 10% of the net written premium
on coverages ceded to the North Carolina Facility and 2% of the new written premium on all other coverages.
2
 The commission on North Carolina policies in Designated Agency status is currently calculated at 10% of the net written premium
on coverages ceded to the North Carolina Facility and 3.5% of the new written premium on all other coverages.

                                     SUPPLEMENT FOR THE R3001 AGREEMENT
Customer Contact Center (CCC)/Internet Bound Policies                                                                Page 163
© 2020 Allstate Insurance Company
                                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21                    Page 165 of 269DATE:
                                                                                     REVISION   PageID
                                                                                                     May#:272
                                                                                                         1, 2020
            Customer Contact Center (CCC)/Internet Policies




4.0 Agency Direct
An Agency Direct policy is a policy bound by the CCC effective September 14, 2009 through
January 31, 2013 resulting from a direct call to the CCC and assigned to an agent as a result of a
customer request at policy issuance or when an agency is currently represented in the household.
Commissions on a policy assigned in Agency Direct status will be 3.5% on the net written
premium.

5.0 Direct Transition
A Direct Transition policy is a policy bound by the CCC effective February 1, 2013 through July
31, 2019 resulting from a direct call to the CCC or the Internet (Allstate.com). Policies assigned in
Direct Transition status will receive zero percent (0%) new business and full renewal commissions.

6.0 Agency Routed
An Agency Routed policy is a policy bound by the CCC with an original policy effective date of
August 1, 2019 3 and subsequent resulting from a direct call to the CCC or the Internet
(Allstate.com) and assigned to the agency currently represented in the household. If the household
is not currently represented by an agency, the system will assign an agency. Policies assigned in
Agency Routed status will receive zero percent (0%) new business and 3.5% renewal
commissions. 4

For policies with an original policy effective date of August 1, 20193 and subsequent, full renewal
commissions can be unlocked by the agency that is assigned to the Agency Routed policy by cross-
selling a major line as described in Section 6 of this Chapter.

7.0 Capturing of CCC/Internet Bound Business in Assigned
    Agency Status
R3001 Agents can capture policies in Assigned Agency status that were bound by the CCC/Internet
by adding a major coverage to the existing CCC/Internet bound policy or writing a major line as
described in Subsection 2.0 in Section 1 of this Chapter. However, an exception is made for like
lines situations if there is already agent representation in the like lines other than agent type 11. In
this situation, the agent already represented in the like lines situation will capture the policy.




3
    Effective September 1, 2019 and subsequent in Rhode Island and Minnesota.
4
  The commission on North Carolina policies in Agency Routed status is calculated at 10% new business and 10% renewal on
coverages ceded to the North Carolina Facility and zero percent (0%) new business and 3.5% renewal on all other coverages not
ceded to the North Carolina Facility.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Customer Contact Center (CCC)/Internet Bound Policies                                                              Page 164
© 2020 Allstate Insurance Company
                                                                                                           Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21     Page 166 of 269DATE:
                                                                      REVISION   PageID
                                                                                      May#:273
                                                                                          1, 2020
            Customer Contact Center (CCC)/Internet Policies




8.0 Cancellation of Duplicate Policies Involving the
    CCC/Internet and Agencies
In instances, when duplicate policies are bound for the same named insured via the CCC/Internet
and agency access points, the policy, based on the most recent application date and time on the
policy using the RD screen on the mainframe, should be cancelled. However, a duplicate policy
situation does not exist where a CCC/Internet policy coded as an agent type 11 or 22 policy is
rejected by Underwriting resulting in the policy being terminated flat and a new policy for the
same named insured is subsequently written by another agent.

If a customer contacts an agency to make changes to a policy that was written by the CCC/Internet
and the policy is in new business issued not taken status, the agency should refer the customer to
the CCC to make any changes. To expedite releasing the policy from this status, the agency should
fax the T-docs to the CCC if requested by the customer. The agency may also take payments while
a policy is in this status. If an agency writes a new policy while the CCC/Internet policy is in new
business issued not taken status, the policy written by the agency will be considered duplicate
coverage and the business will revert back to the CCC/Internet. The agency will not be entitled to
commission on the policy regardless of whether the policies have different effective dates, or the
original policy is cancelled flat by the agency at the same time the new policy is written or at a
subsequent date.

If the agency does not follow the Company’s process with respect to CCC/Internet business in new
business issued not taken status or canceling duplicate policies, and at a later date, it is determined
that the agency canceled the CCC/Internet policy even though the system clearly showed that the
CCC/Internet policy was bound prior to the agency policy that continues in force, this activity on
the part of the agency will jeopardize the agent’s agency relationship with the company.

9.0 CCC/Internet House Accounts
From October 4, 2004 through January 31, 2013, policies bound in the CCC resulting from direct
calls to the CCC or through Allstate.com that were not assigned to agencies were considered CCC
house accounts and were coded as agent type 22 and agent number 34000. Termination Payment
(TPP) policies serviced by the CCC were coded as agent type 22 and agent numbers 95001-95005
and were also considered CCC house accounts. Policies coded as agent type 22/agent number
34000 and agent type 22/agent numbers 95001-95005 are not eligible for capture by writing a new
line of insurance, adding a major coverage or as the single agent in the household.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Customer Contact Center (CCC)/Internet Bound Policies                                         Page 165
© 2020 Allstate Insurance Company
                                                                                         Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21                    Page 167 of 269DATE:
                                                                                     REVISION   PageID
                                                                                                     May#:274
                                                                                                         1, 2020
            Customer Contact Center (CCC)/Internet Policies




Section 6:                   Unlocking Renewal Commissions on
                             Agency Routed Policies

1.0 General
The R3001 Agent who is assigned to an Agency Routed policy can unlock full renewal commissions
on Agency Routed policies by cross-selling a major line as described below. 1

2.0 Major Lines
The following are considered Major Lines that can be cross-sold to unlock full renewal
commissions on Agency Routed policies.

•   Auto (Line 10)
•   Indemnity Auto (Line 19)
•   Motorcycle/ORV (Line 16)
•   Homeowners (Line 70)
•   Renters (Line 71)
•   Condo (Line 78)
•   Boat (Line 90)
•   PUP (Line 88)
•   Mobilehome (Line 32)
•   Allstate Financial Products
•   Ivantage Products
    o Homeowners
    o High Value Program
    o Condo
    o Renters
    o Manufactured Home
    o Watercraft
    o PUP
•   Northlight products
    o Homeowners
    o Condo




1
 If an agency other than the assigned agency cross sells a major line, the assigned agency on the Agency Routed policy will not
change and the renewal commissions will not be unlocked.

                                     SUPPLEMENT FOR THE R3001 AGREEMENT
Unlocking Renewal Commissions on Agency Routed Policies                                                             Page 166
© 2020 Allstate Insurance Company
                                                                                                             Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER                 Document
         4: Unrepresented Policies and#: 1-3 Filed: 05/18/21   Page 168 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:275
                                                                                        1, 2020
            Customer Contact Center (CCC)/Internet Policies




The following lines are not to be treated as Major Lines. Also, full renewal commissions in policies
in these lines may not be unlocked.

•   Comprehensive Personal Liability (Line 59)
•   Landlords (Line 72)
•   Theft
•   Assigned Risk
•   Underwriting Association


3.0 Unlocking Procedure
Whenever an R3001 Agent writes a secured new policy in a Major Line and the policy is considered
secured business, that agent will receive full renewal commissions in each existing Agency Routed
policy belonging to that customer which the agent is assigned to, if and when such Agency Routed
policy renews. In the case of a six-month auto policy, the renewal could be either an Anniversary
Renewal or Off-Anniversary renewal.

4.0 Unlocking Requirements
The R3001 Agent will receive full renewal commissions only if:

•   At least the minimum down payment (as required by written Company rules) is paid for the
    secured business; and
•   The policy is accepted by our Risk Management Department and continues to be acceptable
    and active for a period of at least 120 days.




                              SUPPLEMENT FOR THE R3001 AGREEMENT
Unlocking Renewal Commissions on Agency Routed Policies                                     Page 167
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 169 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:276
                                                                                     1, 2020




Chapter 5: Expanded Market Programs




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                             Page 168
© 2020 Allstate Insurance Company
                                                                               Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs        1-3 Filed: 05/18/21 Page 170 of 269DATE:
                                                                     REVISION   PageID
                                                                                     May#:277
                                                                                         1, 2020




Section 1:              Ivantage Select Agency, Inc.
1.0 General
As provided in Section 1.E. of the R3001 Agreement, the Company may provide prior written
approval for the Agent/Agency to solicit, sell or service insurance for any other company, agent,
or broker. As it relates to property and casualty lines of insurance, the Company has delegated its
right to provide prior written approval to Ivantage Select Agency, Inc. (Ivantage), an affiliate of
Allstate Insurance Company, except as noted below, in Section 3 of this Chapter. The primary
method by which Ivantage grants prior written approval is by listing approved expanded market
programs in this Section of the Supplement. In addition to granting prior written approval to
agents, Ivantage acts on behalf of the Company to administer its expanded market programs.

2.0 Overview
Ivantage is an independent general agency that brings expanded market capacity to Allstate
Exclusive Agencies.

In situations where an Allstate policy is not available to a customer, Ivantage works with outside
carriers and general agencies to help provide R3001 agents with access to products that do not
compete with Allstate products.

Products include, but are not limited to:
        •   Homeowners, Dwelling Fire, Vacant Dwelling
        •   Manufactured Home
        •   Excess Liability
        •   High Value Property
        •   Mexico Travel Insurance
        •   Residential Earthquake
        •   Hurricane Wind
        •   Classic Car
        •   All-Terrain Vehicle, Off-Road Vehicle
        •   Motorcycle
        •   Boat, Classic Boat, Personal Watercraft
        •   Comprehensive Personal Liability
        •   Excess Flood
        •   Mobile Home
        •   Pet Health
        •   Commercial
        •   Event
        •   Wind
Note that products are not available in all states.

                               SUPPLEMENT FOR THE R3001 AGREEMENT
Ivantage Select Agency, Inc.                                                               Page 169
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs      1-3 Filed: 05/18/21 Page 171 of 269DATE:
                                                                   REVISION   PageID
                                                                                   May#:278
                                                                                       1, 2020




3.0 Eligibility
An agent’s eligibility to write policies for expanded market business continues only while:

    •   The agent’s agreement with Allstate remains in effect;
    •   Ivantage has an agreement in effect with expanded market carrier or general agency;
    •   The agent is properly licensed and/or bonded in the state in accordance with the respective
        state’s regulations;
    •   The agent has completed any enrollment requirements which may include, but are not
        limited to, executing another agreement with the third party and/or completing certain
        education; and
    •   Ivantage, the carrier, or general agency has not notified (in writing) the agent that he or she
        is excluded from participating in the sale of expanded market programs.

When an agent indicates a desire not to continue representation of any business, is no longer
authorized to participate in the sale of the business, or the customer requests service by another
agent, Ivantage reserves the right to assign the policy(ies) to another agent. The original agent will
have no further commission interest in the reassigned business.

4.0 Commission
When Ivantage processes commissions on behalf of a company listed in Section 2, or when
Ivantage is the agent of record and is paying brokering commissions, the active R3001 Agent will
be paid based on when an expanded market company pays Ivantage and either upfront (single
payment or written premium) or as premiums are collected, and in the month following Ivantage’s
receipt of commission. Any unearned commission will be netted against the total Allstate
commission unless the commission is paid by Ivantage on behalf of an expanded market company.
If there are insufficient funds to recover the amount due, the unearned commission balance will be
carried forward and recovered from subsequent commissions and bonuses. If final commissions
are insufficient to recover the amount due, any outstanding amount becomes due and payable to
the Company, which reserves the right to collect such amount.

For expanded market programs where Ivantage does not process or pay commissions, consult with
the specific expanded market company for commission details.

The current commissions for Ivantage expanded market programs vary by region, state, program,
and line of business.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Ivantage Select Agency, Inc.                                                                  Page 170
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 172 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:279
                                                                                     1, 2020




Section 2:              Expanded Market Programs
1.0 Access General Agency, Inc.
1.1     General
Ivantage has granted permission for authorized agents in Connecticut, Massachusetts, and New
York to sell personal lines policies through Access General Agency, Inc.

1.2     Commission
The current commission is 8% for new business and 8% for renewal business. For business written
with USLI commission is 10% for new business and 10% for renewal business. For business
written with New London County Mutual Insurance Co. and Thames Insurance Company
commission is 6% or 9% depending on property distance to the coast. Commission is paid as
premiums are collected. Commission is paid to the Agent by Access General through Ivantage
on the first Wednesday of the month. Commission amounts are included in the Allstate “Payment
Notification” posted on Gateway under the “My Info” tab at least two days prior to the deposit.
Ivantage mails a commission statement providing policy detail. This statement is mailed to your
office location on file with Allstate.

1.3     Ownership of Access General Agency, Inc. Business
The agent has no ownership rights to business written through Access General Agency, Inc.

2.0 ACE Agribusiness, LLC (formerly Rain and Hail)
2.1     General
Ivantage has granted permission for authorized agents in all states except Alaska, Florida, and
Hawaii to sell commercial lines policies through ACE Agribusiness, LLC (formerly Rain and
Hail).

2.2     Commission
The current commission is 10% for new and renewal Farm and Ranch policies and 8% for new
and renewal Commercial Auto and Excess Liability policies. Commission is paid based on written
premiums. Commission is paid to the Agent by Ivantage on the 13th business day of the month.
Commission amounts are included in the Allstate “Payment Notification” posted on Gateway
under the “My Info” tab at least two days prior to the deposit. Ivantage mails a commission
statement providing policy detail. This statement is mailed to your office location on file with
Allstate.


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                Page 171
© 2020 Allstate Insurance Company
                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 173 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:280
                                                                                      1, 2020




2.3     Ownership of ACE Agribusiness, LLC Business
The agent has no ownership rights to business written through ACE Agribusiness, LLC.

3.0 ACE Private Risk Services
3.1     General
Ivantage has granted permission for authorized agents in all fifty (50) states and the District of
Columbia to sell certain personal lines and workers’ compensation policies through ACE Private
Risk Services.

3.2     Commissions
The current commission is 10% for new business and 7% for renewal business for policies written
through ACE Private Risk Services.

3.3     Ownership of ACE Private Risk Services Business
The agent has no ownership rights to business written through ACE Private Risk Services.

4.0 American Modern Insurance Group

4.1     General
Ivantage has granted permission for authorized agents in all states except New Jersey to sell certain
personal lines policies through American Modern Insurance Group of companies which may
include: American Family Home Insurance Company, American Modern Home Insurance
Company, American Modern Lloyds Insurance Company, American Modern Select Insurance
Company, American Modern Southern Home Insurance Company, American Modern Western
Home Insurance Company, or German American Farm Mutual.

Ivantage has granted permission for authorized agents in all states to sell Site-Built Dwelling Fire
coverage through American Modern Insurance Group of companies.

Ivantage has granted permission for authorized agents in Arkansas, Indiana, Illinois, Kentucky,
Michigan, Missouri, Mississippi, Ohio, Oregon, Tennessee, Nevada, Utah, and Washington to sell
earthquake policies through American Modern Insurance Group companies.

Ivantage has granted permission for authorized agents in all fifty (50) states and the District of
Columbia to sell pet health insurance policies through American Modern Insurance Group of
companies.


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                    Page 172
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs                   1-3 Filed: 05/18/21 Page 174 of 269DATE:
                                                                                REVISION   PageID
                                                                                                May#:281
                                                                                                    1, 2020




4.2         Commission
The current commission is 10% for new business and 10% for renewal business except business
written in Fort Bend and Harris County, Texas, where commission is 9% for new business and 9%
for renewal business. Commission is paid as premiums are collected. Commission for this
business is paid by Ivantage and included in the agent’s monthly Allstate deposit. On the Allstate
Payment Notification reflected in the “My Info” tab on Gateway, a line item of “Exp.Mkts-AMIG”
denotes these commissions. Ivantage mails a commission statement providing the policy detail.
This statement is mailed to your office location on file with Allstate.

4.3         Ownership of American Modern Insurance Group Insurance
            Business
The agent has no ownership rights to business written with the American Modern Insurance Group.

5.0 AGA Service Company (Allianz)
5.1         General
Ivantage granted permission for authorized agents in all states to sell travel insurance policies
through Jefferson Insurance Company and BCS Insurance Company.

5.2         Commission
The current commission is 15% for Basic policies, 20% for Classic policies, 20% for Classic with
Trip Plus policies, 15% for Annual Executive and 15% for Annual Deluxe. For the
Voyage/Voyage Plus which is only available in Washington the commission is 20%.

5.3         Ownership of AGA Service Company (Allianz) Business
AGA Service Company (Allianz) retains all ownership rights to business written by the agent.

6.0 Appalachian Underwriters, Inc. (GeoVera Specialty
    Insurance Company)
6.1         General
Ivantage granted permission for authorized agents in Alabama 1 to sell personal lines policies
through Appalachian Underwriters, Inc. (GeoVera Specialty Insurance Company). As of June 4,
2015, this program was discontinued.

1
    This program is no longer available in South Carolina.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                            Page 173
© 2020 Allstate Insurance Company
                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 175 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:282
                                                                                      1, 2020




6.2     Commission
The current commission is 8% for renewal policies. Commission is paid as premiums are
collected. Commission is paid to the Agent by Appalachian Underwriters through Ivantage on
the first Wednesday of the month. Commission amounts are included in the Allstate “Payment
Notification” posted on Gateway under the “My Info” tab at least two days prior to the deposit.
Ivantage mails a commission statement providing policy detail. This statement is mailed to your
office location on file with Allstate.

6.3     Ownership of Appalachian Underwriters, Inc. (GeoVera
        Specialty Insurance Company) Business
Appalachian Underwriters, Inc. (GeoVera Specialty Insurance Company) retains all ownership
rights to business written by the agent.

7.0 Bamboo Ide8 Insurance Services
7.1     General
Ivantage has granted permission for authorized agents in California to sell personal lines policies
through Bamboo Ide8 Insurance Services.

7.2     Commission
For California agents, the current commission for homeowners and dwelling fire policies written
through Catlin Insurance Company is 10% for new and 10% for renewal business. For earthquake
policies written through Palomar Specialty Insurance Company the current commission is 7% for
new and 7% for renewal business commission. Commissions are paid as premiums are collected.

7.3     Ownership of Bamboo Ide8 Insurance Services
The agent has no ownership rights to business written with Bamboo Ide8 Insurance Services.

8.0 Braishfield Associates, Inc.
8.1     General
Ivantage has granted permission for authorized agents in Arizona, Florida, Hawaii, Idaho, Illinois,
Indiana, Iowa, Louisiana, Maine, Massachusetts, Michigan, Minnesota, Mississippi, New
Hampshire, New Jersey, North Carolina, Ohio, Oregon, Rhode Island, Texas, Utah, Vermont,
Washington, and Wisconsin to sell personal lines policies through Braishfield Associates, Inc.
Ivantage has granted permissions for authorized agents in all 50 states plus the District of Columbia
to sell certain commercial lines policies through Braishfield Associates, Inc.
                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                    Page 174
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 176 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:283
                                                                                      1, 2020




8.2     Commission
For Florida agents, the current commission for policies written through GeoVera Specialty
Insurance Company is 8% for new and 8% for renewal business. For policies written through
Seaworthy Insurance Company the current commission is 8% for new and 8% for renewal business
classified as “yacht”, 5% for new and 5% for renewal business classified as “charter boat”, 3% for
new and 3% for renewal business classified as “pleasure boat”. For all other carriers and for all
other lines of business the current commission is 8% new and 8% renewal business. Commissions
are paid as premiums are collected.

For Texas agents, the current commission for policies written through Seaworthy Insurance
Company is 8% for new and 8% for renewal business classified as “yacht”, 5% for new and 5%
for renewal business classified as “charter boat”, 3% for new and 3% for renewal business
classified as “pleasure boat”. For all other carriers and for all other lines of business the current
commission is 8% new and 8% renewal business. Commissions are paid as premiums are
collected.

For agents in Arizona, Hawaii, Idaho, Illinois, Indiana, Iowa, Louisiana, Maine, Massachusetts,
Michigan, Minnesota, Mississippi, New Hampshire, New Jersey, North Carolina, Ohio, Oregon,
Rhode Island, Utah, Vermont, Washington and Wisconsin, the current commission for policies
written through Seaworthy Insurance Company is 8% for new and 8% of renewal business
classified as “yacht”, 5% for new and 5% for renewal business classified as “charter boat”, and
3% for new and 3% for renewal business classified as “pleasure boat”. For all other carriers and
for all other lines of business the current commission is 8% new and 8% renewal business.
Commissions are paid as premiums are collected.

Commission for business placed with GeoVera Specialty Insurance Company in this program is
paid to the Agency by Braishfield through Ivantage on the first Wednesday of the month.
Commission amounts are included in the Allstate “Payment Notification” posted on Gateway
under the “My Info” tab at least two days prior to the deposit. Ivantage mails a commission
statement providing policy detail. This statement is mailed to your office location on file with
Allstate.

Commissions for all business placed through carriers other than GeoVera Specialty Insurance
Company are paid directly to the Agency by Braishfield Associates.

For commercial business, commissions vary based upon product.

8.3     Ownership of Braishfield Associates, Inc. Business
The agent has no ownership rights to business written with Braishfield Associates, Inc. companies.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                     Page 175
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 177 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:284
                                                                                     1, 2020




9.0 Cabrillo Coastal General Insurance Agency, Inc.
9.1     General
Ivantage has granted permission for authorized agents in Florida, New Jersey, and New York to
sell certain personal lines policies through Cabrillo Coastal General Insurance Agency, Inc.

9.2     Commission
For New York agents, commission is paid to the agent by Ivantage and included in the agent’s
monthly Allstate deposit. The current commission for policies written through Imperium
Insurance Company is 9% for new and 9% for renewal business. For policies written through
Sterling Insurance Company, outside of Suffolk County, New York, the current commission is
10% for new and 10% for renewal business. For new and renewal business written through
Sterling Insurance Company in Suffolk County, New York, the commission is 8% for new and 8%
for renewal business. Refer to your Cabrillo Coastal General Insurance Agency, Inc. Producer
Agreement for commission details.

For New Jersey agents, commission is paid to the agent by Ivantage and included in the agent’s
monthly Allstate deposit. For dwelling fire and homeowners policies, the current commission rate
is 9% for new business and 9% for renewal business.

For Florida agents, commission is paid to the agent directly from Cabrillo Coastal General
Insurance Agency, Inc. Refer to your Cabrillo Coastal General Insurance Agency, Inc. Producer
Agreement for commission details.

9.3     Ownership of Cabrillo Coastal General Insurance Agency, Inc.
        Business
New York and New Jersey agents have no ownership rights to business written with Cabrillo
Coastal General Insurance Agency business.

Florida agents should refer to their producer agreement with Cabrillo Coastal General Insurance
Agency, Inc. for specific details.

9.4     Termination
In Florida, the agent must contact the Florida Region and Cabrillo General Insurance regarding
their intent to terminate as an Allstate Agent.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                Page 176
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs                   1-3 Filed: 05/18/21 Page 178 of 269DATE:
                                                                                REVISION   PageID
                                                                                                May#:285
                                                                                                    1, 2020




10.0 Chubb Group of Insurance Companies
10.1 General
Ivantage has granted permission for authorized agents to sell personal lines policies through
Ivantage with Chubb Group of Insurance Companies. This program is not currently available in
Alaska, Hawaii, Iowa, Michigan, Nebraska, North Carolina, North Dakota and South Dakota.

10.2 Commission
The current commission for Chubb Group of Insurance Companies varies by state and product
line. Commission is paid as premiums are collected. Commission for this business is paid by
Ivantage and included in the agent’s monthly Allstate deposit. On the Allstate Payment
Notification reflected in the “My Info” tab on Gateway, a line item of “Exp.Mkts-Chubb” denotes
these commissions. Ivantage mails out a commission statement providing the policy detail. This
statement is mailed to your office location on file with Allstate.

          Product                        Commission                         States
          Homeowners & SPP               10% new; 7% renewal                All states except Florida
          Homeowners & SPP               4.5% new; 4.5% renewal             Florida
          Excess Liability & PUP         6.75% new; 5.4% renewal            All states
          Earthquake                     4.5% new; 4.5% renewal             All states
          Watercraft                     6.75% new; 5.4% renewal            All states
          Worker’s Compensation          4.5% new; 4.5% renewal             All states
          Classic Car                    6.75% new; 5.4% renewal            All states


10.3 Ownership of Chubb Group of Insurance Companies Business
The agent has no ownership rights to business written with Chubb Group of Insurance Companies.

11.0 SageSure Insurance Managers (formerly Coastal Risk
     Underwriters/Insight) (Occidental Fire and Casualty)
11.1 General
Ivantage has granted permission for authorized agents in California 2, Louisiana, Virginia, New
York and South Carolina to sell personal lines policies through SageSure Insurance Managers.

11.2 Commission
For California agents, the current commission is 10% for new and 10% for renewal business.
Commission is paid as premiums are collected.

2
    California agents are only authorized to sell Homeowners policies.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                                     Page 177
© 2020 Allstate Insurance Company
                                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 179 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:286
                                                                                     1, 2020




For Louisiana agents, the current commission is 10% for new and 10% for renewal business on
the non-hurricane portion of the premium. The current commission is 6% for new and 6% for
renewal business on the hurricane portion of the premium.

For Virginia agents, the current commission is 10% for new and 10% for renewal business.
Commission is paid as premiums are collected.

For New York agents, the current commission is 10% for new and 10% for renewal business.
Commission is paid as premiums are collected.

For South Carolina agents, the current commission is 8% for new and 8% for renewal business
written. Commission is paid as premiums are collected.

Commission is paid to the agent by SageSure Insurance Managers through Ivantage on the first
Wednesday of the month. Commission amounts are included in the Allstate “Payment
Notification” posted on Gateway under the “My Info” tab at least two days prior to the deposit.
Ivantage mails a commission statement providing policy detail. This statement is mailed to your
office location on file with Allstate.

11.3 Ownership of SageSure Insurance Managers Business
SageSure Insurance Managers retains all ownership rights to business written by the agent.

12.0 Federated National Underwriters, Inc.
12.1 General
Ivantage has granted permission for authorized agents in Florida to sell Homeowners, Dwelling
Fire, Condominium, Renters, and Commercial General Liability coverage through Ivantage with
Federated National Underwriters, Inc.

12.2 Commission
The current commission is 8% for new premium and 8% for renewal premium on Homeowners,
Dwelling Fire, Condominium, and Renters for the first twenty-five (25) policies written.
Commissions shall be 10% for new premium and 10% for renewal premium on policies written
thereafter.

The current commission is 15% for new premium and 15% for renewal premium on Commercial
General Liability policies.

Commission is paid as premiums are collected. Commission is paid to the Agent by Federated
National Underwriters, Inc. on the 5th business day of the month.


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                Page 178
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 180 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:287
                                                                                      1, 2020




12.3 Ownership of Federated National Underwriters, Inc. Business
The agent has no ownership rights to business written with Federated National Underwriters, Inc.

13.0 Fireman’s Fund Insurance Company
13.1 General
Ivantage granted permission for authorized agents to sell personal lines policies through Ivantage
with Fireman’s Fund Insurance Company. As of April 1, 2015, this program was discontinued.
Current Fireman’s Fund customers may receive an offer of coverage from ACE Private Risk
Services, subject to ACE underwriting determination.

13.2 Commission
The current commission for Fireman’s Fund policies varies by state and product line.
Commissions are generated by Fireman’s Fund upon receipt of first sufficient premium payment,
defined as at least 90% of the minimum amount due. Commission for this business is paid by
Ivantage and included in the agent’s monthly Allstate deposit. On the Allstate Payment
Notification reflected in the “My Info” tab on Gateway, a line item of “Exp.Mkts-Firemans Fund”
denotes these commissions. Ivantage mails out a commission statement providing the policy
detail. This statement is mailed to your office location on file with Allstate.

Policies with multiple lines of coverage will have the commission weighted. Fireman’s Fund
calculates the commission “weighing” by taking into account the proportional relevance of each
commissionable component of the policy (homeowners, valuable articles, umbrella, earthquake,
workers’ compensation) rather than treating each component equally.

For example, the commission on an account that includes a $5,049 home and contents policy that
pays 10% commission and a $1,000 workers’ compensation policy that pays 0.5% commission
would be paid out using a weighted commission rate of 8.4%.

        Product                   Commission                          Notes
 Prestige Homeowners        7% renewal                  In CA only: 9% new; 7% renewal
 Standard Homeowner         6% renewal                  Available only on an exception
                                                        basis
 Valuable Articles          7% renewal                   Commission may vary if written
                                                        as stand-alone policy
 Excess Liability           5.4% renewal                In AZ, CA, CO, NV, NM, OR, UT,
                                                        WA, and WY: 6.75% new; 4.5%
                                                        renewal
 Earthquake                 2% renewal
 Classic Car                5.4% renewal
 Watercraft                 5.4% renewal

                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                  Page 179
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 181 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:288
                                                                                      1, 2020




       Product                     Commission                          Notes
 Dwelling Fire              4.5% renewal                  Available only on an exception
                                                          basis. In NH: 6.75% new; 5.5%
                                                          renewal
 Worker’s Comp              2% renewal

13.3 Ownership of Fireman’s Fund Insurance Company Business
The agent has no ownership rights to business written with Fireman’s Fund Insurance Company.

14.0 FirstComp Workers’ Compensation
14.1 General
Ivantage has granted permission for authorized agents to sell Workers’ Compensation policies
through Ivantage with FirstComp. This program is not available in Arizona, District of Columbia,
Georgia, Idaho, Illinois, Kentucky, Maine, Massachusetts, Montana, New Jersey, New York,
North Dakota, Ohio, Oregon, Utah, Washington, Wisconsin, and Wyoming.

14.2 Commission
Commission rates for FirstComp policies are as follows:

                    Agent Tiers                 Commission % New and Renewal
              Top Commercial Producers                      9%
               Commercially Certified                       8%
                   All other agents                         7%

Commission is paid as premiums are collected. Commission for business placed in this program
is paid by Ivantage and included in the agent’s monthly Allstate deposit on the 13th business day
of the month. Refer to the “My Info” tab on Gateway for your Allstate Payment Notification.
Commissions paid by Ivantage are reflected in the line item, “Ivantage Exp. Markets.”

Commission for FirstComp policies issued as the result of a lead forwarded to the Business
Insurance Center (BIC) will be split between the agent and Ivantage for services rendered by the
BIC on behalf of Ivantage. The agent’s share of the annual commission for the life of the policy is
as follows:

            Agent Tiers               Commission % to the            Commission % to ISA
                                           Agent                     for services rendered
                                                                           by the BIC
    Top Commercial Producers                   4.5%                           4.5%
     Commercially Certified                     4%                             5%
         All other agents                      3.5%                           5.5%
                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                   Page 180
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 182 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:289
                                                                                     1, 2020




14.3 Ownership of FirstComp Business
The agent has no ownership rights to business written with FirstComp.

15.0 Florida Peninsula Managers (Florida Peninsula
     Insurance Company)
15.1 General
Ivantage has granted permission for authorized agents in Florida to sell Homeowners,
Condominium, and Renters policies through Florida Peninsula Managers (Florida Peninsula
Insurance Company).

15.2 Commission
Agents should refer to their producer agreement with Florida Peninsula Managers (Florida
Peninsula Insurance Company) for commission details.

15.3 Ownership of Florida Peninsula Managers (Florida Peninsula
     Insurance Company) Business
Agents should refer to their producer agreement with Florida Peninsula Managers (Florida
Peninsula Insurance Company).

15.4 Termination
The agent must provide written notification to the Florida Region and Florida Peninsula
Managers of their intent to terminate as an Allstate Agent.

16.0 Foremost Insurance Company
16.1 General
Ivantage granted permission for authorized agents in Michigan and Texas to sell personal lines
policies through Foremost Insurance Company. As of September 27, 2007, this program was
discontinued.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                  Page 181
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 183 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:290
                                                                                     1, 2020




16.2 Commission
For Texas agents, the current commission is 10% renewal and is paid by Foremost Insurance
Company through Ivantage on the first Wednesday of the month. Commission amounts are
included in the Allstate “Payment Notification” posted on Gateway under the “My Info” tab at
least two days prior to the deposit. Ivantage mails a commission statement providing the policy
detail. This statement is mailed to your office location on file with Allstate.

For Michigan agents, the current commission is 10% renewal and is paid directly by Foremost
Insurance Company.

16.3 Ownership of Foremost Insurance Business
Foremost Insurance retains all ownership rights to business written by the agent.

17.0 G.A. Mavon and Company (Mavon) formerly
     Performance Trust Insurance Group
17.1 General
Ivantage has granted permission for authorized agents in Illinois, Indiana, Michigan, Missouri, and
Ohio to sell earthquake policies through Mavon.

17.2 Commission
The current commission is 8% for new and 8% for renewal business. Commission is paid as
premiums are collected. Commission for this business is paid by Ivantage on the first Wednesday
of the month. Commission amounts are included in the Allstate “Payment Notification” posted on
Gateway under the “My Info” tab at least two days prior to the deposit. Ivantage mails a
commission statement providing the policy detail. This statement is mailed to your office location
on file with Allstate.

17.3 Ownership of G.A. Mavon and Company Business
The agent has no ownership rights to business written with Mavon.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                   Page 182
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 184 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:291
                                                                                     1, 2020




18.0 GeoVera Insurance Company
18.1 General
Ivantage has granted permission for authorized agents in Washington and Oregon to sell
earthquake policies through GeoVera Insurance Company. Ivantage has also granted permission
for authorized agents in California to sell earthquake policies through GeoVera Insurance
Company and Coastal Select Insurance Company. Ivantage has also granted permission for agents
authorized to write policies in Hawaii to sell residential hurricane policies. Please note that for
California, this program is only for customers who have a homeowners policy through the Ivantage
Expanded Market Program. Allstate Insurance Company prohibits an agent from writing a
GeoVera Insurance Company earthquake policy to a customer with an Allstate property policy.

18.2 Commission
For California agents, the current commission is 7% for new and 7% for renewal business.
Commissions are paid as premiums are collected. Commission for this business is paid by Ivantage
and included in the agent’s monthly Allstate deposit. On the Allstate Payment Notification
reflected in the “My Info” tab on Gateway, a line item of ExpMkts-Geovera denotes these
commissions. Ivantage mails a commission statement providing the policy detail. This statement
is mailed to the Agency office location on file with Allstate.

For Washington and Oregon agents, the current commission is 8% for new and 8% for renewal
business. Commission is paid as premiums are collected. Commission for this business is paid
by Ivantage and included in the agent’s monthly Allstate deposit. On the Allstate Payment
Notification reflected in the “My Info” tab on Gateway, a line item of “Exp.Mkts-Geovera”
denotes these commissions. Ivantage mails a commission statement providing the policy detail.
This statement is mailed to your office location on file with Allstate.

For Hawaii agents, the current commission is 10% for new and 10% for renewal business of
hurricane policies written for single wall construction residences. For hurricane policies written
for all other construction types, the current commission is 15% for new and 15% for renewal
business. Commissions are paid as premiums are collected. Commission for this business is paid
by Ivantage and included in the agent’s monthly Allstate deposit. On the Allstate Payment
Notification reflected in the “My Info” tab on Gateway, a line item of ExpMkts-Geovera denotes
these commissions. Ivantage mails a commission statement providing the policy detail. This
statement is mailed to the Agency office location on file with Allstate.

18.3 Ownership of GeoVera Insurance Company Business
The agent has no ownership rights to business written with GeoVera Insurance Company.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                   Page 183
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 185 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:292
                                                                                     1, 2020




19.0 Griffin Underwriting Services
19.1 General
Ivantage has granted permission for authorized agents in Alaska, Oklahoma, Oregon, Texas, Utah,
and Washington to sell earthquake policies through Griffin Underwriting Services.
Ivantage has granted permission for authorized agents in all fifty (50) states and the District of
Columbia, excluding West Virginia and Louisiana, to sell homeowners, personal umbrella
policies, excess auto liability, excess comprehensive personal liability, condo unit owners, home
business liability, comprehensive personal liability, and dwelling fire policies through Griffin
Underwriting Services.

Ivantage has granted permission for authorized agents in all fifty (50) states and the District of
Columbia, excluding West Virginia and Louisiana, to sell certain commercial lines products
through Griffin Underwriting Services.

19.2 Commission
For personal umbrella policies, excess auto liability, excess comprehensive personal liability,
condo unit owners, home business liability, comprehensive personal liability, earthquake and
dwelling fire, the commission rate is 8% for new and 8% for renewal business in all states.

For commercial lines commissions vary by product and state.

Commission is paid as premiums are collected. Commission is paid to the agent by Griffin through
Ivantage on the first Wednesday of the month. Commission amounts are included in the Allstate
“Payment Notification” posted on Gateway under the “My Info” tab at least two days prior to the
deposit. Ivantage mails out a commission statement providing the policy detail. This statement is
mailed to your office location on file with Allstate.

19.3 Ownership of Griffin Underwriting Services Business
Griffin Underwriting Services retains all ownership rights to business written by the agent.

20.0 Hagerty Insurance
20.1 General
Ivantage has granted permission for authorized agents to sell classic boat and classic car polices
through Hagerty Insurance.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                   Page 184
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 186 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:293
                                                                                     1, 2020




20.2 Commission
The current commission for classic boat and classic car business is 10% for all new and renewal
business. Commission is paid to the agent directly from Hagerty.

20.3 Ownership of Hagerty Business
The agent has no ownership rights to business written with Hagerty Insurance.

21.0 Homeowners Choice Property and Casualty (Policies
     assumed from HomeWise Management Company)
21.1 General
Ivantage has granted permission for authorized agents in Florida to service personal lines policies
from HomeWise Management Company, assumed by Homeowners Choice Property and Casualty.
This is a service only contract and agents are only allowed to renew existing policies.

21.2 Commission
Renewal business commissions will be paid as follows:

8% of premium for HomeWise homeowners multi-peril and dwelling fire policies and such
policies renewed as Homeowners Choice policies in all counties except Broward, Collier,
Hillsborough, Indian River, Lee, Martin, Miami-Dade, Monroe, Palm Beach, Pinellas and St.
Lucie.

6% of premium for HomeWise homeowners multi-peril and dwelling fire policies and such
policies renewed as Homeowners Choice policies in Broward, Collier, Hillsborough, Indian River,
Lee, Martin, Miami-Dade, Monroe, Palm Beach, Pinellas and St. Lucie counties.


21.3 Ownership of HomeWise Insurance Group Business
Homeowners Choice Property and Casualty is the owner of expirations. Agents must retain at least
75% of the book assumed from HomeWise in order to keep the rights to service the book. For
additional details, agents should refer to their producer agreement.

21.4 Termination
The agent must provide written notification to Ivantage and Homeowners Choice of their intent
to terminate as an Allstate Agent.


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                   Page 185
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 187 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:294
                                                                                     1, 2020




22.0 Homesite Insurance Company
22.1 General
Ivantage has granted permission for authorized agents in California, Connecticut and
Massachusetts to sell homeowners policies through Homesite Insurance Company. California
agents are also permitted to offer earthquake coverage through Homesite Insurance Company of
California; earthquake coverage shall be written by the California Earthquake Authority.

22.2 Commissions
The current commission for business produced outside the State of California is 8% for new and
8% for renewal business. For Homeowners business placed in the State of California, the
commission rate is 10% for new business and 10% for renewal business. For Earthquake business
written in the State of California, Agents will receive $30 for each new policy written.

22.3 Ownership of Homesite Insurance Company Business
The Agent has no ownership rights to the business written with Homesite Insurance Company.


23.0 ICAT Managers, LLC
23.1 General
Ivantage has granted permission for authorized agents in Hawaii to sell wind policies through
ICAT.

23.2 Commission
The current commission is 9% for new and 9% for renewal business. ICAT pays the agent directly.

23.3 Ownership of ICAT Managers, LLC Business
ICAT Managers retains all ownership rights to business written by the agent.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                               Page 186
© 2020 Allstate Insurance Company
                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 188 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:295
                                                                                      1, 2020




24.0 Jewelry Insurance Brokerage of North America, Inc.
     (JIBNA) (State National)
24.1 General
Ivantage has granted permission for authorized agents in Florida to sell personal lines policies
through JIBNA (State National).

24.2 Commission
Refer to your producer agreement with JIBNA (State National) for commission details.

24.3 Ownership of JIBNA Insurance Business
Refer to your producer agreement with JIBNA (State National).

24.4 Termination
The agent must provide written notification to the Florida Region and JIBNA of their intent to
terminate as an Allstate Agent.

25.0 Burns & Wilcox
25.1 General
Ivantage has granted permission for authorized and participating agents in all fifty (50) states and
the District of Columbia to sell certain personal lines and commercial polices, for risks not covered
by Allstate, through Burns & Wilcox (formerly operating as The Kimbrell Company).

25.2 Eligibility
Participation in this program is subject to the following:
•   the agent must repay any unearned commission to Burns & Wilcox in a timely manner,
•   the agent must complete a training/orientation program conducted by Burns & Wilcox,
•   the agent must obtain and maintain the applicable Broker’s License and Broker’s bond in South
    Carolina and New York,
•   the agent must not represent that any policy issued through Burns & Wilcox is in any way
    sponsored, endorsed, or underwritten by Allstate or any of its subsidiaries,
•   the agent must sign a producer agreement with Burns & Wilcox relating to Homeowner’s
    business, and
•   such other criteria as Ivantage may adopt from time to time.
                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                     Page 187
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs      1-3 Filed: 05/18/21 Page 189 of 269DATE:
                                                                   REVISION   PageID
                                                                                   May#:296
                                                                                       1, 2020




In addition, the Company at its sole discretion may exclude any agent from participating in this
program.

25.3 Commission
For personal lines, 6% of new premium and 6% of renewal premium on policies written on the
following products:
  • Aspen  Specialty Insurance Company – Earthquake
  • Atlantic Specialty Insurance Company – Commercial Marine
  • Lloyds (Wells Fargo) – Excess Flood, Wind Deductible Buy-Back
  • Markel American Insurance Company – Commercial Marine, Watercraft (FL only)

For all other personal lines policies which are not designated above, the commission rate is 8% of
new premium and 8% of renewal premium.

For commercial lines, commissions vary by product and state.
Commission will be paid directly to the agent as an independent contractor by Burns & Wilcox.

25.4 Ownership of Burns & Wilcox Business
The agent has no ownership rights for business written through Burns & Wilcox. When an agent
indicates a desire not to continue representation of any homeowner business, or is no longer
authorized to participate in the sale of the business, or the customer requests service by another
agent, Ivantage reserves the right to assign the policy(ies) to another agent. The original agent will
have no further commission interest in this reassigned business.

26.0 MAPFRE (Mexico Tourist Auto Insurance)
26.1 General
Ivantage has granted permission to enrolled agents in Arizona, Arkansas, California, Illinois,
Nevada and Texas to sell Mexico Tourist Auto Insurance through MAPFRE. This program
provides agents with the opportunity to sell temporary vehicle insurance to individuals who are
traveling to Mexico. The customer may have a driver’s license from any country in the world, and
the vehicle may be registered in any country in the world except Mexico. This product can be sold
to Allstate customers, as well as non-Allstate consumers.

26.2 Commission
The current commission is 30% of the net written premium less any taxes and fees. Commission
is paid on written premium. Commission for this business is paid by Ivantage on the first
Wednesday of the month. Commission amounts are included in the Allstate “Payment
Notification” posted on Gateway under the “My Info” tab at least two days prior to the deposit.

                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                     Page 188
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 190 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:297
                                                                                     1, 2020




Ivantage mails a commission statement providing policy detail. This statement is mailed to your
office location on record with Allstate.

26.3 Ownership of Mexico Tourist Auto Insurance Business
MAPFRE Tepeyac retains all ownership rights to business written by the agent.

27.0 Markel American Insurance Agency, Inc.
27.1 General
Ivantage has granted permission to enrolled agents in all fifty (50) states and the District of
Columbia to sell cyclist, event liability, and event cancellation insurance through Markel American
Insurance Agency, Inc.

27.2 Commission
The commission rate for Markel products is 10% for new business and 10% for renewal business.

27.3 Ownership of Markel American Insurance Agency, Inc.
Business
The agent has no ownership rights to business produced through Markel American Insurance
Agency, Inc.

28.0 McGraw Insurance Services (Pacific Specialty)
28.1 General
Ivantage has granted permission for authorized and participating agents to sell personal lines
insurance across the country through Pacific Specialty Insurance Company (PSIC) and Pacific
Specialty Property and Casualty. Both are affiliates of the McGraw Group.

28.2 Commission
Commission for these products varies by state. Commission is paid by McGraw Insurance
Services directly to the Agent.

28.3 Ownership of McGraw Business
Refer to your producer agreement with McGraw Insurance Services.


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                   Page 189
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 191 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:298
                                                                                     1, 2020




29.0 National Interstate Insurance Company
29.1 General

Ivantage granted permission for authorized agents in Alabama, Arizona, California, Georgia,
Illinois, Missouri, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, and Virginia to sell
commercial policies through Ivantage with National Interstate Insurance Company. As of
October 1, 2013, this program was discontinued.

29.2 Commission

The commission rate for National Interstate policies is 9% of renewal premium written.

Commission is paid as premiums are collected. Commission for business placed in this program
is paid by Ivantage and included in the Agent’s monthly Allstate deposit on the 13th business day
of the month. Refer to the “My Info” tab on Gateway for your Allstate Payment Notification.
Commissions paid by Ivantage are reflected in the line item, “Ivantage Exp. Markets”.

29.3 Ownership of National Interstate Business

The Agent has no ownership rights to business written with National Interstate.

30.0 NWC Insurance Services (NWC) through RIC
     Insurance General Agency
30.1 General
Ivantage has granted permission for authorized agents to sell personal umbrella policies in Alaska
and Louisiana through NWC. Ivantage has granted permission for authorized agents to sell
commercial lines policies throughout the country through NWC.

30.2 Commission
For personal lines for Alaska agents, the current commission is 10% for new and 8% for renewal
business. For Louisiana agents, the current commission is 10% for new and 8% for renewal
business. For commercial lines, commissions vary by product and state.

For commercial lines, commission for policies issued through NWC as the result of a lead
forwarded to the Business Insurance Center (BIC) will be split between the agent and Ivantage for
services rendered by the BIC on behalf of Ivantage. The agent’s share of the annual commission
for the life of the policy is as follows:


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                  Page 190
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 192 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:299
                                                                                      1, 2020




                            CEM POLICIES SOLD THROUGH THE BIC

                             Line of Business      Agent’s share of Annual
                                                     Commission of the
                                                            Policy
                                                     (Split Percentage)

                         Businessowners Policy              50%
                            General Liability               20%
                          Professional Liability            20%
                         Workers Compensation               50%
                               All Other                    50%



30.3 Ownership of NWC Business
The agent has no ownership rights to business written through NWC.

31.0 Northeast Agencies, Inc.
31.1 General
Ivantage has granted permission for authorized agents in Alabama, California, Connecticut,
Delaware, Florida, Maryland, Massachusetts, New York, New Jersey, South Carolina, Texas,
Virginia, West Virginia, and the District of Columbia to sell personal lines policies through
Northeast Agencies

31.2 Commission
Commission varies by product and state. Agents should contact Northeast Agencies for specific
commission rates. Commission is paid as premiums are collected. Commission is paid to the
agent by Northeast Agencies through Ivantage on the first Wednesday of the month. Commission
amounts are included in the Allstate “Payment Notification” posted on Gateway under the “My
Info” tab at least two days prior to the deposit. Ivantage mails a commission statement providing
policy detail. This statement is mailed to your office location on file with Allstate.

31.3 Ownership of Northeast Agencies Business
Northeast Agencies retains all ownership rights to business written by the agent.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                 Page 191
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 193 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:300
                                                                                     1, 2020




32.0 St. James Insurance Group, Inc.
32.1 General
Ivantage has granted permission for authorized agents in Florida to sell personal lines policies
through St. James Insurance Group, Inc.

32.2 Commission
Agents should refer to their producer agreement with St. James Insurance Group, Inc. for
commission details.

32.3 Ownership of St. James Insurance Group, Inc. Business
Agents should refer to their producer agreement with St. James Insurance Group, Inc. for details
on ownership of business.

32.4 Termination
The agent must provide written notification to the Florida Region and St. James Insurance Group
of their intent to terminate as an Allstate Agent.

33.0 Security First Managers, LLC
33.1 General
Ivantage has granted permission for authorized agents in Florida to sell personal lines policies
through Security First Managers, LLC.

33.2 Commission
Agents should refer to their producer agreement with Security First Managers, LLC for
commission details.

33.3 Ownership of Security First Managers, LLC Business
Agents should refer to their producer agreement with Security First Managers, LLC for details on
ownership of expirations.

33.4 Termination
The agent must provide written notification to Ivantage and Security First Managers, LLC of
their intent to terminate as an Allstate Agent.

                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                Page 192
© 2020 Allstate Insurance Company
                                                                                  Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 194 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:301
                                                                                     1, 2020




34.0 Service First Insurance Group and Cypress Property &
     Casualty Insurance Company
34.1 General
Ivantage has granted permission for authorized agents in Florida to sell Homeowners,
Condominium, Dwelling Fire, and Renters policies through Service First Insurance Group and
Cypress Property & Casualty Insurance Company.

Ivantage has granted permission for authorized agents in Texas to sell Homeowners,
Condominium and Renters policies through Service First Insurance Group and Cypress Property
& Casualty Insurance Company in the following Texas counties: Bee, Brooks, Fort Bend, Goliad,
Hidalgo, Hardin, Harris, Jackson, Jim Wells, Liberty, Live Oak, Orange, Victoria and Wharton.

34.2 Commission
Refer to your producer agreement with Service First Insurance Group and Cypress Property and
Casualty Insurance Company.

34.3 Ownership of Service First Insurance Group and Cypress
     Property & Casualty Insurance Company Business
Agents should refer to their producer agreement with Service First Insurance Group and Cypress
Property & Casualty Insurance Company for details on ownership of the business.

34.4 Termination
The agent must provide written notification to Ivantage and Service First Insurance Group and
Cypress Property and Casualty Insurance Company of their intent to terminate as an Allstate
Agent.

35.0 Sterling and Sterling, Inc. (Fidelity and Deposit Co. of
     Maryland (Zurich) and Tri-State Consumer Insurance)
35.1 General
Ivantage has granted permission for authorized agents in New York to sell personal lines policies
through Sterling and Sterling, Inc.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                 Page 193
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 195 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:302
                                                                                      1, 2020




35.2 Commission
Commission is paid as premiums are collected. Commission is paid to the agent by Sterling
through Ivantage on the first Wednesday of the month. Commission amounts are included in the
Allstate “Payment Notification” posted on Gateway under the “My Info” tab at least two days prior
to the deposit. Ivantage mails a commission statement providing policy detail. This statement is
mailed to your office location on file with Allstate.

 Product                  Commission             State(s)                Carrier
 Homeowners               10% new                New York                Fidelity and Deposit
                          10% renewal                                    Company of
                                                                         Maryland (Zurich)
 Homeowners, CPL,         8% new                 New York                Tri-State Consumer
 DP, Manufactured         8% renewal                                     Insurance
 Home, Umbrella,
 Scheduled Property
 (high value)


35.3 Ownership of Sterling and Sterling, Inc. Business
Sterling and Sterling Inc. retains all ownership rights to business written by the agent.

36.0 Tower Hill Insurance Group (Tower Hill) formerly
     Royal Palm Insurance Company
36.1 General
Ivantage has granted permission for authorized agents in Florida to sell Homeowners,
Condominium, Dwelling Fire, and Renters policies through Tower Hill Insurance Group
companies.

36.2 Commission
Agents should refer to their producer agreement with Tower Hill for commission details.

36.3 Ownership of Tower Hill Signature Insurance Company
     Business
Agents should refer to their producer agreement with Tower Hill for details on the ownership of
the business.



                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                    Page 194
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 196 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:303
                                                                                     1, 2020




36.4 Termination
The agent must provide written notification to the Florida Region, Ivantage, and Tower Hill of
their intent to terminate as an Allstate Agent.

37.0 United Property and Casualty Insurance Company
37.1 General
Ivantage has granted permission for authorized agents in Florida to sell Homeowners,
Condominium, Dwelling Fire, and Renters policies through United Property and Casualty
Insurance Company.

37.2 Commission
Refer to your producer agreement with United Property and Casualty Insurance Company for
commission details.

37.3 Ownership of United Insurance Business
Refer to your producer agreement with United Property and Casualty Insurance Company for
ownership of business.

37.4 Termination
The agent must provide written notification to the Florida Region, Ivantage, and United Property
and Casualty Insurance Company of their intent to terminate as an Allstate Agent.

38.0 Universal Group
38.1 General
Ivantage has granted permission for authorized agents to sell personal lines policies through
Universal Group (Universal Insurance Managers, Inc.).

38.2 Commission
Commission is paid as collected. Commission for FL business is paid directly to the agent by
Universal. Otherwise, commission for this business is paid by Ivantage and included in the agent’s
monthly Allstate deposit. On the Allstate Payment Notification reflected in the “My Info” tab on
Gateway, a line item of “ExpMkts-Universal” denotes these commissions. Ivantage mails a
commission statement providing the policy detail. This statement is mailed to your office location
on file with Allstate.
                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                  Page 195
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 197 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:304
                                                                                      1, 2020




For Florida agents, refer to your agreement with Universal Insurance Managers, Inc.

 State(s)         Product                       Commission % (new/renewal)
 CA, DE, HI,      All personal lines products   10/10
 MD, TX, VA       available
 NJ               Homeowners and Condo          9/9
 NC               Homeowners                    10/10 for policy prefixes: NCAH, NCAL, NCUL
                                                7/7 for policy prefixes: NCUH
 NC               Dwelling Fire                 10/10

38.3 Ownership of Universal Group Business
In all states except Florida, the agent has no ownership rights to business written with Universal
Group.

For Florida agents, refer to your Universal agreement.

38.4 Termination
Florida agents must provide written notification to the Florida Region and Universal of their
intent to terminate as an Allstate Agent. All other Agents should notify Ivantage and Universal.

39.0 Wellington Risk Insurance Agency (formerly known as
     Frontier General)
39.1 General
Ivantage has granted permission for authorized agents in Texas to sell personal lines policies
through Wellington Risk Insurance Agency (Wellington), formerly known as Frontier General
Insurance Agency, Inc.

39.2 Commission
The current commission is 10% for new and 10% for renewal business. Commission is paid on
written premium. Commission is paid to the agent by Wellington through Ivantage on the first
Wednesday of the month. Commission amounts are included in the Allstate “Payment
Notification” posted on Gateway under the “My Info” tab at least two days prior to the deposit.
Ivantage mails a commission statement providing policy detail. This statement is mailed to your
office location on file with Allstate.

39.3 Ownership of Wellington Risk Insurance Agency Business
The agent has no ownership rights to business written through Wellington Risk Insurance Agency.

                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                  Page 196
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs    1-3 Filed: 05/18/21 Page 198 of 269DATE:
                                                                 REVISION   PageID
                                                                                 May#:305
                                                                                     1, 2020




40.0 Zephyr Insurance Company, Inc.
40.1 General
Ivantage has granted permission for authorized agents in Hawaii to sell wind policies through
Zephyr Insurance Company, Inc.

40.2 Commission
The current commission for Zephyr Insurance Company, Inc. is 9% new and renewal for all
business of single wall, frame construction. The current commission for Zephyr Insurance
Company, Inc. is 15% new and renewal for all business other than single wall, frame construction.
Commission is paid to the Agent directly from Zephyr.

40.3 Ownership of Zephyr Insurance Company, Inc. Business
Zephyr Insurance Company Inc. retains all ownership rights to business written by the agent.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Expanded Market Programs                                                                 Page 197
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs       1-3 Filed: 05/18/21 Page 199 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:306
                                                                                        1, 2020




Section 3:              Allstate Administered Expanded Market
                        Programs
1.0 Global Marine Insurance Agency, Inc.
1.1     General
Allstate has granted permission for authorized and participating Florida and Michigan agents to
sell boat and yacht coverage through Global Marine Insurance Agency, Inc.

1.2     Commission
Refer to your producer agreement with Global Marine Insurance Agency, Inc.

1.3     Ownership of Global Marine Insurance Agency, Inc. Business
Refer to your producer agreement with Global Marine Insurance Agency, Inc.

1.4     Termination
The Agent must provide written notification to Global Marine Insurance Agency and Ivantage of
their intent to terminate as an Allstate Agent in order for Ivantage to transfer the book of business
to another Allstate Agent.

2.0 Kimbrell Company Inc.
2.1     General
Allstate has granted permission for authorized and participating agents in South Carolina to sell
homeowner polices, for risks not covered by Allstate, through Kimbrell Company Inc.

2.2     Eligibility
Participation in this program is subject to the following:
•   the agent’s agreement with Allstate must remain in effect,
•   Allstate must have an agreement in effect with Kimbrell Company Inc. relating to
    Homeowner’s business,
•   the agent must repay any unearned commission to Kimbrell Company Inc. in a timely manner,
•   the agent must complete a training/orientation program conducted by Kimbrell Company Inc.,

                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Administered Expanded Market Programs                                               Page 198
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs       1-3 Filed: 05/18/21 Page 200 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:307
                                                                                        1, 2020




•   the agent must obtain and maintain an “Excess Broker’s License”,
•   the agent must not represent that any policy issued through Kimbrell is in any way sponsored,
    endorsed, or underwritten by Allstate or any of its subsidiaries,
•   the agent must sign a producer agreement with Kimbrell Company Inc. relating to
    Homeowner’s business, and
•   such other criteria as Allstate may adopt from time to time.
In addition, the Company at its sole discretion may exclude any agent from participating in this
program.

2.3     Commission
Commission will be paid directly to the agent as an independent contractor by Kimbrell.

2.4     Ownership of Kimbrell Business
Kimbrell retains all ownership rights in homeowners business written by Allstate agents. When
an agent indicates a desire not to continue representation of any homeowner business, or is no
longer authorized to participate in the sale of the business, or the customer requests service by
another agent, Allstate reserves the right to assign the policy(ies) to another agent. The original
agent will have no further commission interest in this reassigned business.

2.5     Termination
The Agent must provide written notification to the Southeast Region and Kimbrell of their intent
to terminate as an Allstate Agent in order for Ivantage to transfer the book of business to another
Allstate Agent.

3.0 Titan Insurance Company
3.1     General
Allstate granted permission for authorized and participating Michigan agents to sell non-standard
automobile polices through Titan Insurance Company in order to accommodate customers having
non-standard auto insurance needs.

3.2     Eligibility
Participation in this program is subject to the following:

•   the agent must have Company approval,
•   the agent must attend a Titan Insurance Company education meeting,


                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Administered Expanded Market Programs                                             Page 199
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs       1-3 Filed: 05/18/21 Page 201 of 269DATE:
                                                                    REVISION   PageID
                                                                                    May#:308
                                                                                        1, 2020




•   the agent must comply with state regulations regarding appropriate agent appointments with
    Titan,
•   the agent must sign and return the “Non-Standard Auto Program” agreement,
•   the agent’s agreement with Allstate must remain in effect,
•   Allstate must have an agreement in effect with Titan relating to Michigan non-standard auto,
•   The agent repays any unearned commission in a timely manner, and
•   such other criteria as Allstate may adopt from time to time.
In addition, the Company, at its sole discretion may exclude any agent from participating in this
program, at any time.

3.3     Commission
Commission for accommodation Michigan non-standard auto business is 10% for new business
and renewals plus administrative fees, if any. Commission will be paid by Titan Insurance
Company directly to the agent as an independent contractor. Titan will automatically reverse out
(charge back) any return commissions due Titan. These commissions will be charged back against
the current month’s commissions and the agent will receive a net check. If, in any given month,
the agent’s charge backs exceed his or her commission, the agent’s commission statement will
serve as a bill. The agent will then need to remit, to Titan, the amount due within ten business
days.

3.4     Ownership of Titan Business
Allstate does not own nor is Allstate the insurer of non-standard auto business placed through Titan.
Titan owns the expirations to this business.

If an agent is no longer authorized to participate in this program, or the agent indicates a desire not
to continue representation of any business written through the Michigan non-standard auto
program, or the customer requests service by another agent, the account and commission will be
reassigned by Titan, at its discretion, to another agent. The original agent will receive no further
commission on this reassigned business.

3.5     Termination
The agent must provide a written notification to Ivantage and Titan of their intent to terminate as
an Allstate agent and/or if you intend to transfer the book of business to another Allstate agent.
Upon an agent’s effective date of termination with Allstate Insurance Company, commission will
continue to be paid out up to thirty days post termination.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Administered Expanded Market Programs                                                Page 200
© 2020 Allstate Insurance Company
                                                                                        Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs         1-3 Filed: 05/18/21 Page 202 of 269DATE:
                                                                      REVISION   PageID
                                                                                      May#:309
                                                                                          1, 2020




Section 4:               Allstate Financial - Expanded Market
                         Programs
1.0 Overview
While our goal is to offer a full suite of financial services products to our customers whenever
possible, some of our customers' needs cannot be met through the existing Allstate Company
portfolio. In situations where an Allstate policy is not available to a customer, we work with
outside carriers and general agencies to help provide R3001 Agents with access to products that
do not compete with Allstate products.

Products include, but are not limited to:

    •   Individual and Group Health Insurance, Vision Insurance, Dental Insurance, and
        Medicare Supplements
    •   Disability Income Insurance
    •   Long Term Care Insurance
    •   Flexible Premium Deferred Annuity
    •   Impaired Risk Life Insurance
    •   Life/Long Term Care Linked-Benefit Products
    •   Third Party Fixed Life Insurance Term Conversions (no VUL)
    •   Lincoln Benefit Life Company products

Note that not all products are available in all states.

2.0 Eligibility
An Agent’s eligibility to write policies for expanded market business continues only while:

    •   The Agent’s agreement with Allstate remains in effect;
    •   Allstate has an agreement in effect with expanded market carrier or general agency;
    •   The Agent is properly licensed and/or bonded in the state in accordance with the
        respective state’s regulations;
    •   The Agent has completed any enrollment requirements which may include, but are not
        limited to, executing another agreement with the third party and/or completing certain
        education; and
    •   Allstate, the carrier, or general agency has not notified the Agent that he or she is
        excluded from participating in the sale of expanded market programs.

When an Agent indicates a desire not to continue representation of any business, is no longer
authorized to participate in the sale of the business, or the customer requests service by another
agent, Allstate reserves the right to assign the policy(ies) to another Agent. The original Agent
will have no further commission interest in the reassigned business.

                                SUPPLEMENT FOR THE R3001 AGREEMENT
Health, Impaired Risk Life, Disability Income and Long Term Care                            Page 201
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs         1-3 Filed: 05/18/21 Page 203 of 269DATE:
                                                                      REVISION   PageID
                                                                                      May#:310
                                                                                          1, 2020




3.0 The Crump Group Inc. - Long Term Care, Disability
    Income, and Impaired Life
3.1     General
Allstate has granted permission for authorized agents to sell the following through the Crump
Group, Inc. (CRUMP):

    •   Individual Long Term Care (LTC) insurance policies
    •   Individual Long Term Care/Life combination policies
    •   Individual Disability Income (DI) insurance policies
    •   Third Party Term Conversion policies (non-registered/fixed permanent life policies only)
    •   Fixed life for impaired cases rated Table 4 or greater, including declines if the premium is
        a minimum of $2,500
    •   Guaranteed or Simplified Issue products for cases rated Table 10 or greater, including
        declines with no minimum premium requirements

For information regarding products, carriers and the appointment process please contact CRUMP
at 1-888-770-2155 or go to the CRUMP website at
http://www.Allstate.CrumpLifeInsurance.com.

3.2     Commissions/Production Credit/LPF
•   Producer commissions on products written through CRUMP are based on the amount (or
    percent) of premium CRUMP pays to Allstate. This is known as Gross Commissions.
•   Gross Commissions paid to Allstate will vary by carrier and product. It will also vary when
    there are specific state rates. The list of “Gross Commissions” paid to Allstate for the approved
    carrier’s will be maintained on the Allstate.Crumplifeinsurance.com website.
•   Commission scales will be applied to policies written through CRUMP. See Exhibit C for the
    countrywide rates and NY Exhibit C for the New York rates.
•   Commissions will be paid as earned. They will not be annualized. For example, if the customer
    pays premiums monthly, commissions will be paid monthly.
•   Production credit will be applied on all LTC and DI products. The amount of production credit
    is equal to the First Year Annual Premium times the Gross Dealer Commission percentage
    paid to Allstate. Production credit is annualized.
•   Production credit for impaired life insurance and third party term conversions will be applied
    as earned; they will not be annualized.
•   Production Credit associated with Long Term Care, Disability Income, and impaired life
    insurance products will count toward qualifications for commission scales.



                                SUPPLEMENT FOR THE R3001 AGREEMENT
Health, Impaired Risk Life, Disability Income and Long Term Care                             Page 202
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs         1-3 Filed: 05/18/21 Page 204 of 269DATE:
                                                                      REVISION   PageID
                                                                                      May#:311
                                                                                          1, 2020




•   Long Term Care, Disability Income, Impaired Life Insurance policies and third party term
    conversions written with CRUMP will not be included in your LPF, PIF, and household
    penetration.
•   Commissions will be paid based on the pay cycle of the carrier, the processing time with
    CRUMP and the Allstate commission system cycle time.

3.3     Ownership of CRUMP Business
The Agent has no ownership rights to business written through CRUMP.

4.0 HealthPlan Services, Inc. (HPS) (excludes New York)
4.1     General
Allstate has granted permission for authorized agents to sell individual and group health, vision,
and dental policies, as well as Medicare Supplements, through HealthPlan Services, Inc. (HPS).
For a list of carriers and products available by state contact HPS at 1-800-443-4007 or go to
http://allstate.saleslinkportal.com/.

4.2     Commission
The current commission for accommodation health business will be paid by HealthPlan Services
directly to the agent as an independent contractor. Commission will not be paid if the agent's
agency agreement with Allstate or the HPS appointment terminates.

4.3     Ownership of HealthPlan Services Business
The Agent has no ownership rights to business written through HealthPlan Services, Inc.

4.4     Termination
The Agent must provide written notification of their intent to terminate as an Allstate Agent in
order to transfer the book of business to another Allstate Agent.

5.0 Lincoln Benefit Life Insurance Company (LBL)
5.1     General
Effective April 1, 2014, Lincoln Benefit Life Company (LBL) was purchased by Resolution
Corporation. For purposes of this schedule, rules that apply to LBL business written before and
after the sale will continue to apply.


                                SUPPLEMENT FOR THE R3001 AGREEMENT
Health, Impaired Risk Life, Disability Income and Long Term Care                           Page 203
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs         1-3 Filed: 05/18/21 Page 205 of 269DATE:
                                                                      REVISION   PageID
                                                                                      May#:312
                                                                                          1, 2020




5.2     Commissions
All business rules regarding commissions and production credit are defined in the various chapters
and exhibits within this Supplement.

5.3     Ownership of Lincoln Benefit Life Insurance Company
        Business
The agent has an economic interest in the business written through LBL.

5.4     Termination
The Agent must provide written notification of their intent to terminate as an Allstate Agent in
order to transfer the book of business to another Allstate Agent.

6.0 Lincoln Financial Group
6.1     General
Allstate has granted permission for authorized agents to sell the Choice Plus Variable Annuity, the
Optiblend Fixed Indexed Annuity (not available in New York), and the Covered Choice Fixed
Indexed Annuity (not available in New York) through Lincoln Financial Group. Any securities
business sold through the Lincoln Financial Group Selling Agreement with Allstate Financial
Services, LLC can be found in the Schedule of Commissions for the AFS, LLC Registered
Representative Agreement.

Visit the Lincoln Financial-Allstate microsite to learn more details or the Allstate-dedicated
Lincoln Financial wholesaler support line at (833) 296-0147.

New York EAs only
New York EAs are also allowed to service business that has been previously sold. Products
previously sold under this agreement to Allstate customers in New York can continue to be
serviced. They include: a Single Premium Immediate Annuity (SPIA), DUET (a second to die
Universal Life product), an Ensemble II (VUL), and Life Guarantee SUL (discontinued 8/1/2008).

6.2     Commissions
•   Producer commissions for annuity products written through Lincoln Financial Group are
    based on the amount (or percent) of premium Lincoln Financial Group pays to Allstate. This
    is known as Gross Commissions.
•   Commission scales will be applied to annuity policies written through Lincoln Financial
    Group. See Exhibit B for the countrywide rates.
•   Production credit will be applied on all Lincoln Financial Group annuity policies.

                                SUPPLEMENT FOR THE R3001 AGREEMENT
Health, Impaired Risk Life, Disability Income and Long Term Care                           Page 204
© 2020 Allstate Insurance Company
                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs         1-3 Filed: 05/18/21 Page 206 of 269DATE:
                                                                      REVISION   PageID
                                                                                      May#:313
                                                                                          1, 2020




•   Production Credit associated with Lincoln Financial Group annuities will count toward
    qualifications for commission scales
•   Commissions will be paid based on the pay cycle of the carrier and the Allstate commission
    system cycle time.

6.3     Ownership of Lincoln Financial Group Business
The Agent has no ownership rights to business written with Lincoln Financial Group.

7.0 Protective Life Insurance Company
7.1     General
Allstate has granted permission for authorized agents to sell a select suite of annuities through
Protective. For details on the products and assistance with marketing and sales, go to
www.Allstate.Protective.com.

7.2     Commissions
•   Producer commissions for annuities written through Protective are based on the amount (or
    percent) of premium Protective pays to Allstate. This is known as Gross Commissions.
•   Commission scales will be applied to policies written through Protective. See Exhibit C for
    the countrywide rates and NY Exhibit C for the New York rates.
•   Production credit will be applied on all policies.
•   Production Credit will count toward qualifications for commission scales.
•   Commissions will be paid based on the pay cycle of the carrier and the Allstate commission
    system cycle time.


7.3     Ownership of Protective Insurance Business
The Agent has no ownership rights to business written with Protective.

7.4     Termination
The Agent must provide written notification of their intent to terminate as an Allstate Agent in
order to transfer the book of business to another Allstate Agent.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Health, Impaired Risk Life, Disability Income and Long Term Care                            Page 205
© 2020 Allstate Insurance Company
                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs         1-3 Filed: 05/18/21 Page 207 of 269DATE:
                                                                      REVISION   PageID
                                                                                      May#:314
                                                                                          1, 2020




8.0 Prudential
8.1     General
Allstate has granted permission for authorized agents to sell the PruSecure Fixed Index Annuity
through Prudential. Any securities business sold through the Prudential Selling Agreement with
Allstate Financial Services, LLC can be found in the Schedule of Commissions for the AFS, LLC
Registered Representative Agreement.

For details on the PruSecure product and assistance with marketing and sales, contact the
Prudential Allstate dedicated phone team at (800)778-2688.

8.2     Commissions
•   Producer commissions for PruSecure written through Prudential are based on the amount (or
    percent) of premium Prudential pays to Allstate. This is known as Gross Commissions.
•   Commission scales will be applied to PruSecure policies written through Prudential. See
    Exhibit B for the countrywide rates.
•   Production credit will be applied on all PruSecure policies.
•   Production Credit associated with Prudential PruSecure will count toward qualifications for
    commission scales
•   Commissions will be paid based on the pay cycle of the carrier and the Allstate commission
    system cycle time.

8.3     Ownership of Prudential Business
The Agent has no ownership rights to business written with Prudential.




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Health, Impaired Risk Life, Disability Income and Long Term Care                          Page 206
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs                  1-3 Filed: 05/18/21 Page 208 of 269DATE:
                                                                               REVISION   PageID
                                                                                               May#:315
                                                                                                   1, 2020




Section 5:                     Commercial
1.0 General
In certain states, Allstate has granted permission for R3001 agents and the Business Insurance
Specialist (BIS) to sell accommodation Commercial products through various Independent
Agencies, including Ivantage Select Agency, Inc. Please refer to Section 2 and Section 3 of this
chapter for more information as to those programs. In addition to Ivantage, Independent Agencies
may secure insurance coverage for those risks not currently underwritten by Allstate or not
acceptable based on Allstate’s current underwriting or administrative guidelines, and for which
Agents have been authorized by Allstate to write.

1.1         Eligibility
Participation in this program is subject to the following:

•      the R3001 Agent’s agency agreement with Allstate remains in effect,
•      Allstate has an agreement in effect with the Independent Agency,
•      the agent is included in a listing of eligible agents provided by the Company to the Independent
       Agency, and
•      professional liability insurance (E&O)
In addition, the R3001 agent must:

•      complete the Commercial Expanded Markets course on TalentConnection,
•      sign a producer agreement with the Independent Agency


1.2         Commissions
Commissions for these products will either be paid directly to the agent as an independent
contractor by the Independent Agency or by Ivantage Select Agency, Inc.

Effective April 1, 2014, commission for accommodation Commercial products issued as the result
of a lead forwarded to a Business Insurance Specialist (BIS) will be split between the agent and
Ivantage. 1 Please note that for business placed by a Business Insurance Specialist (BIS) through
an Ivantage Select Agency’s Expanded Market Program, the split commission will be paid directly
to Ivantage Select Agency, Inc. The split will be made as follows:




1
    Effective January 1, 2010 through March 31, 2014, leads were forwarded to the Business Insurance Center (BIC.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                                                          Page 207
© 2020 Allstate Insurance Company
                                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
CHAPTER               Document
         5: Expanded Market        #:
                            Programs     1-3 Filed: 05/18/21 Page 209 of 269DATE:
                                                                  REVISION   PageID
                                                                                  May#:316
                                                                                      1, 2020




                            CEM POLICIES SOLD THROUGH THE BIS

                             Line of Business       Agent’s share of Annual
                                                    Commission for the life
                                                         of the Policy
                                                      (Split Percentage)

                         Businessowners Policy                50%
                            General Liability                 20%
                          Professional Liability              20%
                         Workers Compensation                 50%
                               All Other                      50%

Commission is payable both during the term of Allstate’s agreement with the Independent Agency
and subsequent to the termination of such Agreement provided the agent continues to service the
coverage.

1.3     Ownership of Expanded Market Commercial Business
The Independent Agency is the owner of all Expanded Market Commercial business. Allstate
does not own nor is Allstate the insurer of this business.

When an agent indicates a desire not to continue representation of any business written through
the Expanded Market carrier, or is no longer authorized to participate in the sale of this business,
or the customer requests service by another agent, Allstate reserves the right to assign the business
to another agent. The original agent will have no further commission interest in this reassigned
business.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Commercial                                                                                   Page 208
© 2020 Allstate Insurance Company
                                                                                       Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                           Document #: 1-3 Filed: 05/18/21 Page 210 of 269DATE:
                                                                        REVISION   PageID #:317
                                                                                        May 1, 2020




GLOSSARY
“Access point” means where policies and added coverage endorsements are bound: Agency,
Customer Contact Center (1-800 Allstate and call forward), Internet (Allstate.com and agency
home page), Commercial Service Center, Life Advice Center.

“Agency Bound” means that a new policy or coverage on an existing policy has been put into effect
for the policyholder (customer) by the agency.

“Agency Direct” is a policy bound prior to February 1, 2013, by the Customer Contact Center
(CCC) resulting from a direct call to the CCC and assigned to an agent as a result of a customer
request at policy issuance or when an agency is currently represented in the household.

“Agency Routed” is a policy bound August 1, 2019 1 and subsequent by the Customer Contact
Center (CCC) resulting from a direct call to the CCC or the Internet (Allstate.com) and assigned to
an agent and the policy is eligible to have full renewal commissions unlocked by the assigned agent
as described in Chapter 4 of this Supplement.

“Agent of Record” means an agent who:
       •    has secured the first bound new policy within a particular line of insurance and the policy
            is considered secured business; or
       •    captures commission interest in unrepresented policies or unrepresented Plus Policies 2
            according to the “Unrepresented Policies” provision of Chapter 4 of this Supplement, or
       •    captures commission interest in Assigned Agency 3 policies and becomes the Designated
            Agency; or
       •    is assigned commission interest in an unrepresented policy or unrepresented Plus Policy
            under the provisions of a Company-approved program; or
       •    is assigned commission interest in business bound by the Customer Contact Center (CCC)
            or Internet (Allstate.com) in Agency Direct, Direct Transition, or Agency Routed status.

“Allstate Life and Retirement (ALR) [also known as “Allstate Financial (AF)]”, as used in this
Supplement, includes products from the following companies:
   • Allstate Life Insurance Company
       •    Allstate Life Insurance Company of New York
       •    Allstate Assurance Company
       •    Lincoln Benefit Life Company


1
    Effective September 1, 2019 and subsequent in Minnesota and Rhode Island.
2
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.
3
    The agent assigned to an Assigned Agency policy is not considered the Agent of Record for that policy.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                Page 209
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                            Document #: 1-3 Filed: 05/18/21 Page 211 of 269DATE:
                                                                         REVISION   PageID #:318
                                                                                         May 1, 2020




       •    Allstate Financial Services, LLC 4
       •    American Heritage Life Insurance Company (Allstate Benefits as stated in this Supplement
            is the marketing name used by American Heritage Life Insurance Company)

“Anniversary Date” with respect to a policy or coverage means the date immediately following the
end of a period of one or more complete years from the initial effective date of such policy or
coverage.

 “Assigned Agency” (agent type 11) is the agency assigned to a policy bound either by the
Customer Contact Center (CCC) prior to September 14, 2009 or the Internet and the policy is eligible
for capture by any agent as described in Chapter 4 of this Supplement.

“Bound” means that a new policy or coverage on an existing policy has been put into effect for the
named insured.

“Cash Flow Market” (CFM) means a grouping of continuous zip codes that represent similar
market conditions (average premiums, close rates, available product lines, population), determined
at a regional level.

“Commission Interest” as used with respect to an agency bound policy or coverage to an agency
bound policy, means that the premium for such policy or coverage is identified in the agent’s account
as though for secured business or a Plus Policy5. Additionally, an agent will have a commission
interest in policies in Designated Agency, Agency Direct, Direct Transition, and Agency Routed
status.

“Customer Contact Center (CCC) Bound” means that a new policy or coverage on an existing
policy has been put into effect for the policyholder (customer) by the CCC.

“Designated Agency” (agent type 22) is the agency that captures a policy in Assigned Agency
status by writing a major line to policies bound by the Customer Contact Center (CCC) or the
Internet as described in Chapter 4 of this Supplement. A policy in Assigned Agency status may
also be captured by other means as described in Chapter 4 of this Supplement.

“Direct Transition” is a policy bound effective February 1, 2013 through July 31, 2019 6, by the
Customer Contact Center (CCC) resulting from a direct call to the CCC or the Internet (Allstate.com)
and assigned to an agent.

“Earned Premium” means the amount of net written premium on secured business and policies
bound by the Customer Contact Center (CCC) or the Internet that becomes earned as the policy
period develops and as the insurance protection is provided.

4
    Allstate Financial Services, LLC is referred to as LSA Securities in the states of PA and LA.
5
 Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently in
Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.
6
    Effective through August 31, 2019 for Rhode Island and Minnesota.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                Page 210
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                           Document #: 1-3 Filed: 05/18/21 Page 212 of 269DATE:
                                                                        REVISION   PageID #:319
                                                                                        May 1, 2020




“Enhanced Satellite Agency” (ESA) is a separate agency location as outlined below. The month
of affiliation for the ESA is based on the effective date of the ESA agency agreement (see Chapter
1, Section 3, Subsection 2.1 of this Supplement). The ESA is treated separately for all bonuses
and measurements. Refer to the EA Independent Contractor Manual for eligibility requirements
for opening an ESA.

ESA - affiliation dates May 1, 2020 and later
A separate agency location that is created by purchasing the economic interest in a Total Property
and Casualty 12mm Written Premium 7 of less than or equal to:
   • $1,491,200, if in a cash flow market that is on the 36 Month duration
   • $1,514,000, if in a cash flow market that is on the 42 Month duration
   • $1,534,100, if in a cash flow market that is on the 48 Month duration
   • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
   • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
   • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
   • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration
     and the seller is participating in the Enhanced Compensation Plan.

ESA - affiliation dates June 1, 2017 through April 30, 2020
A separate agency location that was created from scratch, or by purchasing the economic interest
in a Total Property and Casualty 12mm Written Premium7 of less than or equal to:
    • $1,491,200, if in a cash flow market that is on the 36 Month duration
    • $1,514,000, if in a cash flow market that is on the 42 Month duration
    • $1,534,100, if in a cash flow market that is on the 48 Month duration
    • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
    • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
    • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
    • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration

ESA - Affiliation dates May 1, 2008 through March 31, 2017
A separate agency location that was created from scratch or by purchasing the economic interest
in and/or being assigned:
     a combined total of 750 Total Personal Lines policies or less with a combined total of
        $800,000 or less in Total Property and Casualty 12mm Earned Premium 8, or
     a combined total of 750 Total Personal Lines policies or less with a combined total of more
        than $800,000 in Total Property and Casualty 12mm Earned Premium8, or

7
 The Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer Contact Center
(CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, policies in Direct Transition status, and policies in Agency Routed status.
Multiple purchases will be combined to determine if the premium threshold has been met.
8
  The combined total policies and the combined total premium includes policies bound by the Customer Contact Center (CCC)
identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, and policies in Direct Transition status and apply to multiple purchases
and assignments on May 1, 2008 and later. If there are both purchases and assignments, then policies and premium from both are
included in the combined totals.
                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                     Page 211
© 2020 Allstate Insurance Company
                                                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                           Document #: 1-3 Filed: 05/18/21 Page 213 of 269DATE:
                                                                        REVISION   PageID #:320
                                                                                        May 1, 2020




          a combined total of more than 750 Total Personal Lines policies with a combined total of
           $800,000 or less in Total Property and Casualty 12mm Earned Premium8

ESA - affiliation dates August 1, 2007 through April 30, 2008
A separate agency location that was created from scratch, or by purchasing the economic interest
in and/or being assigned a combined total of 750 Total Personal Lines policies or less

“Established Agency” – an agency created as outlined below.

Established Agency – affiliation dates May 1, 2020 and later
An agency that has not purchased the economic interest in any Total Property and Casualty 12mm
Written Premium, or

An agency that purchases the economic interest in a combined Total Property and Casualty 12mm
Written Premium 9, on day one (1) of affiliation, of more than:
   • $1,491,200, if in a cash flow market that is on the 36 Month duration
   • $1,514,000, if in a cash flow market that is on the 42 Month duration
   • $1,534,100, if in a cash flow market that is on the 48 Month duration
   • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
   • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
   • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
   • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration, or

An agency that purchases the economic interest in a combined Total Property and Casualty 12mm
Written Premium9, on day one (1) of affiliation, that is less than or equal to:
   • $1,491,200, if in a cash flow market that is on the 36 Month duration
   • $1,514,000, if in a cash flow market that is on the 42 Month duration
   • $1,534,100, if in a cash flow market that is on the 48 Month duration
   • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
   • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
   • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
   • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration
     and the seller is not participating in the Enhanced Compensation Plan (ECP), or

An agency who is participating in the Enhanced Compensation Plan (ECP) that purchases the
economic interest in a Total Property and Casualty 12mm Written Premium 10 of more than:
   • $1,491,200, if in a cash flow market that is on the 36 Month duration
   • $1,514,000, if in a cash flow market that is on the 42 Month duration

9
 The Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer Contact Center
(CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, policies in Direct Transition status, and policies in Agency Routed status.
10
  The Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer Contact Center
(CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, policies in Direct Transition status, and policies in Agency Routed status.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                      Page 212
© 2020 Allstate Insurance Company
                                                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                           Document #: 1-3 Filed: 05/18/21 Page 214 of 269DATE:
                                                                        REVISION   PageID #:321
                                                                                        May 1, 2020




     •     $1,534,100, if in a cash flow market that is on the 48 Month duration
     •     $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
     •     $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
     •     $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
     •     $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration, or

An agency who has graduated from their Enhanced Compensation Plan (ECP) curve

Notes:
   • An Enhanced Satellite Agency (ESA) that is participating in the Enhanced Compensation
       Plan (ECP) will become an Established Agency if/when the agency divests their primary
       location.
     •     An agency that is participating in the Enhanced Compensation Plan (ECP) will become
           an Established Agency upon the agency co-locating their ECP eligible locations under the
           Multi-Book Location (MBL) program

Established Agency - affiliation dates April 1, 2017 through April 1, 2020
An agency that purchases the economic interest in and/or is assigned a combined Total Property
and Casualty 12mm Written Premium 11, on day one (1) of affiliation, of more than:
   • $1,491,200, if in a cash flow market that is on the 36 Month duration
   • $1,514,000, if in a cash flow market that is on the 42 Month duration
   • $1,534,100, if in a cash flow market that is on the 48 Month duration
   • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
   • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
   • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
   • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration, or

Prior to May 1, 2019, an agency who is participating in the Enhanced Compensation Plan (ECP)
that purchases the economic interest in and/or is assigned a combined Total Property and Casualty
12mm Written Premium which increases the agent’s premium book size beyond:
    • $1,491,200, if in a cash flow market that is on the 36 Month duration
    • $1,514,000, if in a cash flow market that is on the 42 Month duration
    • $1,534,100, if in a cash flow market that is on the 48 Month duration
    • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
    • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
    • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
    • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration, or



11
  The combined Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer
Contact Center (CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning
October 4, 2004 and subsequent (agent type 41), policies in Agency Direct status, and policies in Direct Transition status. If there are
both purchases and assignments, then premium from both are included in the combined totals.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                     Page 213
© 2020 Allstate Insurance Company
                                                                                                                     Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                          Document #: 1-3 Filed: 05/18/21 Page 215 of 269DATE:
                                                                       REVISION   PageID #:322
                                                                                       May 1, 2020




Effective May 1, 2019 and later, an agency who is participating in the Enhanced Compensation
Plan (ECP) that purchases the economic interest in a Total Property and Casualty 12mm Written
Premium 12 of more than:
    • $1,491,200, if in a cash flow market that is on the 36 Month duration
    • $1,514,000, if in a cash flow market that is on the 42 Month duration
    • $1,534,100, if in a cash flow market that is on the 48 Month duration
    • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
    • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
    • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
    • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration, or

An agency who has graduated from their Enhanced Compensation Plan (ECP) curve, or

Notes:
   • Effective May 1, 2019 and later, an Enhanced Satellite Agency (ESA) that is
       participating in the Enhanced Compensation Plan (ECP) will become an Established
       Agency if/when the agency divests their primary location.
     •     An agency that is participating in the Enhanced Compensation Plan (ECP) will become
           an Established Agency upon the agency co-locating their ECP eligible locations under the
           Multi-Book Location (MBL) program

Established Agency - affiliation dates May 1, 2008 through March 31, 2017
An agency with more than 36 full calendar months of affiliation, or

An agency with 36 months or less of affiliation that purchases the economic interest in and/or is
assigned a combined total of more than 750 Total Personal Lines policies with a combined total
of more than $800,000 in Total Property and Casualty 12mm Earned Premium 13, or

On or after January 1, 2013, an agency that completes more than 36 full calendar months of
affiliation by the end of the calendar year




12
  The Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer Contact Center
(CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, and policies in Direct Transition status. Multiple purchases will be
combined to determine if the premium threshold has been met.
13
   The combined total policies and the combined total premium includes policies bound by the Customer Contact Center (CCC)
identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, and policies in Direct Transition status and apply to multiple purchases
and assignments on May 1, 2008 and later. If there are both purchases and assignments, then policies and premium from both are
included in the combined totals.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                    Page 214
© 2020 Allstate Insurance Company
                                                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                            Document #: 1-3 Filed: 05/18/21 Page 216 of 269DATE:
                                                                         REVISION   PageID #:323
                                                                                         May 1, 2020




Established Agency - affiliation dates prior to May 1, 2008
An agency with more than 36 full calendar months of affiliation, or
An agency with 36 months or less of affiliation that purchased the economic interest in and/or was
assigned a combined total of more than 750 Total Personal Lines policies.

“Graduated” means an Enhanced Compensation Plan (ECP) eligible start-up agency or Enhanced
Satellite Agency (ESA) has completed ECP by completing their duration on their premium curve
or by personally producing over $5 million in ECP eligible written premium while still on the ECP
premium curve (effective for agents with affiliation dates of 5/1/2019 and later only), whichever
occurs first.

“Internet Bound” means that a new policy or coverage on an existing policy has been put into effect
for the policyholder (customer) via the internet.

“Line” will be defined as follows:

       •    “Individual Line” shall mean a particular kind of insurance or coverage such as Renters,
            Special Auto, Recreational Package Policy, etc.
       •    “Line Group” 14 shall mean the grouping of individual lines for commission purposes such
            as Auto, Homeowners, Allstate Financial, Commercial Casualty, etc.
       •    “Like Lines” shall include, with respect to the Homeowners line group, Homeowners,
            Renters, Condominium and Deluxe Country Homeowners and, with respect to the Auto
            line group, Allstate Indemnity, Allstate New Jersey, Allstate County Mutual, and Allstate
            Property and Casualty. Special Auto policies with an effective prior to April 1, 2008 are
            also considered a like line with respect to the Auto line group.
“Line Category” shall mean the combining of line groups for reporting or other special purposes.
Auto, Commercial, Allstate Financial, and Personal Property are the most common categories.

“Multi-access Points” means the access points where new policies and added coverage
endorsements may be bound - an agency, the Customer Contact Center (CCC) and the Internet.

“Net Written Premium” as reported on the Business Metrics report, means:

•      as respects all lines of insurance, except for Allstate Financial lines, premium for the policy
       with respect to secured business and policies bound by the Customer Contact Center (CCC) or
       the Internet, not including any fees, and
•      as respects Allstate Financial lines of insurance, the policy premium recorded with respect to
       secured business, including premiums which by the terms of the policy, are waived on account
       of disability or death, or paid under an automatic premium loan provision;
less premium refunds or credits (including any estimated refunds or credits, or estimated dividends
on participating policies) and amounts recorded as uncollected.

14
     In certain circumstances a line group will be comprised of only one individual line.

                                         SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                          Page 215
© 2020 Allstate Insurance Company
                                                                                            Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                            Document #: 1-3 Filed: 05/18/21 Page 217 of 269DATE:
                                                                         REVISION   PageID #:324
                                                                                         May 1, 2020




“New Policy”, except as noted in Chapter 3, means a policy bound:

•      for an applicant who was not previously an Allstate policyholder for a line or like line of
       insurance; or
•      as respects all lines of insurance, except for Allstate Financial lines, to a former Allstate
       policyholder whose policy of the same line or like line of insurance lapsed, expired, or was
       terminated 120 days 15 or more prior to the effective date of the newly issued policy; or
•      as respects Allstate Financial lines of insurance, (a) to an Allstate insured (or former Allstate
       insured) whose Allstate Financial lines of insurance policy terminated more than 6 months
       before or 12 months after the effective date of the newly issued insurance, or (b) to provide
       additional Allstate Financial products or insurance for an existing Allstate Financial insured.
“Off-anniversary Date” with respect to a six-month policy or coverage means the date
immediately following the end of a period of six complete months after the initial effective date or
anniversary date of such policy or coverage.

“Plus Policy” 16 means a policy captured or assigned as agent of record at the Plus Policy
commission amount and a policy available to be captured or assigned as agent of record at the Plus
Policy commission amounts. The Plus Policy commission amount is in effect for five (5) full
annual renewal periods after capture or assignment. Upon completion of five (5) full annual
renewal periods after capture or assignment, the policy will no longer be considered a Plus Policy
and will be treated as secured business and may be eligible for Termination Payment.
 “Policies in Account” is that Allstate business for which the R3001 Agent is the Agent of Record
as well as certain other business the agent is authorized to sell including certain accommodation
business. “Policies in account” does not include the following business:
•      Allstate Flood Insurance
•      Underwriting Association
•      Assigned Risk
•      FAIR Plan
•      Expanded Market Coverage
•      Lincoln Benefit Financial Services
•      CCC/Internet business that is in Assigned Agency, Designated Agency, or Agency Routed
       status
•      California Low Cost Auto Business

Refer to Transfer of Interest (Chapter 1, Section 4) and Termination Payment (Chapter 1, Section 6),
for a list of business that will also not be considered as “policies in account” for those programs



15
     60 days, if the former Agent of Record’s agreement so specifies.
16
   Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently
in Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                               Page 216
© 2020 Allstate Insurance Company
                                                                                                               Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                           Document #: 1-3 Filed: 05/18/21 Page 218 of 269DATE:
                                                                        REVISION   PageID #:325
                                                                                        May 1, 2020




The Company may remove any policy from an R3001 Agent’s account at the request of a
policyholder. Policies removed from an R3001 Agent’s account at the request of a policyholder will
not be replaced.

“Policyholder” means the named insured on the policy declaration, or resident spouse

“Production Credit” is a new business measurement of life and retirement products (i.e., first year
premium on life insurance products and new premium/deposits into asset accumulation
products). Production credit equalizes the new business premium/deposits by applying a percent
weighting factor. Products include both proprietary and non-proprietary life, annuities, long term
care, disability income, mutual funds, and Allstate Benefit workplace/individual as shown in
Exhibit B (CW excluding New York) and NY Exhibit B (New York only). Refer to Chapter 2,
Section 1d, Subsection 4.5 for the production credit calculation.)

“Purchase” means the purchase of the economic or other interest in a book of business. Allstate
retains ownership of the book of business.

“Recorded” means written, issued and reflected on the agent’s compensation reports.

“Renewal policy” means the renewal or extension of a policy beyond its initial term. However,
when a new policy is issued for a period longer than 12 months, each period of 12 months beyond
the first anniversary shall be considered as being under a renewal policy.

“Sale” means the sale of the economic or other interest in a book of business. Allstate retains
ownership of the book of business.

“Satellite Agency” – a separate agency location created as outlined below.

Satellite - affiliation dates May 1, 2020 and later
A separate agency location that was created by opening an additional agency location from scratch,
or
A separate agency location that was created by purchasing the economic interest in a combined
Total Property and Casualty 12mm Written Premium 17, on day one (1) of affiliation, of more than:
   • $1,491,200, if in a cash flow market that is on the 36 Month duration
   • $1,514,000, if in a cash flow market that is on the 42 Month duration
   • $1,534,100, if in a cash flow market that is on the 48 Month duration
   • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
   • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
   • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
   • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration, or


17
  The combined Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer
Contact Center (CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning
October 4, 2004 and subsequent (agent type 41), policies in Agency Direct status, policies in Direct Transition status, and policies in
Agency Routed status.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                    Page 217
© 2020 Allstate Insurance Company
                                                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                           Document #: 1-3 Filed: 05/18/21 Page 219 of 269DATE:
                                                                        REVISION   PageID #:326
                                                                                        May 1, 2020




A separate agency location that was created by purchasing the economic interest in a combined
Total Property and Casualty 12mm Written Premium 18, on day one (1) of affiliation, that is less
than or equal to:
     •     $1,491,200, if in a cash flow market that is on the 36 Month duration
     •     $1,514,000, if in a cash flow market that is on the 42 Month duration
     •     $1,534,100, if in a cash flow market that is on the 48 Month duration
     •     $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
     •     $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
     •     $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
     •     $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration
     and the seller is not participating in the Enhanced Compensation Plan (ECP), or
An ESA who is participating in the Enhanced Compensation Plan (ECP) that purchases the
economic interest in a Total Property and Casualty 12mm Written Premium18 of more than:
   • $1,491,200, if in a cash flow market that is on the 36 Month duration
   • $1,514,000, if in a cash flow market that is on the 42 Month duration
   • $1,534,100, if in a cash flow market that is on the 48 Month duration
   • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
   • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
   • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
   • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration, or
An ESA who has graduated from their Enhanced Compensation Plan (ECP) curve

Satellite – affiliation dates June 1, 2017 through April 30, 2020
A separate agency location that was created by purchasing the economic interest in and/or being
assigned a combined Total Property and Casualty 12mm Written Premium 19, on day one (1) of
affiliation, of more than:
     •     $1,491,200, if in a cash flow market that is on the 36 Month duration
     •     $1,514,000, if in a cash flow market that is on the 42 Month duration
     •     $1,534,100, if in a cash flow market that is on the 48 Month duration
     •     $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
     •     $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
     •     $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
     •     $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration




18
  The Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer Contact Center
(CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, policies in Direct Transition status, and policies in Agency Routed status.
19
  The combined Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer
Contact Center (CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning
October 4, 2004 and subsequent (agent type 41), policies in Agency Direct status, and policies in Direct Transition status. Multiple
purchases will be combined to determine if the premium threshold has been met.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                      Page 218
© 2020 Allstate Insurance Company
                                                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                          Document #: 1-3 Filed: 05/18/21 Page 220 of 269DATE:
                                                                       REVISION   PageID #:327
                                                                                       May 1, 2020




Prior to May 1, 2019, an ESA who is participating in the Enhanced Compensation Plan (ECP) that
purchases the economic interest in and/or is assigned a combined Total Property and Casualty
12mm Written Premium which increases the ESA’s premium book size beyond:
    • $1,491,200, if in a cash flow market that is on the 36 Month duration
    • $1,514,000, if in a cash flow market that is on the 42 Month duration
    • $1,534,100, if in a cash flow market that is on the 48 Month duration
    • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
    • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
    • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
    • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration, or

Effective May 1, 2019 and later, an ESA who is participating in the Enhanced Compensation Plan
(ECP) that purchases the economic interest in a Total Property and Casualty 12mm Written
Premium 20 of more than:
    • $1,491,200, if in a cash flow market that is on the 36 Month duration
    • $1,514,000, if in a cash flow market that is on the 42 Month duration
    • $1,534,100, if in a cash flow market that is on the 48 Month duration
    • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
    • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
    • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
    • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration, or

An agency who has graduated from their Enhanced Compensation Plan (ECP) curve

Satellite – affiliation dates April 1, 2017 through May 31, 2017
A separate agency location that was created by opening an additional agency location

Satellite - affiliation dates May 1, 2008 through March 31, 2017
A separate agency location that was created by purchasing the economic interest in and/or being
assigned a combined total of more than 750 Total Personal Lines policies with a combined total
of more than $800,000 in Total Property and Casualty 12mm Earned Premium. 21

Satellite - affiliation dates August 1, 2007 through April 30, 2008
A separate agency location that was created by purchasing the economic interest in and/or being
assigned a combined total of more than 750 Total Personal Lines policies


20
  The Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer Contact Center
(CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, and policies in Direct Transition status. Multiple purchases will be
combined to determine if the premium threshold has been met.
21
   The combined total policies and the combined total premium includes policies bound by the Customer Contact Center (CCC)
identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, and policies in Direct Transition status and apply to multiple purchases
and assignments on May 1, 2008 and later. If there are both purchases and assignments, then policies and premium from both are
included in the combined totals.
                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                   Page 219
© 2020 Allstate Insurance Company
                                                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                         Document #: 1-3 Filed: 05/18/21 Page 221 of 269DATE:
                                                                      REVISION   PageID #:328
                                                                                      May 1, 2020




Satellite - affiliation dates prior to August 1, 2007
A separate agency location that was created by opening an additional agency location “Scratch”
means an agency has not purchased the economic interest in and/or been assigned any Total Property
and Casualty 12mm Written Premium

“Secured Business” as used with respect to a new policy or major coverage, means written on an
application secured by the agent through the agent’s initiative and personal solicitation and, with
respect to a renewal policy, means written as a first or subsequent renewal of such new policy or
such major coverage. Business secured through the efforts of the agent’s support staff, policies
bound by the Customer Contact Center (CCC) identified as resulting from an agent forwarded phone
beginning October 4, 2004 and subsequent (agent type 41), policies bound through the agent’s home
page on the Internet beginning October 4, 2004 and subsequent (agent type 41), will also be
considered secured business.

“Service Fee” is the amount payable to an agent for servicing an unrepresented policy. Such
business is not considered secured business and is eligible for capture by any agent.

“Start-up Agency” – an agency created as outlined below.

Start-up Agency - affiliation dates of May 1, 2020 and later
An agency that that purchases the economic interest in a Total Property and Casualty 12mm
Written Premium 22 of less than or equal to:
   • $1,491,200, if in a cash flow market that is on the 36 Month duration
   • $1,514,000, if in a cash flow market that is on the 42 Month duration
   • $1,534,100, if in a cash flow market that is on the 48 Month duration
   • $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
   • $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
   • $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
   • $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration
     and the seller is participating in the Enhanced Compensation Plan (ECP)

Start-up Agency - affiliation dates of April 1, 2017 through April 30, 2020
An agency with 37, 43, or 49 months or less of affiliation, depending on which Enhanced
Compensation Plan (ECP) premium curve that is applicable to the agent, that has not purchased
the economic interest in and/or been assigned any Total Property and Casualty 12mm Written
Premium, or




22
  The Total Property and Casualty 12mm Written Premium includes premium from policies bound by the Customer Contact Center
(CCC) identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, and policies in Direct Transition status. Multiple purchases will be
combined to determine if the premium threshold has been met. Prior to 5/1/2019, the Total Property and Casualty 12mm Written
Premium included premium from policies assigned to the agent.

                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                Page 220
© 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                          Document #: 1-3 Filed: 05/18/21 Page 222 of 269DATE:
                                                                       REVISION   PageID #:329
                                                                                       May 1, 2020




An agency with 37, 43, or 49 months or less of affiliation, depending on which Enhanced
Compensation Plan (ECP) premium curve is applicable to the agent, that purchases the economic
interest in a Total Property and Casualty 12mm Written Premium22 of less than or equal to:
        o $1,491,200, if in a cash flow market that is on the 36 Month duration
        o $1,514,000, if in a cash flow market that is on the 42 Month duration
        o $1,534,100, if in a cash flow market that is on the 48 Month duration
        o $1,086,200, if in a cash flow market that is on the 36 Month Ivantage duration
        o $1,111,400, if in a cash flow market that is on the 36 Month North Carolina duration
        o $1,116,500, if in a cash flow market that is on the 42 Month North Carolina duration
        o $1,122,300, if in a cash flow market that is on the 48 Month North Carolina duration

Start-up Agency - affiliation dates of May 1, 2008 through March 31, 2017
An agency with 36 months or less of affiliation that purchases the economic interest in and/or is
assigned:
• a combined total of 750 Total Personal Lines policies or less with a combined total of $800,000
    or less in Total Property and Casualty 12mm Earned Premium 23, or
• a combined total of 750 Total Personal Lines policies or less with a combined total of more
    than $800,000 in Total Property and Casualty 12mm Earned Premium23, or
• a combined total of more than 750 Total Personal Lines policies with a combined total of
    $800,000 or less in Total Property and Casualty 12mm Earned Premium23
Note: An agency will be treated as an Established Agency beginning with the calendar year in
which the Start-up Agency (including Enhanced Satellite Agencies) completes 36 full months of
affiliation.

Start-up Agency - affiliation dates prior to May 1, 2008
An agency with 36 months or less of affiliation that purchased the economic interest in and/or was
assigned a combined total of 750 Total Personal Lines policies or less

Note: An agency will be treated as an Established Agency beginning with the calendar year in
which the Start-up Agency (including Enhanced Satellite Agencies) completes 36 full months of
affiliation.

“Unrepresented Plus Policy” 24 means an Allstate policy not identified with an economic interest
in a book of business and not affiliated with an agent and the Company has electronically flagged or
identified as a Plus Policy.
    Note: The Company policy processing systems may not reflect the former agent as being
    terminated for up to 1,000 days.


23
   The combined total policies and the combined total premium includes policies bound by the Customer Contact Center (CCC)
identified as resulting from an agent forwarded phone or the agent’s home page on the Internet beginning October 4, 2004 and
subsequent (agent type 41), policies in Agency Direct status, and policies in Direct Transition status and apply to multiple purchases
and assignments on May 1, 2008 and later. If there are both purchases and assignments, then policies and premium from both are
included in the combined totals.
24
   Effective August 1, 2019, the Plus Policy program will be sunset and no new Plus Policies will be assigned. Policies currently
in Plus Policy status will remain in Plus Policy status until the five full annual renewal periods have been completed.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                                                   Page 221
© 2020 Allstate Insurance Company
                                                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
GLOSSARY                   Document #: 1-3 Filed: 05/18/21 Page 223 of 269DATE:
                                                                REVISION   PageID #:330
                                                                                May 1, 2020




“Unrepresented Policy” means an Allstate policy not identified with an economic interest in a book
of business and not affiliated with an agent
    Note: The Company policy processing systems may not reflect the former agent as being
    terminated for up to 1,000 days.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Glossary                                                                                  Page 222
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS           #: 1-3 Filed: 05/18/21 Page REVISION
                                                                   224 of 269DATE:
                                                                              PageID
                                                                                   May#:331
                                                                                       1, 2020




                              Allstate Financial Exhibits




                                SUPPLEMENT FOR THE R3001 AGREEMENT
Allstate Financial Exhibits
© 2020 Allstate Insurance Company
                                                                                 Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  225 of 269DATE:
                                                                             PageID
                                                                                  May#:332
                                                                                      1, 2020




Exhibit A               Allstate Financial - Basis of Commission
                        (excludes New York and American
                        Heritage Life)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit A
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
           Case: 1:21-cv-02674
          ALLSTATE             Document
                    FINANCIAL EXHIBITS                             #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                               226 of 269DATE:
                                                                                                          PageID
                                                                                                               May#:333
                                                                                                                   1, 2020




          The basis for calculating commission varies by product. The following rules apply to business
          written as an EA:

                                                     Commission Basis (Excluding New York)
                          Product                                 New Business                                          Renewal/Trail
Whole Life II
Whole Life Advantage
                                                                   Annual premium in advance                Same
Whole Life Advantage (revised 10/15/2018)
Whole Life Tribute
                                                                   Annual premium less policy fee in
TrueFit                                                                                                     Same
                                                                   advance
                                                                   Annual premium less policy fee in
Monthly Income Term (MIT)                                                                                   Same
                                                                   advance
Allstate Basic Term (ABT)                                          Annual premium in advance                Same
                                                                   Advanced based on the lesser of
Allstate Bridge UL                                                 commission target and planned
Allstate Lifetime UL                                               annual premium and adjusted based
                                                                                                            Premiums after 1st year as received
FutureBuilder UL                                                   on the actual premium paid within
FutureGrowth IUL                                                   the first policy year 1
                                                                   Excess 1st year payments as received
                                                                   Annuitized value less premium
Annuitization on Allstate/LBL Deferred
                                                                   deposits made within the last five (5)   N/A
Annuities
                                                                   years
Long Term Care, Disability Income, and                             Gross Commissions paid to Allstate,
                                                                                                            Gross Commissions paid to Allstate
Impaired Life 2                                                    as earned
Protective Income Builder Indexed Annuity
Protective Indexed Annuity II
                                                                   Gross Commissions paid to Allstate       Gross Commissions paid to Allstate on
Protective Asset Builder Indexed Annuity
                                                                   as received                              trails as received
Protective Secure Saver
Protective ProPayer Income Annuity
PruSecure Fixed Indexed Annuity 3
Lincoln Financial Group OptiBlend Fixed
  Indexed Annuity                                                  Gross dealer concessions as received     Gross dealer concessions as received
Lincoln Financial Group Covered Choice Fixed
  Indexed Annuity

          Commission Basis Notes:
                 •     For Life replacements, the First Year Commission Basis will be the difference between
                       the First Year Commission Basis calculated for the new policy and old policy. If the old
                       policy terminated within the first policy year, any unearned premium on the old policy
                       will be subtracted from the old policy commission basis when calculating commissions.
                       First Year Excess is not adjusted for Replacements. Refer to chapter 3, section 4a for
                       further information.


          1
              Refer to chapter 2, section 2 for further details.
          2
            The CRUMP Group Inc. is the exclusive distributor for Long Term Care, individual Disability Income, and Impaired Life
          products for the Allstate producer. Refer to chapter 5, section 4 for further information.
          3
              This product is not available in CA.

                                                     SUPPLEMENT FOR THE R3001 AGREEMENT
          Exhibit A
          © 2020 Allstate Insurance Company
                                                                                                                            Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  227 of 269DATE:
                                                                             PageID
                                                                                  May#:334
                                                                                      1, 2020




Commission Basis Notes (continued):

•   Temporary flat extras on all policies do not receive commissions.
•   Primary insured term riders are not included in the commission target but do receive
    commissions as excess first year payments are received.
•   Term conversion premium credits applied to the new policy will reduce the Annual Premium,
    Minimum Annual Premium, and Commission Target, and are excluded from the Excess 1st
    Year Payments calculation when calculating the New Commission Basis. Refer to chapter 3,
    section 4b for further information.
•   For all split policies, the commission basis is equal to the original commission basis
    multiplied by the split percentage that was selected on the application.
•   Commissions may be reduced on life policies exceeding five million of death benefit on an
    insured and on annuity deposits in excess of two million dollars. Refer to chapter 2, section
    2, subsection 7.0 for further information.
•   When the Full Surrender Charge Adjustment Rider is added to a policy, commissions will be
    calculated as stated above, but will be paid out over 5 years. Refer to chapter 2, section 2,
    subsection 8.0 for further information.




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit A
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  228 of 269DATE:
                                                                             PageID
                                                                                  May#:335
                                                                                      1, 2020




Exhibit B               Allstate Financial - Production Credit
                        (excludes New York)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit B
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
        Case: 1:21-cv-02674
       ALLSTATE             Document
                 FINANCIAL EXHIBITS                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                    229 of 269DATE:
                                                                                               PageID
                                                                                                    May#:336
                                                                                                        1, 2020




                            Production Credit Calculation (Excludes New York)

                                Product                                                             Production Credit
Whole Life II
Whole Life Tribute
TrueFit                                                                        100% of first-year annual premium
Monthly Income Term
Allstate Basic Term
Whole Life Advantage (revised 10/15/2018)
                                                   Base – Pay to age 121       100% of first-year annual premium
                                                    Base – Pay to age 70       95% of first-year annual premium
                                                           Base – 20 Pay       80% of first-year annual premium
                                                           Base – 10 Pay       50% of first-year annual premium
                                                     Base – Single Payer       5% of single premium
                                                 Paid Up Insurance Rider       5% of single premium
Allstate Bridge UL                                                             Lesser of 100% of commission target premium or planned
Allstate Lifetime UL                                                           annual premium and adjusted based on the actual premium
FutureBuilder UL                                                               paid within the first policy year 1 and 2% of any excess
FutureGrowth IUL                                                               payments during the first policy year
Increases / Add-ons
                                                                               100% of increase in minimum annual premium or annual
   Minimum Annual Premium
                                                                               premium 2
   Annual Premium Products
Increases / Add-ons                                                            100% of the difference between the new commission
   Commission Target Premium Products                                          target premium and the old commission target premium 3
Term Conversions (until 4/13/2012) 4                                           100% of new business production credit. If converted
                                                                               before the 5th term policy anniversary, the difference
                                                                               between the old and new production credit will be given.
Long Term Care and Disability Income 5                                         100% of the first-year annual premium times the gross
                                                                               commission percentage paid to Allstate
Impaired Life5                                                                 100% of the first-year annual premium times the Gross
                                                                               Commissions percentage paid to Allstate, as earned




       1
         See chapter 2, section 2 for further details.
       2
         No production credit is given for increases on the Echelon I UL.
       3
         No production credit will be given if the new commission target premium is equal to or less than the old commission target
       premium or if the new planned annual premium is less than the difference between the new commission target premium and the
       old commission target premium.
       4
         For production credit information regarding term conversions effective April 14, 2012 and later, refer to Chapter 3, Section 4b.
       5
         The CRUMP Group Inc. is the exclusive distributor for Long Term Care, individual Disability Income, and Impaired Life
       products for the Allstate producer. Refer to chapter 5, section 4 for further information.

                                             SUPPLEMENT FOR THE R3001 AGREEMENT
       Exhibit B
       © 2020 Allstate Insurance Company
                                                                                                                       Pls. Exhibit 3
        Case: 1:21-cv-02674
       ALLSTATE             Document
                 FINANCIAL EXHIBITS                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                    230 of 269DATE:
                                                                                               PageID
                                                                                                    May#:337
                                                                                                        1, 2020




                                Product                                                             Production Credit
Allstate Benefits Workplace – New Payroll Case
Universal Life, 20 Year Term, Disability, Cancer, Accident, Hospital
Indemnity, Heart/Stroke, Critical Illness, Group Cancer, Group
Accident, Group Critical Illness, Group UL, Group Shop, Group                  70% of the annualized premium 6 for new case premium
Disability, Term to 100, Group Indemnity Medical, GIM2, Guardian               written during the initial enrollment period 7
Dental, *STD, *LTD, *Group Term Life, EyeMed Vision, New
Generation Critical Illness, Major Medical Compliment (GAP)

(*excludes employer paid STD, LTD, and Group Term Life)
Allstate Benefits Workplace – Existing Payroll Case
Universal Life, 20 Year Term, Disability, Cancer, Accident, Hospital
Indemnity, Heart/Stroke, Critical Illness, Group Cancer, Group
Accident, Group Critical Illness, Group UL, Group Shop, Group                  35% of the annualized premium 6 on written premiums
Disability, Term to 100, Group Indemnity Medical, GIM2, Guardian               received after the initial enrollment period 7
Dental, *STD, *LTD, *Group Term Life, EyeMed Vision, New
Generation Critical Illness, Major Medical Compliment (GAP)

(*excludes employer paid STD, LTD, and Group Term Life)
Allstate Benefits – Individual Direct Products (Non-Payroll)
Accident, Supplement Health Options Policy (SHOP 8) and Critical               35% of annualized premium
Illness
Fixed Annuities                                                                3.5% of premiums for deposit ages 0-80
   Protective Secure Saver 9                                                   2% of premiums for deposit ages 81+
Indexed Annuities
   Protective Income Builder Indexed Annuity9
   Protective Indexed Annuity II (5, 7 & 10 years) 9                           5% of premiums as received for ages 0-80
   Protective Asset Builder Indexed Annuity9                                   3.5% for ages 81+
   PruSecure Fixed Indexed Annuity 10
   Lincoln Financial Group OptiBlend Fixed Indexed Annuity 11
   Lincoln Financial Group Covered Choice Fixed Indexed Annuity11
Single Premium Annuities
  Protective ProPayer Income Annuity9                                          3.5% of premiums as received




       6
         Production credit will be less than the amounts defined above if the premium split coded on the application is less than 30% for
       the Allstate producers (i.e., the AWD benefit specialist split is greater than 70%). Production credit will be reduced
       proportionately by the ratio of the percentage coded on the application to the standard 30% commission split.
       7
          The initial enrollment period is defined as the first 12-month period from the date that the D003 Employer Acceptance
       Agreement is entered into the system.
       8
         This product has been discontinued in Utah.
       9
          The Protective fixed and index annuity products are issued by Protective Life and Annuity Insurance Company. Refer to
       Chapter 5, Section 4 for further information.
       10
          The PruSecure is issued by Prudential. Refer to Chapter 5, Section 4 for further information.
       11
         The OptiBlend and Covered Choice Fixed Indexed Annuities are issued by Lincoln Financial Group. Refer to Chapter 5,
       Section 4 for further information.

                                             SUPPLEMENT FOR THE R3001 AGREEMENT
       Exhibit B
       © 2020 Allstate Insurance Company
                                                                                                                       Pls. Exhibit 3
       Case: 1:21-cv-02674
      ALLSTATE             Document
                FINANCIAL EXHIBITS                  #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                231 of 269DATE:
                                                                                           PageID
                                                                                                May#:338
                                                                                                    1, 2020




                             Product                                                        Production Credit
Discontinued Fixed Annuities that allow additional premium
payments 12
  Advantage Plus
  Allstate Treasury Linked Annuity
  Allstate Flexi Series (78, 82, 83, 86)
  Saver’s Preferred                                                      3.5% of premiums for deposit ages 0-80
  Saver’s Premiere                                                       2% of premiums for deposit ages 81+
  LBL Futurist Gold
  LBL Tactician
  LBL Tactician 10 (MVA)
  LBL Tactician Plus (MVA)
  LBL SureHorizon
  LBL SureHorizon II
  Protective ProSaver Secure II Annuity 13
Discontinued Index Annuities that allow additional premium
payments12
  LBL Savers Index III
  Allstate GrowthProtector
  Voya Quest Plus Index Annuity
  Voya Quest 5 Index Annuity                                             5% of premiums as received
  Voya Quest 7 Index Annuity
  Voya Financial Secure Index Five
  Voya Financial Secure Index Seven
  Voya Financial Secure Index Opportunities
  Voya Financial Secure Index Outlook
  Voya Financial Wealth Builder Plus
Discontinued Deferred Income Annuity
                                                                         5% of premiums as received
  Voya Financial Lifetime Income
Discontinued Annuities that allow redeposits
  Elite Index Annuity                                                    3.5% of redeposit 14
  Saver’s Index Annuity I

      The Enhanced Commission Scales are based on production credit from policies or policy
      changes that have been issued and credit released and deposits on existing policies and mutual
      funds. In order for production credit to be earned for a specific period, the policy and or policy
      change must be issued and credit released no later than the end of a calendar quarter.
      Production Credit Notes:
           •      For Life replacements, production credit will be given on the difference between the
                  production credit calculated on the new policy and the old policy. First Year Excess is
                  not adjusted for Replacements. Refer to Chapter 3, Section 4a for further information.
           •      Production credit for free looks is charged back in the month the free look is processed,
                  including prior year policies.



      12
         Includes only LBL product sales authorized through the Allstate agent channel.
      13
         The Protective fixed and index annuity products are issued by Protective Life and Annuity Insurance Company. Refer to
      Chapter 5, Section 4 for further information.
      14
         Production credit will be given on redeposits with an effective date of 1/1/2006 and later.

                                         SUPPLEMENT FOR THE R3001 AGREEMENT
      Exhibit B
      © 2020 Allstate Insurance Company
                                                                                                             Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS                   #: 1-3 Filed: 05/18/21 Page REVISION
                                                                           232 of 269DATE:
                                                                                      PageID
                                                                                           May#:339
                                                                                               1, 2020




Production Credit Notes (continued):

•    Production credit for terminations, deletions, decreases of insurance amount and changes is
     charged back when the activity is processed, including prior year business. Production credit
     will not be charged back for terminations due to death or annuitization. 15
•    Temporary flat extras on all policies do not receive production credit.
•    Primary Term Riders do not receive production credit when the policy is issued and placed
     but do receive credit as excess deposits are received.
•    For all split policies, production credit is equal to the original production credit multiplied by
     the split percentage that was selected on the application.




15
   Carriers participating in the expanded market program may have different rules regarding chargebacks due to death. Contact
the carrier for their specific rules. Any chargeback assessed by the carrier will also be assessed to production credit,
commissions, and IPS if in the first year.

                                    SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit B
© 2020 Allstate Insurance Company
                                                                                                           Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  233 of 269DATE:
                                                                             PageID
                                                                                  May#:340
                                                                                      1, 2020




Exhibit C               Allstate Financial - Commission Schedule
                        (excludes New York)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit C
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
  Case: 1:21-cv-02674
 ALLSTATE             Document
           FINANCIAL EXHIBITS                      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               234 of 269DATE:
                                                                                          PageID
                                                                                               May#:341
                                                                                                   1, 2020




 The following schedule contains new business and renewal commission rates effective January
 1, 2020. Rates apply to proprietary life policies written January 1, 2020 and later and to annuity
 deposits effective January 1, 2020 and later.
                                             COMMISSION SCHEDULE
                                               (excludes New York)
                                                          First Year Commission %                                               Trail*
                                                                                                 Renewal Commission %
                   Product                                Writing Agent                                                         Comm
                                                    Scale   Scale     Scale   Shared   Excess                                    Year
                                                                              Comm     Prem      Year   Year   Year     Year
                                                      A        B        C                                                         2+
                                                                                                  2-5   6-10   11-20    21+
Whole Life II                                        60      70        80       20                3       3     1.5
Whole Life Tribute
                         Base – Pay to age 121       60      70        80       20                3       3     1.5
Whole Life Advantage
                       Base – Pay to age 121 65        75      85      20            3      3     1.5
                        Base – Pay to age 70 65        75      85      20            3      3     1.5
                                 Base – 20 Pay 49      59      69      16            3      3     1.5
                                 Base – 10 Pay 28      38      48      10            3      3     1.5
                           Base – Single Pay 4        4.5       5       1
                     Paid Up Insurance Rider 4        4.5       5       1
TrueFit (Base Plan and riders) 1
                         10-13 Year Duration 55        65      75      20
                         14-30 Year Duration 65        75      85      20
Monthly Income Term (MIT)
                           Coverage Term 10 55         65      75      20
                           Coverage Term 20 65         75      85      20
Allstate Basic Term                            40      45      50      15
Allstate Bridge UL
Allstate Lifetime UL
                                               65      75      85      20    3       3      3     1.5
FutureBuilder UL
FutureGrowth IUL
Annuitization on Allstate/LBL Deferred
                                               1.5    1.5      1.5
Annuities
                  The following products are paid as a percent of Gross Commissions paid to Allstate
Protective Life Insurance Company
   Secure Saver
   Indexed Annuity II
                                               40      50      60      10                                                         53
   Income Builder Indexed Annuity
   Asset Builder Indexed Annuity
   ProPayer Income Annuity
Prudential
                                               40      50      60      10                                                         53
   PruSecure Fixed Indexed Annuity




 1 Riders and benefits (e.g., primary term rider, additional insured rider, children’s term rider, accidental death, waiver of

 premium, etc.) will be paid at the same commission rate of the base plan duration; except for additional insured riders that have a
 duration shorter than the base plan. These additional insured riders will be paid at commission rates on the duration of the
 additional insured rider.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
 Exhibit C
 © 2020 Allstate Insurance Company
                                                                                                                  Pls. Exhibit 3
  Case: 1:21-cv-02674
 ALLSTATE             Document
           FINANCIAL EXHIBITS                       #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                235 of 269DATE:
                                                                                           PageID
                                                                                                May#:342
                                                                                                    1, 2020




                                              COMMISSION SCHEDULE
                                                (excludes New York)
                                                          First Year Commission %                                               Trail*
                                                                                                  Renewal Commission %
                   Product                                Writing Agent                                                         Comm
                                                    Scale   Scale     Scale    Shared   Excess                                   Year
                                                                               Comm     Prem     Year    Year   Year     Year
                                                      A        B        C                                                         2+
                                                                                                  2-5    6-10   11-20    21+
Lincoln Financial Group
   OptiBlend Fixed Indexed Annuity                   40       50        60       10                                              53
   Covered Choice Fixed Indexed Annuity
The CRUMP Group, Inc
   Long Term Care, Disability Income,                55       65        75       10               80      80     80       80
   Impaired Life

 *Trail rates displayed for annuities and life policies represent an annual rate which is prorated based on the frequency of
 payments. Trails continue until annuitization or termination of the policy.




                                        SUPPLEMENT FOR THE R3001 AGREEMENT
 Exhibit C
 © 2020 Allstate Insurance Company
                                                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  236 of 269DATE:
                                                                             PageID
                                                                                  May#:343
                                                                                      1, 2020




Exhibit D               Allstate Financial - Commission Schedule
                        for Discontinued Products (excludes New
                        York)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit D
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
   Case: 1:21-cv-02674
  ALLSTATE             Document
            FINANCIAL EXHIBITS                         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                   237 of 269DATE:
                                                                                              PageID
                                                                                                   May#:344
                                                                                                       1, 2020




                                            COMMISSION SCHEDULE
                                           DISCONTINUED PRODUCTS
                                               (excludes New York)
                                                  First Year Commission %                         Renewal Commission %          Trail*
                                                12 MM Production      Excess                                                   Comm
                  Product                             Credit           Prem                                                    Year 2+
                                               Scale Scale Scale                         Year        Year     Year     Year
                                                A        B      C                         2-5        6-10     11-20    21+
Maximum Term (1RT)                                                                         3          3         3       3
Home Mortgage Protection                                                                   3          3         3       3
Elite Index UL                                                                  3          3          3         3       3
Additional Insured Rider
Primary Insured Term Rider
                                                          NA
Golden Achiever                                                                 2             2        2
Ultra Achiever (Age 76+)                                                        3             3        3        2
Saver’s Index Annuity II                                                                             3.25 1   3.251    3.251
Saver’s Choice Annuity
Saver’s Choice Premiere Annuity
Revised Whole Life                               60        70        80                       3        3       3         3
 (Effective 09/01/2006 - 01/07/2007)
Revised Whole Life                               55        65        75                       3        3       1.5
  (Effective 01/08/2007 and later)
Whole Life Advantage (Revised
10/15/2018)
                Base – Pay to age 121            60        70        80                       3        3       1.5
                  Base – Pay to age 70           60        70        80                       3        3       1.5
                         Base – 20 Pay           45        55        65                       3        3       1.5
                         Base – 10 Pay           25        35        45                       3        3       1.5
                     Base – Single Pay          3.75      4.25      4.75
              Paid Up Insurance Rider           3.75      4.25      4.75
Universal Life Premiere                          60        70        80         5             3        3       3         3
Additional Insured Rider                         60        70        80
Primary Insured Term Rider                       60        70        80
UL100R                                           60        70        80         3             3        3       3         3
Additional Insured Rider                         60        70        80
UL Children’s Level Term Rider                   60        70        80
Estate Executor (2nd to Die)                     60        70        80         3             3       3        3
GoodForLife                                      10        10        10                       10      10       10       10
GrowthProtector 2
  Option A       Deposit Ages 0-75              1.19      1.53      1.87
                                 76-85          0.69      0.89      1.09
   Option B      Deposit Ages 0-75              1.19      1.53      1.87                                                        0.30 3
                                 76-85          0.45      0.69      0.90                                                        0.303

  1
      Renewal paid for each subsequent 7-year term and based on the policy value at the beginning of the new 7-year period.
  2
      No commission is paid on the purchase payment bonus amount.
  3
      Trail amounts will be paid quarterly using the annual rate shown divided by four (4).

                                          SUPPLEMENT FOR THE R3001 AGREEMENT
  Exhibit D
  © 2020 Allstate Insurance Company
                                                                                                                      Pls. Exhibit 3
   Case: 1:21-cv-02674
  ALLSTATE             Document
            FINANCIAL EXHIBITS                       #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 238 of 269DATE:
                                                                                            PageID
                                                                                                 May#:345
                                                                                                     1, 2020




                                          COMMISSION SCHEDULE
                                         DISCONTINUED PRODUCTS
                                             (excludes New York)
                                                First Year Commission %                     Renewal Commission %       Trail*
                                              12 MM Production      Excess                                            Comm
                  Product                           Credit           Prem                                             Year 2+
                                             Scale Scale Scale                       Year      Year   Year     Year
                                              A        B      C                       2-5      6-10   11-20    21+
IncomeProtector
  Option A      Deposit Ages         0-75     2.40     2.88     3.36
                                    76-85     1.39     1.67     1.95
Treasury Linked Annuity
(effective until 01/07/2007)
                   Deposit Ages      0-80     1.70     2.04     2.38
                                    81-85     1.25     1.50     1.75
                                    86-90     0.45     0.54     0.63
Treasury Linked Annuity 4
(effective 01/08/2007)
                  Deposit Ages       0-75     1.70     2.04     2.38
                                    76-80     1.10     1.32     1.54
                                    81-90     0.45     0.54     0.63
Treasury Linked Annuity II
                Deposit Ages         0-75     3.35     4.02     4.69                                                    0.25 5
                                    76-80     2.20     2.64     3.08                                                    0.255
                                    81-90     1.05     1.26     1.47                                                    0.255
Saver’s Premiere Annuity
                 Deposit Ages        0-80     1.23     1.58     1.93
                                    81-85     0.98     1.26     1.54
                                    86-90     0.61     0.79     0.96
Elite Index Annuity
       7-Year Redeposit
                 Deposit Ages        0-75     2.50     3.00     3.50
                                    76-85     0.10     0.12     0.14
Protector Plus (5RT)                           55       66       77                    3         3      3        3
Allstate Level Best Gold                       55       66       77                    2
Allstate Level Best Platinum                   55       66       77                    2
Ultra 100 Plus                                 60       70       80          3         3         3      3
Ultra 2000                                     60       70       80          3         3         3      3
Ultra 2000 Plus                                60       70       80          3         3         3      2
Ultra Plus UL                                  60       70       80          3         3         3     1.5
Ultra Index UL                                 60       70       80          3         3         3     1.5
Legacy Choice UL                               60       70       80         .20        3         3     1.5
Legacy Secure UL                               60       70       80          3         3         3     1.5
Legacy Secure II                               60       70       80          3         3         3     1.5

  4
      Refer to chapter 2, section 2 for commission information on Window Period Renewals.
  5
    Trail commissions begin in years 11+ for contracts with the Enhanced Lifetime Income Rider and will cease if the rider is
  removed from the contract for any reason.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
  Exhibit D
  © 2020 Allstate Insurance Company
                                                                                                              Pls. Exhibit 3
   Case: 1:21-cv-02674
  ALLSTATE             Document
            FINANCIAL EXHIBITS                         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                   239 of 269DATE:
                                                                                              PageID
                                                                                                   May#:346
                                                                                                       1, 2020




                                            COMMISSION SCHEDULE
                                           DISCONTINUED PRODUCTS
                                               (excludes New York)
                                                  First Year Commission %                      Renewal Commission %          Trail*
                                                12 MM Production      Excess                                                Comm
                  Product                             Credit           Prem                                                 Year 2+
                                               Scale Scale Scale                         Year     Year   Year      Year
                                                A        B      C                         2-5     6-10   11-20     21+
Legacy Secure SL                                60       70     80       3                 3       3      1.5
Legacy Premier UL                               60       70     80       3                 3       3      1.5
Legacy Premier SL                               60       70     80       3                 3       3      1.5
Guaranteed Term Gold & Platinum                 55       66     77                         2
LBL Level Best Term Gold                        55       66     77                         2
LBL Level Best Term Platinum                    55       66     77                         2
TrueTerm 2009 (Base Plan and ROP
rider) 6
                     10-Year Duration 7          48        58       67                     2
          15-Year & 20-Year Duration             55        66       77                     2
                      30-Year Duration           59        71       83                     2
TrueTerm 2012 (Base Plan and
riders) 8
(effective until 12/31/2016)
                   10-13 Year Duration           50        60       70                     2
                   14-18 Year Duration           60        70       80                     2
                   19-25 Year Duration           60        70       80                     2
                   26-30 Year Duration           60        70       80                     2
Impaired life (CBIZ)
% of GDC as earned                               80        80       80
Advantage Plus Annuity
                   Deposit Ages 0-80            1.23      1.58     1.93
                                  81-85         0.98      1.26     1.54
                                  86-90         0.61      0.79     0.96
Tactician 10
            Guarantee Period 1 Year             0.40      0.48     0.56                  0.40 9
                                2 Years         0.80      0.96     1.12
                                3 Years         1.30      1.56     1.82
                                4 Years         1.80      2.16     2.52
                             5-10 Years         2.30      2.76     3.22




  6
      The AIR commission rate is based on the term of the rider not the term of the base plan.
  7
      The Return of Premium (ROP) rider is not available on the 10-year duration.
  8
    Riders and benefits (e.g., primary term rider, additional insured rider, children’s term rider, accidental death, waiver of
  premium, etc) will be paid at the same commission rate of the base plan duration; with the exception of additional insured riders
  that have a duration shorter than the base plan. These additional insured riders will be paid at commission rates on the duration
  of the additional insured rider.
  9
      Renewals paid in years 2-5 on payments with 1-year guarantee rate only.

                                          SUPPLEMENT FOR THE R3001 AGREEMENT
  Exhibit D
  © 2020 Allstate Insurance Company
                                                                                                                 Pls. Exhibit 3
   Case: 1:21-cv-02674
  ALLSTATE             Document
            FINANCIAL EXHIBITS                       #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 240 of 269DATE:
                                                                                            PageID
                                                                                                 May#:347
                                                                                                     1, 2020




                                          COMMISSION SCHEDULE
                                         DISCONTINUED PRODUCTS
                                             (excludes New York)
                                                First Year Commission %                  Renewal Commission %        Trail*
                                              12 MM Production      Excess                                          Comm
                  Product                           Credit           Prem                                           Year 2+
                                             Scale Scale Scale                       Year    Year   Year     Year
                                              A        B      C                       2-5    6-10   11-20    21+
Tactician Plus
           Guarantee Period     1 Year
                   Deposit Ages 0-75          1.23     1.58      1.93                0.409
                                 76-85        0.92     1.18      1.44
                                 86-90        0.61     0.79      0.96
Tactician Plus 10
 (effective until 01/07/2007)
          Guarantee Period     5 Years
                   Deposit Ages 0-75          2.30     2.76      3.22
                                 76-85        1.73     2.08      2.42
                                 86-90        1.15     1.38      1.61
          Guarantee Period     6 Years
                   Deposit Ages 0-75          1.05     1.26      1.47
                                 76-85        0.79     0.95      1.11
                                 86-90        0.53     0.64      0.74
          Guarantee Period     7 Years
                   Deposit Ages 0-75          2.30     2.76     3.22
                                 76-85        1.73     2.08     2.42
                                 86-90        1.15     1.38     1.61
          Guarantee Period     8 Years
                   Deposit Ages 0-75          2.30     2.76     3.22
                                 76-85        1.73     2.08     2.42
                                 86-90        1.15     1.38     1.61
          Guarantee Period     9 Years
                   Deposit Ages 0-75          1.05     1.26     1.47
                                 76-86        0.79     0.95     1.11
                                 86-90        0.53     0.64     0.74
          Guarantee Period    10 years
                   Deposit Ages 0-75          2.30     2.76     3.22
                                 76-85        1.73     2.08     2.42
                                 86-90        1.15     1.38     1.61




  10
       Refer to chapter 2, section 2 for commission information on Window Period Renewals.

                                         SUPPLEMENT FOR THE R3001 AGREEMENT
  Exhibit D
  © 2020 Allstate Insurance Company
                                                                                                            Pls. Exhibit 3
   Case: 1:21-cv-02674
  ALLSTATE             Document
            FINANCIAL EXHIBITS                       #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                 241 of 269DATE:
                                                                                            PageID
                                                                                                 May#:348
                                                                                                     1, 2020




                                          COMMISSION SCHEDULE
                                         DISCONTINUED PRODUCTS
                                             (excludes New York)
                                                First Year Commission %                  Renewal Commission %              Trail*
                                              12 MM Production      Excess                                                Comm
                  Product                           Credit           Prem                                                 Year 2+
                                             Scale Scale Scale                       Year    Year      Year      Year
                                              A        B      C                       2-5    6-10      11-20     21+
Tactician Plus 11
 (effective 01/08/2007 and later)
          Guarantee Period      5 Years
                  Deposit Ages 0-75           1.23     1.58      1.93
                                  76-80       0.92     1.19      1.45
                                  81-90       0.61     0.79      0.96
          Guarantee Period      6 Years
                  Deposit Ages 0-75           1.23     1.58      1.93
                                  76-80       0.92     1.19      1.45
                                  81-90       0.62     0.80      0.97
          Guarantee Period      7 Years
                  Deposit Ages 0-75           1.23     1.58     1.93
                                  76-80       0.92     1.19     1.45
                                  81-90       0.61     0.79     0.96
          Guarantee Period      8 Years
                  Deposit Ages 0-75           1.23     1.58     1.93
                                  76-80       0.92     1.19     1.45
                                  81-90       0.61     0.79     0.96
          Guarantee Period      9 Years
                  Deposit Ages 0-75           1.23     1.58     1.93
                                  76-80       0.92     1.19     1.45
                                  81-90       0.62     0.80     0.97
          Guarantee Period     10 years
                  Deposit Ages 0-75           1.23     1.58     1.93
                                  76-80       0.92     1.19     1.45
                                  81-90       0.61     0.79     0.96
Futurist Gold Annuity I
                  Deposits in years 1-3       1.23     1.58      1.93
                                    4-7       0.75     0.97      1.18
                                   8-20       0.38     0.48      0.59
                                    21+       0.00     0.00      0.00
Saver’s Index Annuity I 12
                  Deposit Ages 0-75           3.25     3.90      4.55                        3.25 13   3.2513    3.2513
                                    76+       2.28     2.74      3.19
      7-Year Redeposit
                  Deposit Ages 0-75           2.50     3.00      3.50
                                    76+       0.10     0.12      0.14



  11
       Refer to chapter 2, section 2 for commission information on Window Period Renewals.

                                         SUPPLEMENT FOR THE R3001 AGREEMENT
  Exhibit D
  © 2020 Allstate Insurance Company
                                                                                                                Pls. Exhibit 3
   Case: 1:21-cv-02674
  ALLSTATE             Document
            FINANCIAL EXHIBITS                         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                   242 of 269DATE:
                                                                                              PageID
                                                                                                   May#:349
                                                                                                       1, 2020




                                            COMMISSION SCHEDULE
                                           DISCONTINUED PRODUCTS
                                               (excludes New York)
                                                  First Year Commission %                    Renewal Commission %               Trail*
                                                12 MM Production      Excess                                                   Comm
                  Product                             Credit           Prem                                                    Year 2+
                                               Scale Scale Scale                         Year      Year   Year       Year
                                                A        B      C                         2-5      6-10   11-20      21+
Saver’s Index Annuity III
                Deposit Ages           0-75     1.19      1.53     1.87
                                        76+     0.83      1.07     1.31
SureHorizon FPDA 14
 (effective until 01/07/2007)
Contract Year 1 – Deposit Ages 0-75             1.23      1.58     1.93
                              76-85             0.84      1.08     1.32
                              86-90             0.43      0.55     0.67

 Contract Year 2 - Deposit Ages 0-75            1.23      1.58     1.93
                               76-85            0.82      1.05     1.28
                               86-90            0.38      0.49     0.60

Contract Year 3 – Deposit Ages 0-75             1.23      1.58     1.93
                              76-85             0.79      1.02     1.24
                              86-90             0.32      0.41     0.50

Contract Year 4 – Deposit Ages 0-75             1.23      1.58     1.93
                              76-85             0.72      0.93     1.13
                              86-90             0.07      0.09     0.11

Contract Year 5 – Deposit Ages 0-75             1.23      1.58     1.93
                              76-85             0.00      0.00     0.00
                              86-90             0.00      0.00     0.00

Contract Year 6 – Deposit Ages 0-75             1.23      1.58     1.93
                              76-85             0.00      0.00     0.00
                              86-90             0.00      0.00     0.00

Contract Year 7+ – Deposit Ages All             0.00      0.00     0.00




  12
    This product has been discontinued effective May 16, 2005 in all states where the Revised Saver’s Index Annuity I has been
  approved.
  13
       Renewal paid for each subsequent 7-year term and based on the policy value at the beginning of the new 7-year period.
  14
       Commissions are paid based on the policy (contract) year in which the deposit is applied.

                                          SUPPLEMENT FOR THE R3001 AGREEMENT
  Exhibit D
  © 2020 Allstate Insurance Company
                                                                                                                  Pls. Exhibit 3
   Case: 1:21-cv-02674
  ALLSTATE             Document
            FINANCIAL EXHIBITS                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               243 of 269DATE:
                                                                                          PageID
                                                                                               May#:350
                                                                                                   1, 2020




                                        COMMISSION SCHEDULE
                                       DISCONTINUED PRODUCTS
                                           (excludes New York)
                                               First Year Commission %                   Renewal Commission %              Trail*
                                             12 MM Production      Excess                                                 Comm
               Product                             Credit           Prem                                                  Year 2+
                                            Scale Scale Scale                        Year     Year     Year       Year
                                             A        B      C                        2-5     6-10     11-20      21+
SureHorizon FPDA 15
 (effective 01/08/2007)
Contract Year 1 – Deposit Ages 0-75         3.00      3.60      4.20
                              76-80         2.05      2.46      2.87
                              81-90         1.05      1.26      1.47

 Contract Year 2 - Deposit Ages 0-75        2.25      2.70      3.15
                               76-80        1.50      1.80      2.10
                               81-90        0.70      0.84      0.98

Contract Year 3 – Deposit Ages 0-75         1.55      1.86      2.17
                              76-80         1.00      1.20      1.40
                              81-90         0.40      0.48      0.56

Contract Year 4 – Deposit Ages 0-75         0.85      1.02      1.19
                              76-80         0.50      0.60      0.70
                              81-90         0.05      0.06      0.07

Contract Year 5 – Deposit Ages 0-75         0.15      0.18     0.21
                              76-80         0.00      0.00     0.00
                              81-90         0.00      0.00     0.00

Contract Year 6 – Deposit Ages 0-75         0.15      0.18     0.21
                              76-80         0.00      0.00     0.00
                              81-90         0.00      0.00     0.00

Contract Year 7+ – Deposit Ages All         0.00      0.00      0.00
Protective ProSaver Secure II Annuity
(with or without ROP)
Effective through 6/30/2014
   % of Gross Commissions
                 Deposit Ages 0-85           35        45        55
Protective ProSaver Secure II
Annuity 16
(with or without ROP)
                                             35        45        55
   % of Gross Commissions
                 Deposit Ages 0-85

  15
    Commissions are paid based on the policy (contract) year in which the deposit is applied.
  16The Protective ProSaver Secure II is issued by Protective Life and Annuity Insurance Company. Refer to chapter 5, section 4.0
  for further information.

                                       SUPPLEMENT FOR THE R3001 AGREEMENT
  Exhibit D
  © 2020 Allstate Insurance Company
                                                                                                               Pls. Exhibit 3
   Case: 1:21-cv-02674
  ALLSTATE             Document
            FINANCIAL EXHIBITS                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               244 of 269DATE:
                                                                                          PageID
                                                                                               May#:351
                                                                                                   1, 2020




                                         COMMISSION SCHEDULE
                                        DISCONTINUED PRODUCTS
                                            (excludes New York)
                                                First Year Commission %        Renewal Commission %         Trail*
                                              12 MM Production      Excess                                 Comm
                  Product                           Credit           Prem                                  Year 2+
                                             Scale Scale Scale               Year   Year   Year     Year
                                              A        B      C               2-5   6-10   11-20    21+
Voya Quest Plus Index Annuity 17              35       45     55                                              53
Voya Quest 5 Index Annuity17                  35       45     55                                              53
Voya Quest 7 Index Annuity17                  35       45     55                                              53
Voya Financial Secure Index Five 18           35       45     55                                              53
Voya Financial Secure Index Seven18           35       45     55                                              53
Voya Financial Secure Index                   35       45     55                                              53
Opportunities18
Voya Financial Secure Index                   35       45     55                                              53
Outlook18
Voya Financial SPIA (Immediate)               35       45     55                                              53
Voya Financial Lifetime Income                35       45     55                                              53
Voya Financial Income Provider CW             35       45     55                                              53
(SPIA)
Voya Financial Wealth Builder Plus            35       45     55                                              53




  17   This product is not available in MN, NJ, NY, or WA.
  18   This product is only available in MN, MJ, NY and WA.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
  Exhibit D
  © 2020 Allstate Insurance Company
                                                                                                   Pls. Exhibit 3
          Case: 1:21-cv-02674
         ALLSTATE             Document
                   FINANCIAL EXHIBITS                      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                       245 of 269DATE:
                                                                                                  PageID
                                                                                                       May#:352
                                                                                                           1, 2020




                                                 COMMISSION SCHEDULE
                                                DISCONTINUED PRODUCTS
                                                    (Excludes New York)
                                                                Deposit Commission %
                                                             12MM Solo Production Credit                       Trail Commission 19 %*
                                                                                                                     Enhanced
                      Product                                                                                         Lifetime
                                                             Scale          Scale          Scale
                                                                                                                   Income Rider
                                                              A              B               C
                                                                                                       Accumul-     Accumulated
                                                                                                         ation         Trail 20       Payout
Revised Saver’s Index Annuity I
                           Deposit Ages          0-75        2.60            3.12           3.64
                                                  76+        1.55            1.86           2.17
     7-Year Redeposit          Deposit Ages      0-75        2.50            3.00           3.50
                                                  76+        0.10            0.12           0.14
Revised Saver’s Index Annuity I
Oregon/Washington
                           Deposit Ages          0-80        2.60            3.12           3.64
                                                81-85        1.75            2.10           2.45
                                                  86+        0.80            0.96           1.12
Revised Saver’s Index Annuity III
(effective until 08/15/2010)
Option A
            Contract Year 1 - Deposit Ages        0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.77            0.99           1.21                                          0.25 yr 11+
              Contract Year 2 - Deposit Ages      0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.76            0.98           1.20                                          0.25 yr 11+
              Contract Year 3 - Deposit Ages      0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.74            0.95           1.16                                          0.25 yr 11+
              Contract Year 4 - Deposit Ages      0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.73            0.94           1.15                                          0.25 yr 11+
              Contract Year 5 - Deposit Ages      0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.71            0.91           1.11                                          0.25 yr 11+
              Contract Year 6 - Deposit Ages      0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.66            0.85           1.03                                          0.25 yr 11+
              Contract Year 7 - Deposit Ages      0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.66            0.85           1.03                                          0.25 yr 11+
              Contract Year 8 - Deposit Ages      0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.64            0.82           1.01                                          0.25 yr 11+
              Contract Year 9 - Deposit Ages      0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.56            0.71           0.87                                          0.25 yr 11+
         Contract Year 10 - Deposit Ages          0-75       1.19            1.53           1.87                                          0.25 yr 11+
                                                   76+       0.30            0.38           0.47                                          0.25 yr 11+


         19
           Accumulated value trail commission will be paid quarterly using the annual rate shown on this schedule divided by four (4).
         The trail will be paid on contract value for contracts that are at least 15 months old and will end when the contract is annuitized.
         20
           Accumulated Value Trails for the Enhanced Lifetime Income Rider will cease if the rider is removed from the contract for any
         reason.

                                               SUPPLEMENT FOR THE R3001 AGREEMENT
         Exhibit D
         © 2020 Allstate Insurance Company
                                                                                                                           Pls. Exhibit 3
          Case: 1:21-cv-02674
         ALLSTATE             Document
                   FINANCIAL EXHIBITS               #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                246 of 269DATE:
                                                                                           PageID
                                                                                                May#:353
                                                                                                    1, 2020




                                              COMMISSION SCHEDULE
                                             DISCONTINUED PRODUCTS
                                                 (Excludes New York)
                                                        Deposit Commission %
                                                     12MM Solo Production Credit           Trail Commission 19 %*
                                                                                                 Enhanced
                     Product                                                                      Lifetime
                                                     Scale      Scale      Scale
                                                                                               Income Rider
                                                      A          B           C
                                                                                   Accumul-     Accumulated
                                                                                     ation         Trail 20       Payout
Revised Saver’s Index Annuity III
(effective until 08/15/2010)
Option B                                                                                                       0.25 yr 11+
            Contract Year 1 - Deposit Ages  0-75     3.75        4.80       5.85                               0.25 yr 11+
                                             76+     2.35        3.03       3.71                               0.25 yr 11+
            Contract Year 2 - Deposit Ages 0-75      3.10        4.02       4.94                               0.25 yr 11+
                                             76+     1.90        2.49       3.08                               0.25 yr 11+
            Contract Year 3 - Deposit Ages 0-75      2.45        3.24       4.03                               0.25 yr 11+
                                             76+     1.40        1.89       2.38                               0.25 yr 11+
            Contract Year 4 - Deposit Ages 0-75      1.75        2.40       3.05                               0.25 yr 11+
                                             76+     0.95        1.35       1.75                               0.25 yr 11+
            Contract Year 5 - Deposit Ages 0-75      1.10        1.62       2.14                               0.25 yr 11+
                                             76+     0.50        0.81       1.12                               0.25 yr 11+
     Contract Years 6 and 7 - Deposit Ages 0-75      0.40        0.78       1.16                               0.25 yr 11+
                                             76+     0.00        0.21       0.42                               0.25 yr 11+
            Contract Year 8+ - Deposit Ages All      0.00        0.00       0.00                               0.25 yr 11+
Revised Saver’s Index Annuity III
(effective 08/16/2010 and later)                                                                               0.25 yr 11+
            Contract Year 1 - Deposit Ages 0-75      2.40        2.88       3.36                               0.25 yr 11+
                                             76+     1.39        1.67       1.95                               0.25 yr 11+
            Contract Year 2 - Deposit Ages 0-75      2.06        2.47       2.88                               0.25 yr 11+
                                             76+     1.16        1.39       1.62                               0.25 yr 11+
            Contract Year 3 - Deposit Ages 0-75      1.73        2.08       2.42                               0.25 yr 11+
                                             76+     0.91        1.09       1.27                               0.25 yr 11+
            Contract Year 4 - Deposit Ages 0-75      1.36        1.63       1.90                               0.25 yr 11+
                                             76+     0.68        0.82       0.95                               0.25 yr 11+
            Contract Year 5 - Deposit Ages 0-75      1.03        1.24       1.44                               0.25 yr 11+
                                             76+     0.45        0.54       0.63                               0.25 yr 11+
            Contract Year 6 - Deposit Ages 0-75      0.66        0.79       0.92                               0.25 yr 11+
                                             76+     0.20        0.24       0.28                               0.25 yr 11+
            Contract Year 7 - Deposit Ages 0-75      0.66        0.79       0.92                               0.25 yr 11+
                                             76+     0.20        0.24       0.28                               0.25 yr 11+
            Contract Year 8 - Deposit Ages 0-75      0.51        0.61       0.71                               0.25 yr 11+
                                             76+     0.17        0.20       0.24                               0.25 yr 11+
            Contract Year 9 - Deposit Ages 0-75      0.23        0.28       0.32                               0.25 yr 11+
                                             76+     0.05        0.06       0.07                               0.25 yr 11+
             Contract Year 10 - Deposit Ages All     0.05        0.06       0.07                               0.25 yr 11+




                                             SUPPLEMENT FOR THE R3001 AGREEMENT
         Exhibit D
         © 2020 Allstate Insurance Company
                                                                                                  Pls. Exhibit 3
           Case: 1:21-cv-02674
          ALLSTATE             Document
                    FINANCIAL EXHIBITS                      #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                        247 of 269DATE:
                                                                                                   PageID
                                                                                                        May#:354
                                                                                                            1, 2020




                                                  COMMISSION SCHEDULE
                                                 DISCONTINUED PRODUCTS
                                                     (Excludes New York)
                                                                 Deposit Commission %
                                                              12MM Solo Production Credit                      Trail Commission 19 %*
                                                                                                                     Enhanced
                      Product                                                                                         Lifetime
                                                              Scale          Scale         Scale
                                                                                                                   Income Rider
                                                               A              B              C
                                                                                                       Accumul-     Accumulated
                                                                                                         ation         Trail 20       Payout
SureHorizon Choice Annuity
                                Deposit Ages      0-75        1.50           1.80           2.10                                          0.25 yr 10+
                                                 76-80        0.90           1.08           1.26                                          0.25 yr 10+
                                                 81-90        0.20           0.24           0.28                                          0.25 yr 10+
SureHorizon Annuity II 21
          Contract Year 1 – Deposit Ages   0-75               1.23           1.58           1.93                                           0.25 yr 7+
                                          76-80               0.84           1.08           1.32                                           0.25 yr 7+
                                          81-90               0.43           0.55           0.67                                           0.25 yr 7+
           Contract Year 2 - Deposit Ages 0-75                1.23           1.58           1.93                                           0.25 yr 7+
                                          76-80               0.82           1.05           1.28                                           0.25 yr 7+
                                          81-90               0.38           0.49           0.60                                           0.25 yr 7+
           Contract Year 3 – Deposit Ages 0-75                1.23           1.58           1.93                                           0.25 yr 7+
                                          76-80               0.79           1.02           1.24                                           0.25 yr 7+
                                          81-90               0.32           0.41           0.50                                           0.25 yr 7+
           Contract Year 4 – Deposit Ages 0-75                1.23           1.58           1.93                                           0.25 yr 7+
                                          76-80               0.72           0.93           1.13                                           0.25 yr 7+
                                          81-90               0.07           0.09           0.11                                           0.25 yr 7+
           Contract Year 5 – Deposit Ages 0-75                1.23           1.58           1.93                                           0.25 yr 7+
                                          76-90               0.00           0.00           0.00                                           0.25 yr 7+
           Contract Year 6 – Deposit Ages 0-75                1.23           1.58           1.93                                           0.25 yr 7+
                                          76-90               0.00           0.00           0.00                                           0.25 yr 7+
           Contract Year 7+ – Deposit Ages All                0.00           0.00           0.00                                           0.25 yr 7+
Saver’s Index Annuity Plus
                             Deposit Ages 0-75                2.25           2.70           3.15                         0.50 yr 6+        0.25 yr 6+
                                          76-85               1.35           1.62           1.89                         0.50 yr 6+        0.25 yr 6+
Saver’s Index Annuity Premier
             Option A        Deposit Ages 0-75                2.40           2.88           3.36                        0.25 yr 11+       0.25 yr 11+
                                          76-85               1.39           1.67           1.95                        0.25 yr 11+       0.25 yr 11+
             Option B        Deposit Ages 0-75                0.90           1.38           1.86       0.30 yr 2+      0.40 22 yr 11+     0.25 yr 2+
                                          76-85               0.34           0.62           0.89       0.30 yr 2+      0.4022 yr 11+      0.25 yr 2+
   *Annuitization trail commissions, during the annuitization phase, will begin paying after the withdrawal charge period expires on the contract, if
commission Option A is selected or required. If commission Option B is available and selected, the annuitization trails will begin paying in the second
year of the annuitization phase. Trail commissions are based on the hypothetical commuted value (present value of the remaining annuity payments) of
 the annuitized plan selected. Trail commissions will be payable on the same frequency as the annuity payments selected by the Contract Owner (i.e.
                                        Contract month, Contract quarter, etc.) at a rate of 25 basis points per year.


          21
            Commissions are paid based on the policy (contract) year in which the deposit is applied.
          22
            Trail commission for the SIA Premier Option B with the Enhanced Lifetime income Rider (ELIR) is equal to .70 (the
          accumulation trail rate of .30 plus the ELIR accumulated trail rate of .40) in years 11+.

                                                SUPPLEMENT FOR THE R3001 AGREEMENT
          Exhibit D
          © 2020 Allstate Insurance Company
                                                                                                                          Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS                       #: 1-3 Filed: 05/18/21 Page REVISION
                                                                               248 of 269DATE:
                                                                                          PageID
                                                                                               May#:355
                                                                                                   1, 2020




                                         LBL LONG TERM CARE 23
                                        DISCONTINUED PRODUCTS
                                  SeniorLinc                             Renewals
                             SeniorLinc Premier
                    Countrywide New Business                      Year              Year
                    (Excluding State Exceptions)                   2-3              4-10
                    Non-Endorsed Groups
                    Policies only                                   5                5
                      Riders only                                   0                0
                    10-Pay Option & Riders                          2                2

                    Endorsed Groups
                    Policies only                                   3                3
                      Riders only                                   0                0
                    10-Pay Option & Riders                          0                0
                    State Exceptions – New Business
                    Delaware
                    Non-Endorsed Groups
                    Policies & Riders                              14                5
                    10-Pay Option & Riders                         14                2

                    Endorsed Groups
                    Policies & Riders                              10                3
                    10-Pay Option & Riders                         10                0
                    Indiana
                    Non-Endorsed Groups                            18               18 24
                    Endorsed Groups                                15               1524
                    Michigan (Ages 65 and over)
                    Non-Endorsed Groups - All                      15                4
                    Endorsed Groups - All                          15                4
                    Pennsylvania
                    Non-Endorsed Groups - All                       5                5
                    Endorsed Groups - All                           3                3
                    Wisconsin
                    Non-Endorsed Groups - All                      10                10
                    Endorsed Groups - All                           8                8
                    State Exceptions – Replacements
                    Alabama
                    Non-Endorsed Groups
                    Policies & Riders                               5                5
                    10-Pay Option & Riders                          2                2

                    Endorsed Groups
                    Policies & Riders                               5                5
                    10-Pay Option & Riders                          0                0




23
     Product has been discontinued effective 10/31/2005.
24
     Renewals paid in years 4-6 only.

                                        SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit D
© 2020 Allstate Insurance Company
                                                                                             Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS              #: 1-3 Filed: 05/18/21 Page REVISION
                                                                      249 of 269DATE:
                                                                                 PageID
                                                                                      May#:356
                                                                                          1, 2020




                                LBL LONG TERM CARE 23
                               DISCONTINUED PRODUCTS
                           SeniorLinc                           Renewals
                       SeniorLinc Premier
              California
              Non-Endorsed Groups
              Policies & Riders                            5                5
              10-Pay Option & Riders                       2                2

              Endorsed Groups
              Policies & Riders                            5                5
              10-Pay Option & Riders                       0                0
              Kentucky
              Non-Endorsed Groups - All                    5                5
              Endorsed Groups - All                        5                5
              Pennsylvania
              Non-Endorsed Groups - All                    5                5
              Endorsed Groups - All                        4                4
              Wisconsin
              Non-Endorsed Groups - All                   10               10
              Endorsed Groups – All                       10               10




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit D
© 2020 Allstate Insurance Company
                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  250 of 269DATE:
                                                                             PageID
                                                                                  May#:357
                                                                                      1, 2020




Exhibit E               Allstate Financial - Allstate Benefits
                        Commission Schedule (excludes New
                        York)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit E
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
           Case: 1:21-cv-02674
          ALLSTATE             Document
                    FINANCIAL EXHIBITS                        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                          251 of 269DATE:
                                                                                                     PageID
                                                                                                          May#:358
                                                                                                              1, 2020




                                                    COMMISSION SCHEDULE
                                                       E Contract Series
                                                                                           RENEWALS
                                                                                                                                            Service Fees
                                                1st Year       Year 2         Year 3         Year 4         Year 5        Years 6-10      11th Year & After

WHOLE LIFE 4
IWL, GWL – Paper                                   70            1.5            1.5            1.5            1.5             1.5                 1.5
IWL, GWL - Electronic                              75            1.5            1.5            1.5            1.5             1.5                 1.5

UNIVERSAL LIFE ³
UL20P – Paper                                      70            2.0            2.0            2.0            2.0            2.0 ²                2.0
UL20P CGI – Paper                                  70            1.5            1.5            1.5            1.5            1.5 ²                1.5
UL20P – Electronic                                 75            2.0            2.0            2.0            2.0            2.0 ²                2.0
UL20P CGI - Electronic                             75            1.5            1.5            1.5            1.5            1.5 ²                1.5
UL21P – Paper                                      50            1.5            1.5            1.5            1.5            1.5 ²                1.5
UL21P CGI – Paper                                  45            1.5            1.5            1.5            1.5            1.5 ²                1.5
UL21P – Electronic                                 55            1.5            1.5            1.5            1.5            1.5 ²                1.5
UL21P CGI- Electronic                              50            1.5            1.5            1.5            1.5            1.5 ²                1.5
UL21P CGI - Electronic (large cases) ¹             55            1.5            1.5            1.5            1.5            1.5 ²                1.5
GUL22P SI – Paper                                  70             2              2              2              2               2                  1.1
GUL22P CGI - Paper                                 70            1.5            1.5            1.5            1.5             1.5                 1.5
GUL22P SI - Electronic                             75             2              2              2              2               2                  1.1
GUL22P CGI - Electronic                            75            1.5            1.5            1.5            1.5             1.5                 1.5
GUL23P - Paper                                     70            1.5            1.5            1.5            1.5             1.5                 1.5
GUL23P - Electronic                                75            1.5            1.5            1.5            1.5             1.5                 1.5

TERM
Horizon 20 Year Term                               50            2.0            2.0            2.0            2.0             2.0                 1.0
Horizon 20 Year Term CGI                           45            2.0            2.0            2.0            2.0             2.0                 1.0

GROUP TERM TO 100 4
Group Term to 100 - Paper                          60            2.0            2.0            2.0            2.0             2.0                 0.0
Group Term to 100 - Electronic                     65            2.0            2.0            2.0            2.0             2.0                 0.0


                                                        All Riders pay the same commission as the
                                                               base policy to which attached.

            ¹ Large cases (1000 + lives) that enroll electronically may be eligible. Requires AHL approval prior to enrollment.
            ² Renewal rate is doubled in year 6 only.
            ³ First year premium in excess of Target Premiums will be commissioned at the renewal rate.
            4
              Internal replacements, if any, will only be paid at renewal commission rates

            1 = First Year--On premium processed within 14 months of policy date for policy year 1.
            R = Renewal--On premium processed: (i) after 14 months of policy date for policy year 1, or (ii) before 11 years of policy date for
            policy years 2-10.
            S = Service Fees--If Producer is appointed and contracted with AHL, on premium: (i) processed 11 years or more after policy
            date, or (ii) for policy years 11 and after.

            The payment of commissions is governed solely by the terms and conditions of the written agreement between AHL and the
            Producer. This schedule expresses commissions as a percentage of qualifying premium, as determined by that written
            agreement. Nothing contained herein shall be construed as a contract or offer to contract. The information contained herein is
            subject to change without notice. Commissions on premium rate increases implemented after policy issue will be determined by
            AHL at the time of implementation.

            Life3 (9/19)

                                                 SUPPLEMENT FOR THE R3001 AGREEMENT
          Exhibit E
          © 2020 Allstate Insurance Company
                                                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS                                           #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                                   252 of 269DATE:
                                                                                                              PageID
                                                                                                                   May#:359
                                                                                                                       1, 2020




                                                                     COMMISSION SCHEDULE
                                                                        MOST STATES*
                                                                              E Contract Series

                                                                              Electronic                                                         Paper
                                                                            Renewals       Service Fees                                      Renewals          Service Fees
                                                            1st Year        Years 2-10   11th Year & After                    1st Year       Years 2-10      11th Year & After
INDIVIDUAL CANCER/SPECIFIED DISEASE
   CP12 - Base Policy and all riders
      Issue Ages 18-54                                          27               5                  5                            27               5                  5
      Issue Ages 55-80                                          27               5                  5                            27               5                  5
   CP10 - Base Policy and all riders
      Issue Ages 18-54                                          40               5                  5                            40               5                  5
      Issue Ages 55-64                                          16               0                  0                            16               0                  0
   CBP5                                                         25             3.25               3.25                           25             3.25               3.25
PROVIDER/ADVANTAGE CANCER SERIES
FORMS: CBP1/2 AND CBP3/4
Base Policy and all riders except Return of Premium
  Issue Ages 18-59                                              50               5                  5                            50               5                  5
  Issue Ages 60-64**                                            25              2.5                2.5                           25              2.5                2.5

Base Policy and all riders with Return of Premium
  Issue Ages 18-59                                              50             4.67               4.67                           50             4.67               4.67
  Issue Ages 60-64**                                            25             2.33               2.33                           25             2.33               2.33
GROUP VOLUNTARY CANCER 2
  Plan 1                                                        27               5                  5                            27               5                  5
  Plan 2                                                        18               5                  5                            18               5                  5
  Plan 3                                                         5               5                  5                            5                5                  5
GROUP VOLUNTARY CANCER 3                                        27               5                  5                            27               5                  5
INDIVIDUAL CRITICAL ILLNESS                                     45               5                 1.5                           45               5                 1.5
MY LIFELINE GROUP CRITICAL ILLNESS 1                            32               5                  5                            27               5                  5
GROUP VOLUNTARY CRITICAL ILLNESS 2
  Full Portability                                              45               5                  5                            40               5                  5
  COIC2 to 70                                                   45               3                  3                            40               3                  3
GROUP VOLUNTARY CRITICAL ILLNESS 4
  Issue Age                                                     45               3                  3                            40               3                  3
  Attained Age                                                  16              16                 16                            16              16                 16
INDIVIDUAL DISABILITY INCOME
   DI5W                                                         34              6.5                1.5                           34              6.5                1.5
   DI5W Select CGI                                              29               5                 1.5                           29               5                 1.5
   ABR1 Rider to DI                                             34              6.5                 2                            34              6.5                 2

INDIVIDUAL ACCIDENT
   AP6 - Base Policy and all riders                             25               5                  5                            20               5                  5
   AP2/AP3                                                      27              5.5                5.5                           27              5.5                5.5
   AP2/AP3 Select CGI                                           22              5.5                5.5                           22              5.5                5.5
   Riders APDIRS, APHCR1, APOPTR1,                              27             3.25               3.25                           27             3.25               3.25
   Riders AP2BER, AP3BER, AP2EXT, AP3EXT                        27             3.25               3.25                           27             3.25               3.25
   Rider APDIRC Select CGI                                      22             3.25               3.25                           22             3.25               3.25
   Riders AP2BER, AP3BER Select CGI                             22             3.25               3.25                           22             3.25               3.25
   Riders AP2EXT, AP3EXT Select CGI                             22             3.25               3.25                           22             3.25               3.25

GROUP VOLUNTARY ACCIDENT 1
  Without Riders (1 - 1.5 units)                                 5               5                  5                            5                5                  5
  With/Without Riders (2 or more units)                         37               5                  5                            32               5                  5
GROUP VOLUNTARY ACCIDENT 2                                      37               5                  5                            32               5                  5
GROUP VOLUNTARY ACCIDENT 6                                      25               5                  5                            20               5                  5
GROUP VOLUNTARY SHOP
  (1 unit) Hosp Benefit                                         14               5                  5                            14               5                  5
  (2 - 6 units) Hosp Benefit                                    27               5                  5                            22               5                  5
PAYROLL SHOP
  Base and Riders                                               29              5.5                5.5                           29              5.5                5.5
  Base and Riders - Select CGI                                  24              5.5                5.5                           24              5.5                5.5
HEART/STROKE
  HSP2 and Riders                                               45               8                  8                            45               8                  8
DIRECT SHOP                                                     19              5.5                5.5                           19              5.5                5.5
GROUP VOLUNTARY DISABILITY INCOME (Issue Age)                   29               5                  5                            24               5                  5

  *This commission schedule applies to products sold in most states. Please consult the special states commission schedule for any variation in your state.

  **No reduction after age 59 on direct sales.
  Commission on premium rate increases implemented after policy issue will be determined by AHL at time of implementation. AP2
  and AP3 in Florida (non-cancellable version) equal the most states commissions listed above.
  1 = First Year--On premium processed within 14 months of policy date for policy year 1.
  R = Renewal--On premium processed: (i) after 14 months of policy date for policy year 1, or (ii) before 11 years of policy date for policy years 2-10.
  S = Service Fees--If agent is appointed and contracted with AHL, on premium: (i) processed 11 years or more after policy date, or (ii) for policy years 11 and after.

  The payment of commissions is governed solely by the terms and conditions of the written agreement between AHL and the Producer. This schedule expresses commissions as a
  percentage of qualifying premium, as determined by that written agreement. Nothing contained herein shall be construed as a contract or offer to contract. The information
  contained herein is subject to change without notice. Commissions on premium rate increases implemented after policy issue will be determined by AHL at the time of
  implementation.




                                                      SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit E
© 2020 Allstate Insurance Company
                                                                                                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS                                     #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                             253 of 269DATE:
                                                                                                        PageID
                                                                                                             May#:360
                                                                                                                 1, 2020




                                                                              COMMISSION SCHEDULE
                                                                                           SPECIAL STATES
                                                                                           E Contract Series
                                                                        Electronic                                              Paper
                                                                   Renewals 1st Year         Service Fees 11th                 Renewals            Service Fees 11th
            HEALTH PLANS                                              Years 2-10               Year & After       1st Year            Years 2-10     Year & After
            DI5W
            FL                                                          34       5                 1.5                  34            5               1.5
            MI, NH, NJ, VT, WV                                          24       5                  2                   24            5                2
            DI5W SELECT CGI
            FL                                                          29       2                 1.5                  29            2               1.5
            MI, NH, NJ, VT, WV                                          19       2                  2                   19            2                2
            AP6 (base and riders)
            DE, DC, KY, ME, OH, SC, VT                                  20      3.25               3.25                 15           3.25            3.25
            CO, MD, MN, SD, WA                                          17      1.5                 1.5                 17           1.5             1.5
            AP2
            MA, MN, NJ, RI                                              25      3.25               3.25                 25           3.25            3.25
            FL (Corrective Action) ^                                    14       5                   5                  14            5               5
            AP2 SELECT CGI
            MA, MN, NJ, RI                                              20      3.25               3.25                 20           3.25            3.25
            FL (Corrective Action) ^                                    14       5                   5                  14            5               5
            AP3
            MA                                                       25         3.25               3.25                  25          3.25            3.25
            NJ, RI                                                  18.5        3.25               3.25                 18.5         3.25            3.25
            FL (Corrective Action) ^                                 14          5                   5                   14           5               5
            AP3 SELECT CGI
            MA                                                       20         3.25               3.25                  20          3.25            3.25
            NJ, RI                                                  13.5        3.25               3.25                 13.5         3.25            3.25
            FL (Corrective Action) ^                                 14          5                   5                   14           5               5
            ABR1 - MI, VT, WV                                        25          5                   2                   25           5               2
            APDIRS
            OR                                                          25      3.25               3.25                 25           3.25            3.25
            ND, NH, VT, WV                                              15      3.25               3.25                 15           3.25            3.25
            NJ                                                          6       3.25               3.25                 6            3.25            3.25
            APDIRC
            OR                                                          20      3.25               3.25                 20           3.25            3.25
            ND, NH, VT, WV                                              10      3.25               3.25                 10           3.25            3.25
            NJ                                                          5       3.25               3.25                 5            3.25            3.25
            APHCR1, APOPTR1
            IN, MI, MN, NH, ND, SC, SD, VT, WV                          30      3.25               3.25                 30           3.25            3.25
            APHCR1, APOPTR1 SELECT CGI
            IN, MI, MN, NH, ND, SC, SD, VT, WV                          25      3.25               3.25                 25           3.25            3.25
            AP2BER, AP3BER, AP2EXT, AP3EXT
            MI, MN, ND, NH, NJ, WV                                      15      3.25               3.25                 15           3.25            3.25
            AP2BER, AP3BER, AP2EXT, AP3EXT SELECT CGI
            MI, MN, ND, NH, NJ, WV                                      10      3.25               3.25                 10           3.25            3.25
            PAYROLL SHOP
            FL                                                      23.9        3.7                3.7                  23.9         3.7              3.7
            IN, MI, NH, SC, SD                                       25          1                  1                    25          1                 1
            IN, MI, NH, SC, SD - Select CGI                          20          1                  1                    20          1                 1
            PA                                                       29         4.4                4.4                   29          4.4              4.4
            PA - Select CGI                                          24         4.4                4.4                   24          4.4              4.4
            DIRECT SHOP
            FL                                                      23.9        3.7                3.7                  23.9         3.7              3.7
            PA                                                       19         4.4                4.4                   19          4.4              4.4
            IN, MI, NH, SC, SD                                       25          1                  1                    25          1                 1
            HSP2 - MD, MI, OR, SC, SD                                45          2                  2                    45          2                 2
            CP12
            MD, MN, NJ, SD (Ages 18-54)                            22.5                5            5               22.5                    5          5
            WA (Ages 18-54)                                          18          5                  5                 18              5                5
            MD, MN, NJ, SD (Ages 55-80)                            22.5                5            5               22.5                    5          5
            WA (Ages 55-80)                                          18          5                  5                 18              5                5
            CP10
            WA (Ages 18-54)                                             15      3.25               3.25                 15           3.25            3.25
            OR (Ages 18-54)                                             40       6                   6                  40            6               6
            MD, OR, WA (Ages 55-64)                                     16       0                   0                  16            0               0
            MD (Ages 18-54)                                             40      1.75               1.75                 40           1.75            1.75
            WY (All Ages)                                               40       5                   5                  40            5               5
            CBP1/2
            WA (All Ages)                                               15      3.25               3.25                 15           3.25            3.25
            MN (All Ages)                                               20      3.25               3.25                 20           3.25            3.25
            ME, OR (All Ages)                                           45      3.25               3.25                 45           3.25            3.25
            ND (All Ages)                                               50      3.25               3.25                 50           3.25            3.25
            WY (All Ages)                                               35       5                   5                  35            5               5
            NJ (Ages 18-59)                                             25      1.75               1.75                 25           1.75            1.75
            NJ (Ages 60+)                                               19      1.75               1.75                 19           1.75            1.75
            WV (All Ages)                                               25      3.25               3.25                 25           3.25            3.25
            GROUP VOLUNTARY CANCER 2 (GVCP2)*
            WA - TYPE 3                                              5           5                  5                   5             5                5
            PA - TYPE 1                                              18          5                  5                   18            5                5
            PA - TYPE 2                                              5           5                  5                   5             5                5
            IN and UT - TYPE 1                                      22.5         5                  5            22.5                 5                5
            IN and UT - TYPE 2                                      11.5         5                  5            11.5                 5                5
            FL - TYPE 1                                              27          5                  5                   27            5                5
            GROUP VOLUNTARY CANCER 3 (GVCP3) - KY, ND                18          5                  5                   18            5                5
            GROUP VOLUNTARY ACCIDENT 1
            FL, WA, & WV Without Riders (1-1.5 units)                   5        5                  5                   5             5                5
            FL, WA, & WV With/Without Riders (2 or more units)          21       5                  5                   16            5                5
            GROUP VOLUNTARY ACCIDENT 2
            CO, KY, MD, ND, WV                                          9        2                   2                  4             2                2
            OH                                                          25      3.25               3.25                 20           3.25             3.25
            GROUP VOLUNTARY ACCIDENT 6
            DC, IN, NH, TN                                              20      3.25               3.25                 15           3.25            3.25
            CO, KY, MD, ND, WV                                          6       3.25               3.25                 6            3.25            3.25
            MN, WA                                                      5        0                   0                  5             0               0
            OH - ALL6, OFF6 (Grandfathered rates)                       20      3.25               3.25                 15           3.25            3.25
            OH - NLL6, NFF6 (Plus rates)                                25        5                  5                  20            5               5
            GROUP VOLUNTARY SHOP
            ND Hosp Benefit                                             5        5                  5                   5             5                5
            FL                                                          14       5                  5                   14            5                5
            CRITICAL ILLNESS - CILP1
            MI                                                          25      3.5                3.5                  25           3.5              3.5
            MD, NH, OR                                                  35       4                 1.5                  35           4                1.5
            MN, NJ, WA                                                  25      2.5                1.5                  25           2.5              1.5
            GROUP VOLUNTARY CRITICAL ILLNESS 2
            CO, CT, KY, TN, WV                                          22       3                   3                  17            3               3
            WA                                                   11.5             5                  5           11.5                 5               5
            FL                                                          32        5                  5                  32            5               5
            NJ                                                          5       3.25               3.25                 5            3.25            3.25
            GROUP VOLUNTARY CRITICAL ILLNESS 4
            FL - Issue Age                                              40       3                   3                  35            3               3
            FL - Attained Age                                           14       14                 14                  14           14               14
            CO, NJ, ND, KY, MD - Issue Age                              30      3.25               3.25                 25           3.25            3.25
            CO, ND, KY - Attained Age                                   9        9                   9                  9             9               9
            NJ, MD - Attained Age                                       1        1                   1                  1             1               1
            MN, CT - Issue Age                                          15      2.25               2.25                 15           2.25            2.25
            MN, CT, NM - Attained Age                                   5        5                   5                  5             5               5




                                              SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit E
© 2020 Allstate Insurance Company
                                                                                                                                                                 Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS                                                       #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                                               254 of 269DATE:
                                                                                                                          PageID
                                                                                                                               May#:361
                                                                                                                                   1, 2020



                                                                                             Electronic                                                     Paper
                                                                                        Renewals 1st Year       Service Fees 11th                          Renewals            Service Fees 11th
                         HEALTH PLANS                                                      Years 2-10             Year & After                  1st Year          Years 2-10     Year & After
                         GROUP VOLUNTARY DISABILITY INCOME (Issue Age)
                         CO, DE, KY, MN, ND                                               22           5                5                            17           5               5
                         FL                                                               27           5                5                            22           5               5
                         WA                                                              13.5         3.25            3.25                          13.5         3.25            3.25
CP10 RIDERS CLR1, CPR1, CFR1, CER1, ICR2, WBR3 AND WBR5 earn the same commission as CP10 on new issues. CBP1/2 Riders IFR1 , ICR3, and WBR3 earn the same commission
as CBP1 on new issues.
HSP2 RIDERS CIDR1 AND ICR90 earn the same commission as HSP2 on new issues.
Critical Illness Riders CICR1, CIHCR1, WBR3 AND WBR5 earn the same commission as CBP1 on new issues.
^ AP2 and AP3 Riders in FL (APDIRS, APDIRC, APHCR1, APOPTR1 & BER) earn the same commissions as the base plan.
* Types 1 and 2 are not available in WA. Type 3 is not available in IN, PA, and UT. Type 2 and 3 are not available in FL. Commission on premium rate increases implemented after policy issue will be
determined by AHL at time of implementation. 1 = First Year--On premium processed within 14 months of policy date for policy year 1.
R = Renewal--On premium processed: (i) after 14 months of policy date for policy year 1, or (ii) before 11 years of policy date for policy years 2-10.
S = Service Fees--If agent is appointed and contracted with AHL, on premium: (i) processed 11 years or more after policy date, or (ii) for policy years 11 and after.
The payment of commissions is governed solely by the terms and conditions of the written agreement between AHL and the Producer. This schedule expresses commissions as a percentage of
qualifying premium, as determined by that written agreement. Nothing contained herein shall be construed as a contract or offer to contract. The information contained herein is subject to change
without notice.
Commissions on premium rate increases implemented after policy issue will be determined by AHL at the time of implementation




                                                                SUPPLEMENT FOR THE R3001 AGREEMENT
Exhibit E
© 2020 Allstate Insurance Company
                                                                                                                                                                                             Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  255 of 269DATE:
                                                                             PageID
                                                                                  May#:362
                                                                                      1, 2020




NY Exhibit A                    Allstate Financial – Basis of
                                Commission (New York other than
                                Workplace)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
NY Exhibit A
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
      Case: 1:21-cv-02674
     ALLSTATE             Document
               FINANCIAL EXHIBITS                             #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                          256 of 269DATE:
                                                                                                     PageID
                                                                                                          May#:363
                                                                                                              1, 2020




     The basis for calculating commission varies by product. The following rules apply to business
     written and issued under the R3001 Agreement:
                                                     Commission Basis – New York
                       Product                                   New Business                                   Renewal/Trail
Whole Life II
Whole Life Advantage                                           Annual premium in advance                Same
Whole Life Tribute
                                                               Annual premium less policy fee in
TrueFit                                                                                                 Same
                                                               advance
                                                               Annual premium less policy fee in
Monthly Income Term (MIT)                                                                               Same
                                                               advance
Allstate Basic Term                                            Annual premium in advance                Same
                                                               Advanced based on the lesser of
Allstate Bridge UL                                             commission target or planned annual
Allstate Lifetime UL                                           premium and adjusted based on the
                                                                                                        Premiums after 1st year as received
FutureBuilder UL                                               actual premium paid within the first
FutureGrowth IUL                                               policy year 1
                                                               Excess 1st year payments as received
                                                               Annuitized value les premium
Annuitization on Deferred Annuities                            deposits made within the last five (5)   N/A
                                                               years
Long Term Care, Disability Income, and                         Gross Commissions paid to Allstate,      Gross Commissions paid to
Impaired Life 2                                                as earned                                Allstate
Protective ProSaver Secure II Annuity 3
                                                                                                        Gross Commissions paid to
Protective Indexed Annuity3                                    Gross Commissions paid to Allstate
                                                                                                        Allstate
Protective ProPayer Income Annuity3

     Commission Basis Notes:
     • For Life replacements, the First Year Commission Basis will be the difference between the
       First Year Commission Basis calculated for the new policy and old policy. If the old policy
       terminated within the first policy year, any unearned premium on the old policy will be
       subtracted from the old policy commission basis when calculating commissions. First Year
       Excess is not adjusted for Replacements. Refer to chapter 3, section 4a for further
       information.
     • Temporary flat extra premiums on all policies do not receive commissions.
     • Primary insured term riders are not included in the commission target but do receive
       commission as excess first year payments are received.
     • Term conversion premium credits applied to the new policy will reduce the Annual Premium,
       Minimum Annual Premium, and Commission Target and are excluded from Excess 1st Year
       Payments calculation when calculating the New Commission Basis. Refer to chapter 3,
       section 4b for further information.



     1
         Refer to chapter 2, section 2 for further details.
     2
       The CRUMP Group Inc. is the exclusive distributor for Long Term Care, individual Disability Income, and Impaired Life
     products for the Allstate producer. Refer to chapter 5, section 4 for further information.
     3
      The Protective fixed and index annuity products are issued by Protective Life and Annuity Insurance Company. Refer to
     Chapter 5, section 4 for further information.

                                                SUPPLEMENT FOR THE R3001 AGREEMENT
     NY Exhibit A
     © 2020 Allstate Insurance Company
                                                                                                                      Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  257 of 269DATE:
                                                                             PageID
                                                                                  May#:364
                                                                                      1, 2020




Commission Basis Notes (continued):
• For all split policies, the commission basis is equal to the original commission basis
  multiplied by the split percentage that was selected on the application
• Commissions may be reduced on life policies exceeding five million of death benefit on an
  insured and on annuity deposits in excess of two million dollars. Refer to chapter 2, section
  2, subsection 7.0 for further information




                               SUPPLEMENT FOR THE R3001 AGREEMENT
NY Exhibit A
© 2020 Allstate Insurance Company
                                                                                   Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  258 of 269DATE:
                                                                             PageID
                                                                                  May#:365
                                                                                      1, 2020




NY Exhibit B                    Allstate Financial – Production
                                Credit (New York Only)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
NY Exhibit B
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
      Case: 1:21-cv-02674
     ALLSTATE             Document
               FINANCIAL EXHIBITS                        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                     259 of 269DATE:
                                                                                                PageID
                                                                                                     May#:366
                                                                                                         1, 2020




                                 Production Credit Calculation (New York Only)
                          Product                                                           Production Credit
Whole Life II
Whole Life Tribute
TrueFit                                                         100% of first-year annual premium
Monthly Income Term (MIT)
Allstate Basic Term
Whole Life Advantage
                                     Base – Pay to age 121      100% of first-year annual premium
                                      Base – Pay to age 70      95% of first-year annual premium
                                             Base – 20 Pay      80% of first-year annual premium
                                             Base – 10 Pay      50% of first-year annual premium
                                         Base – Single Pay      5% of single premium
                                   Paid Up Insurance Rider      5% of first-year annual premium
Allstate Bridge UL
                                                                Lesser of 100% of commission target premium or planned annual
Allstate Lifetime UL
                                                                premium and adjusted based on the actual premium paid within the first
FutureBuilder UL
                                                                policy year 1 and 2% of any excess payments during the first policy year
FutureGrowth IUL
Increases/Add-ons
   Minimum Annual Premium                                       100% of increase in minimum annual premium or annual premium
   Annual Premium Products
Increases/Add-ons                                               100% of the difference between the new commission target premium
   Safety Net Premium Products                                  and the old commission target premium 2
                                                                100% of new business production credit. If converted before the 5th
Term Conversions (until 4/13/2012) 3                            term policy anniversary, the difference between the old and new
                                                                production credit will be given.
                                                                100% of the first year annual premium times the Gross Commissions
Impaired Life 4
                                                                percentage paid to Allstate, as earned
Long Term Care and Disability Income4                           100% of the first year annual premium times the gross commission
                                                                percentage paid to Allstate
ALNY AWD Workplace – New Payroll Case
                                                                70% of the annualized premium 5 for new case premium written during
 Universal Life, 20 Year Term, Disability, Cancer,
                                                                the initial enrollment period 6
 Accident, Critical Illness, Group Accident, Group
 Critical Illness, Guardian Dental
ALNY AWD Workplace – Existing Payroll Case
 Universal Life, 20 Year Term, Disability, Cancer               35% of the annualized premium5 on written premiums received after the
 Accident, Critical Illness, Group Accident, Group              initial enrollment period6
 Critical Illness, Guardian Dental




     1
         See chapter 2, section 2 for further details.
     2
       No production credit will be given if the new commission target premium is equal to or less than the old commission target
     premium or if the new planned annual premium is less than the difference between the new commission target premium and the
     old commission target premium.
     3
         For production credit information regarding term conversions effective April 14, 2012, refer to chapter 3, section 4b.
     4
       The CRUMP Group Inc. is the exclusive distributor for Long Term Care, individual Disability Income, and Impaired Life
     products for the Allstate producer. Refer to chapter 5, section 4 for further information.
     5
       Production credit will be less than the amounts defined above if the premium split coded on the application is less than 30% for
     the Allstate producers (i.e., the AWD benefit specialist split is greater than 70%). Production credit will be reduced
     proportionately by the ratio of the percentage coded on the application to the standard 30% commission split.
     6
      The initial enrollment period is defined as the first 12 month period from the date that the D003 Employer Acceptance
     Agreement is entered into the system.

                                               SUPPLEMENT FOR THE R3001 AGREEMENT
     NY Exhibit B
     © 2020 Allstate Insurance Company
                                                                                                                        Pls. Exhibit 3
     Case: 1:21-cv-02674
    ALLSTATE             Document
              FINANCIAL EXHIBITS                    #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                260 of 269DATE:
                                                                                           PageID
                                                                                                May#:367
                                                                                                    1, 2020




                       Product                                                     Production Credit
ALNY AWD – Individual Direct Products (Non-
Payroll)                                                  35% of annualized premium
  Accident and Critical Illness
Fixed Annuities                                           3.5% of premiums for deposit ages 0-80
  Protective ProSaver Secure II 7                         2% of premiums for deposit ages 81+
Index Annuities                                           5% of premiums as received for ages 0-80
  Protective Index Annuity NY (5 & 7 years)7              3.5% for ages 81+
Single Premium Immediate Annuity
                                                          3.5% of premiums as received
  Protective ProPayer Income Annuity7
Discontinued Fixed Annuities that allow
additional premium payments
  Advantage Plus
  Saver’s Premiere                                        3.5% of premiums for deposit ages 0-80
  Allstate Preferred Performance                          2% of premiums for deposit ages 81+
  Allstate Performance Plus
  Allstate Treasury Linked Annuity
  Allstate Flexi Series (78, 83, 86)

    Production Credit Notes:

    •      For Life replacements, production credit will be given on the difference between the
           production credit calculated on the new policy and the old policy. First Year Excess is not
           adjusted for Replacements. Refer to chapter 3, section 4a for further information.
    •      Production credit for free-looks is charged back in the month the free look is processed,
           including prior year policies.
    •      Production credit for terminations, deletions, decreases of insurance amount and changes is
           charged back when the activity is processed, including prior year business. Production credit
           will not be charged back for terminations due to death or annuitization.
    •      Temporary flat extras on all policies do not receive production credit.
    •      Primary Term Riders do not receive production credit when the policy is issued and placed
           but do receive credit as excess deposits are received.
    •      For all split policies, production credit is equal to the original production credit multiplied by
           the split percentage that was selected on the application.




     7
         The Protective fixed and index annuity products are issued by Protective Life and Annuity Insurance Company. Refer to
         Chapter 5, Section 4 for further information.



                                         SUPPLEMENT FOR THE R3001 AGREEMENT
    NY Exhibit B
    © 2020 Allstate Insurance Company
                                                                                                             Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  261 of 269DATE:
                                                                             PageID
                                                                                  May#:368
                                                                                      1, 2020




NY Exhibit C                    Allstate Financial – Commission
                                Schedule (New York Only)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
NY Exhibit C
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
     Case: 1:21-cv-02674
    ALLSTATE             Document
              FINANCIAL EXHIBITS                          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                      262 of 269DATE:
                                                                                                 PageID
                                                                                                      May#:369
                                                                                                          1, 2020




    The following schedule contains new business and renewal commission rates effective January
    1, 2020. Rates apply to proprietary life policies written January 1, 2020 and later and to annuity
    deposits effective January 1, 2020 and later.

                                                  COMMISSION SCHEDULE
                                                    (NEW YORK ONLY)

                                                              First Year Commission %
                     Product                                                                               Renewal Commission %
                                                              Writing Agent       Shared   Excess
                                                        Scale   Scale     Scale   Comm     Prem     Year   Year   Year    Year   Year     Year
                                                          A        B        C                        2      3      4-5    6-10   11-20    21+
Whole Life II                                            31      41        46      18                3      3      3       3     1.5
Whole Life Tribute
                          Base – Pay to age 121          31      41        46      18               12     11      3       3     1.5
Whole Life Advantage
                       Base – Pay to age 121 50        60      65      18           11     10      3                       3     1.5
                        Base – Pay to age 70 43        53      57      18           10     9       3                       3     1.5
                                 Base – 20 Pay 26      36      41      14            9     8       3                       3     1.5
                                 Base – 10 Pay 17      24      27       9           5.5    5       3                       3     1.5
                           Base – Single Pay 4.75 5.25         5.5     0.9
                     Paid Up Insurance Rider 4.75 5.25         5.5     0.9
                               1
TrueFit (Base Plan and riders)
                         10-13 Year Duration 45        55      60      18
                         14-30 Year Duration 55        65      70      18
Monthly Income Term (MIT)
                           Coverage Term 10 45         55      60      18
                           Coverage Term 20 55         65      70      18
Allstate Basic Term                            37      42      47      15
Allstate Bridge UL
Allstate Lifetime UL
                                               55      65      70      18     52    11 3   3       3                       3      3
FutureBuilder UL
FutureGrowth IUL
Annuitization on Allstate/LBL Deferred
                                               2.0    2.0      2.0
Annuities
                     The following products are paid as a percent of Gross Commissions paid to Allstate
Protective Life Insurance Company
   ProSaver Secure II Annuity
                                               35      45      50      10
   Indexed Annuity
   ProPayer Income Annuity




    1 Riders and benefits (e.g., primary term rider, additional insured rider, children’s term rider, accidental death, waiver of

    premium, etc.) will be paid at the same commission rate of the base plan duration; except for additional insured riders that have a
    duration shorter than the base plan. These additional insured riders will be paid at commission rates on the duration of the
    additional insured rider.
    2
        Excess premium in the 2nd year is paid at 3%.
    3
      This rate will be applied to premium paid up to the 2nd year commission target. Excess will be paid on premiums received over
    the 2nd year commission target.

                                            SUPPLEMENT FOR THE R3001 AGREEMENT
    NY Exhibit C
    © 2020 Allstate Insurance Company
                                                                                                                         Pls. Exhibit 3
     Case: 1:21-cv-02674
    ALLSTATE             Document
              FINANCIAL EXHIBITS               #: 1-3 Filed: 05/18/21 Page REVISION
                                                                           263 of 269DATE:
                                                                                      PageID
                                                                                           May#:370
                                                                                               1, 2020




                                            COMMISSION SCHEDULE
                                              (NEW YORK ONLY)

                                                   First Year Commission %
                   Product                                                                      Renewal Commission %
                                                   Writing Agent       Shared   Excess
                                             Scale   Scale     Scale   Comm     Prem     Year   Year   Year    Year   Year     Year
                                               A        B        C                        2      3      4-5    6-10   11-20    21+
The CRUMP Group, Inc
   Long Term Care, Disability Income, and     52      62        67      10               80     80     80       80     80      80
   Impaired Life




                                    SUPPLEMENT FOR THE R3001 AGREEMENT
    NY Exhibit C
    © 2020 Allstate Insurance Company
                                                                                                              Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  264 of 269DATE:
                                                                             PageID
                                                                                  May#:371
                                                                                      1, 2020




NY Exhibit D                    Allstate Financial – Commission
                                Schedule for Discontinued Products
                                (New York Only)




                               SUPPLEMENT FOR THE R3001 AGREEMENT
NY Exhibit D
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
            Case: 1:21-cv-02674
           ALLSTATE             Document
                     FINANCIAL EXHIBITS                         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                            265 of 269DATE:
                                                                                                       PageID
                                                                                                            May#:372
                                                                                                                1, 2020




                                                 COMMISSION SCHEDULE
                                                DISCONTINUED PRODUCTS
                                                     (New York Only)
                                                 First Year Commission Amounts %
                                                12MM Solo Production                                      Renewal Commission Amounts %
                                                      Credit
                 Product                                                         Excess
                                                                                                                                                    Trail
                                                                                Premium                     Year     Year     Year     Year
                                            Scale A     Scale B     Scale C                     Year 2                                             Comm
                                                                                                             3-5     6-10     11-20    21+
                                                                                                                                                   Year 2+
Revised Whole Life                             26          36         41                           3          3        3        3
Universal Life Premiere                        50          60         65             5             3          3        3        3        3
Additional Insured Rider                       50          60         65
UL Children’s Level Term Rider                 50          60         65
Primary Insured Term Rider                     50          60         65
Legacy Premier Universal Life                  50          60         65             5             3          3        3        3
Jefferson Pilot Duet UL                        50          60         65             3             3          3        3
Level Best Term Gold & Platinum                40          50         55                           2          2
Maximum Term (1RT)                             40          50         55                           3          3        3        3        3
Protector Plus (5RT)                           40          50         55                           3          3        3        3        3
Home Mortgage Protection                       40          50         55
GoodForLife                                    10          10         10                          10         10       10       10       10
Guaranteed Term Gold & Platinum                40          50         55                          2          2
TrueTerm2009 (Base Plan and ROP
rider) 1
                   10-Year Duration 2          40          50         55
         15-Year & 20-Year Duration            50          60         65
                    30-Year Duration           50          60         65
TrueTerm 2012 (Base Plan and riders) 3
                 10-13 Year Duration           40          50         55                           2          2
                 14-18 Year Duration           50          60         65                           2          2
                 19-25 Year Duration           50          60         65                           2          2
                 26-30 Year Duration           50          60         65                           2          2
Legacy Choice UL                               50          60         65            14            11 5        3        3        3
Legacy Choice II                               50          60         65            14            115         3        3        3        3
Legacy Secure UL                               50          60         65            54            115         3        3        3
Legacy Secure II                               50          60         65            54            115         3        3        3        3



           1
               The AIR commission rate is based on the term of the rider not the term of the base plan.
           2
               The Return of Premium (ROP) rider is not available on the 10-year duration.
           3
             Riders and benefits (eg., primary term rider, additional insured rider, children’s term rider, accidental death, waiver of premium,
           etc) will be paid at the same commission rate of the base plan duration; with the exception of additional insured riders that have a
           duration shorter than the base plan. These additional insured riders will be paid at commission rates on the duration of the
           additional insured rider.
           4
               Excess premium in the 2nd year is paid at 3%.
           5
             This rate will be applied to premium paid up to the 2nd year commission target. Excess will be paid on premiums received over
           the 2nd year commission target.

                                                    SUPPLEMENT FOR THE R3001 AGREEMENT
           NY Exhibit D
           © 2020 Allstate Insurance Company
                                                                                                                             Pls. Exhibit 3
            Case: 1:21-cv-02674
           ALLSTATE             Document
                     FINANCIAL EXHIBITS                         #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                            266 of 269DATE:
                                                                                                       PageID
                                                                                                            May#:373
                                                                                                                1, 2020




                                                COMMISSION SCHEDULE
                                               DISCONTINUED PRODUCTS
                                                    (New York Only)
                                                First Year Commission Amounts %
                                               12MM Solo Production                                   Renewal Commission Amounts %
                                                     Credit
                 Product                                                      Excess
                                                                                                                                              Trail
                                                                             Premium                    Year    Year     Year    Year
                                            Scale A     Scale B    Scale C                  Year 2                                           Comm
                                                                                                         3-5    6-10     11-20   21+
                                                                                                                                             Year 2+
Legacy Secure SL                               50         60         65         56            11 7       3        3        3
(effective through 05/03/2008)
Legacy Secure SL                               50         60         65         56            117        3        3        3       3
(effective 05/04/2008 and later)
Ultra UL                                       50         60         65        3.756          127        3        3        3       3
                                                                                 6              7
Ultra Index UL                                 50         60         65         5             11         3        3        3       3
Ultra Plus UL                                  50         60         65         56            117        3        3        3       3
Accumulation Index UL                          50         60         65         56            117        3        3        3
Impaired Life (CBIZ 8)
% of Gross Commissions, as earned              68         68         68
Treasury Linked Annuity
                Deposit Ages    0-75          1.05       1.40       1.58
                               76-80          0.31       0.31       0.30
                               81-90          0.09       0.13       0.15
Advantage Plus Annuity
                Deposit Ages        0-80      1.05       1.40       1.58
                                   81-85      0.80       1.12       1.30
                                   86-90      0.43       0.70       0.90
Performance Plus Annuity
                 Deposit Ages       0-75      1.05       1.40       1.58
                                   76-80      0.51       0.81       1.01
                                   81-90      0.06       0.09       0.11
Preferred Performance Annuity
                  Deposit Ages      0-75      1.05       1.40       1.58
                                   76-80      0.50       0.80       1.01
                                   81-90      0.02       0.05       0.07




           6
               Excess premium in the 2nd year is paid at 3%.
           7
             This rate will be applied to premium paid up to the 2nd year commission target. Excess will be paid on premiums received over
           the 2nd year commission target.
           8
             Refer to chapter 5, section 4 for further information on CBIZ.

                                                     SUPPLEMENT FOR THE R3001 AGREEMENT
           NY Exhibit D
           © 2020 Allstate Insurance Company
                                                                                                                        Pls. Exhibit 3
            Case: 1:21-cv-02674
           ALLSTATE             Document
                     FINANCIAL EXHIBITS                        #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                           267 of 269DATE:
                                                                                                      PageID
                                                                                                           May#:374
                                                                                                               1, 2020




                                               COMMISSION SCHEDULE
                                              DISCONTINUED PRODUCTS
                                                   (New York Only)
                                               First Year Commission Amounts %
                                              12MM Solo Production                                   Renewal Commission Amounts %
                                                    Credit
                 Product                                                      Excess
                                                                                                                                       Trail
                                                                             Premium                  Year   Year   Year    Year
                                           Scale A     Scale B    Scale C                   Year 2                                    Comm
                                                                                                       3-5   6-10   11-20   21+
                                                                                                                                      Year 2+
Choice Rate Annuity 9
     Guarantee Period 5 yrs & 7 yrs
                Deposit Ages 0-75            1.23       1.73       2.23
                             76-80           0.61       1.11       1.61
                             81-90           0.45       0.95       1.45

 Guarantee Period 3 yrs/Syndication 10
                 Deposit Ages 0-75           0.21       0.26       0.31
                                76-80        0.18       0.23       0.28
                                81-90        0.17       0.22       0.27

     Guarantee Period          1 Year
                 Deposit Ages 0-75           0.12       0.17       0.22
                                 76-80       0.05       0.10       0.05
                                 81-90       0.01       0.06       0.11
Voya Financial Secure Index Five              30         40         45
Voya Financial Secure Index Seven             30         40         45
Voya Financial Secure Index                   30         40         45
Opportunities
Voya Financial Secure Index Outlook           30         40         45
Voya Financial Income Provider NY             30         40         45
(SPIA)




           9
               Refer to chapter 2, section 2 for commission information on Window Period Renewals.
           10
             Syndications will be announced by the Company at its discretion and are typically available for a limited time period.
           Syndications will always be paid at the 3 year guarantee period rates.

                                                    SUPPLEMENT FOR THE R3001 AGREEMENT
           NY Exhibit D
           © 2020 Allstate Insurance Company
                                                                                                                    Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS          #: 1-3 Filed: 05/18/21 Page REVISION
                                                                  268 of 269DATE:
                                                                             PageID
                                                                                  May#:375
                                                                                      1, 2020




NY Exhibit E                    Allstate Life Insurance Company of
                                New York Allstate Benefits Business
                                Commission Schedules




                               SUPPLEMENT FOR THE R3001 AGREEMENT
NY Exhibit E
© 2020 Allstate Insurance Company
                                                                                Pls. Exhibit 3
 Case: 1:21-cv-02674
ALLSTATE             Document
          FINANCIAL EXHIBITS                               #: 1-3 Filed: 05/18/21 Page REVISION
                                                                                       269 of 269DATE:
                                                                                                  PageID
                                                                                                       May#:376
                                                                                                           1, 2020




                                     Allstate Life Insurance Company of New York
                                                      K COMMISSION SCHEDULE

                                                                                             RENEWAL
                                                                                             S
                                                                                                                                        Service Fees
                                                          1st         Year         Year        Year         Year         Years          11th Year &
                                                         Year          2            3           4            5            6-10             After
   UNIVERSAL LIFE*
    NY UL20P - Paper ²                                     60          1.9          1.9         1.9          1.9           1.9              1.9
    NY UL20P CGI** - Paper ²                               55          1.9          1.9         1.9          1.9           1.9              1.9
    NY UL20P - Electronic ²                                65          1.9          1.9         1.9          1.9           1.9              1.9
    NY UL20P CGI** - Electronic ²                          60          1.9          1.9         1.9          1.9           1.9              1.9
    NY UL21P - Paper ²                                     30          1.5          1.5         1.5          1.5           1.5              1.5
    NY UL21P CGI** - Paper ²                               25          1.5          1.5         1.5          1.5           1.5              1.5
    NY UL21P - Electronic ²                                35          1.5          1.5         1.5          1.5           1.5              1.5
    NY UL21P CGI** - Electronic ²                          30          1.5          1.5         1.5          1.5           1.5              1.5
    NY UL21P CGI** - Electronic (large cases) ¹ ²          35          1.5          1.5         1.5          1.5           1.5              1.5

   TERM
    NY 20 Year Term                                        35          1.5          1.5         1.5          1.5           1.5              1.5
    NY 20 Year Term CGI**                                  30          1.5          1.5         1.5          1.5           1.5              1.5

   DI5W
    NY                                                     35           5            5             5           5            5                2
    NY CGI**                                               30           2            2             2           2            2                2

   RACC4NY
    NY Accident Rider to DI5W                              30           4            4             4           4            4                2

   CBP2PNY
    Issue Ages 18-59                                       25           2            2             2           2            2                2
    Issue Ages 60-64                                       15           2            2             2           2            2                2

   AP4NY
    NY Accident Plan                                       20           2            2             2           2            2                2

   AP5NY
    Electronic                                             25         3.25         3.25         3.25        3.25          3.25             3.25
    Paper                                                  20         3.25         3.25         3.25        3.25          3.25             3.25

   Group Voluntary Accident
    Electronic and Paper                                  3.5          3.5          3.5         3.5          3.5           3.5              3.5

   Group Voluntary Critical Illness
    Electronic and Paper                                   27         3.25         3.25         3.25        3.25          3.25             3.25

   ***NY Critical Illness
   CCIP1NY Ages 18-59 - Electronic                         30           3            3             3           3            3              1.42
   CCIP1NY Ages 60+ - Electronic                           20           3            3             3           3            3              1.42
   CIP1NY Ages 18-59 - Electronic                          18           2            2             2           2            2                2
   CIP1NY Ages 60+ - Electronic                            11           2            2             2           2            2                2
   CCIP1NY Ages 18-59 - Paper                              25           3            3             3           3            3              1.42
   CCIP1NY Ages 60+ - Paper                                15           3            3             3           3            3              1.42
   CIP1NY Ages 18-59 - Paper                               13           2            2             2           2            2                2
   CIP1NY Ages 60+ - Paper                                   6          2            2             2           2            2                2

All riders pay the same commission as the base policy to which attached except the RACC4NY Accident Rider which is listed separately.

*First year premium in excess of Target Premiums will be commissioned at the renewal rate.
**CGI = Contingent Guaranteed Issue
***Rider WBR4NY follows commission schedule of attached policy form. SI = Simplified Issue
1
  Large cases (1000 + lives) that enroll electronically may be eligible. Requires ALNY approval prior to enrollment.
2
  R = Renewal rate is doubled in year 6 only.

1 = First Year – On premium processed within 14 months of policy date for policy year 1.
R = Renewal – On premium processed: (i) after 14 months of policy date for policy year 1, or (ii) before 11 years of policy date for policy years 2-10.
S = Service Fees – If Producer is appointed and contracted with ALNY, on premium: (i) processed 11 year or more after policy date, or (ii) for policy
years 11 and after.

The payment of commissions is governed solely by the terms and conditions of the written agreement between ALNY and Producer. This schedule
expresses commissions as a percentage of qualifying premium, as determined by that written agreement. Nothing contained herein shall be construed
as a contract or offer to contract. The information contained herein is subject to change without notice. Commissions on premium rate increases
implemented after policy issue will be determined by ALNY at the time of implementation.

NY-3 (8/14)


                                             SUPPLEMENT FOR THE R3001 AGREEMENT
NY Exhibit E
© 2020 Allstate Insurance Company
                                                                                                                                    Pls. Exhibit 3
